


Execution Version

















--------------------------------------------------------------------------------



CREDIT AGREEMENT


Dated as of April 15, 2015 among






SEA-VISTA I LLC,




THE LENDERS AND ISSUING BANKS PARTIES HERETO,


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Security Trustee





--------------------------------------------------------------------------------









REGIONS BANK,
as Syndication Agent,


BRANCH BANKING AND TRUST COMPANY, FIFTH THIRD BANK
as Documentation Agents,


J.P. MORGAN SECURITIES LLC,
as Sole Lead Arranger and Sole Lead Bookrunner



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






CREDIT AGREEMENT


THIS CREDIT AGREEMENT, dated as of April 15, 2015, is among SEA-VISTA I LLC, a
limited liability company duly formed and existing under the laws of the State
of Delaware (the “Borrower”), the lenders from time to time parties hereto (each
a “Lender” and collectively, the “Lenders” but those terms shall not include the
Swingline Lender in its capacity as the Swingline Lender), JPMORGAN CHASE BANK,
N.A., as swingline lender (in such capacity, together with its successors and
permitted assigns in such capacity, the “Swingline Lender”), JPMORGAN CHASE
BANK, N.A., as Administrative Agent and Security Trustee for the Lenders, and
JPMORGAN CHASE BANK, N.A., as issuing bank of the Letters of Credit hereunder
(such Persons in such capacity, together with any other Lender that agrees to
issue a Letter of Credit hereunder and their respective successors and assigns
in such capacity, the “Issuing Bank”).


WITNESSETH:


WHEREAS, the Borrower has requested that the Lenders establish (a) a revolving
credit facility in the aggregate principal amount of $100,000,000 (as such
amount may decrease in accordance with the terms hereof), pursuant to which,
among other things, revolving loans may be made to the Borrower and letters of
credit may be issued for the account of the Borrower and its Subsidiaries, (b) a
term loan credit facility in the aggregate principal amount of $80,000,000
pursuant to which, among other things, term loans may be made to the Borrower as
set forth herein and (c) a delayed draw term loan credit facility in the
aggregate principal amount of $120,000,000 (as such amount may decrease in
accordance with the terms hereof) pursuant to which, among other things, term
loans may be made to the Borrower as set forth herein; and


WHEREAS, the Lenders are willing to make such credit facilities available to the
Borrower on the terms and subject to the conditions and requirements hereinafter
set forth;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


ARTICLE I
DEFINITIONS;INTERPRETATION
Section 1.1 Definitions. Unless otherwise defined herein, the following terms
shall have the following meanings, which meanings shall be equally applicable to
both the singular and plural forms of such terms:
“Additional Vessel Date” has the meaning set forth in Section 6.12(b).
“Adequate CRF Security” means the pledge and assignment of a CRF Account to the
Security Trustee for the benefit of the Lenders with the consent of the Maritime
Administration, Department of Transportation pursuant to Chapter II, Subchapter
C, Part 287 of Title 46 of the Code of Federal Regulations.
“Adjusted EBITDA” means, for any fiscal period, the Consolidated Net Income of
the Borrower plus, without duplication, to the extent deducted in determining
Consolidated Net Income, (a) Interest Expense (after giving effect to all
amounts associated with Interest Rate Protection Agreements), (b) Income Taxes
and franchise tax expense, (c) depreciation expense, (d) amortization expense,
(e) other non-cash charges, (f) extraordinary non-cash losses, (g) Maintenance
CAPEX, (h) fees, costs and expenses that are directly incurred or required to be
reimbursed in connection with the Transactions (including all fees and expenses
related to the satisfaction of the MarAd Bonds, including but not limited to
makewhole obligations) (i) any permitted administrative fees paid and/or accrued
to SEACOR and Avista not to exceed $1,500,000 in any calendar year, (j) losses
on any Vessel sales minus, to the extent included in determining Consolidated
Net Income, extraordinary gains, amortization of deferred gains on
Sale-Leaseback Transactions, gains on Vessel sales and other non-cash items
which would increase Consolidated Net Income, all calculated on a consolidated
basis in accordance with GAAP; provided, however, that, for the




--------------------------------------------------------------------------------




purposes of Section 7.7, if the sale proceeds of assets or any recovery from
casualty events are deposited in a CRF Account, Adjusted EBITDA for a given
testing period shall be adjusted to exclude (without duplication) the
Consolidated Net Income generated by such assets, as if such sale took place on
the first day of such testing period.
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans for any Interest
Period, a rate per annum determined in accordance with the following formula:
Adjusted LIBOR    =        LIBOR Rate for such Interest Period     
1.00 - Statutory Reserve Rate
“Administrative Agent” means JPMorgan Chase Bank, N.A., acting in its capacity
as administrative agent for the Lenders, and any successor Administrative Agent
appointed hereunder pursuant to Section 10.7.
“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent as is designated in writing from time to
time by the Administrative Agent to the Borrower and the Lenders.
“Administrative Fees” has the meaning given to this term in the definition of
Excess Cash Flow
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under direct or indirect common
control with, such Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling” and
“controlled”), when used with respect to any Person, means the power, directly
or indirectly, to direct or cause the direction of management or policies of a
Person (through the ownership of voting Capital Stock, by contract or
otherwise).
“Agent Parties” has the meaning set forth in Section 11.7(b).
“Aggregate Collateral Vessel Value” means the aggregate appraised value without
charter of (a) all Collateral Vessels and any Vessel under construction,
including, without duplication prior to the date of the delivery and acceptance
under the relevant shipbuilding contract of any NASSCO NEWBUILD or the ATB, the
appraised “as delivered” Fair Market Value without charter of such NASSCO
NEWBUILD or ATB, in each case, as set forth in the most recent annual desktop
appraisal report delivered pursuant to Section 6.6(d) and (b) the value of the
deposits in any CRF Account, if any, which are subject to Adequate CRF Security;
provided that, in connection with any Event of Loss, Asset Sale involving a
Collateral Vessel, addition of a Collateral Vessel in accordance with Section
6.12 or release of a Collateral Vessel in accordance with Section 11.21, such
aggregate appraised value shall be adjusted as of the relevant date of
determination to add or subtract, as applicable, the Fair Market Value as of
such date of the relevant Vessel, as determined in good faith by the Borrower
and reasonably acceptable to the Security Trustee.
“Agreement” means this Credit Agreement (including the Exhibits and Schedules),
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Commitment Fee Rate” means, at any time, the percentage rate per
annum at which commitment fees are accruing on the unused portion of the
aggregate Revolving Commitments (which excludes, for the avoidance of doubt, the
face amount of any issued and outstanding Letters of Credit), Term Loan A-1
Commitments or Term Loan A-2 Commitments at such time as set forth in the
Pricing Schedule.




--------------------------------------------------------------------------------




“Applicable Letter of Credit Fee Rate” means, at any time, with respect to
Letters of Credit, the percentage rate per annum which is applicable at such
time as set forth in the Pricing Schedule.
“Applicable Margin” means, with respect to Loans of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to Loans
of such Type as set forth in the Pricing Schedule.
“Application” has the meaning set forth in Section 2.12(b).
“Approved Appraiser” means any of the appraisal firms identified on Schedule
6.2, or such other independent appraisal firm nominated by the Borrower and
reasonably acceptable to the Administrative Agent.
“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business and that is
controlled by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that controls a Lender.
“Arranger” means J.P. Morgan Securities LLC, as sole lead arranger and sole lead
bookrunner, acting in its capacities as sole lead arranger and sole lead
bookrunner; provided, however, that the Arranger shall have no duties,
responsibilities, or obligations hereunder in such capacity.
“Asset Sale” means the Disposition of any asset constituting Collateral;
provided that none of the following shall be an “Asset Sale”:
(a)Dispositions of equipment and other personal property and fixtures that are
either (i) obsolete, worn-out or no longer used or useable for their intended
purposes and Disposed of in the ordinary course of business, or (ii) replaced by
equipment, personal property or fixtures of comparable suitability within six
(6) months of such Disposition, including but not limited to the Disposition of
any boilers, engines, machinery, masts, spars, boats, anchors, cables, chains,
rigging, tackle, capstans, outfit, tools, pumps, pumping equipment, apparel,
furniture, fittings, equipment, spare parts or any other appurtenances of any
Collateral Vessel that are no longer useful, necessary, profitable or
advantageous in the operation of such Collateral Vessel, replaced by new
boilers, engines, machinery, masts, spars, boats, anchors, cables, chains,
rigging, tackle, capstans, outfit, tools, pumps, pumping equipment, apparel,
furniture, fittings, equipment, spare parts or any appurtenances of comparable
suitability to the relevant Collateral Vessel Owner;
(b)
Dispositions of inventory which is sold in the ordinary course of business;

(c)
Dispositions by any Credit Party to any other Credit Party;

(d)Dispositions of property sold to comply with any divestment requirement
imposed in connection with the approval of an acquisition under
Hart-Scott-Rodino Act of 1976 and Dispositions that are governed by, and made in
accordance with, Section 7.1;
(e)Restricted Payments permitted by Section 7.5 and Investments not prohibited
by Section 7.5, in each case, constituting Dispositions;
(f)the demise, bareboat, time, voyage, other charter, lease or right to use of a
Collateral Vessel in the ordinary course of business;
(g)sales or grants of licenses or sublicenses of intellectual property rights in
the ordinary course of business and not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Restricted Subsidiaries;
(h)the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable and similar obligations
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale




--------------------------------------------------------------------------------




or financing transaction);
(i)
Dispositions of cash and Cash Equivalents;

(j)
any issuance of Capital Stock of a Collateral Vessel Owner to any Pledgor;

(k)
the creation of any Permitted Lien; and

(l)
transfers of property subject to casualty or condemnation proceedings, including
an Event of Loss.

“Assignment Agreement” means an agreement in substantially the form of Exhibit
11.10 whereby a Lender conveys part or all of its Commitment, Loans and
participations in Letters of Credit and Swingline Loans to another Person that
is, or thereupon becomes, a Lender, or increases its Commitments, outstanding
Loans, outstanding participations in Letters of Credit and/or Swingline Loans,
pursuant to Section 11.10.
“ATB” means the articulated tug and barge unit currently under construction with
Hull Nos. 259 and 1130 respectively.
“Attributable Indebtedness” in respect of a Sale-Leaseback Transaction means, as
at the time of determination, the present value (discounted at the interest rate
implicit in the transaction) of the total obligations of the lessee for rental
payments during the remaining term of the lease included in such Sale- Leaseback
Transaction (including any period for which such lease has been extended),
determined in accordance with GAAP; provided, however, that if such
Sale-Leaseback Transaction results in a Capitalized Lease Obligation, the amount
of Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligations”.
“Authorized Officer” means, in respect of any Credit Party, a duly authorized
officer, member, manager or director of such Credit Party (or, in respect of any
Credit Party that is a limited partnership, of its general partner acting on
behalf of such limited partnership).
“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.12(b)(ii).
“Avista” means ACP III Tankers, LLC.
“Bankruptcy Plan” means a reorganization or plan of liquidation pursuant to any
Debtor Relief Laws.
“Base Rate” means for any day the greatest of:
(a)the fluctuating commercial loan rate announced by the Administrative Agent
from time to time at its New York, New York office (or other corresponding
office, in the case of any successor Administrative Agent) as its prime rate or
base rate for Dollar loans in the United States of America in effect on such day
(which base rate may not be the lowest rate charged by such Lender on loans to
any of its customers), with any change in the Base Rate resulting from a change
in such announced rate to be effective on the date of the relevant change;
(b)the sum of (x) the rate per annum equal to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the next Business Day, provided that (A) if
such day is not a Business Day, the rate on such transactions on the immediately
preceding Business Day as so published on the next Business Day shall apply, and
(B) if no such rate is published on such next Business Day, the rate for such
day shall be the average of the offered rates quoted to the Administrative Agent
by two (2) federal funds brokers of recognized standing on such day for such
transactions as selected by the Administrative Agent, plus (y) a percentage per
annum equal to one-half of one percent (½%) per annum; and
(c)the sum of (x) the LIBOR Market Index Rate plus (y) a percentage per annum
equal to one percent (1%) per annum.




--------------------------------------------------------------------------------




“Base Rate Loan” means a Loan bearing interest based on the Base Rate, as
provided in Section 2.6(a).
“Board of Directors” means:
(a)with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;
(b)with respect to a partnership, the Board of Directors of the general partner
of the partnership;
(c)with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and
(d)with respect to any other Person, the board or committee of such Person
serving a similar function.
“Borrower” is defined in the preamble to this Agreement.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in respect of Eurodollar Loans, having a single Interest Period.
A Borrowing is “advanced” on the day the Lenders advance their respective Loans
comprising such Borrowing to the Borrower, is “continued” (in the case of
Eurodollar Loans) on the date a new Interest Period commences for such
Borrowing, and is “converted” (in the case of Eurodollar Loans or Base Rate
Loans) when such Borrowing is changed from one Type of Loan to the other, all as
requested by the Borrower pursuant to Section 2.3.
“Borrowing Request” means a request for an advance, a continuation, or a
conversion of a Borrowing pursuant to Section 2.3(a) or (b), as applicable,
which, if in writing, shall be substantially the form of Exhibit 2.3 or
otherwise include the information requested in such form.
“Business Day” means (a) any day other than a Saturday or Sunday on which banks
are not authorized or required to close in New York, New York and (b) if the
applicable Business Day relates to the advance or continuation of, conversion
into, or payment on a Eurodollar Borrowing, any day other than a Saturday or
Sunday on which banks are open for dealings in Dollar deposits in the applicable
interbank Eurodollar market in London, England.
“Capital Stock” means (a) in the case of a corporation, share capital or capital
stock, (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing (other than any debt security which by its terms
is convertible at the option of the holder into Capital Stock, to the extent
such holder has not so converted such debt security).
“Capitalized Lease Obligations” means, for any Person, the aggregate amount of
such Person’s liabilities under all leases of real or personal property (or any
interest therein) which is required to be capitalized on the balance sheet of
such Person as determined in accordance with GAAP. Notwithstanding anything to
the contrary in this Agreement or any other Credit Document, for purposes of
calculating Capitalized Lease Obligations pursuant to the terms of this
Agreement or any other Credit Document, GAAP will be deemed to treat leases that
would have been classified as operating leases in accordance with generally
accepted accounting principles in the United States of America as in effect on
December 31, 2014 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in the United States of America as in
effect on December 31, 2014, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter.
“Cash Equivalents” means:




--------------------------------------------------------------------------------




(a)U.S. dollars, euros, pound sterlings or any national currency of any
participating member state in the European Union held from time to time;
(b)securities issued or directly and fully guaranteed or insured by (i) the U.S.
government or any agency or instrumentality of the U.S. government (provided
that the full faith and credit of the United States is pledged in support of
those securities), (ii) any country that is a member state of the European Union
or any agency or instrumentality thereof or (iii) any foreign country whose
sovereign debt has a rating of at least “A1” from Moody’s or at least “A+” from
S&P or any agency or instrumentality of such foreign country (or, in either
case, the equivalent of such rating by such organization or, if no rating of
Moody’s or S&P then exists, the equivalent of such rating by any nationally
recognized rating organization) (provided that the full faith and credit of such
foreign country is pledged in support of those securities), in each case having
maturities of not more than one year from the date of acquisition;
(c)certificates of deposit, demand deposit and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any Lender or with any commercial bank having capital and
surplus in excess of $500,000,000 (or its equivalent in any other currency) and
a Thomson Bank Watch Rating of “B” or better;
(d)readily marketable general obligations issued by any state of the United
States or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition thereof, having a credit rating of “A”
or better from either S&P or Moody’s;
(e)repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (b) and (c) above entered into with
any financial institution meeting the qualifications specified in clause (c)
above;
(f)commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within one year after the date of
acquisition; and
(g)money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (f) of this
definition.
“Change in Law” means the adoption of or any change in, on or after the date
hereof (or, if later, on or after the date the Administrative Agent or any
Lender becomes the Administrative Agent or a Lender), any applicable law,
treaty, order, policy, rule or regulation or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means and will be deemed to have occurred if:
(a)SEACOR and Avista shall cease to own, directly or indirectly, in a combined
basis a majority of all of the issued and outstanding Capital Stock of the
Borrower; or
(b)any Person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act, but excluding any employee benefit plan of such Person,
entity or “group” and their respective Subsidiaries and any Person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan), shall at any time have acquired direct or indirect beneficial
ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of
voting power of the outstanding Capital Stock of the Borrower having more than
50% of the




--------------------------------------------------------------------------------




ordinary voting power for the election of directors of the Borrower.
“Closing Date” means the date on which the conditions set forth in Section 4.1
and Section 4.3 are satisfied (or waived in accordance with Section 11.11).
“Closing Date Collateral Vessel” means each Vessel listed on Schedule 5.15B.
“Closing Date Guarantor” means each entity listed on Schedule 5.15A.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Collateral” means (a) the Collateral Vessels, (b) the Pledged Equity, (c) the
items described in the Guaranty and Collateral Agreement as “Collateral”
including, without limitation, each Satisfactory Long-Term Contract and any
Vessel construction or refurbishment contract, subject to any exceptions set
forth in the Collateral Documents and (d) with respect to any Letter of Credit,
all cash and Cash Equivalents of the Borrower in which the Administrative Agent
is granted a Lien for the benefit of the Lenders, the Issuing Banks and the
Administrative Agent under the terms of Section 8.4.
“Collateral Account” has the meaning set forth in Section 8.4(b).
“Collateral and Guaranty Requirements” means the requirements set forth in
clauses (b) and (c) of Section 6.12.
“Collateral Coverage Ratio” means, as of any date of determination, (a) the
Aggregate Collateral Vessel Value to (b) the sum (without duplication) of (i)
the Consolidated Funded Debt and (ii) the aggregate unused and unexpired
Commitments in effect, as of such date.
“Collateral Documents” means, collectively, the Guaranty and Collateral
Agreement, the Collateral Vessel Mortgages and any and all other security
agreements, vessel mortgages or assignments executed and delivered by any Credit
Party and creating security interests, liens, or encumbrances in connection with
the Collateral in favor of the Security Trustee and/or the Administrative Agent,
to secure the Secured Obligations, entered into pursuant to the terms hereof.
“Collateral Vessel” means, as of the Closing Date, each Closing Date Collateral
Vessel, and thereafter, each Vessel owned by any Credit Party that becomes a
Collateral Vessel in accordance with Section 6.12 and is subject to a Collateral
Vessel Mortgage, other than any Vessel that ceases to be a Collateral Vessel as
the result of an Asset Sale permitted hereby or consented to by the
Administrative Agent (acting at the instructions of the Required Lenders) or a
release of the Lien on such Vessel in accordance with Section 11.21.
“Collateral Vessel Mortgages” means any of the preferred ship mortgages,
substantially in the form of Exhibit 1.1 attached hereto, or such other form as
may be agreed between the Security Trustee and the Borrower, as each such
mortgage may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Collateral Vessel Owner” means any Person that owns a Collateral Vessel.
“Collateralized Obligations” has the meaning set forth in Section 8.4(b).
“Commitment” means, with respect to any Lender, such Lender’s obligations to
make Revolving Loans and Term Loans, participate in Letters of Credit and
participate in Swingline Loans, pursuant to Sections 2.1, 2.12 and 2.15,
respectively, initially in the amount and percentage set forth opposite its name
on Annex I or as later set forth on an Assignment Agreement pursuant to Section
11.10, or on an updated Annex I, as such obligations may be reduced from time to
time as expressly provided pursuant to this Agreement. For avoidance of doubt,
“Commitment” does not include the Swingline Commitment.




--------------------------------------------------------------------------------




“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning set forth in Section 11.7(b).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.6.
“Consolidated Funded Debt” means, for Borrower and its Restricted Subsidiaries
on a consolidated basis, (a) (i) obligations of such Person for borrowed money
which, in accordance with GAAP, would be shown as short-term debt on their
consolidated balance sheet, including obligations under notes, acceptances and
other short-term instruments and (ii) obligations of such Person for borrowed
money which, in accordance with GAAP, would be shown as long-term debt
(including current maturities) on their consolidated balance sheet minus (b) the
net obligations of such Person under Interest Rate Protection Agreements and
Currency Rate Protection Agreements that have been cancelled or otherwise
terminated before their scheduled expiration or are otherwise due and payable.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries, (b) the income (or deficit) of
any Person (other than a Restricted Subsidiary of the Borrower) in which the
Borrower or any of its Restricted Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Borrower or such
Restricted Subsidiary in the form of dividends or similar distributions and (c)
the undistributed earnings of any Restricted Subsidiary (other than a Guarantor)
to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Credit Document) or
requirement of law applicable to such Restricted Subsidiary.
“Controlling Affiliate” means, any Person that directly or indirectly through
one or more intermediaries controls, or is under common control with, the
Borrower (other than Persons controlled by the Borrower). As used in this
definition, “control” means the power, directly or indirectly, to direct or
cause the direction of management or policies of a Person (through ownership of
voting securities or other Capital Stock, by contract or otherwise).
“Credit Documents” means this Agreement, the Notes, the Applications, the
written Borrowing Requests, the Swingline Requests and the Collateral Documents.
“Credit Party” means the Borrower and each Guarantor.
“CRF Account” means a construction reserve fund account governed by Chapter II,
Subchapter C, Part 287 of Title 46 of the Code of Federal Regulations.
“CRF Deposit Notice” means, with respect to any Asset Sale or Event of Loss, a
certificate of an Officer who is the chief executive officer, the chief
financial officer, the treasurer or the principal accounting officer of the
Borrower to the Administrative Agent after the date of receipt of Net Cash
Proceeds from an Asset Sale or Event of Loss but before the earlier of (a) the
date that such Net Cash Proceeds would be required to be applied to a prepayment
of Loans in accordance with Section 2.10(c) and (b) the date of deposit of such
Net Cash Proceeds in a CRF Account, setting forth (i) the Borrower’s or such
Restricted Subsidiary’s intent to deposit such Net Cash Proceeds in a CRF
Account and (ii) certifying that the Borrower is in compliance on a Pro Forma
Basis with the covenants set forth in Section 7.7 and no Default or Event of
Default has occurred and is continuing at the time of such certificate.
“CRF Deposit Period” means, with respect to a CRF Account, the period allowed
for the maintenance of a CRF Account under Chapter II, Subchapter C, Part 287 of
Title 46 of the Code of Federal Regulations; provided that (a) the Security
Trustee has been granted and maintains a security interest in 100% of the
Capital Stock of the Special Purpose Vehicle holding such CRF Account, (b)(i)
the Borrower and such Special Purpose Vehicle has exercised reasonable efforts
to obtain consent from MarAd to grant Adequate CRF Security in such CRF Account
to the Security




--------------------------------------------------------------------------------




Trustee for the benefit of the Lenders within thirty (30) Business Days from the
date of such deposit and Adequate CRF Security has been granted on such CRF
Account to the Security Trustee for the benefit of the Lenders immediately after
such consent is obtained or (ii) the aggregate amount of Net Cash Proceeds
deposited in one or more CRF Accounts does not exceed $100,000,000 and (c) no
Event of Default has occurred and is continuing.
“Cure Amount” has the meaning set forth in Section 8.9(a).
“Cure Deadline” has the meaning set forth in Section 8.9(a).
“Cure Right” has the meaning set forth in Section 8.9(a).
“Currency Rate Protection Agreement” means any foreign currency exchange and
future agreements, arrangements and options designed to protect against or
benefit from fluctuations in currency exchange rates, regardless of whether such
agreements are subject to hedge accounting.
“Debt Service Coverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted EBITDA for the current Fiscal Quarter being tested to (b) the
sum of (i) Interest Expense plus (ii) scheduled amortization payments for such
Fiscal Quarter.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within three (3) Business Days of the date required to be funded by it
hereunder, unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified the Borrower (verbally or in
writing), any Issuing Bank or the Administrative Agent that it does not intend
or is unable to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements generally in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after request by the Administrative Agent to confirm in
writing that it will comply with its funding obligations (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Capital Stock in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Designated Non-cash Consideration” means the non-cash consideration received by
the Borrower or one




--------------------------------------------------------------------------------




of its Restricted Subsidiaries in connection with an Asset Sale that is so
designated as Designated Non-cash Consideration pursuant to certificate of an
Officer who is the chief executive officer, the chief financial officer, the
treasurer or the principal accounting officer of the Borrower, setting forth the
Fair Market Value of such Designated Non-cash Consideration and the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale, redemption or payment of, on, or with respect
to, such Designated Non-cash Consideration.
“Designated Persons” means a person or entity: (i) listed in the annex to, or
otherwise the subject of the provisions of, any executive order administered by
OFAC or the U.S. Department of State or (ii) named as a “Specially Designated
National and Blocked Person” or a “Foreign Sanctions Evaders” on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or is otherwise
the subject of any Sanctions Laws and Regulations.
“Dispose” means, with respect to any property, to sell, transfer, lease, assign,
convey, transfer, exchange, alienate or dispose thereof. The term “Disposition”
shall have a correlative meaning.
“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof and (b) any other Person
that is a competitor of the Borrower or any of its Subsidiaries, which Person
has been designated by the Borrower as a “Disqualified Institution” by written
notice to the Administrative Agent and the Lenders not less than ten (10)
Business Days prior to such date; provided that “Disqualified Institutions”
shall exclude any Person that the Borrower has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time.
“Disqualified Stock” means, with respect to any Person, any Equity Interest of
such Person that, by its terms (or by the terms of any security into which it is
convertible, or for which it is exchangeable, in each case, at the option of the
holder of the Equity Interest), or, upon the happening of any event, matures or
is mandatorily redeemable (other than solely for Qualified Equity Interests)
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder of the Capital Stock, in whole or in part, on or prior to
the date that is 91 days after the Maturity Date hereunder as in effect at the
time of issuance. Notwithstanding the preceding sentence, any Capital Stock will
not constitute Disqualified Stock because (a) the holders of the Capital Stock
have the right to require the Borrower to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale, (b) with respect to any
Capital Stock issued pursuant to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, the Borrower
or its Subsidiaries may be required to repurchase it in order to satisfy
applicable statutory or regulatory obligations or (c) with respect to any
Capital Stock held by any future, present or former employee, director, manager
or consultant of the Borrower, any of its Subsidiaries or any of its Parent
Entities or any other entity in which the Borrower or a Restricted Subsidiary
has an Investment and is designated in good faith as an “affiliate” by the board
of directors or managers of the Borrower, in each case pursuant to any equity
holders’ agreement, management equity plan or stock incentive plan or any other
management or employee benefit plan or agreement, the Borrower or its
Subsidiaries may be required to repurchase it. The amount of Disqualified Stock
deemed to be outstanding at any time for purposes of this Agreement will be the
maximum amount that the Borrower and its Restricted Subsidiaries may become
obligated to pay upon the maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock, exclusive of accrued dividends.
“Documentation Agents” means, collectively, Branch Banking and Trust Company and
Fifth Third Bank, in their capacities as documentation agents; provided,
however, as provided in Section 10.3, no Documentation Agent shall have any
duties, responsibilities, or obligations hereunder in such capacity.
“Dollar”, “U.S. Dollar” and the sign “$” mean lawful money of the United States
of America.
“DQ List” has the meaning set forth in Section 11.10(f).
“Eligible Assignee” means (a) any commercial bank organized under the laws of
the United States, or any State thereof, and having total assets in excess of
$1,000,000,000; (b) any commercial bank organized under the




--------------------------------------------------------------------------------




laws of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $1,000,000,000, so long as such bank is
acting through a branch or agency located in the United States or in the country
in which it is organized or another country that is described in this clause
(b); (c) the central bank of any country that is a member of the OECD and (d)
any Affiliate of a person described under clauses (a) through (c) or an entity
that would qualify as an Approved Fund with respect to such person if such
person were a Lender; provided that “Eligible Assignee” shall not include (a)
the Borrower or any of the Borrower’s affiliates or subsidiaries, (b) a
Defaulting Lender or any of its subsidiaries, or any person who, upon becoming a
Lender, would constitute a Defaulting Lender or a Subsidiary thereof or (c) a
natural Person.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating to any
Environmental Law (“Claims”) or any permit issued under any Environmental Law,
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to the environment.
“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, policy or rule of common law now or hereafter in
effect, including any judicial or administrative order, consent, decree or
judgment, relating to the environment.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414(b) or (c) of the Code.
“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to Adjusted LIBOR, as provided in Section 2.6(b).
“Event of Default” means any of the events or circumstances specified in Section
8.1.
“Event of Loss” means any of the following events: (a) the actual or
constructive total loss of a Collateral Vessel or the agreed or compromised
total loss of a Collateral Vessel; or (b) the capture, condemnation,
confiscation, requisition, purchase, seizure or forfeiture of, or any taking of
title to, a Collateral Vessel unless such Collateral Vessel is released from
confiscation or seizure within thirty (30) days of such occurrence. An Event of
Loss shall be deemed to have occurred (i) in the event of an actual loss of a
Collateral Vessel, at the time and on the date of such loss or if that is not
known at noon Greenwich Mean Time on the date which such Collateral Vessel was
last heard from; (ii) in the event of damage which results in a constructive or
compromised or arranged total loss of a Collateral Vessel, at the time and on
the date of the event giving rise to such damage; or (iii) in the case of an
event referred to in clause (b) above, at the time and on the date on which such
event is expressed to take effect by the Person making the same.
“Excess Cash Flow” means, for Borrower and its Restricted Subsidiaries on a
consolidated basis, in accordance with GAAP for any calendar year, an amount
equal to (a) Adjusted EBITDA for such period, minus (b) the sum, in each case to
the extent not otherwise deducted in determining Adjusted EBITDA for such
period, without duplication, of: (i) the aggregate amount of cash actually paid
by Borrower and its Restricted Subsidiaries during such calendar year on account
of capital expenditures that are not financed through or reimbursed from the
proceeds of any issuance or Incurrence of Indebtedness for borrowed money,
capital lease, any sale or issuance of Capital Stock, proceeds of any casualty
event or other proceeds that would not be included in Adjusted EBITDA, (ii)




--------------------------------------------------------------------------------




consolidated cash interest expense for such period (after giving effect to all
net payments and receipts under Interest Rate Protection Agreements), including
commitment fees, (iii) amounts actually paid or distributed in cash in respect
of, or for the purpose of, total federal, state, local and foreign income, value
added and similar taxes for such period, (iv) the aggregate amount of all
scheduled principal payments or voluntary prepayments or repayments of
Indebtedness made by Borrower and its Restricted Subsidiaries (other than
mandatory prepayments of Term Loans pursuant to Section 2.10 and expenses
related to the satisfaction of the MarAd Bonds, including but not limited to
makewhole obligations) during such calendar year, but only to the extent that
such prepayments or repayments are not financed through any issuance or
Incurrence of Indebtedness for borrowed money, any sale or issuance of Capital
Stock, any proceeds of casualty events or other proceeds that would not be
included in the Adjusted EBITDA; (v) repair, maintenance and dry- docking
expenses (“Maintenance CAPEX”) and (vi) any permitted administrative fees paid
and/or accrued to SEACOR and Avista not to exceed $1,500,000 in any calendar
year pursuant to the Sea Vista Agreements (“Administrative Fees”) deducted for
the purposes of determining the Consolidated Net Income of the Borrower for such
period.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Swap Obligations” means, with respect to any Guarantor, (x) as it
relates to all or a portion of any Guaranty of such Guarantor, any Rate
Management and Currency Protection Obligation if, and to the extent that, such
Rate Management and Currency Protection Obligation (or any Guaranty in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor becomes effective with
respect to such Rate Management and Currency Protection Obligation or (y) as it
relates to all or a portion of the grant by such Guarantor of a security
interest, any Rate Management and Currency Protection Obligation if, and to the
extent that, such Rate Management and Currency Protection Obligation (or such
security interest in respect thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the security interest of such Guarantor
becomes effective with respect to such Rate Management and Currency Protection
Obligation. If a Rate Management and Currency Protection Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Rate Management and Currency Protection Obligation that
is attributable to swaps for which such guarantee or security interest is or
becomes illegal.
“Facility” means each of the Term Loan Facilities and the Revolving Facility
(and collectively, the “Facilities”).
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party; provided that, in the case of any determination of Fair Market
Value in an amount in excess of $7,500,000 or any determination made in
connection with the definition of “Asset Sale”, Section 6.5(c) and Section 7.5,
this determination shall be made in good faith by the Board of Directors of the
Borrower, unless such determination is based on a desktop appraisal report by an
Approved Appraiser in the manner described in Section 6.6(d) and each such
determination will be conclusive for all purposes under this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code and any associated
regulations.
“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.
“Financial Performance Covenants” means the covenants of the Borrower set forth
in Section
7.7.




--------------------------------------------------------------------------------




“Financial Covenant Default” has the meaning set forth in Section 8.1(c).
“Fronting Exposure” means, at any time there is a Defaulting Lender, an amount
(if any) equal to (a) with respect to Letters of Credit, such Defaulting
Lender’s Revolving Percentage of the outstanding L/C Obligations, other than L/C
Obligations as to which such Defaulting Lender’s participation obligation
therein has been (i) reallocated to other non-Defaulting Lenders in accordance
with Section 2.16 or (ii) secured by cash or Cash Equivalent Collateral or as to
which other arrangements satisfactory to the applicable Issuing Bank (in such
Issuing Bank’s sole discretion, including pursuant to Section 9.6) have been
made in accordance with Section 2.12(g), and (b) with respect to the Swingline
Loans, such Defaulting Lender’s Revolving Percentage of the outstanding
Swingline Exposure other than Swingline Exposure as to which such Defaulting
Lender’s participation obligation therein has been reallocated to other Lenders
in accordance with Section 2.16.
“GAAP” means generally accepted accounting principles in the United States from
time to time in effect as set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and the statements and pronouncements of the Financial Accounting
Standards Board or in such other statements, opinions and pronouncements by such
other entity as may be approved by a significant segment of the United States
accounting profession.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including
for the avoidance of doubt any supranational bodies such as the European Union.
“Guarantor” means each Closing Date Guarantor that is a party to the Guaranty
and Collateral Agreement on the Closing Date and any other Wholly-Owned
Subsidiary of the Borrower (other than Sea Access LLC and, at any time Lightship
Tankers I LLC and Lightship Tankers II LLC are not required to comply with the
covenants set forth in Sections 6.12(a) and Section 6.12(b), Lightship Tankers I
LLC and Lightship Tankers II LLC) and each Special Purpose Vehicle that provides
a Guaranty of the Secured Obligations by becoming a party to the Guaranty and
Collateral Agreement pursuant to Section 6.12, unless and until such party is
released from such Guaranty under the Guaranty and Collateral Agreement pursuant
to Section 11.21.
“Guaranty” by any Person means all contractual obligations (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business) of such Person guaranteeing any Indebtedness (whether arising by
virtue of partnership arrangements, or by agreements to keep-well, to purchase
assets, goods, securities or services, to take or pay or to maintain financial
statement conditions or otherwise) of any other Person (the “primary obligor”)
in any manner (including, by way of a pledge of assets or through letters of
credit or reimbursement agreements in respect thereof), whether directly or
indirectly, including all obligations Incurred through an agreement, contingent
or otherwise, by such Person: (i) to purchase such Indebtedness or to purchase
any property or assets constituting security therefor, primarily for the purpose
of assuring the owner of such Indebtedness of the ability of the primary obligor
to make payment of such Indebtedness; or (ii) to advance or supply funds (x) for
the purchase or payment of such Indebtedness, or (y) to maintain working capital
or other balance sheet condition, or otherwise to advance or make available
funds for the purchase or payment of such Indebtedness, in each case primarily
for the purpose of assuring the owner of such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness; or (iii) to lease
property, or to purchase securities or other property or services, of the
primary obligor, primarily for the purpose of assuring the owner of such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness; or (iv) otherwise to assure the owner of such Indebtedness of the
primary obligor against loss in respect thereof. For the purpose of all
computations made under this Agreement, the amount of a Guaranty in respect of
any Indebtedness shall be deemed to be equal to the amount that would apply if
such Indebtedness was the direct obligation of such Person rather than the
primary obligor or, if less, the maximum aggregate potential liability of such
Person under the terms of the Guaranty.
“Guaranty and Collateral Agreement” means that certain Guaranty and Collateral
Agreement executed by




--------------------------------------------------------------------------------




the Credit Parties in favor of the Security Trustee for the benefit of the
Secured Parties, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time (including by any joinders thereto).
“Hazardous Material” means “hazardous substances”, as such term is defined in
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Acts of 1986, and
shall also include petroleum, including crude oil or any fraction thereof, or
any other substance defined as “hazardous” or “toxic” or words with similar
meaning and effect under any Environmental Law applicable to the Borrower or any
of its Restricted Subsidiaries.
“Highest Lawful Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on any Loans, under laws applicable to any of the Lenders which are
presently in effect or, to the extent allowed by applicable law, under such laws
which may hereafter be in effect and which allow a higher maximum nonusurious
interest rate than applicable laws now allow. Determination of the rate of
interest for the purpose of determining whether any Loans are usurious under all
applicable laws shall be made by amortizing, prorating, allocating, and
spreading, in equal parts during the period of the full stated term of the
Loans, all interest at any time contracted for, taken, reserved, charged or
received from the Borrower in connection with the Loans.
“Income Taxes” means, with reference to any period, all foreign, federal, state
and local income tax expense imposed by any Governmental Authority with respect
to the income of the Borrower or any Restricted Subsidiaries.
“Income Tax Advance” means for any period, the product of the Presumed Tax Rate
and the taxable income of the Borrower for such Period.
“Incur” means issue, create, assume, guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness of a Person existing at the time
such Person becomes a Restricted Subsidiary (whether by merger, consolidation,
acquisition or otherwise) will be deemed to be Incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary; and the terms
“Incurred” and “Incurrence” have meanings correlative to the foregoing.
“Indebtedness” means, for any Person, the following obligations of such Person,
without duplication: (i) obligations of such Person for borrowed money; (ii)
obligations of such Person representing the deferred purchase price of property
or services other than accounts payable, deferred compensation, and accrued
liabilities arising in the ordinary course of business and other than amounts
which are being contested in good faith and for which reserves in conformity
with GAAP have been provided; (iii) obligations of such Person evidenced by
bonds, notes, bankers acceptances, debentures or other similar instruments of
such Person, or obligations of such Person arising out of drawn letters of
credit issued for such Person’s account or pursuant to such Person’s application
securing Indebtedness; (iv) obligations of other Persons, assumed by such
Person, secured by Liens upon property or payable out of the proceeds from
property now or hereafter owned or acquired by such Person, but only to the
extent of such property’s Fair Market Value; (v) Capitalized Lease Obligations
and Attributable Indebtedness of such Person; (vi) net obligations under
Interest Rate Protection Agreements and Currency Rate Protection Agreements that
have been cancelled or otherwise terminated before their scheduled expiration or
are otherwise due and payable; and (vii) obligations of such Person pursuant to
a Guaranty of any of the foregoing obligations of another Person. For purposes
of this Agreement, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture to the extent such Indebtedness is recourse
to such Person.
“Indemnified Parties” has the meaning set forth in Section 11.13(a).
“Indemnified Taxes” has the meaning set forth in Section 3.3(a).
“Indenture Trustee” means Wilmington Trust Company, in its capacity as Indenture
Trustee under each of (i) that certain Trust Indenture, dated as of September
30, 1998, between Lightship Tankers III LLC, as shipowner, and Wilmington Trust
Company, as indenture trustee, as amended, supplemented or otherwise modified
from time to time, (ii) that certain Trust Indenture, dated as of September 30,
1998 between Lightship Tankers IV LLC, as




--------------------------------------------------------------------------------




shipowner, and Wilmington Trust Company, as indenture trustee, as amended,
supplemented or otherwise modified from time to time, and (iii) that certain
Trust Indenture, dated as of September 30, 1998 between Lightship Tankers IV
LLC, as shipowner, and Wilmington Trust Company, as indenture trustee, as
amended, supplemented or otherwise modified from time to time (collectively the
“MarAd Indentures”).
“Information” has the meaning set forth in Section 11.15.
“Interest Expense” means, with reference to any period, the cash interest
expense (including commitment fees) of the Borrower and its Restricted
Subsidiaries calculated on a consolidated basis for such period.
“Interest Payment Date” means (a) with respect to any Base Rate Loan or any
Swingline Loan, the last day of each March, June, September and December, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Eurodollar Loan is a part and, in the
case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or with the consent of each Lender making a Loan as part of such
Borrowing, any other period), in each case as the Borrower may elect. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the Closing Date of the most
recent conversion or continuation of such Borrowing.
“Interest Rate Protection Agreement” means any interest rate swap, interest rate
cap, interest rate collar, or other interest rate hedging agreement or
arrangement designed to protect against or benefit from fluctuations in interest
rates, regardless of whether such agreements are subject to hedge accounting.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period for which the LIBOR Screen Rate is available for Dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBOR Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.
“Investment” means, to directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or to hold any cash or Cash
Equivalents.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
“Issuing Bank” is defined in the preamble to this Agreement.
“Joint Venture” means any Person that is not a direct or indirect Subsidiary of
the Borrower in which the Borrower or any of its Restricted Subsidiaries makes
any Investment.
“L/C Documents” means the Letters of Credit and Applications with respect
thereto, any draft or other document presented in connection with a drawing
thereunder, and this Agreement.
“L/C Exposure” means, with respect to any Lender at any time, such Lender’s
applicable Revolving




--------------------------------------------------------------------------------




Percentage of the L/C Obligations.
“L/C Limit” means $5,000,000.
“L/C Obligations” means as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
amount of all unpaid Reimbursement Obligations. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 2.12(e). For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.13 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
“L/C Sublimit” means, as to each Lender, in its capacity as an Issuing Bank, the
amount set forth under the heading “L/C Sublimit” opposite such Lender’s name on
Schedule 2.12(a).
“Lender” is defined in the preamble to this Agreement.
“Lending Office” means the “Lending Office” of such Lender (or an Affiliate of
such Lender) designated for each Type and/or currency of Loan or Letter of
Credit in the Administrative Questionnaire submitted by such Lender or such
other office of such Lender (or an Affiliate of such Lender) as such Lender may
from time to time specify to the Administrative Agent and the Borrower as the
office by which its Loans and Letters of Credit of such Type and/or currency are
to be made and maintained.
“Letter(s) of Credit” has the meaning set forth in Section 2.12(a).
“Leverage Ratio” means, as of any date of determination, the ratio of (i)
Consolidated Funded Debt on such date to (ii) Adjusted EBITDA for the four (4)
consecutive Fiscal Quarters ending on or immediately prior to such date for
which financial statements have been delivered.
“LIBOR Market Index Rate” means, for any day, with respect to any interest
calculation for Base Rate Loans, the rate per annum quoted at approximately
11:00 A.M. (London time) on such day on that page of the Reuters or Bloomberg
reporting service (as then being used by the Administrative Agent to obtain such
interest rate quotes) that displays interest settlement rates for deposits in
Dollars in the amount of $5,000,000 for a period of one month, or if such page
or such service shall cease to be available, such other page or other service
(as the case may be) for the purpose of displaying interest settlement rates as
reasonably determined by the Administrative Agent after consultation with the
Borrower as to the use of any such other service. If for any reason any such
settlement interest rate for such one-month period is not available through any
such interest rate reporting service, then the “LIBOR Market Index Rate” for
such day will be the rate at which the Administrative Agent is offered deposits
in Dollars in the amount of $5,000,000 for a period of one month in the London
interbank market at 10:00 A.M. (New York time) on such day.
“LIBOR Rate” means, for any Interest Period for each Eurodollar Loan, the London
interbank offered rate as administered by Intercontinental Exchange Benchmark
Administration Ltd (or any other Person that takes over the administration of
such rate for Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent after consultation
with the Borrower as to the use of any such other service; in each case the
“LIBOR Screen Rate”) at approximately 11:00 A.M. (London time) two (2) Business
Days prior to the first day of such Interest Period; provided that, if the LIBOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement and provided, further, if the LIBOR Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to Dollars then the LIBOR Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.




--------------------------------------------------------------------------------




“Lien” means any interest in any property or asset in favor of a Person other
than the owner of such property or asset and securing an obligation owed to, or
a claim by, such Person, whether such interest is based on the common law,
statute or contract, including the security interest or lien arising from a
mortgage, encumbrance, pledge, conditional sale, security agreement or trust
receipt, or a lease, consignment or bailment for security purposes.
“Liquidity” means, as of any date of determination, the sum of (a) the aggregate
amount of the unused Revolving Commitments and (b) the aggregate amount of cash
and Cash Equivalents of the Borrower and its Restricted Subsidiaries as set
forth on the most recent consolidated balance sheet of the Borrower and its
Restricted Subsidiaries (it being understood that such amount shall exclude in
any event any cash or Cash Equivalents identified on such balance sheet as
“restricted” (including cash or Cash Equivalents subject to a control agreement
in favor of any Person other the Administrative Agent, but excluding cash or
Cash Equivalents restricted in favor of the Administrative Agent)).
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Content Subsidiary” means any Subsidiary of the Borrower that is a party
to a bareboat charter contract or other charter contract or otherwise holds the
right to receive freight, hire, passage moneys payable or other compensation
attributable to a Collateral Vessel for the purpose of satisfying any local
content law or regulation or similar law or regulation.
“Mandatory Borrowing” has the meaning set forth in Section 2.15(c).
“Mandatory Cash Sweep” has the meaning set forth in Section 2.10(d)(i).
“MarAd” means the United States of America, represented by the Secretary of
Transportation, acting by and through the Maritime Administrator.
“MarAd Bonds” means the United States Government Guaranteed Ship Financing
Bonds, 1998 Series, 6.50% Sinking Fund Bonds due June 14, 2024, separately
issued by each of Lightship Tankers III LLC, Lightship Tankers IV LLC and
Lightship Tankers V LLC, each a Delaware limited liability company
(collectively, the “MarAd Vessel Owners”).
“MarAd Bonds Closing Date Deliverables” means, collectively, (a) the separate
letter dated as of the date hereof from each of the MarAd Vessel Owners to the
Indenture Trustee giving instructions to issue the notice of the redemption of
the MarAd Bonds, and (b) such notice of redemption.
“MarAd Bonds Redemption Date Deliverables” means (a) the separate Satisfaction
and Discharge of Trust Indenture dated the Redemption Date between the Indenture
Trustee and each MarAd Vessel Owner, (b) the separate Retired or Paid
Certificate dated the Redemption Date issued by the Indenture Trustee with
respect to the redemption of each MarAd Vessel Owner’s MarAd Bonds, (c) an
officer’s certificate from each MarAd Vessel Owner regarding compliance with the
conditions precedent for the satisfaction and discharge of the applicable MarAd
Indenture, (d) a separate legal opinion of Blank Rome LLP to the Indenture
Trustee regarding compliance with the conditions precedent for the satisfaction
and discharge of each of the MarAd Indentures.
“MarAd Collateral” means the Collateral subject to the MarAd Liens.
“MarAd Vessel Owner” has the meaning given to this term in the definition of
MarAd Bonds.
“MarAd Liens” means any mortgage, security interests and other liens in favor of
MarAd on the Collateral.
“MarAd Liens Discharge Deliverables” means: (a) the separate Global Termination
Agreements (terminating (i) Title XI Reserve Fund and Financial Agreement, dated
as of September 30, 1998, as amended, between each MarAd Vessel Owner and MarAd,
(ii) the Security Agreement, dated as of September 30, 1998, between each MarAd
Vessel Owner and MarAd, and (iii) the Guarantee Agreement by each MarAd Vessel
Owner in favor of the United




--------------------------------------------------------------------------------




States, dated as of September 30, 1998); (b) the Termination of Depository
Agreement (terminating the Depository Agreement, dated as of September 30, 1998,
among the MarAd Vessel Owners, The Bank of New York Mellon Trust Company, N.A.,
as successor depository-bailee, and MarAd; (c) the separate Release of Vessel
from First Preferred Fleet Mortgage (releasing each MarAd Vessel Owner’s Vessel
from the lien of the First Preferred Fleet Mortgage, dated as of October 1,
1998, as amended, in favor of MarAd); and (d) separate UCC-3 termination
statements with respect to each MarAd Vessel Owner.
“MarAd Lien Release Date” means the date on which the MarAd Liens Discharge
Deliverables are filed in accordance with Section 6.12(e).
“MarAd Lien Release Deadline” has the meaning set forth in Section 6.12(e).
“Material Acquisition or Disposition” means any acquisition or Disposition of
(i) a Vessel or (ii) any other assets (including Capital Stock) for which the
aggregate gross consideration exceeds $7,500,000.
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries taken as a whole, (ii) the Credit
Parties’ ability, taken as a whole, to perform any of their payment obligations
under this Agreement or the Notes, in respect of the Letters of Credit or under
any other Credit Document to which a Credit Party is a party or (iii) the
validity or enforceability in any material respect of any of the Credit
Documents or the rights and remedies of the Security Trustee, the Administrative
Agent or any Lender under the Credit Documents.
“Material Indebtedness” has the meaning set forth in Section 8.1(e).
“Material Plan” has the meaning set forth in Section 8.1(i).
“Maturity Date” means the fifth anniversary of the Closing Date.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“NASSCO NEWBUILDs” means, collectively, hull number 552 being constructed for
Sea-Vista Newbuild I LLC, hull number 557 being constructed for Sea-Vista
Newbuild II LLC and hull number 556 being constructed for Sea-Vista Newbuild III
LLC.
“Net Cash Proceeds” means, (a) with respect to any issuance or Incurrence of
Indebtedness, the cash proceeds received by the Borrower or any of its
Restricted Subsidiaries therefrom, net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and other fees and charges actually Incurred in
connection with such issuance, and (b) with respect to any Asset Sale or Event
of Loss, the aggregate cash proceeds (including in respect of any insurance
proceeds or condemnation awards) and the Fair Market Value of any Cash
Equivalents received by the Borrower or any of its Restricted Subsidiaries in
respect of any such Asset Sale or Event of Loss (including, without limitation,
any cash or Cash Equivalents received upon the sale or other disposition of any
Designated Non-cash Consideration or other non-cash consideration received in
any such Asset Sale or Event of Loss), net of (i) the direct costs relating to
such Asset Sale or Event of Loss and the sale or disposition of such Designated
Non-cash Consideration or other non-cash consideration, including, without
limitation, legal, accounting and investment banking fees, and sales
commissions, transactional fees, brokers’ fees and other professional fees,
severance costs and any relocation expenses Incurred as a result of such Asset
Sale or Event of Loss, (ii) amounts actually paid or payable or distributed or
required to be distributed in cash in respect of, or for the purpose of, total
federal, state, local and foreign income, value added and similar taxes as a
result of such Asset Sale or Event of Loss, in each case, after taking into
account any available tax credits or deductions and any tax sharing
arrangements, (iii) amounts required to be applied to the repayment of
Indebtedness secured by a Lien on the properties or assets that were the subject
of such Asset Sale or Event of Loss, or which must by its terms, or in order to
obtain a necessary consent to such Asset Sale or Event of Loss or by applicable
law, be repaid out of the proceeds from such Asset Sale or Event of Loss, (iv)
payments of unassumed liabilities (not constituting Indebtedness) relating to
the assets sold at the time of, or within 30 days after the date of, such Asset
Sale or Event of Loss, and




--------------------------------------------------------------------------------




(v) any amounts to be set aside in any reserve established in accordance with
GAAP or any amount placed in escrow, in either case for adjustment in respect of
the sale price of such properties or assets, for indemnification obligations of
the Borrower or any of its Restricted Subsidiaries in connection with such Asset
Sale or Event of Loss or for other liabilities associated with such Asset Sale
or Event of Loss and retained by the Borrower or any of its Restricted
Subsidiaries until such time as such reserve is reversed or such escrow
arrangement is terminated, in which case Net Cash Proceeds shall include only
the amount of the reserve so reversed or the amount returned to the Borrower or
its Restricted Subsidiaries from such escrow arrangement, as the case may be;
provided, however, that, with respect to this clause (b) if the Borrower shall
deliver a Reinvestment Notice, such proceeds shall not constitute Net Cash
Proceeds except to the extent not used in the manner set forth in such
Reinvestment Notice at the end of the Reinvestment Period, at which time such
proceeds shall constitute Net Cash Proceeds and be required to be applied in
accordance with Section 2.10(c); provided further that if the Borrower shall
deliver a CRF Deposit Notice, such proceeds shall not constitute Net Cash
Proceeds until the end of the CRF Deposit Period at which time such proceeds
shall constitute Net Cash Proceeds unless (x) such proceeds are withdrawn and
used for the construction or acquisition of an additional Vessel and such Vessel
becomes a Collateral Vessel hereunder or (y) if a CRF Deposit Period is
terminated as a result of the occurrence and continuation of an Event of
Default, the Special Purpose Vehicle holding the applicable CRF Account
withdraws all its deposits in such CRF Account (without regard to any adverse
tax consequences to the Borrower or any of its Subsidiaries and within forty
five (45) Business Days of the occurrence of such Event of Default) and deposits
the same in an account pledged to the Administrative Agent and subject to an
account control agreement in favor of the Security Trustee for the benefit of
the Lenders.
“Note” has the meaning set forth in Section 2.8(e).
“Obligations” means all obligations of the Credit Parties to pay fees, costs and
expenses hereunder, to pay principal or interest on Loans and Reimbursement
Obligations, to provide cash collateral as provided herein or in any other
Credit Document, and to pay any other obligations to the Administrative Agent,
the Swingline Lender, any Lender or any Issuing Bank arising under any Credit
Document.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“One-Time Investment” means an Investment in Seabulk Energy Transport LLC for
the solepurpose of Seabulk Energy Transport LLC (a) exercising its right under
Section 11(f) of that certain Bareboat Charter Agreement, dated as of May 9,
2014 between Wilmington Trust Company, not in its individual capacity but solely
as trustee of the Seabulk Trader Trust 2014, and Seabulk Energy Transport LLC,
to purchase the Vessel (as defined therein) and (b) paying any costs or expenses
relating to, or necessary for, the registration of ownership of such Vessel in
the name of Seabulk Energy Transport LLC and provision and filing of any and all
documents relating thereto, including any Collateral Vessel Mortgage, not to
exceed in the aggregate $15,000,000.
“Other Agents” means, collectively, the Syndication Agent and the Documentation
Agents.
“Participant Register” has the meaning set forth in Section 11.10(d).
“Participants” has the meaning set forth in Section 11.10(d).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.
“Payoff Letter” means a payoff letter from the Indenture Trustee to each of the
MarAd Vessel Owners with respect to each of the MarAd Indentures in form and
substance reasonably satisfactory to the Administrative Agent confirming that
upon its receipt of the amount sufficient to pay the “Redemption Price” (as
defined therein), an officer’s certificate from such MarAd Vessel Owner
regarding compliance with the conditions precedent for the satisfaction and
discharge of its MarAd Indenture, and a separate legal opinion of Blank Rome LLP
to the Indenture Trustee regarding compliance with the conditions precedent for
the satisfaction and discharge of each of the MarAd Indentures, the Indenture
Trustee will execute and deliver the separate Satisfaction and Discharge of
Trust Indenture,




--------------------------------------------------------------------------------




dated the Redemption Date, between the Indenture Trustee and such MarAd Vessel
Owner, and issue and deliver to MarAd the separate Retired or Paid Certificate,
dated as of the Redemption Date, with respect to the redemption of such MarAd
Vessel Owner’s MarAd Bonds.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Performance Guaranties” means all Guaranties of performance (and not financial
Guaranties) of the Borrower or any of its Restricted Subsidiaries delivered in
connection with the construction, operation, ownership or financing of Vessels.
“Permitted Business” means any business that is the same as, or reasonably
related, ancillary or complementary to, any of the businesses in which the
Borrower and its Restricted Subsidiaries are engaged on the Closing Date, and
reasonable extensions thereof, in each case, as determined in good faith by the
Borrower.
“Permitted Investments” means:
(a)any Investment in the Borrower or in a Restricted Subsidiary of the Borrower
(other than a Ring-fenced Subsidiary);
(b)
any Investment in cash and Cash Equivalents;

(c)any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person, if as a result of such Investment:
(i)such Person becomes a Restricted Subsidiary of the Borrower; or
(ii)such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary of the Borrower;
(d)Investments received as consideration for an Asset Sale permitted under
Section 7.6 to the extent that at least 75% of the consideration from such Asset
Sale is in the form of cash or Cash Equivalents;
(e)any Investment in any Person solely in exchange for the issuance of Capital
Stock of the Borrower;
(f)any Investments received (i) from trade creditors or customers in the
ordinary course of business, in the form of accounts receivable or notes
receivable, if payable or dischargeable in accordance with customary trade terms
of the Borrower or the applicable Restricted Subsidiary, (ii) in compromise or
resolution of, upon satisfaction of judgments with respect to, (1) obligations
of trade creditors or customers that were Incurred in the ordinary course of
business of the Borrower or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (2) litigation,
arbitration or other disputes; or (iii) as a result of a foreclosure by the
Borrower or any of its Restricted Subsidiaries with respect to any secured
Investment in default;
(g)after the MarAd Lien Release Date, Investments represented by Rate Management
and Currency Protection Transactions to the extent permitted by Section 7.3(d);
(h)loans or advances to directors, officers and employees for moving, relocation
and travel expenses and other similar expenditures (other than any loans or
advances to any director or executive officer (or equivalent thereof) that would
be in violation of Section 402 of the Sarbanes Oxley Act) (i) in each case, made
in the ordinary course of business of the Borrower or any Restricted Subsidiary
of the Borrower (including payroll, travel and entertainment related advances)
or (ii) to purchase Capital Stock of the Borrower, which in each case do not
exceed $250,000 in the aggregate at any one time outstanding;
(i)
any Guaranty of Indebtedness permitted to be Incurred by Section 7.3;





--------------------------------------------------------------------------------




(j)any Investment existing on, or made pursuant to binding commitments existing
on, the Closing Date, and any modifications, renewals or extensions that do not
increase the amount of the Investment being modified, renewed or extended (as
determined as of such date of modification, renewal or extension) unless the
incremental increase in such Investment is otherwise permitted;
(k)Investments acquired after the Closing Date as a result of the acquisition by
the Borrower or any Restricted Subsidiary of the Borrower of another Person,
including by way of a merger, amalgamation or consolidation with or into the
Borrower or any of its Restricted Subsidiaries in a transaction that is not
prohibited by the covenant described above under Section 7.1 after the Closing
Date, to the extent that such Investments were not made in contemplation of such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;
(l)Guaranties by the Borrower or any of its Restricted Subsidiaries of operating
leases (other than Capitalized Lease Obligations) or of other obligations that
do not constitute Indebtedness, in each case entered into by the Borrower or any
Restricted Subsidiary of the Borrower in the ordinary course of business;
(m)Investments in any Person to the extent such Investments consist of prepaid
expenses, negotiable instruments held for collection and lease, utility and
workers’ compensation, performance and other similar deposits made in the
ordinary course of business by the Borrower or any of its Restricted
Subsidiaries;
(n)
Other investments in the aggregate amount not to exceed $1,000,000; and

(o)
Investments listed in Schedule 7.5.

“Permitted Liens” has the meaning ascribed to such term in Section 7.2.
“Permitted Maritime Liens” shall mean, at any time with respect to a Collateral
Vessel:
(a)Liens for crews’ wages (including the wages of the master of the Collateral
Vessel) that are discharged in the ordinary course of business and have accrued
for not more than thirty (30) days unless any such Lien is being contested in
good faith and by appropriate proceedings or other acts by the relevant Credit
Party and such Credit Party shall have set aside on its books adequate reserves
with respect to such Lien and so long as such deferment in payment shall not
subject the Collateral Vessel to sale, forfeiture or loss;
(b)Liens for salvage (including contract salvage) or general average, and Liens
for wages of stevedores employed by the owner of the Collateral Vessel, the
master of the Collateral Vessel or a charterer or lessee of such Collateral
Vessel, which in each case have accrued for not more than thirty (30) days
unless any such Lien is being contested in good faith and by appropriate
proceedings or other acts by the relevant Credit Party and such Credit Party
shall have set aside on its books adequate reserves with respect to such Lien
and so long as such deferment in payment shall not subject the Collateral Vessel
to sale, forfeiture or loss;
(c)shipyard Liens and other Liens arising by operation of law arising in the
ordinary course of business in operating, maintaining, repairing, modifying,
refurbishing, or rebuilding the Collateral Vessel (other than those referred to
in (i) and (ii) above), including maritime Liens for necessaries, which in each
case have accrued for not more than thirty (30) days unless any such Lien is
being contested in good faith and by appropriate proceedings or other acts by
the relevant Credit Party, and such Credit Party shall have set aside on its
books adequate reserves with respect to such Lien and so long as such deferment
in payment shall not subject the Collateral Vessel to sale, forfeiture, or loss;
(d)Liens for damages arising from maritime torts which are unclaimed, or are
covered by insurance and any deductible applicable thereto, or in respect of
which a bond or other security has been posted on behalf of the relevant Credit
Party with the appropriate court or other tribunal to prevent the arrest or
secure the release of the Collateral Vessel from arrest, unless any such Lien is
being contested in good faith and by appropriate proceedings or other acts by
the relevant Credit Party, and such Credit Party shall have set aside on its
books adequate reserves




--------------------------------------------------------------------------------




with respect to such Lien and so long as such deferment in payment shall not
subject the Collateral Vessel to sale, forfeiture, or loss;
(e)Liens that, as indicated by the written admission of liability therefor by an
insurance company, are covered by insurance (subject to reasonable deductibles);
and
(f)Liens for charters or subcharters or leases or subleases, including any
charter, subcharter, lease or sublease described in Schedule 7.2, permitted
under this Agreement.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated organization or any
other entity or organization, including a government or any agency or political
subdivision thereof.
“Plan” means an employee pension benefit plan subject to Title IV of ERISA or
the minimum funding standards under Section 412 and 430 of the Code that is
either (i) maintained by the Borrower or any of its Subsidiaries or ERISA
Affiliates, or (ii) maintained pursuant to a collective bargaining agreement or
any other arrangement under which more than one employer makes contributions and
to which the Borrower or any of its Subsidiaries or ERISA Affiliates is then
making or required to make contributions.
“Platform” has the meaning set forth in Section 11.7(b).
“Pledged Equity” means the Capital Stock in each Guarantor which is pledged to
secure the Secured Obligations under the Guaranty and Collateral Agreement.
“Pledgor” means the Borrower and each Wholly-Owned Subsidiary, in each case, to
the extent that such Person directly owns any Capital Stock in any Guarantor.
“Preferred Stock,” means, as applied to the Capital Stock of any Person, Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distributions of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital of
any other class of such Person.
“Presumed Tax Rate” for any tax year means the highest effective combined
Federal, state and local income tax rate applicable during such tax year to an
individual resident of New York, New York, taxable at the highest marginal
Federal income tax rate and the highest marginal applicable state and city
income tax rates.
“Pricing Schedule” is the pricing schedule set forth on Annex II.
“Pro Forma Basis” means, with respect to compliance with any financial test
hereunder, compliance with such financial test immediately after giving effect
to (a) any Material Acquisition or Disposition (with respect to any such
acquisition, to the extent the assets subject thereto are not subsequently
disposed of during such period), as if such Material Acquisition or Disposition,
and all other Material Acquisitions or Dispositions consummated during the
applicable period, were consummated at the beginning of such period, and any
Indebtedness or other liabilities Incurred in connection with any such Material
Acquisition or Disposition had been consummated and Incurred at the beginning of
such period, (b) any designation or re-designation pursuant to Section 7.9, as
if such designation or redesignation were consummated at the beginning of such
period, and any Indebtedness or other liabilities Incurred in connection with
any such designation or re-designation had been consummated and Incurred at the
beginning of such period, (c) the Incurrence or repayment of any Indebtedness,
as if such Incurrence or repayment had occurred at the beginning of such period
or (d) any other event expressly required to be calculated on a Pro Forma Basis
hereunder. For purposes of this definition, if any Indebtedness to be so
Incurred bears interest at a floating rate and is being given pro forma effect,
the interest on such Indebtedness will be calculated as if the rate in effect on
the date of Incurrence had been the applicable rate for the entire period
(taking into account the effect of any applicable Interest Rate Protection
Agreements).




--------------------------------------------------------------------------------




“Pro Forma Financial Statements” means the audited combined balance sheet of the
Borrower and its consolidated Subsidiaries as of May 2, 2014 prepared in
accordance with GAAP.
“Qualified Equity Interests” means any Equity Interests of any Person other than
Disqualified Stock.
“Rate Management and Currency Protection Obligations” means any and all
obligations of the Borrower, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Rate Management and Currency Protection Transactions, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any of
the foregoing.
“Rate Management and Currency Protection Transaction” means any Interest Rate
Protection Agreement or Currency Rate Protection Agreement now existing or
hereafter entered into, in each case, between the Borrower and any Lender or any
Affiliate of a Lender.
“Redemption Date” means the date on which the Retired or Paid Certificate is
issued by the Indenture Trustee with respect to completion of the redemption of
the MarAd Bonds of each MarAd Vessel Owner.
“Register” has the meaning set forth in Section 11.10(c).
“Reimbursement Obligation” has the meaning set forth in Section 2.12(c).
“Reinvestment Notice” means, with respect to any Asset Sale or Event of Loss, a
certificate of an Officer who is the principal executive officer, the principal
financial officer, the treasurer or the principal accounting officer of the
Borrower to the Administrative Agent after the date of receipt of Net Cash
Proceeds from an Asset Sale or Event of Loss but before the date that such Net
Cash Proceeds would be required to be applied to a prepayment of Loans in
accordance with Section 2.10(b), as applicable, setting forth (a) the Borrower’s
or such Restricted Subsidiary’s intent to (i) to acquire all or substantially
all of the assets of, or any Capital Stock of, another Person engaged in a
Permitted Business, if, in the case of any such acquisition of Capital Stock,
such Person is or becomes a Restricted Subsidiary of the Borrower after giving
effect to such acquisition or (ii) to make a capital expenditure or to acquire
other assets that are not classified as current assets under GAAP and that are
used or useful in a Permitted Business, in each case, within 365 days of receipt
of such Net Cash Proceeds (such period, as it may be extended pursuant to the
proviso below, the “Reinvestment Period”), and (b) certifying that no Default or
Event of Default has occurred and is continuing at the time of such certificate;
provided that the requirements of clause (i), and (ii) immediately above shall
be deemed to be satisfied with respect to any Asset Sale or Event of Loss if,
within 365 days after such Asset Sale or Event of Loss, the Borrower or the
applicable Restricted Subsidiary, as the case may be, shall have entered into a
binding commitment with respect to an acquisition, expenditure or investment, in
compliance with clause (i) and (ii), as the case may be, and that acquisition,
expenditure or investment is substantially completed no later than one year and
six months after the date of such Asset Sale or Event of Loss.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“released” has the meaning set forth in Section 11.21(a).
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event, provided, however, that a failure to
meet the minimum funding standard of Sections 412 and 430 of the Code and of
Sections 302 and 303 of ERISA shall be a Reportable Event regardless of the
issuance of any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.
“Required Insurance” has the meaning set forth in Section 6.5(a).




--------------------------------------------------------------------------------




“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, Term Loan Exposures and unused Commitments representing more than 50%
of the sum of the total Revolving Credit Exposures, Term Loan Exposures and
unused Commitments at such time.
“Required Revolving Lenders” means, Lenders having Revolving Credit Exposures
and unused Revolving Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Revolving Commitments at such time
or, if the Revolving Commitments have been terminated or expired, Lenders having
more than 50% of the sum of the total Revolving Credit Exposures of all Lenders;
provided that the Revolving Credit Exposure of, and unused Revolving Commitment
of, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.
“Required Term Loan A-1 Lenders” means, Lenders having Term Loan A-1 Exposures
and unused Term Loan A-1 Commitments representing more than 50% of the sum of
the total Term Loan A-1 Exposures and unused Term Loan A-1 Commitments at such
time or, if the Term Loan A-1 Commitments have been terminated or expired,
Lenders having more than 50% of the sum of the total Term Loan A-1 Exposures of
all Lenders; provided that the Term Loan A-1 Exposure of, and unused Term Loan
A-1 Commitment of, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Term Loan A-1 Lenders.
“Required Term Loan A-2 Lenders” means, Lenders having Term Loan A-2 Credit
Exposures and unused Term Loan A-2 Commitments representing more than 50% of the
sum of the total Term Loan A-2 Credit Exposures and unused Term Loan A-2
Commitments at such time or, if the Term Loan A-2 Commitments have been
terminated or expired, Lenders having more than 50% of the sum of the total Term
Loan A-2 Credit Exposures of all Lenders; provided that the Term Loan A-2 Credit
Exposure of, and unused Term Loan A-2 Commitment of, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Term Loan A-2
Lenders.
“Restricted Investment” means any Investment other than a Permitted Investment.
“Restricted Payment” means:
(a)any dividend or any distribution (whether made in cash, securities or other
property) by the Borrower or any Restricted Subsidiary with respect to its
Capital Stock (including any payment in connection with any merger or
consolidation involving the Borrower or any of its Restricted Subsidiaries and
any Administrative Fees) other than:
(i)dividends or distributions payable solely in Capital Stock of the Borrower;
(ii)dividends or distributions payable in respect of taxes including but not
limited to taxes relating to the period from and after May 2, 2014;
(iii)dividends or distributions by a Restricted Subsidiary, so long as, in the
case of any dividend or distribution payable on or in respect of any Capital
Stock issued by a Restricted Subsidiary that is not a Wholly-Owned Subsidiary,
the Borrower or the Restricted Subsidiary holding such Capital Stock receives at
least its pro rata share of such dividend or distribution; and plans;
(iv)payments made in respect of any stock appreciation rights or similar
benefits
(b)the purchase, redemption, retirement or other acquisition for value,
including in connection with any merger or consolidation, of any Capital Stock
of the Borrower; and
(c)
any Restricted Investment.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary. Unless otherwise qualified, references to “Restricted
Subsidiary” or “Restricted Subsidiaries” herein shall refer to those of the
Borrower and include for the avoidance of doubt the Ring-fenced Subsidiaries.




--------------------------------------------------------------------------------




“Revolving Commitment” means, with respect to any Revolving Lender, such
Revolving Lender’s obligations to make Revolving Loans, participate in Letters
of Credit and participate in Swingline Loans, pursuant to Sections 2.1(a), 2.12
and 2.15, respectively, initially in the amount and percentage set forth
opposite its name on Annex I or as later set forth on an Assignment Agreement
pursuant to Section 11.9, or on an updated Annex I, as such obligations may be
reduced from time to time as expressly provided pursuant to this Agreement.
“Revolving Commitment Termination Date” means the earliest of (i) the Maturity
Date, (ii) the date on which the Revolving Commitments are terminated in full or
reduced to zero pursuant to Section 2.13, and (iii) the occurrence of any Event
of Default described in Section 8.1(f) or (g) with respect to the Borrower or a
Guarantor or the occurrence and continuance of any other Event of Default and
either (x) the declaration of the Revolving Loans to be due and payable pursuant
to Section 8.2 or (y) in the absence of such declaration, the giving of written
notice by the Administrative Agent, acting at the direction of the Required
Revolving Lenders, to the Borrower pursuant to Section 8.2 that the Revolving
Commitments have been terminated.
“Revolving Credit Commitment Amount” means the sum of the Revolving Commitments
of all of the Lenders, which is an amount initially equal to $100,000,000, as
such amount may be reduced from time to time pursuant to the terms of this
Agreement.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of (a) such Lender’s applicable Revolving
Percentage of the principal amount of the outstanding Revolving Loans, (b) such
Lender’s L/C Exposure and (c) such Lender’s applicable Revolving Percentage of
the Swingline Exposure.
“Revolving Facility” means the Revolving Commitments and the Revolving Loans and
Letters of Credit issued thereunder.
“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.
“Revolving Loan” has the meaning set forth in Section 2.1(a).
“Revolving Note” has the meaning set forth in Section 2.8(e).
“Revolving Percentage” means, for each Lender, the percentage of the aggregate
amount of the Revolving Commitments of all Lenders (or, if the Revolving
Commitments have been terminated, the Revolving Credit Exposure of all Lenders)
represented by the amount of such Lender’s Revolving Commitment (or, if such
Revolving Commitment has been terminated, such Lender’s Revolving Credit
Exposure).
“Ring-fenced Subsidiaries” means each of Lightship Tankers I LLC, Lightship
Tankers II LLC and Seabulk Energy Transport LLC, each a Delaware limited
liability company; provided that, any such Person shall cease to constitute a
Ring-fenced Subsidiary hereunder upon (a) becoming the registered owner of a
Vessel, (b) executing a Collateral Vessel Mortgage pursuant to Section 6.12(b)
and (c) being or becoming a Guarantor pursuant to Section 6.12(c).
“S&P” means Standard & Poor’s Financial Services LLC or any successor thereto.
“Sale-Leaseback Transaction” means any arrangement whereby the Borrower or a
Restricted Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred.
“Sanctions Laws and Regulations” means economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s




--------------------------------------------------------------------------------




Treasury of the United Kingdom.
“Satisfactory Long-Term Contract” means any charter contract (a) with an initial
term of at least three (3) years and a remaining term of at least eighteen (18)
months at the Closing Date (or, if the initial term of such contract expires
prior to the Maturity Date, renewed or replaced by a contract with a term that
expires on or after the Maturity Date, as such Maturity Date may be extended
from time to time pursuant to this Agreement), entered into by the Borrower or
any Restricted Subsidiary other than a Ring- fenced Subsidiary, for which a
Vessel (including any substitute Vessel) has been definitively nominated or (b)
that is reasonably acceptable to the Administrative Agent.
“Sea Access LLC” means Sea Access LLC, a limited liability company organized and
existing under the laws of Delaware.
“SEA-Vista Agreements” means (i) the SEA-Vista I Administrative and Accounting
Services Agreement, (ii) the SEA-Vista II Administrative and Accounting Services
Agreement, (iii) the SEA-Vista III Administrative and Accounting Services
Agreement, and (iv) the SEA-Vista I Advisory Services and Monitoring Agreement.
“SEA-Vista LLC Agreement” means the operating agreements for each of SEA-Vista I
LLC, SEA- Vista II LLC and SEA-Vista III LLC.
“SEACOR” means SEACOR Holdings Inc., a corporation organized and existing under
the laws of Delaware.
“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.
“Secured Obligations” means, collectively, (a) the Obligations, (b) all Rate
Management and Currency Protection Obligations (other than Excluded Swap
Obligations) and (c) all Specified Cash Management Obligations; provided,
however, notwithstanding anything to the contrary contained herein or in any
other Credit Document, no Rate Management and Currency Protection Obligation or
Specified Cash Management Obligation shall constitute a Secured Obligation at
any time on or after the occurrence of Security Termination.
“Secured Parties” means, collectively, the Administrative Agent, the Security
Trustee, the Lenders, the Issuing Banks, the holders of the Rate Management and
Currency Protection Obligations, the holders of any Specified Cash Management
Obligations and any other holder of any Secured Obligation.
“Security Termination” means such time as when (a) all Commitments have been
terminated or expired, (b) all Obligations have been paid in full in cash (other
than indemnification obligations and other contingent obligations not then due
and payable and as to which no claim has been made as at the time of
determination) and (c) all Letters of Credit have terminated or expired without
any pending drawing thereon (other than Letters of Credit as to which cash
collateral has been provided to the applicable Issuing Bank in an amount equal
to 105% of the amount of such outstanding Letters of Credit or other
arrangements satisfactory to the applicable Issuing Bank (in the sole discretion
of such Issuing Bank) have been made).
“Security Trustee” means JPMorgan Chase Bank, N.A. acting in its capacity as
Security Trustee for the Secured Parties, and any successor Security Trustee
appointed hereunder pursuant to the Guaranty and Collateral Agreement.
“Solvent” and “Solvency” means, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
Incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature in their ordinary course, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, after giving due consideration to the prevailing practice in the




--------------------------------------------------------------------------------




industry in which such Person is engaged, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Special Purpose Vehicle” means (a) any Restricted Subsidiary of the Borrower
that has no business other than to hold deposits in a CRF Account and has no
liabilities other than those set forth in any Credit Document or (b) an entity
with respect to a CRF Account funded with proceeds received by such entity in
connection with a sale or casualty event related to such entity’s Mortgaged
Vessel; provided that (a) such entity is a Closing Date Guarantor or has
provided a Guaranty of the Secured Obligations by becoming a party to the
Guaranty and Collateral Agreement pursuant to Section 6.12 and (b) as of the
60th day following the date of such sale or casualty event such entity has no
liabilities, other than those set forth in any Credit Document.
“Specified Cash Management Obligations” means obligations in respect of any
agreement providing for treasury, depositary, purchasing card or cash management
services, including in connection with any automated clearing house transfers of
funds or any similar transactions between the Borrower and any Lender or any
Affiliate of a Lender.
“Specified SEACOR Indebtedness” means Indebtedness that may be owing to SEACOR
in respect of yard payments, not to exceed in the aggregate $13,000,000.
“Stated Maturity” means, with respect to any Indebtedness, the date specified in
the agreement governing or certificate relating to such Indebtedness as the
fixed date on which the final payment of principal of such Indebtedness is due
and payable, including pursuant to any mandatory redemption provision, but not
including any contingent obligations to repay, redeem or repurchase any such
principal prior to the date originally scheduled for the payment thereof.
“Statutory Reserve Rate” means, the aggregate of the maximum reserve, liquid
asset or similar percentages (including any marginal, special, emergency or
supplemental reserves) applicable to any member bank of the Federal Reserve
System of the United States of America in respect of Eurocurrency Liabilities
(as defined in Regulation D of the Board of Governors of the Federal Reserve
System of the United States of America). Eurodollar Loans shall be deemed to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other applicable law, rule or regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the Closing
Date of any change in any reserve percentage.
“Sub-Agent” means JPMorgan Chase Bank, N.A. or such other Affiliate of JPMorgan
Chase Bank, N.A., that conducts international monetary transactions on behalf of
JPMorgan Chase Bank, N.A., as from time to time notified to the Borrower by the
Administrative Agent.
“Subsidiary” means, for any Person, any other Person of which more than fifty
percent (50%) of the outstanding stock or comparable Capital Stock having
ordinary voting power for the election of the Board of Directors, managers or
similar governing body of such other Person (irrespective of whether or not at
the time such stock or other Capital Stock of any other class or classes of such
other Person shall have or might have voting power by reason of the happening of
any contingency), is at the time directly or indirectly owned by such former
Person or by one or more of its Subsidiaries. Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.15, as the same may be reduced from time to time as
expressly provided pursuant to this Agreement. The amount of the Swingline
Commitment shall initially be $10,000,000.
“Swingline Exposure” means at any time the aggregate principal amount at such
time of all outstanding Swingline Loans. The Swingline Exposure of any Lender at
any time shall equal its applicable Revolving Percentage




--------------------------------------------------------------------------------




of the aggregate Swingline Exposure at such time.
“Swingline Lender” has the meaning set forth in the first paragraph hereof.
“Swingline Loan” means any loan made by the Swingline Lender pursuant to Section
2.15.
“Swingline Maturity Date” means, with respect to any Swingline Loan, the date
that is five (5) Business Days prior to the Maturity Date.
“Swingline Note” has the meaning set forth in Section 2.8(e).
“Swingline Request” has the meaning set forth in Section 2.15(b).
“Syndication Agents” means Regions Bank in its capacity as syndication agent;
provided, however, as provided in Section 10.3, the Syndication Agent shall not
have any duties, responsibilities, or obligations hereunder in such capacity.
“Taxes” has the meaning set forth in Section 5.11.
“Term A-1 Loan” means a Loan made pursuant to Section 2.1(b).
“Term A-2 Loan” means a Loan made pursuant to Section 2.1(c).
“Term Loan” means a Term A-1 Loan and a Term A-2 Loan.
“Term Loan A-1 Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term A-1 Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Term Loan A-1
Exposure hereunder, as such commitment may be (a) modified from time to time
pursuant to Section 2.13 and (b) modified from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.10. The initial amount
of each Lender’s Term Loan A-1 Commitment is set forth on Annex I, or in the
Assignment Agreement pursuant to which such Lender shall have assumed its Term
Loan A-1 Commitment. The aggregate amount of the Lenders’ Term Loan A-1
Commitments (the “Initial Term Loan A-1 Commitments”) is $80,000,000.
“Term Loan A-1 Commitment Termination Date” means the earliest of (i) 5 P.M.
(New York time) on the Term Loan-A-1 Draw Date, (ii) 5 P.M. (New York time) on
the sixtieth (60th) day (or such later date as the Administrative Agent may
reasonably agree) following the Closing Date, (iii) the date on which the Term
Loan Commitments are terminated in full or reduced to zero pursuant to Section
2.13, and (iv) the occurrence of any Event of Default described in Section
8.1(f) or (g) with respect to the Borrower or a Guarantor or the occurrence and
continuance of any other Event of Default and either (x) the declaration of the
Term A-1 Loans to be due and payable pursuant to Section 8.2 or (y) in the
absence of such declaration, the giving of written notice by the Administrative
Agent, acting at the direction of the Required Term Loan A-1 Lenders, to the
Borrower pursuant to Section 8.2 that the Term Loan A-1 Commitments have been
terminated.
“Term Loan A-1 Draw Date” means the date on which the conditions set forth in
Section 4.2 and Section 4.3 are satisfied (or waived in accordance with Section
11.11).
“Term Loan A-1 Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Term A-1 Loans.
“Term Loan A-1 Credit Commitment Amount” means the sum of the Term Loan A-1
Commitments of all of the Lenders, which is an amount equal to $80,000,000.
“Term Loan A-1 Lender” means a Lender with a Term Loan A-1 Commitment or Term
Loan A-1 Exposure.




--------------------------------------------------------------------------------




“Term Loan A-1 Note” has the meaning set forth in Section 2.8(e).
“Term Loan A-1 Percentage” means, for each Lender, the percentage of the
aggregate amount of the Term Loan A-1 Commitments of all Lenders (or, if the
Term Loan A-1 Commitments have been terminated, the Term Loan A-1 Exposure of
all Lenders) represented by the amount of such Lender’s Term Loan A-1 Commitment
(or, if such Term Loan A-1 Commitment has been terminated, such Lender’s Term
Loan A-1 Exposure).
“Term Loan A-2 Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term A-2 Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Term Loan A-2
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.9, Section 2.10 and Section 2.13 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to Section
11.10. The initial amount of each Lender’s Term Loan A-2 Commitment is set forth
on Annex I, or in the Assignment Agreement pursuant to which such Lender shall
have assumed its Term Loan A-2 Commitment. The initial aggregate amount the
Lenders’ Term Loan A-2 Commitments (the “Initial Term Loan A-2 Commitments”) is
$120,000,000.
“Term Loan A-2 Commitment Termination Date” means the earliest of (i) the third
anniversary of the Closing Date, (ii) the date on which the Term Loan
Commitments are terminated in full or reduced to zero pursuant to Section 2.13
and (iii) the occurrence of any Event of Default described in Section 8.1(f) or
(g) with respect to the Borrower or a Guarantor or the occurrence and
continuance of any other Event of Default and either (x) the declaration of the
Term A-2 Loans to be due and payable pursuant to Section 8.2 or (y) in the
absence of such declaration, the giving of written notice by the Administrative
Agent, acting at the direction of the Required Term Loan A-2 Lenders, to the
Borrower pursuant to Section 8.2 that the Term Loan A-2 Commitments have been
terminated.
“Term Loan A-2 Credit Commitment Amount” means the sum of the Term Loan A-2
Commitments of all of the Lenders, which is an amount initially equal to
$120,000,000, as such amount may be reduced from time to time pursuant to the
terms of this Agreement.
“Term Loan A-2 Exposure” means, with respect to any Lender at any time, the
applicable Term Loan A-2 Percentage of the principal amount of the outstanding
Term A-2 Loans.
“Term Loan A-2 Lender” means a Lender with a Term Loan A-2 Commitment or Term
Loan A-2 Exposure.
“Term Loan A-2 Note” has the meaning set forth in Section 2.8(e).
“Term Loan A-2 Percentage” means, for each Lender, the percentage of the
aggregate amount of the Term Loan A-2 Commitments of all Lenders (or, if the
Term Loan A-2 Commitments have been terminated, the Term Loan A-2 Exposure of
all Lenders) represented by the amount of such Lender’s Term Loan A-2 Commitment
(or, if such Term Loan A-2 Commitment has been terminated, such Lender’s Term
Loan A-2 Exposure).
“Term Loan Exposure” means, with respect to any Term Loan Lender at any time,
the outstanding principal amount of such Lender’s Term Loans.
“Term Facilities” means the Term Loan A-1 Commitments, the Term A-1 Loans, the
Term Loan A-2 Commitments and the Term A-2 Loans.
“Term Loan Lender” means the Term Loan A-1 Lenders and the Term Loan A-2
Lenders. “Term Loans” means the Term A-1 Loans and the Term A-2 Loans.
“Trade Date” has the meaning set forth in Section 11.10(f).
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such




--------------------------------------------------------------------------------




Loan, or on the Loans comprising such Borrowing, is determined by reference to
Adjusted LIBOR or the Base Rate.
“UCC” means, with respect to any applicable jurisdiction, the Uniform Commercial
Code as in effect from time to time in such jurisdiction.
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of the Borrower or any of its Subsidiaries or ERISA Affiliates to the PBGC or
such Plan.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as an
Unrestricted Subsidiary in writing to the Administrative Agent pursuant to
Section 7.9.
“Unrestricted Subsidiary Non-Recourse Debt” means any Indebtedness of any
Unrestricted Subsidiary, in each case in respect of which the holder or holders
thereof (a) shall have recourse only to, and shall have the right to require the
obligations of such Unrestricted Subsidiary to be performed, satisfied, and paid
only out of, the property of such Unrestricted Subsidiary and/or one or more of
its Subsidiaries (but only to the extent that such Subsidiaries are Unrestricted
Subsidiaries) and/or any other Person (other than Borrower and/or any Restricted
Subsidiary) and (b) shall have no direct or indirect recourse (including by way
of guaranty, support or indemnity) to the Borrower or any Restricted Subsidiary
or to any of their property, whether for principal, interest, fees, expenses or
otherwise, except for Capital Stock of such Unrestricted Subsidiary.
“Vessel” means, collectively, tankers, barges, tugboats, articulated tug and
barge units, marine vessels and other carriers.
“Wholly-Owned Subsidiary” means (a) any Restricted Subsidiary of which all of
the outstanding Capital Stock (other than any directors’ qualifying shares under
applicable law), on a fully-diluted basis, are owned by the Borrower and/ or one
or more of the Wholly-Owned Subsidiaries or (b) any Restricted Subsidiary that
is organized in a jurisdiction and is required by the applicable laws and
regulations of such jurisdiction to be partially owned by the government of such
jurisdiction or individual or corporate citizens of such jurisdiction, provided
that the Borrower, directly or indirectly, owns the remaining Capital Stock in
such Subsidiary and, by contract or otherwise, controls the management and
business of such Subsidiary and derives economic benefits of ownership of such
Subsidiary to substantially the same extent as if such Subsidiary were a
Wholly-Owned Subsidiary.
Section 1.2    Time of Day. Unless otherwise expressly provided, all references
to time of day in this Agreement and the other Credit Documents shall be
references to New York, New York time.
Section 1.3    Accounting Terms; GAAP; Pro Forma Calculations.
(a)Except as otherwise expressly provided herein, and subject to the provisions
of this Section 1.3, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time.
(b)Notwithstanding anything to the contrary contained herein, for purposes of
calculating any financial test hereunder, compliance with such financial test
and the components thereof, including Adjusted EBITDA, Interest Expense and
Consolidated Funded Debt, shall be calculated in accordance with the definition
of “Pro Forma Basis” with respect to any event described in such definition.
(c)If either the Borrower or the Required Lenders notifies the Administrative
Agent that (i) any change in accounting principles from those used in the
preparation of the financial statements of the Borrower referred to in Section
5.9 is hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accounts (or successors
thereto or agencies with similar functions), and such change affects the
calculation of any




--------------------------------------------------------------------------------




component of any financial covenant, standard or term found in this Agreement,
or (ii) there is a change in federal, state or foreign tax laws which affects
the Borrower’s or any of its Restricted Subsidiaries’ ability to comply with the
financial covenants, standards or terms found in this Agreement, then if the
Borrower shall so request, the Borrower and the Administrative Agent agree to
enter into negotiations in order to amend such provisions (with the agreement of
the Required Lenders or, if required by Section 11.11, all of the Lenders) so as
to equitably reflect such changes with the desired result that the criteria for
evaluating the Borrower’s and its Restricted Subsidiaries’ consolidated
financial condition shall be the same after such changes as if such changes had
not been made; provided that, with respect to the changes referred to in clause
(i) above, until so amended (or until such request is withdrawn), regardless of
whether any such request is made before or after such change or the application
thereof, (x) such financial covenants, standards or terms shall continue to be
computed in accordance with the relevant accounting principles as in effect
immediate prior to such change therein becoming effective and (y) the Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculation of such financial
covenant, standard or term made before and after giving effect to such change.
Section 1.4    Terms and Interpretations Generally.
(a)It is not intended that the specification of any exception to any covenant
herein shall imply that the excepted matter would, but for such exception, be
prohibited or required.
(b)For purposes of determining compliance with any covenant hereunder, in the
event that any Incurrence of Indebtedness, granting of Liens, making of
Restricted Payment or Asset Sales or any other action restricted by any covenant
herein meets the criteria of more than one of the baskets or categories of
exceptions to such covenant or any definition related thereto, the Borrower will
be permitted to divide or classify (or later divide, classify or reclassify in
whole or in part in its sole discretion) such action in any manner that complies
with the relevant covenant or definition.
(c)For purposes of determining compliance under Sections 7.2, 7.3, 7.4, 7.5 and
7.6, any amount in a currency other than Dollars will be converted to Dollars in
a manner consistent with that used in calculating Consolidated Net Income in the
annual financial statements of the Borrower and its Restricted Subsidiaries
delivered pursuant to Section 5.9. Notwithstanding the foregoing, for purposes
of determining compliance with Sections 7.2, 7.3 and 7.5, with respect to any
amount of Indebtedness or Restricted Payment in a currency other than Dollars,
no breach of any basket contained in such sections shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness is Incurred or Restricted Payment is made.
(d)Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein”,
“hereof’ and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections, Annexes, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Annexes,
Exhibits and Schedules to, this Agreement (unless specifically indicated
otherwise) and (v) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.


ARTICLE II
THE CREDIT FACILITIES




--------------------------------------------------------------------------------




Section 2.1    Loans.
(a)Revolving Loans. Subject to the terms and conditions hereof, each Revolving
Lender severally and not jointly agrees to make one or more loans (each, a
“Revolving Loan”) to the Borrower submitting a Borrowing Request from time to
time on and after the Closing Date prior to the Revolving Commitment Termination
Date on a revolving basis; provided, however, that no Lender shall be required
to make any Revolving Loan if, immediately after giving effect thereto, (i) the
aggregate Revolving Credit Exposure of all Revolving Lenders would thereby
exceed the Revolving Credit Commitment Amount then in effect or (ii) the
Revolving Credit Exposure of such Lender would thereby exceed its Revolving
Commitment then in effect. Each Borrowing of Revolving Loans shall be made
ratably from the Lenders in proportion to their respective Revolving
Percentages. Revolving Loans may be repaid, in whole or in part, and all or any
portion of the principal amounts thereof reborrowed, from time to time before
the Revolving Commitment Termination Date, subject to the terms and conditions
hereof. Funding of any Revolving Loans shall be in Dollars.
(b)Term A-1 Loans. Subject to the terms and conditions hereof, each Term Loan A-
1 Lender severally and not jointly agrees to make one or more loans (each, a
“Term A-1 Loan”) to the Borrower submitting a Borrowing Request on and after the
Closing Date prior to the Term Loan A-1 Commitment Termination Date; provided,
however, that (i) no Lender shall be required to make any Term A-1 Loan if,
immediately after giving effect thereto, (1) the aggregate Term Loan A-1
Exposure of all Term Loan A-1 Lenders would thereby exceed the Term Loan A-1
Credit Commitment Amount then in effect or (2) the Term Loan A-1 Exposure of
such Lender would thereby exceed its Term Loan A-1 Commitment then in effect and
(ii) Term A-1 Loans shall be made in one drawing on a Business Day on or before
the Term Loan A-1 Commitment Termination Date. Each Borrowing of Term A-1 Loans
shall be made ratably from the Lenders in proportion to their respective Term
Loan-A1 Percentages. Term A-1 Loans are not revolving and amounts borrowed and
repaid may not be thereafter reborrowed. Funding of any Term A-1 Loans shall be
in Dollars.
(c)Term A-2 Loans. Subject to the terms and conditions hereof, each Term Loan A-
2 Lender severally and not jointly agrees to make one or more loans (each, a
“Term A-2 Loan”) to the Borrower submitting a Borrowing Request from time to
time on and after the Closing Date prior to the Term Loan A-2 Commitment
Termination Date; provided, however, that (i) no Lender shall be required to
make any Term A-2 Loan if, immediately after giving effect thereto, (1) the
aggregate Term Loan A-2 Credit Exposure of all Term Loan A-2 Lenders would
thereby exceed the Term Loan A-2 Credit Commitment Amount then in effect or (2)
the Term Loan A-2 Credit Exposure of such Lender would thereby exceed its Term
Loan A-2 Commitment then in effect and (ii) Term A-2 Loans shall be made in up
to six drawings. Each Borrowing of Term A-2 Loans shall be made ratably from the
Lenders in proportion to their respective Term Loan-A2 Percentages. Term A-2
Loans are not revolving and amounts borrowed and repaid may not be thereafter
reborrowed. Funding of any Term A-2 Loans shall be in Dollars.
Section 2.2 Types of Loans and Minimum Borrowing Amounts. Borrowings of Loans
may be outstanding as either Base Rate Loans or Eurodollar Loans, as selected by
the Borrower pursuant to Section 2.3. Each Borrowing of Base Rate Loans shall be
in an amount of not less than $1,000,000 and each Borrowing of Eurodollar Loans
shall be in an amount of not less than $2,000,000 and in an integral multiple of
$100,000 in excess thereof; provided, however, that if such Loans are Term A-2
Loans, each Borrowing of such Term A-2 Loans shall be in an amount of not less
than $20,000,000.
Section 2.3    Manner of Loan Borrowings; Continuations and Conversions of
Borrowings.
(a)Notice of Borrowing. To request the advance of a Borrowing of Loans (other
than Mandatory Borrowings), the Borrower shall give notice to the Administrative
Agent, in accordance with Section 2.3(c), by no later than (i) 12:00 P.M. at
least three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) 10:00 A.M. on the
date the Borrower requests the Lenders to advance a Borrowing of Base Rate
Loans.
(b)Notice of Continuation or Conversion of Outstanding Borrowings. The Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Loan Borrowing or, subject to the




--------------------------------------------------------------------------------




minimum amount requirements in Section 2.1(c) for each outstanding Loan
Borrowing, a portion thereof, as follows: (i) if such Borrowing is of Eurodollar
Loans, the Borrower may continue part or all of such Borrowing as Eurodollar
Loans for an Interest Period specified by it or convert part or all of such
Borrowing into Base Rate Loans on the last day of the Interest Period applicable
thereto, or the Borrower may earlier convert part or all of such Borrowing into
Base Rate Loans so long as it pays the breakage fees and funding losses provided
in Section 2.11; and (ii) if such Borrowing is of Base Rate Loans, the Borrower
may convert all or part of such Borrowing into Eurodollar Loans for an Interest
Period specified by it on any Business Day, in each case pursuant to notices of
continuation or conversion as set forth below. The Borrower may select multiple
Interest Periods for the Eurodollar Loans requested in any single Borrowing
Request, provided that at no time shall the number of different Interest Periods
for outstanding Eurodollar Loans exceed twenty (20) (it being understood for
such purposes that (x) Interest Periods of the same duration, but commencing on
different dates, shall be counted as different Interest Periods, and (y) all
Interest Periods commencing on the same date and of the same duration shall be
counted as one Interest Period regardless of the number of Borrowings or Loans
involved). Notices of the continuation of such Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of such
Eurodollar Loans into Base Rate Loans or of such Base Rate Loans into Eurodollar
Loans must be given by no later than (A) 12:00 P.M. at least three (3) Business
Days prior to the date of such continuation of, or conversion to, Eurodollar
Loans and (B) 12:00 P.M. on the date of any conversion of Eurodollar Loans to
Base Rate Loans.
(c)Manner of Notice. The Borrower shall give such notices concerning the
advance, continuation, or conversion of a Borrowing described in Sections 2.3(a)
and (b), as applicable, by telephone, facsimile or email (which notice shall be
irrevocable once given and, if by telephone, shall be promptly confirmed in
writing) pursuant to a Borrowing Request, which shall specify the date of the
requested advance, continuation or conversion (which shall be a Business Day),
the amount of the requested Borrowing, whether such Borrowing is to be comprised
of a Borrowing of Revolving Loans, Term A-1 Loans or Term A-2 Loans, whether
such Borrowing is to be advanced, continued, or converted, the Type of Revolving
Loans to comprise such new, continued or converted Borrowing, if such Borrowing
is to be comprised of Eurodollar Loans and the Interest Period applicable
thereto and the Borrower. The Borrower agrees that the Administrative Agent may
rely on any such telephonic, facsimile or email notice given by any Person it in
good faith believes is an authorized representative of the Borrower without the
necessity of independent investigation and that, if any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.
(d)Notice to the Lenders. The Administrative Agent shall give prompt telephonic,
email or facsimile notice to each Revolving Lender, Term Loan A-1 Lender and
Term Loan A-2 Lender of any notice received by it pursuant to this Section 2.3
relating to a Revolving Loan Borrowing, a Term Loan A-1 Borrowing or a Term Loan
A-2 Borrowing, as applicable. The Administrative Agent shall give notice to the
Borrower and each applicable Lender by like means of the interest rate
applicable to each Borrowing of Eurodollar Loans of the Borrower (but, if such
notice is given by telephone, the Administrative Agent shall confirm such rate
in writing) promptly after the Administrative Agent has made such determination.
(e)Failure to Notify. If the Borrower fails to give notice pursuant to Section
2.3(a) or (b) of (i) the continuation or conversion of any outstanding principal
amount of a Borrowing of Eurodollar Loans or (ii) a Borrowing of Revolving Loans
to pay outstanding Reimbursement Obligations, and has not notified the
Administrative Agent by (A) 12:00 P.M. at least three (3) Business Days before
the last day of the Interest Period for any Borrowing of Eurodollar Loans or (B)
the day such Reimbursement Obligation becomes due, respectively, that it intends
to repay such Borrowing or Reimbursement Obligation, as applicable, the Borrower
shall be deemed to have requested, respectively, (x) the continuation of such
Borrowing as a Eurodollar Loan with an Interest Period of one (1) month or (y)
the advance of a new Borrowing of Base Rate Loans on such day in the amount of
the Reimbursement Obligation then due, which Borrowing pursuant to this clause
(y) shall be deemed to have been funded on such date by the Revolving Lenders in
accordance with Section 2.3(a) and to have been applied on such day to pay the
Reimbursement Obligation then due, in each case so long as no Event of Default
shall have occurred and be continuing or would occur as a result of such
Borrowing but otherwise disregarding the conditions to the advance of Borrowings
set forth in Section 4.3. Upon the occurrence and during the continuance of any
Event of Default, and upon written notice thereof from the Administrative Agent
to the Borrower (i) each Eurodollar Loan will automatically, on the last day of
the then existing Interest Period therefor, convert into a Base Rate Loan, and




--------------------------------------------------------------------------------




(ii) the obligation of the Lenders to make, continue or convert Loans into
Eurodollar Loans shall be suspended.
(f) Conversion. If the Borrower shall elect to convert any particular Borrowing
pursuant to this Section 2.3 from one Type of Loan to the other only in part,
then, from and after the date on which such conversion shall be effective, such
particular Borrowing shall, for all purposes of this Agreement (including, for
purposes of subsequent application of this sentence) be deemed to instead
constitute two Borrowings (each originally advanced on the same date as such
particular Borrowing), one comprised of (subject to subsequent conversion in
accordance with this Agreement) Eurodollar Loans in an aggregate principal
amount equal to the portion of such Borrowing so elected by the Borrower to be
comprised of Eurodollar Loans and the second comprised of (subject to subsequent
conversion in accordance with this Agreement) Base Rate Loans in an aggregate
principal amount equal to the portion of such particular Borrowing so elected by
the Borrower to be comprised of Base Rate Loans. If the Borrower shall elect to
have multiple Interest Periods apply to any such particular Borrowing comprised
of Eurodollar Loans, then, from and after the date such multiple Interest
Periods commence, such particular Borrowing shall, for all purposes of this
Agreement (including, for purposes of subsequent application of this sentence),
be deemed to constitute a number of separate Borrowings (each originally
commencing on the same date as such particular Borrowing) equal to the number
of, and corresponding to, the different Interest Periods so selected, each such
deemed separate Borrowing corresponding to a particular selected Interest Period
comprised of (subject to subsequent conversion in accordance with this
Agreement) Eurodollar Loans in an aggregate principal amount equal to the
portion of such particular Borrowing so elected by the Borrower to have such
Interest Period. This Section 2.3(f) shall be applied appropriately in the event
that the Borrower shall make the elections described in the two preceding
sentences at the same time with respect to the same particular Borrowing.
Section 2.4 Interest Periods. As provided in Section 2.3, at the time of each
request for a Borrowing of Eurodollar Loans, or for the continuation or
conversion of any Borrowing of Eurodollar Loans, the Borrower shall select the
Interest Period(s) to be applicable to such Loans from among the available
options, subject to the limitations in Section 2.3; provided, however, that:
(a)no Interest Period may be selected (1) with respect to Revolving Loans that
extends beyond the Revolving Commitment Termination Date, (2) with respect to
Term A-1 Loans that extends beyond the Maturity Date, or (3) with respect to
Term A-2 Loans that extends beyond the Maturity Date;
(b)whenever the last day of any Interest Period would otherwise be a day that is
not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day; provided, however, that if the next succeeding
Business Day is in the next calendar month, the last day of such Interest Period
shall be the immediately preceding Business Day; and
(c)for purposes of determining an Interest Period, a month means a period
starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month; provided, however, that if there
is no such numerically corresponding day in the month in which an Interest
Period is to end or if an Interest Period begins on the last Business Day of a
calendar month, then such Interest Period shall end on the last Business Day of
the calendar month in which such Interest Period is to end.
Section 2.5    Funding of Loans.
(a)Disbursement of Loans. Not later than 12:00 P.M. with respect to Borrowings
of Eurodollar Loans, and 2:00 P.M. with respect to Borrowings of Base Rate
Loans, on the date of any requested advance of a new Borrowing of Loans, each
Lender, subject to all other provisions hereof, shall make available for the
account of its applicable Lending Office its Loans comprising its portion of
such Borrowing in funds immediately available for the benefit of the
Administrative Agent in the applicable Administrative Agent’s Account and
according to the payment instructions of the Administrative Agent. The
Administrative Agent shall promptly make the proceeds of each such Borrowing
available in immediately available funds to the Borrower (or as directed in
writing by the Borrower) on such date. In the event that any Lender does not
make such amounts available to the Administrative Agent by the time prescribed
above, but such amount is received later that day, such amount shall
nevertheless be promptly credited to the Borrower in the manner described in the
preceding sentence (and if such credit is made on




--------------------------------------------------------------------------------




the next Business Day, with interest on such amount to begin accruing hereunder
on such next Business Day); provided that acceptance by the Borrower of any such
late amount shall not be deemed a waiver by the Borrower of any rights it may
have against such Lender. No Lender shall be responsible to the Borrower for any
failure by another Lender to fund its portion of a Borrowing, and no such
failure by a Lender shall relieve any other Lender from its obligation, if any,
to fund its portion of a Borrowing.
(b)Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to the time at which such
Lender is scheduled to make payment to the Administrative Agent of the proceeds
of a Revolving Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and in reliance upon such
assumption may (but shall not be required to) make available to the Borrower the
proceeds of the Loan to be made by such Lender and, if any Lender has not in
fact made such payment to the Administrative Agent, such Lender shall, on
demand, pay to the Administrative Agent the amount made available to the
Borrower attributable to such Lender together with interest thereon for each day
during the period commencing on the date such amount was made available to the
Borrower and ending on (but excluding) the date such Lender pays such amount to
the Administrative Agent at a rate per annum equal to the Administrative Agent’s
cost of funds for such amount. If such amount is not received from such Lender
by the Administrative Agent immediately upon demand, the Borrower will, on
demand, repay to the Administrative Agent the proceeds of the Loan attributable
to such Lender with interest thereon at a rate per annum equal to the interest
rate applicable to the relevant Loan, but the Borrower will in no event be
liable to pay any amounts otherwise due pursuant to Section 2.11 in respect of
such repayment. Nothing in this Section shall be deemed to relieve any Lender
from any obligation to fund any Loans hereunder or to prejudice any rights which
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.
(c)Source of Funding Options. Each Lender may, at its option, make any Loan
available to the Borrower by causing any foreign or domestic branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
Section 2.6    Applicable Interest Rates.
(a)Base Rate Loans. Each Base Rate Loan shall bear interest (computed on the
basis of a 365-day year or 366-day year, as the case may be, and actual days
elapsed including the first day but excluding the date of repayment) on the
unpaid principal amount thereof from the date such Loan is made until maturity
(whether by acceleration or otherwise) or conversion to a Eurodollar Loan, at a
rate per annum equal to the lesser of (i) the Highest Lawful Rate or (ii) the
Base Rate from time to time in effect plus the Applicable Margin. The Borrower
agrees to pay such interest on each Interest Payment Date for such Loan and at
maturity (whether by acceleration or otherwise).
(b)Eurodollar Loans. Each Eurodollar Loan shall bear interest (computed on the
basis of a 360-day year and actual days elapsed including the first day but
excluding the date of repayment) on the unpaid principal amount thereof from the
date such Loan is made until maturity (whether by acceleration or otherwise) or
conversion to a Base Rate Loan, at a rate per annum equal to the lesser of (i)
the Highest Lawful Rate or (ii) the sum of Adjusted LIBOR plus the Applicable
Margin. The Borrower agrees to pay such interest on each Interest Payment Date
for such Loan and at maturity (whether by acceleration or otherwise) or, in the
case of , conversion to a Base Rate Loan on a day prior to the end of the
current Interest Period therefor, on the date of such conversion.
(c)Swingline Loans. Each Swingline Loan shall bear interest (computed on the
basis of a 365-day year or 366-day year, as the case may be, and actual days
elapsed including the first day but excluding the date of repayment) on the
unpaid principal amount thereof from the date such Loan is made until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the lesser
of (i) the Highest Lawful Rate or (ii) the Base Rate from time to time in effect
plus the Applicable Margin for Base Rate Loans. The Borrower agrees to pay such
interest on each Interest Payment Date for such Loan and at maturity (whether by
acceleration or otherwise).




--------------------------------------------------------------------------------




(d)Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and Reimbursement Obligations hereunder insofar as
such interest rate involves a determination of Base Rate, Adjusted LIBOR, LIBOR
Rate or LIBOR Market Index Rate, or any applicable default rate pursuant to
Section 2.7, and such determination shall be conclusive and binding except in
the case of the Administrative Agent’s manifest error or willful misconduct. The
Administrative Agent shall promptly give notice to the Borrower and each Lender
of each determination of Adjusted LIBOR with respect to each Eurodollar Loan.
Section 2.7 Default Rate. If any payment of principal or interest on any Loan is
not made when due after the expiration of the grace period therefor provided in
Section 8.1(a) (whether by acceleration or otherwise), or any Reimbursement
Obligation is not paid when due as provided in Section 2.12(c), such past due
Loan or Reimbursement Obligation shall bear interest (computed on the basis of a
year of 360, 365 or 366 days, as applicable, and actual days elapsed) after any
such grace period expires until such principal then due is paid in full, which
the Borrower agrees to pay on demand, at a rate per annum equal to:
(a)(i) for any Base Rate Loan, the lesser of (A) the Highest Lawful Rate and (B)
the sum of two percent (2%) per annum plus the Base Rate from time to time in
effect (but not less than the Base Rate in effect at the time such payment was
due) plus the Applicable Margin, and (ii) for any Swingline Loan, the lesser of
(A) the Highest Lawful Rate and (B) the sum of two percent (2%) per annum plus
the LIBOR Market Index Rate from time to time in effect (but not less than the
LIBOR Market Index Rate in effect at the time such payment was due) plus the
Applicable Margin;
(b)for any Eurodollar Loan, the lesser of (i) the Highest Lawful Rate and (ii)
the sum of two percent (2%) per annum plus the rate of interest (inclusive of
the Applicable Margin) in effect thereon at the time of such default until the
end of the Interest Period for such Loan and, thereafter, at a rate per annum
equal to the sum of two percent (2%) per annum plus the Base Rate from time to
time in effect (but not less than the Base Rate in effect at the time such
payment was due) plus the Applicable Margin for Base Rate Loans; and
(c)for any unpaid Reimbursement Obligations, the lesser of (i) the Highest
Lawful Rate and (ii) the sum of two percent (2%) per annum plus (x) in the case
of any Reimbursement Obligations payable in Dollars, the Base Rate from time to
time in effect (but not less than the Base Rate in effect at the time such
payment was due) plus the Applicable Margin for Base Rate Loans, or (y) in the
case of any Reimbursement Obligations payable in any currency other than
Dollars, the interest rate (inclusive of the Applicable Margin) that would
otherwise then be applicable under this Agreement to a Eurodollar Loan for an
Interest Period of one month as from time to time in effect (but not less than
such interest rate in effect at the time such payment was due).
It is the intention of the Administrative Agent and the Lenders to conform
strictly to usury laws applicable to them. Accordingly, if the transactions
contemplated hereby or any Loan or other Obligation would be usurious as to any
of the Lenders under laws applicable to it (including the laws of the United
States of America, including to the extent applicable, 46 U.S.C. Section
31322(b)), and the State of New York or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement, the Notes or any other Credit Document), then, in that event,
notwithstanding anything to the contrary in this Agreement, the Notes or any
other Credit Document, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under laws applicable to such Lender
that is contracted for, taken, reserved, charged or received by such Lender
under this Agreement, the Notes or any other Credit Document or otherwise shall
under no circumstances exceed the Highest Lawful Rate, and any excess shall be
credited by such Lender on the principal amount of the Loans or to the
Reimbursement Obligations (or, if the principal amount of the Loans and all
Reimbursement Obligations shall have been paid in full, refunded by such Lender
to the Borrower); and (ii) in the event that the maturity of the Loans is
accelerated by reason of an election of the holder or holders thereof resulting
from any Event of Default hereunder or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under laws applicable to such Lender may never include more than the
Highest Lawful Rate, and excess interest, if any, provided for in this
Agreement, the Notes, any other Credit Document or otherwise shall be
automatically canceled by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Loans or to the Reimbursement Obligations (or if the
principal amount of the Loans and all Reimbursement Obligations shall have been
paid in full,




--------------------------------------------------------------------------------




refunded by such Lender to the Borrower).
Section 2.8    Repayment of Loans; Evidence of Debt.
(a)Repayment of Loans.
(i)The Borrower hereby unconditionally promises to pay to the Administrative
Agent, for the account of each Revolving Lender, on the Revolving Commitment
Termination Date, the unpaid amount of each Revolving Loan made by such Lender
to the Borrower then outstanding. The Borrower hereby unconditionally promises
to pay to the Swingline Lender the unpaid principal amount of each Swingline
Loan to the Borrower no later than the Revolving Commitment Termination Date.
(ii)The Borrower hereby unconditionally promises to pay to the Administrative
Agent, for the account of the Term Loan A-1 Lenders, in equal quarterly
installments, which shall be due and payable on the last Business Day of each
March, June, September and December, commencing with June 30, 2015 and ending
with June 30, 2017, an amount of 1.25% of the aggregate principal amount of the
Term A-1 Loans outstanding.
(iii)The Borrower hereby unconditionally promises to pay to the Administrative
Agent, for the ratable account of the Term Loan Lenders, in equal quarterly
installments, which shall be due and payable on the last Business Day of each
March, June, September and December, commencing with September 30, 2017 and
ending with the last full Fiscal Quarter preceding the Maturity Date, an amount
of 2.50% of the aggregate principal amount of the Term Loans outstanding, with
the outstanding principal balance of the Term Loans due and payable on the
Maturity Date.
(b)Record of Loans by Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made to the Borrower by such
Lender, including the amounts of principal and accrued interest payable and paid
to such Lender from time to time hereunder.
(c)Record of Loans by Administrative Agent. The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and, with respect to Eurodollar Loans, the Interest
Period applicable thereto, (ii) the amount of any principal or accrued interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)Evidence of Obligations. The entries made in the accounts maintained pursuant
to Section 2.8(b) or (c) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)Notes. The Revolving Loans outstanding to the Borrower from any Lender shall,
at the written request of such Lender, be evidenced by a Note of the Borrower
payable to such Lender substantially in the form of Exhibit 2.8A (each, a
“Revolving Note”). If requested by the Swingline Lender, the Swingline Loans
outstanding to the Borrower shall be evidenced by a Note of the Borrower payable
to the Swingline Lender substantially in the form of Exhibit 2.8B (each, a
“Swingline Note”). The Term A-1 Loans outstanding to the Borrower from any
Lender shall, at the written request of such Lender, be evidenced by a Note of
the Borrower payable to such Lender substantially in the form of Exhibit 2.8C
(each, a “Term Loan A-1 Note”). The Term A-2 Loans outstanding to the Borrower
from any Lender shall, at the written request of such Lender, be evidenced by a
Note of the Borrower payable to such Lender substantially in the form of Exhibit
2.8D (each, a “Term Loan A-2 Note” and together with the Revolving Notes, the
Swingline Note and the Term Loan A-1 Notes, each a “Note”). The Borrower agrees
to execute and deliver to the Administrative Agent, for the benefit of each
Lender requesting a Note, an original of each such Note, appropriately
completed, to evidence the respective Loans made by such Lender to the Borrower
hereunder, within ten (10) Business Days after the Borrower receives a written
request therefor (or such longer period of time as such Lender may reasonably
agree).




--------------------------------------------------------------------------------




Section 2.9 Optional Prepayments of Loans. The Borrower shall have the right to
prepay any Base Rate Loans or Swingline Loans, without premium or penalty, at
any time and from time to time in whole or in part (but, if in part, then in an
amount which is equal to or greater than $1,000,000); provided, however, that
the Borrower shall have given notice of such prepayment to the Administrative
Agent no later than 12:00 P.M. on the date of such prepayment. The Borrower
shall have the right to prepay any Eurodollar Loans, without premium or penalty,
at any time and from time to time in whole or in part (but, if in part, then in
an amount which is equal to or greater than $1,000,000 and in an integral
multiple of $100,000 in excess thereof or such smaller amount as needed to
prepay any particular Borrowing in full) subject to any breakage fees and
funding losses that are required to be paid pursuant to Section 2.11, with
respect to any such prepayment on a day other than the last day of the
applicable Interest Period of the applicable Loan; provided, however, that the
Borrower shall have given notice of such prepayment to the Administrative Agent
no later than 12:00 P.M. at least three (3) Business Days before the proposed
prepayment date (or such shorter period as may be reasonably agreed by the
Administrative Agent in its sole discretion). Any such prepayments shall be made
by the payment of the principal amount to be prepaid and, with respect to any
Eurodollar Loans, accrued and unpaid interest thereon to the date of such
prepayment. Optional prepayments shall be applied to the Loans then outstanding
in the order specified by the Borrower.
Section 2.10    Mandatory Prepayments of Loans.
(a)Excess Revolving Exposure. In the event and on each occasion that the
aggregate Revolving Credit Exposure of all Lenders exceeds the Revolving Credit
Commitment Amount then in effect, then (i) the Borrower shall promptly prepay
Revolving Loans in an aggregate amount sufficient to eliminate such excess and
(ii) if any excess remains after prepaying all of the Borrowings as a result of
an L/C Exposure, pay to the Administrative Agent on behalf of the Lenders an
amount equal to such excess to be held as cash collateral as provided in Section
8.4(b). Immediately upon determining the need to make any such prepayment, the
Borrower shall notify the Administrative Agent of such required prepayment and
of the identity of the particular Revolving Loans being prepaid. If the
Administrative Agent shall notify the Borrower that the Administrative Agent has
determined that any prepayment is required under this Section 2.10, the Borrower
shall make such prepayment no later than the second Business Day following such
notice. Any mandatory prepayment of Revolving Loans pursuant hereto shall not be
limited by the notice or minimum prepayment requirements set forth in Section
2.9. Each such prepayment of Eurodollar Loans under this Section 2.10 shall be
accompanied by a payment of all accrued and unpaid interest on the Loans prepaid
and any applicable breakage fees and funding losses pursuant to Section 2.11.
(b)Issuance and Incurrence of Indebtedness. In the event that the Borrower or
any Restricted Subsidiary shall receive Net Cash Proceeds from the issuance or
Incurrence of Indebtedness for money borrowed of the Borrower or any Restricted
Subsidiary not permitted to be issued or Incurred pursuant to Section 7.3, the
Borrower shall or shall cause the applicable Restricted Subsidiary to, no later
than five (5) Business Day following such receipt, apply an amount equal to 100%
of such Net Cash Proceeds to prepay outstanding Term Loans for the ratable
account of the Term Loan Lenders.
(c)Asset Sales; Events of Loss. No later than the fifth (5th) Business Day
following the date of receipt (or the date on which such amounts become Net Cash
Proceeds by virtue of the expiration of the relevant Reinvestment Period and the
relevant CRF Deposit Period) by the Borrower or any of its Restricted
Subsidiaries of any Net Cash Proceeds in respect of any Asset Sale or Event of
Loss, the Borrower shall or it shall cause the applicable Restricted Subsidiary
to apply an amount equal to (i) 100% of such Net Cash Proceeds in respect of any
Asset Sale and (ii) 100% of such Net Cash Proceeds in excess of $7,500,000 for
each Collateral Vessel in respect of any Event of Loss related to such
Collateral Vessel, to prepay outstanding Term Loans for the ratable account of
the Term Loan Lenders.
(d)Excess Cash Flow. After the end of each calendar year (commencing with the
year ending December 31, 2016), the Borrower shall prepay the outstanding Term
Loans for the ratable account of the Term Loan Lenders no later than May 15 of
the subsequent calendar year (commencing with May 15, 2017), in an amount as set
forth below:
(i)an amount equal to 50% of Excess Cash Flow for such calendar year until an




--------------------------------------------------------------------------------




aggregate amount of $75,000,000 of Term Loans has been repaid (through scheduled
amortization or otherwise) or prepaid for the period from the initial Borrowing
to the date of such calculation (or the outstanding principal balance of the
Term Loans is reduced to zero, if less) (the “Mandatory Cash Sweep”), and
(ii)if the aggregate amount of (i) funds paid under any prior Mandatory Cash
Sweep plus (ii) the amount calculated as the Mandatory Cash Sweep for the most
recent calendar year exceeds 50% of the Excess Cash Flow for the period
beginning the first day of the Fiscal Quarter containing the Closing Date to the
end of the most recent calendar year, the Mandatory Cash Sweep for such calendar
year shall be reduced by the difference between those amounts.
(e)All prepayments of Loans under this Section 2.10 shall be accompanied by the
concurrent payment of accrued and unpaid interest on the principal amount to be
prepaid to but excluding the date of payment.
(f)The Borrower shall deliver to the Administrative Agent and each Lender, at
the time of each prepayment required under this Section 2.10 a certificate of an
Officer of the Borrower setting forth in reasonable detail the calculation of
the amount of such prepayment.
(g)
All prepayments under this Section 2.10 shall be subject to Section 2.11.

Section 2.11 Breakage Fees. If any Lender incurs any loss, cost or expense
(excluding loss of anticipated profits and other indirect or consequential
damages) by reason of the liquidation or re- employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurodollar Loan as a
result of any of the following events other than any such occurrence as a result
of a change of circumstance described in Sections 9.1 or 9.2:
(a)any payment, prepayment or conversion of any such Loan on a date other than
the last day of its Interest Period (whether by acceleration, mandatory
prepayment or otherwise); therefor; or
(b)any failure to make a principal payment of any such Loan on the due date
any failure by the Borrower to borrow, continue or prepay, or convert to, any
such Loan on the date specified in a notice given pursuant to Section 2.3 or
Section 2.9, as applicable (other than by reason of a default of such Lender),
then the Borrower shall pay to such Lender such amount as will reimburse such
Lender for such loss, cost or expense. If any Lender makes such a claim for
compensation, it shall provide to the Borrower a certificate executed by an
officer of such Lender setting forth the amount of such loss, cost or expense in
reasonable detail (including an explanation of the basis for and the computation
of such loss, cost or expense) no later than ninety (90) days after the event
giving rise to the claim for compensation, and the amounts shown on such
certificate shall be conclusive and binding in the absence of manifest error of
such Lender’s entitlement thereto. Within ten (10) days of receipt of such
certificate, the Borrower shall pay directly to such Lender such amount as will
compensate such Lender for such loss, cost or expense as provided in such
certificate, unless such Lender has failed to timely give notice to the Borrower
of such claim for compensation as provided herein, in which event the Borrower
shall not have any obligation to pay such claim.
Section 2.12    Letters of Credit.
(a)Letters of Credit. Subject to the terms and conditions hereof and in reliance
on the Lenders’ obligations under this Section 2.12, each Issuing Bank agrees to
issue, from time to time on and after the Closing Date prior to the Revolving
Commitment Termination Date, at the request of the Borrower, one or more standby
letters of credit in form and substance reasonably acceptable to such Issuing
Bank (each, a “Letter of Credit”) for the account of the Borrower or any
Subsidiary in a face amount in each case of at least $1,000,000 (or, in either
case, such lesser amount as the applicable Issuing Bank may agree to in its sole
discretion); provided that an Issuing Bank shall not be required to issue,
increase or extend a Letter of Credit pursuant to this Section 2.12 if (i)
immediately after giving effect to the issuance, increase or extension thereof,
the aggregate L/C Exposures of all Lenders would thereby exceed the L/C Limit,
(ii) the issuance, increase or extension of such Letter of Credit would violate
any legal or regulatory restriction then applicable to such Issuing Bank or any
Revolving Lender or would violate one




--------------------------------------------------------------------------------




or more policies of such Issuing Bank generally applicable to all applicants
with respect to the type of Letters of Credit requested, in each case as
notified by such Issuing Bank or such Revolving Lender to the Administrative
Agent before the date of issuance, increase or extension of such Letter of
Credit or (iii) immediately after giving effect to the issuance, increase or
extension thereof, the L/C Exposure of such Issuing Bank would exceed such
Issuing Bank’s L/C Sublimit (unless otherwise agreed in writing to by such
Issuing Bank in its sole discretion); and provided, further that, if there
exists a Defaulting Lender, no Issuing Bank shall be required to issue, increase
or extend a Letter of Credit unless the Borrower shall have complied with
Section 2.12(g) with respect to any Fronting Exposure that exists at the time of
such issuance, increase or extension, as applicable, or would exist immediately
after giving effect to such issuance, increase or extension, as applicable.
Letters of Credit and any increases and extensions thereof hereunder shall be
issued in face amounts denominated in Dollars.
(b)
Issuance Procedure.

(i)To request that an Issuing Bank issue a Letter of Credit, at least three (3)
Business Days prior to the date of the requested issuance (or such shorter
period of time as such Issuing Bank may reasonably agree to in its sole
discretion), the Borrower shall deliver to such Issuing Bank (x) a duly executed
application for such Letter of Credit substantially in such Issuing Bank’s
customary form or in such other form as may be approved by the Borrower and such
Issuing Bank or complete such other computerized issuance or application
procedure, instituted from time to time by such Issuing Bank and agreed to by
the Borrower (each, an “Application”), appropriately completed and signed by an
Authorized Officer of the Borrower and including agreed-upon draft language for
such Letter of Credit reasonably acceptable to the applicable Issuing Bank, in
each case, completed to the reasonable satisfaction of such Issuing Bank, and
(y) such other information as such Issuing Bank may reasonably request in
accordance with its customary letter of credit issuance procedures, including
information that would permit such Issuing Bank to verify the beneficiary’s
identity or to comply with any applicable law or regulations, including any
Sanctions Laws and Regulations. Upon the receipt by the applicable Issuing Bank
of a properly completed and, if applicable, executed Application and any other
reasonably requested information in accordance with the terms of the preceding
sentence, such Issuing Bank will process such Application in accordance with its
customary procedures and issue the requested Letter of Credit on the requested
issuance date. In the event of any irreconcilable conflict between the terms and
conditions of this Agreement and an Application, the provisions of this
Agreement shall govern. Unless the applicable Issuing Bank has received notice
from the Administrative Agent prior to the requested issuance that any of the
conditions to issuance (whether set forth herein, in Section 4.3 or otherwise)
have not been satisfied, the applicable Issuing Bank may assume that all such
conditions have been satisfied. The Borrower requesting the issuance of any
Letter of Credit may cancel such request to issue such Letter of Credit at any
time prior to the actual issuance thereof by providing the applicable Issuing
Bank with written notice thereof; provided, that, for the avoidance of doubt,
the Borrower shall remain liable to such Issuing Bank for all costs and expenses
reasonably Incurred by such Issuing Bank in connection therewith. Unless cash
collateralized in a manner satisfactory to the relevant Issuing Bank or other
arrangements satisfactory to the relevant Issuing Bank (in such Issuing Bank’s
sole discretion) with respect thereto have been made as provided below and a
later date is otherwise agreed to by the applicable Issuing Bank, each Letter of
Credit shall have an expiration date no later than five (5) Business Days before
the Revolving Commitment Termination Date. Each Issuing Bank that issues a
Letter of Credit agrees to issue amendments to any Letter of Credit increasing
its amount, or extending its expiration date, at the request of the Borrower,
subject to the conditions precedent set forth in Section 4.3 (which each Issuing
Bank may assume are satisfied unless notified otherwise by the Administrative
Agent in accordance with this Section 2.12(b)) and the other terms and
conditions of this Section 2.12.
(ii)If the Borrower so requests in any applicable Application and, in any event,
in the case of Letters of Credit with a one-year tenor, the relevant Issuing
Bank may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto- Extension Letter of Credit”);
provided that (A) any such Auto-Extension Letter of Credit must permit the
Issuing Bank to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued (and, unless an Event of Default is continuing, such Issuing Bank shall
give such notice of non-extension to the beneficiary if so directed by the
Borrower) and (B) the Issuing Bank will not permit the extension of any Letter
of Credit that would result in the expiration date of such Letter of Credit
being




--------------------------------------------------------------------------------




later than the date that is five (5) Business Days prior to the Revolving
Commitment Termination Date (unless such Letter of Credit is cash collateralized
or other arrangements satisfactory to the relevant Issuing Bank in such Issuing
Bank’s sole discretion) with respect thereto have been made as provided below
and a later date is otherwise agreed to by the applicable Issuing Bank). Unless
otherwise notified to the Borrower by the applicable Issuing Bank, the Borrower
shall not be required to make a specific request to the Issuing Bank for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the applicable
Issuing Bank to permit the extension of such Letter of Credit at any time to an
expiry date not later than the earlier of (A) one year from the date of such
issuance or an anniversary of any such extension and (B) the date that is five
(5) Business Days prior to the Revolving Commitment Termination Date (unless
such Letter of Credit is cash collateralized or other arrangements satisfactory
to the relevant Issuing Bank (in such Issuing Bank’s sole discretion) with
respect thereto have been made as provided below and a later date is otherwise
agreed to by the applicable Issuing Bank); provided that such Issuing Bank shall
not permit any such extension if (x) such Issuing Bank has determined that it
would have no obligation at such time to issue such Letter of Credit in its
extended form under the terms hereof (by reason of the provisions of Section
2.12 or otherwise), or (y) it has received notice on or before the day that is
two (2) Business Days before the date which has been agreed upon pursuant to the
proviso of the first sentence of this Section 2.12(b)(ii), from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.3 are not then satisfied.
Notwithstanding anything to the contrary herein, any Letter of Credit (including
an Auto-Extension Letter of Credit) may have an expiration date later than the
date that is five (5) Business Days before the Revolving Commitment Termination
Date, if (A) the Borrower requesting such Letter of Credit shall provide, no
later than the Revolving Commitment Termination Date, (x) cash collateral to the
applicable Issuing Bank in an amount equal to 105% of the undrawn face amount of
such Letter of Credit or (y) a back-to-back letter of credit in form and
substance satisfactory to the applicable Issuing Bank (in its sole discretion)
in an amount equal to 105% of the undrawn face amount of such Letter of Credit
from a bank or financial institution reasonably satisfactory to the applicable
Issuing Bank) and which provides that such Issuing Bank may make a drawing
thereunder in the event that such Issuing Bank pays a drawing under such Letter
of Credit or (B) other arrangements satisfactory to the applicable Issuing Bank
in its sole discretion shall have been made with respect to such Letter of
Credit; provided, each Revolving Lender’s participation under Section 2.12(d) in
any such Letter of Credit shall revert to such Issuing Bank on the Revolving
Commitment Termination Date, and no Revolving Lender shall be entitled to any
Letter of Credit fees pursuant to Section 3.1(b) on and after the Revolving
Commitment Termination Date.
(c)
Reimbursement Obligations, etc.

(i)The Borrower hereby irrevocably and unconditionally agrees to reimburse each
Issuing Bank for each payment or disbursement made by such Issuing Bank under a
Letter of Credit requested by the Borrower (a “Reimbursement Obligation”) within
two (2) Business Days of the date that the Borrower receives notice from such
Issuing Bank that such draft has been paid or such other payment has been made
(and such Issuing Bank hereby agrees to give the Borrower such notice within one
(1) Business Day after such draft is drawn or such other payment is made,
provided, however, that the failure of such Issuing Bank to provide notice
within such time period shall not release Borrower from its Reimbursement
Obligations). Reimbursement Obligations may be reimbursed by the Borrower with
either funds not borrowed hereunder or with a Borrowing of Revolving Loans in
accordance with Section 2.3 (including paragraph (e) thereof) and subject to the
other applicable terms and conditions contained in this Agreement. Reimbursement
Obligations shall bear interest (which the Borrower hereby promises to pay) from
and after the date such draft is paid or other payment is made until (but
excluding the date) such Reimbursement Obligation is paid at the lesser of (A)
the Highest Lawful Rate and (B) the Base Rate plus the Applicable Margin (in the
case of a Reimbursement Obligation payable in Dollars) or the rate of interest
that would then be applicable hereunder to an Eurodollar Loan with an Interest
Period of one month plus the Applicable Margin, in each case so long as such
Reimbursement Obligation shall not be past due, and thereafter at the default
rate per annum as set forth in Section 2.7(c), whether or not the Revolving
Commitment Termination Date shall have occurred.
(ii)In determining whether to honor any drawing under any Letter of Credit by
the beneficiary(ies) thereof, the parties hereto agree that, with respect to
drafts or other documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its reasonable discretion, either accept and make payment
upon such drafts or other documents without




--------------------------------------------------------------------------------




responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. For the avoidance of doubt, the parties hereto further
acknowledge and agree that in respect of any Letter of Credit that contains a
non-documentary condition, including any determination as to whether the
Borrower or other Person performed or failed to perform obligations under any
contract, the applicable Issuing Bank shall deem such condition as not stated
and shall disregard such condition.
(iii)The Borrower assumes all risks of the acts or omissions of any beneficiary
of any Letter of Credit with respect to its or any Credit Party’s use of such
Letter of Credit. Neither an Issuing Bank nor any of its respective officers or
directors shall be liable or responsible for: (a) the use which may be made of
any Letter of Credit or any proceeds therefrom or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; or (c) any other circumstances (whether or not similar to
any of the foregoing) whatsoever in making or failing to make payment under any
Letter of Credit, including such Issuing Bank’s own negligence, but not for such
Issuing Bank’s gross negligence or willful misconduct.
(iv)The Borrower agrees for the benefit of each Issuing Bank and each Revolving
Lender that, notwithstanding any provision of any Application, the obligations
of the Borrower under this Section 2.12(c) and each applicable Application shall
be absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement and each applicable Application
under all circumstances whatsoever (other than the defense of payment in full in
accordance with this Agreement), including, the following circumstances (subject
in all cases to the defense of payment in full in accordance with this
Agreement):
(A)any lack of validity or enforceability of any of the L/C Documents;
(B)any amendment or waiver of or any consent to depart from all or any of the
provisions of any of the L/C Documents;
(C)the existence of any claim, set-off, defense or other right the Borrower or
any Subsidiary may have at any time against a beneficiary of a Letter of Credit
(or any person for whom a beneficiary may be acting), an Issuing Bank, any
Lender or any other Person, whether in connection with this Agreement, another
L/C Document or any unrelated transaction;
(D)any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(E)payment by any Issuing Bank under a Letter of Credit against presentation to
such Issuing Bank of a draft or certificate that does not comply with the terms
of the Letter of Credit; or
(F)any other act or omission to act or delay of any kind by any Issuing Bank,
any Lender or any other Person or any other event or circumstance whatsoever
that might, but for the provisions of this Section 2.12(c), constitute a legal
or equitable discharge of the Borrower’s obligations hereunder or under an
Application;
provided, however, the foregoing shall not be construed to excuse an Issuing
Bank from liability to the Borrower to the extent of any direct damages (but
excluding special, indirect, consequential or punitive damages, which are hereby
waived to the extent not prohibited by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s gross negligence or willful misconduct as
found in a final non-appealable judgment of a court of competent jurisdiction.
(d)The Participating Interests. Immediately upon the issuance or increase of
each Letter of Credit, without any further action by any Person, each Revolving
Lender severally and not jointly shall be deemed




--------------------------------------------------------------------------------




to have purchased from each Issuing Bank, and such Issuing Bank shall be deemed
to have sold to each Revolving Lender, an undivided percentage participating
interest, to the extent of its Revolving Percentage, in each Letter of Credit
issued or increased by, and Reimbursement Obligation owed to, such Issuing Bank
in connection with a Letter of Credit. Upon any failure by the Borrower to pay
any Reimbursement Obligation in connection with a Letter of Credit issued by an
Issuing Bank at the time required in Sections 2.12(c) and 2.3(e), or if such
Issuing Bank is required at any time to return to the Borrower or to a trustee,
receiver, liquidator, custodian or other Person any portion of any payment by
the Borrower of any Reimbursement Obligation in connection with a Letter of
Credit, such Issuing Bank shall promptly give notice of same to the
Administrative Agent and the Administrative Agent shall promptly give notice
thereof to each Revolving Lender. Such Issuing Bank shall have the right to
require each Revolving Lender to fund its participation in such Reimbursement
Obligation. Each Revolving Lender (except the Issuing Bank that issued such
Letter of Credit, if it is also a Revolving Lender) shall pay to the
Administrative Agent for the account of the applicable Issuing Bank an amount
equal to such Revolving Lender’s Revolving Percentage of such unpaid or
recaptured Reimbursement Obligation not later than the Business Day it receives
notice from the Administrative Agent to such effect, if such notice is received
before 2:00 P.M., or not later than the following Business Day if such notice is
received after such time. The Administrative Agent shall promptly pay such
amounts to such Issuing Bank. If a Revolving Lender fails to pay timely such
amount to the Administrative Agent for the account of the applicable Issuing
Bank, it shall also pay to the Administrative Agent for the account of the
applicable Issuing Bank interest on such amount accrued from the date payment of
such amount was made by such Issuing Bank to the date of such payment by the
Revolving Lender at a rate per annum equal to the Base Rate in effect for each
such day and only after such payment shall such Revolving Lender be entitled to
receive its Revolving Percentage of each payment received on the relevant
Reimbursement Obligation and of interest paid thereon. The Administrative Agent
shall promptly pay such amounts to such Issuing Bank. The several obligations of
the Revolving Lenders to the Issuing Banks under this Section 2.12(d) shall be
absolute, irrevocable and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment any Lender may have or have had against the Borrower, any Issuing Bank,
any other Lender or any other Person whatsoever including any defense based on
or related to (i) the failure of the demand for payment under the Letter of
Credit to conform to the terms of such Letter of Credit, (ii) the legality,
validity, regularity or enforceability of such Letter of Credit, (iii) force
majeure or (iv) ANY DEFENSE RESULTING FROM AN ISSUING BANK’S OWN SIMPLE OR
CONTRIBUTORY NEGLIGENCE. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
subsequent reduction or termination of any Revolving Commitment of a Revolving
Lender, and each payment by a Revolving Lender under this Section 2.12 shall be
made without any offset, abatement, withholding or reduction whatsoever.
(e)Letter of Credit and Reimbursement Obligation Amounts. Unless otherwise
specified herein, the amount of a Letter of Credit or Reimbursement Obligation
at any time shall be deemed to be, respectively, the stated amount of such
Letter of Credit in effect at such time or the amount of Reimbursement
Obligation outstanding at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Application related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
(f)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance (or
increase or extension) of Letters of Credit for the account of its Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the issuance (or increase or extension) of such
Letters of Credit and the businesses of such Subsidiaries.
(g)Letter of Credit Fronting Exposure. If, at any time there shall exist any
Fronting Exposure with respect to Letters of Credit, then the Borrower shall, if
the full amount of such Fronting Exposure has not been reallocated pursuant to
Section 2.16(a)(iv), promptly upon the request of the Administrative Agent or
the applicable Issuing Bank, take one or more of the following actions as the
Borrower may elect: (i) deliver to the Administrative Agent cash (with respect
to each Letter of Credit in the same currency as the currency in which such
Letter of Credit is issued) or Cash Equivalent Collateral to secure such
unallocated Fronting Exposure in accordance with Section




--------------------------------------------------------------------------------




8.4(b) and/or (ii) enter into other arrangements satisfactory to such Issuing
Bank (in such Issuing Bank’s sole discretion, including pursuant to Section 9.6)
with the Issuing Bank to eliminate such Fronting Exposure.
Section 2.13 Reductions and Terminations of the Commitments and the Swingline
Commitment. The Borrower shall have the right at any time and from time to time,
upon three (3) Business Days’ prior and irrevocable written notice (provided,
such notice may be conditioned upon the effectiveness of other credit facilities
or the closing of one or more securities offerings, in which case such notice
shall be deemed rescinded if such condition shall fail to be satisfied by the
proposed Closing Date of such commitment termination, provided, further, that
upon any such rescission, the Borrower shall be liable for any breakage fees and
funding losses that are required to be paid pursuant to Section 2.11) to the
Administrative Agent, to terminate or reduce the Commitments or the Swingline
Commitment, in each case without premium or penalty and in whole or in part,
with any partial reduction (i) to be in an amount not less than $1,000,000 as
determined by the Borrower and in integral multiples of $1,000,000 in excess
thereof and (ii) as to the Commitments, to be allocated ratably among the
Lenders in proportion to their respective Revolving Percentages, Term Loan A-1
Percentages or Term Loan A-2 Percentages, as applicable; provided, that (a) the
Revolving Credit Commitment Amount may not be reduced to an amount less than the
aggregate Revolving Credit Exposure of all Lenders, after giving effect to
payments on such proposed termination or reduction date and (b) the Term Loan
A-2 Commitment Amount may not be reduced to an amount less than the aggregate
Term Loan A-2 Exposure of all Lenders, after giving effect to payments on such
proposed termination or reduction date; provided, however, that for purposes of
determining the amount of L/C Obligations in the immediately preceding proviso,
such L/C Obligations may be reduced on a dollar-for-dollar basis by the amount
of (a) cash and Cash Equivalent Collateral deposited with the Administrative
Agent for the purpose of securing such L/C Obligations and (b) the face amount
of back-to-back letters of credit issued in connection with one or more Letters
of Credit included in such L/C Obligations by a bank(s) or financial
institution(s) whose short-term unsecured debt rating is rated A or above by
either S&P or Moody’s or such other bank(s) or financial institution(s)
satisfactory to the Required Revolving Lenders with an expiration date of at
least five (5) days after the expiration date of the applicable backstopped
Letter of Credit and which provides that the Administrative Agent may make a
drawing thereunder in the event that a drawing is made under the applicable
backstopped Letter of Credit; provided, further that the Revolving Credit
Commitment Amount may not be reduced to an amount less than the Swingline
Commitment, after giving effect to any contemporaneous reduction thereof. The
Administrative Agent shall give prompt notice (i) to each Revolving Lender of
any such termination or reduction of the Revolving Commitments or the Swingline
Commitment, (ii) to each Term Loan A-1 Lender of any such termination or
reduction of the Term Loan A-1 Commitments and (iii) to each Term Loan A-2
Lender of any such termination or reduction of the Term Loan A-2 Commitments.
Any termination of Commitments or the Swingline Commitment pursuant to this
Section 2.13 is permanent and may not be reinstated.
Section 2.14    [Reserved].
Section 2.15    Swingline Loans.
(a)Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to the Borrower from time to time on
and after the Closing Date prior to the Swingline Maturity Date, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment, (ii) the sum of (x) the Swingline Exposure of such
Swingline Lender, (y) the aggregate principal amount of outstanding Revolving
Loans made by such Swingline Lender (in its capacity as a Revolving Lender) and
(z) the L/C Exposure of such Swingline Lender (in its capacity as a Revolving
Lender) exceeding its Revolving Commitment then in effect and (iii) the
aggregate Revolving Credit Exposure of all Revolving Lenders exceeding the
Revolving Credit Commitment Amount then in effect. The Swingline Loans shall be
Base Rate Loans. Each outstanding Swingline Loan shall be repaid in full on the
earlier of (a) fifteen (15) Business Days after such Swingline Loan is initially
borrowed and (b) the Swingline Maturity Date. No Swingline Lender shall make any
Swingline Loan after receiving a written notice from the Borrower, the
Administrative Agent or any Lender stating that an Event of Default exists and
is continuing until such time as the Swingline Lenders shall have received
written notice of (i) rescission of all such notices from the party or parties
originally delivering such notice or (ii) the waiver of such Event of Default in
accordance with Section 11.11. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower




--------------------------------------------------------------------------------




may borrow, repay and reborrow Swingline Loans.
(b)To request a Swingline Loan, the Borrower shall deliver, by hand delivery,
facsimile or email, a duly completed and executed Swingline Loan Request
substantially in the form of Exhibit 2.15 (each, a “Swingline Request”) to the
Administrative Agent and the Swingline Lender, not later than 2:00 p.m., on the
requested advance date of a proposed Swingline Loan. Each such Swingline Request
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and the amount of the requested Swingline Loan and the Borrower.
The Swingline Lender shall make each Swingline Loan available to the Borrower to
an account as directed in writing by the Borrower in the applicable Swingline
Request maintained with the Administrative Agent by 3:00 p.m. on the requested
date of such Swingline Loan. Swingline Loans shall be made in minimum amounts of
$1,000,000 and integral multiples of $100,000 above such amount.
(c)On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to each Revolving Lender that all then-outstanding Swingline Loans shall
be funded with a Borrowing of Revolving Loans, in which case Revolving Loans
constituting Base Rate Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by each Revolving
Lender pro rata based on each Revolving Lender’s Revolving Percentage, and the
proceeds thereof shall be applied directly to the Swingline Lender to repay the
Swingline Lender for such outstanding Swingline Loans. Each Revolving Lender
hereby irrevocably agrees to make such Revolving Loans upon one Business Day
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 4.3 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the aggregate Revolving Commitment after any such Swingline Loans were made. In
the event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of the Borrower), each Revolving Lender hereby agrees that it
shall forthwith purchase from the Swingline Lender (without recourse or
warranty) such participation of the outstanding Swingline Loans as shall be
necessary to cause the Revolving Lenders to share in such Swingline Loans
ratably based upon their respective Revolving Percentages, provided that all
principal and interest payable on such Swingline Loans shall be for the account
of the Swingline Lender until the date the respective participation is purchased
and, to the extent attributable to the purchased participation, shall be payable
to such Revolving Lender purchasing same from and after such date of purchase.
(d)Mandatory Borrowings shall be made upon the notice specified in Section
2.15(c), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.
(e)If, at any time there shall exist any Fronting Exposure with respect to the
Swingline Exposure, then the Borrower shall, if the full amount of such Fronting
Exposure has not been reallocated pursuant to Section 2.16(a)(iv), promptly upon
the request of the Administrative Agent or the Swingline Lender, prepay such
Swingline Loan to eliminate such unallocated Fronting Exposure or enter into
other arrangements satisfactory to the Swingline Lender (in the Swingline
Lender’s sole discretion, including pursuant to Section 9.6) with the Swingline
Lender to eliminate such Fronting Exposure.
Section 2.16    Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement or any other Credit Document, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Credit Document shall be restricted as set forth in Section 11.10(a).




--------------------------------------------------------------------------------




(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 11.6), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Banks or Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the Issuing Banks or Swingline Lender, to be held as collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swingline Loan; fourth, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Banks or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to a Credit Party as a
result of any judgment of a court of competent jurisdiction obtained by such
Credit Party against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or Reimbursement Obligations in respect of which such Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or Reimbursement
Obligations were made at a time when the conditions set forth in Section 4.3
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and Reimbursement Obligations owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or
Reimbursement Obligations owed to, such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held to be applied) pursuant to this Section 2.16(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and such Defaulting
Lender shall have no recourse to any Credit Party for the payment of such
amounts, and each Lender irrevocably consents hereto and the application of such
payments in accordance with this Section shall not constitute an Event of
Default or a Default, and no payment of principal of or interest on the Loans of
such Defaulting Lender shall be considered to be overdue for purposes of any
Credit Document, if, had such payments been applied without regard to this
Section, no such Event of Default or Default would have occurred and no such
payment of principal of or interest on the Loans of such Defaulting Lender would
have been overdue.
(iii)Certain Fees. Commitment fees under Section 3.1(a) shall cease to accrue on
the Commitment of such Defaulting Lender and such Defaulting Lender shall not be
entitled to receive any letter of credit fees under Section 3.1(b), in each case
for any period during which such Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fees that otherwise would have been
required to have been paid to such Defaulting Lender).
(iv)Reallocation of Percentages to Reduce Fronting Exposure. During any period
in which there is a Revolving Lender that is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender that is
a Revolving Lender to acquire, refinance or fund participations in Letters of
Credit or Swingline Loans pursuant to Sections 2.12 and 2.15, the “Revolving
Percentage” of each non-Defaulting Lender that is Revolving Lender shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, the aggregate obligation of each non-Defaulting Lender
that is a Revolving Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (A) the Revolving Commitment of such non-Defaulting Lender minus (B)
the Revolving Credit Exposure of such non-Defaulting Lender.
(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, and with
respect to a Revolving Lender, the Swingline Lender and the Issuing Banks agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify




--------------------------------------------------------------------------------




the parties hereto, whereupon as of the Closing Date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any collateral), such Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the outstanding Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their respective Revolving Percentages or Term Loan A-2
Percentages, as applicable (without giving effect to Section 2.16(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Credit Party while such Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder in any Lender’s status from
Defaulting Lender to non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
(c)No Waiver. The rights and remedies against, and with respect to, a Defaulting
Lender under this Section 2.16(c) are in addition to, and cumulative and not in
limitation of, all other rights and remedies that the Administrative Agent and
each Lender, Issuing Bank, Swingline Lender, the Borrower or any other Credit
Party may at any time have against, or with respect to, such Defaulting Lender.


ARTICLE III
FEES AND PAYMENTS
Section 3.1    Fees.
(a)Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the ratable account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Commitment Fee Rate on the daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Closing Date to but excluding the date on which such Revolving Commitment
terminates. The Borrower agrees to pay to the Administrative Agent for the
ratable account of each Term Loan A-1 Lender a commitment fee, which shall
accrue at the Applicable Commitment Fee Rate on the daily unused amount of the
Term Loan A-1 Commitment of such Lender during the period from and including the
Closing Date to but excluding the date on which such Term Loan A-1 Commitment
terminates. The Borrower agrees to pay to the Administrative Agent for the
ratable account of each Term Loan A-2 Lender a commitment fee, which shall
accrue at the Applicable Commitment Fee Rate on the daily unused amount of the
Term Loan A-2 Commitment of such Lender during the period from and including the
Closing Date to but excluding the date on which such Term Loan A-2 Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year, commencing on June 30,
2015, and on the Revolving Commitment Termination Date, Term Loan A-1 Commitment
Termination Date or Term Loan A-2 Commitment Termination Date, as applicable.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(b)Letter of Credit Fees. Commencing June 30, 2015, and thereafter on the last
day of each March, June, September and December, the Borrower shall pay to the
Administrative Agent quarterly in arrears, for the period until the next Letter
of Credit fee payment date, for the ratable account of the Revolving Lenders, a
non-refundable fee payable in Dollars on the aggregate undrawn amount on all
outstanding Letters of Credit at a rate per annum equal to the Applicable Letter
of Credit Fee Rate calculated on the basis of a 360 day year and actual days
elapsed and based on the then scheduled expiration date of the Letter of Credit.
The Borrower shall pay to each Issuing Bank, a fronting fee at a mutually
acceptable rate with respect to the issuance of each Letter of Credit issued by
such Issuing Bank.
(c)Administrative Agent and Arrangement Fees. The Borrower shall pay, or cause
to be paid, to the Administrative Agent the administrative agency fees from time
to time agreed to by the Borrower and the Administrative Agent and the
arrangement fees previously agreed to by the Borrower and the Arranger, in each
case, in the manner provided by such other agreements.




--------------------------------------------------------------------------------




Section 3.2    Place and Application of Payments.
(a)All payments of principal of and interest on the Loans, Reimbursement
Obligations and all fees and other amounts payable by any Credit Party under the
Credit Documents shall be made free and clear of any set-off, counterclaim or
defense by such Credit Party to the Administrative Agent (or, in the case of any
Reimbursement Obligations, customary issuance and administrative fees, fronting
fees and expenses in respect of Letters of Credit described in Section 3.1(b),
to the applicable Issuing Bank and, in the case of Swingline Loans, to the
Swingline Lender, except as provided in Section 2.15), for the benefit of the
Lenders and the Issuing Banks entitled to such payments, in immediately
available funds on the due date thereof no later than 2:00 P.M. in the
applicable Administrative Agent’s Account or such other location as the
Administrative Agent may designate in writing to the Borrower in the applicable
Administrative Agent’s Account. Any payments received by the Administrative
Agent from any Credit Party after the time specified in the preceding sentence
shall be deemed to have been received on the next Business Day. The
Administrative Agent will, on the same day each payment is received or deemed to
have been received in accordance with this Section 3.2, cause to be distributed
like funds in like currency to (i) each Lender owed an Obligation for which such
payment was received, pro rata based on the respective amounts of such type of
Obligation then owing to each Lender, and (ii) each Issuing Bank entitled
thereto.
(b)If any payment received by the Administrative Agent under any Credit Document
is insufficient to pay in full all Obligations then due and payable under the
Credit Documents, such payment shall be distributed by the Administrative Agent
and applied by the Administrative Agent in the order set forth in Section 8.7.
In calculating the amount of Obligations owing each Lender other than for
principal and interest on Loans and Reimbursement Obligations and fees under
Section 3.1, the Administrative Agent shall only be required to include such
other Obligations that Lenders have certified to the Administrative Agent in
writing are due to such Lenders.
Section 3.3    Withholding Taxes.
(a)Payments Free of Withholding. Except as otherwise required by law, each
payment by or on behalf of the Borrower to any Lender, any Issuing Bank, the
Swingline Lender or the Administrative Agent under this Agreement or any other
Credit Document shall be made without withholding for or on account of any
Taxes. If any such withholding is so required by law (as determined in good
faith by an applicable withholding agent), the applicable withholding agent
shall make the withholding and pay the amount withheld to the appropriate
Governmental Authority within the time allowed. Moreover, in the case of any
such present or future Taxes imposed by or within the jurisdiction in which the
Borrower is organized, any jurisdiction from which the Borrower makes any
payment under this Agreement or any other Credit Document, or (in each case) any
political subdivision or taxing authority thereof or therein, excluding, in the
case of each Lender, each Issuing Bank, the Swingline Lender and the
Administrative Agent, the following Taxes (whether imposed on or with respect to
such Lender, Issuing Bank, Swingline Lender or Administrative Agent or required
to be withheld or deducted from any payment by or on account of any obligation
of the Borrower under any Credit Document):
(i)Taxes imposed on, based upon, or measured by such Lender’s, such Issuing
Bank’s, the Swingline Lender’s or the Administrative Agent’s net income,
profits, gains, overall revenues or receipts, and branch profits, franchise and
similar Taxes imposed on it, in each case, as a result of a present or former
connection between the taxing jurisdiction and such Lender, such Issuing Bank,
the Swingline Lender (including in each case any applicable lending office) or
Administrative Agent, or any owner or affiliate thereof, as the case may be,
other than connections arising from such Lender’s, such Issuing Bank’s, such
Swingline Lender’s or the Administrative Agent’s having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Credit Document, or sold or assigned
an interest in any Loan or Credit Document;
(ii)Taxes imposed (other than pursuant to FATCA) by the United States of America
(or any political subdivision thereof or tax authority therein) on or with
respect to a Lender, Issuing Bank, Swingline Lender or Administrative Agent
organized under the laws of a jurisdiction outside of the United States, except
to the extent that such tax is imposed as a result of any Change in Law (x)
after the date hereof, in the case of each Lender, Issuing Bank, Swingline
Lender or Administrative Agent originally a party hereto, (y) in the case of any




--------------------------------------------------------------------------------




Lender or other Issuing Bank or Administrative Agent, after the date on which it
becomes a Lender, Issuing Bank, or Administrative Agent, as the case may be
(unless such Lender or Issuing Bank acquired its interest following a request by
the Borrower under Section 9.6) or (z) after the designation by such Lender,
such Issuing Bank, the Swingline Lender or Administrative Agent of a new Lending
Office (other than pursuant to this Section 3.3(a) or Section 9.3(c));
(iii)
Taxes imposed by the United States of America pursuant to FATCA; or

(iv)Taxes which would not have been imposed but for (a) the failure of such
Lender, such Issuing Bank, the Swingline Lender or the Administrative Agent, as
the case may be, to provide on a timely basis (I) the applicable forms
prescribed by the Internal Revenue Service, as required pursuant to Section
3.3(b) and Section 3.3(d), or (II) any other form, certification, documentation
or proof which is reasonably requested by the Borrower or the Administrative
Agent or (b) a determination by a taxing authority or a court of competent
jurisdiction that a form, certification, documentation or other proof provided
by such Lender, such Issuing Bank, the Swingline Lender or the Administrative
Agent to establish an exemption from such tax, assessment or other governmental
charge is false or not properly completed; (all present or future Taxes, other
than the Taxes described in the preceding clauses (i) through (iv), “Indemnified
Taxes”), the Borrower shall forthwith pay such additional amount as may be
necessary to ensure that the net amount actually received by each Lender, each
Issuing Bank, the Swingline Lender and the Administrative Agent is free and
clear of such Taxes that are Indemnified Taxes (including Indemnified Taxes on
such additional amount) and is equal to the amount that such Lender, such
Issuing Bank, the Swingline Lender or the Administrative Agent (as the case may
be) would have received had withholding of any Indemnified Taxes not been made.
If the Borrower pays any such Taxes that are Indemnified Taxes, or any penalties
or interest in connection therewith, it shall deliver official tax receipts
evidencing the payment or certified copies thereof, or other evidence of payment
if such tax receipts have not yet been received by the Borrower (with such tax
receipts to be delivered within thirty (30) days after being actually received),
to the Lender, the Swingline Lender, Issuing Bank or the Administrative Agent on
whose account such withholding was made (with a copy to the Administrative Agent
if not the recipient of the original) within thirty (30) days of such payment.
If the Administrative Agent, any Issuing Bank, the Swingline Lender or any
Lender pays any Indemnified Taxes which the Borrower has failed to withhold or
pay to the appropriate governmental authority, or any penalties or interest in
connection therewith, the Borrower shall reimburse the Administrative Agent,
that Issuing Bank, the Swingline Lender or that Lender for the payment in the
currency in which such payment was made within thirty (30) days after the
receipt of written demand therefor. Such Lender, such Issuing Bank, the
Swingline Lender or the Administrative Agent shall make written demand on the
Borrower for reimbursement hereunder within one calendar year after the earlier
of (i) the date on which such Lender, such Issuing Bank, the Swingline Lender or
the Administrative Agent makes payment of the Indemnified Taxes, penalties and
interest, and (ii) the date on which the relevant taxing authority or other
governmental authority makes written demand upon such Lender, such Issuing Bank,
the Swingline Lender or the Administrative Agent for payment of the Indemnified
Taxes, penalties and interest. Any such demand shall describe in reasonable
detail such Indemnified Taxes, penalties or interest, including the amount
thereof if then known to such Lender, such Issuing Bank, the Swingline Lender or
the Administrative Agent, as the case may be. In the event that such Lender, the
Swingline Lender, Issuing Bank or the Administrative Agent fails to give the
Borrower timely notice as provided herein, the Borrower shall not have any
obligation to pay such claim for reimbursement. In the event that any taxing
authority notifies the Borrower that it has improperly failed to withhold any
Taxes (other than Indemnified Taxes) from a payment to any Lender, any Issuing
Bank, the Swingline Lender or the Administrative Agent under this Agreement or
any other Credit Document, the Borrower shall timely and fully pay such Taxes to
such taxing authority and such Lender, Issuing Bank, Swingline Lender or
Administrative Agent, as the case may be, shall pay the amount of such Taxes to
the Borrower within thirty (30) days after the receipt of written demand
therefor. If the Borrower is or will be required to pay an additional amount to
a Lender, an Issuing Bank, the Swingline Lender or the Administrative Agent
pursuant to this Section 3.3(a), then such payee shall use reasonable efforts to
take requested measures (including changing the jurisdiction of its Lending
Office) so as to reduce or eliminate any such amounts which may thereafter
accrue, if such change would not otherwise be materially disadvantageous to such
payee.
(b)
U.S. Withholding Tax Exemptions.





--------------------------------------------------------------------------------




(i)Each Lender, the Swingline Lender or Issuing Bank that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent two copies of a properly completed
and duly executed certification on the applicable United States Internal Revenue
Service Form W-8 (or any successor form) wherein such Lender, Swingline Lender
or Issuing Bank either (x) claims entitlement to complete exemption from U.S.
federal withholding tax with respect to payments to be received pursuant to the
Credit Documents (as if such payments were U.S. source) or (y) certifies that it
is not a United States person, provided, that, in the case of subclause (y),
such Lender, Swingline Lender or Issuing Bank also shall submit a certificate
substantially in the form of the applicable Exhibit 3.3 to the effect that such
Lender, Swingline Lender or Issuing Bank is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code. Each Lender,
Swingline Lender or Issuing Bank that delivers a certificate pursuant to the
foregoing subsequently shall deliver two further copies of such certificate on
or before the date that any such form expires or becomes obsolete, or promptly
after the occurrence of any event requiring a change in the most recent
certificate so delivered.
(ii)Upon the request of the Borrower or the Administrative Agent, each Lender,
the Swingline Lender or Issuing Bank that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower
and the Administrative Agent properly completed and duly executed copies of any
additional forms of the United States Internal Revenue Service (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) that the Borrower believe to be reasonably necessary
to accomplish exemption from (or a reduced rate of) withholding obligations
under then-applicable United States law or that the Administrative Agent
believes to be necessary to facilitate the Administrative Agent’s performance
under this Agreement; provided that the submission of such documentation shall
not be required if in the Lender’s, Swingline Lender’s or Issuing Bank’s
reasonable judgment such submission would subject such Lender, Swingline Lender
or Issuing Bank to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender, Swingline Lender or
Issuing Bank.
(iii)Each Lender, the Swingline Lender or Issuing Bank that is a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower two copies of a properly completed and duly executed
certification on United States Internal Revenue Service Form W-9 to the effect
that it is such a United States person and is exempt from U.S. withholding tax.
(c)Inability of Lender to Submit Forms. If any Lender, the Swingline Lender or
Issuing Bank determines in good faith that (i) it is not legally able to submit
to the Borrower or Administrative Agent any form or certificate that such
Lender, the Swingline Lender or Issuing Bank is obligated to submit pursuant to
Section 3.3(b), (ii) it is required to withdraw or cancel any such form or
certificate previously submitted, or (iii) any such form or certificate
otherwise becomes ineffective or inaccurate, such Lender, the Swingline Lender
or Issuing Bank shall promptly notify the Borrower and Administrative Agent of
such fact, and such Lender, the Swingline Lender or Issuing Bank shall to that
extent not be obligated to provide any such form or certificate and will be
entitled to withdraw or cancel any affected form or certificate, as applicable.
(d)FATCA Compliance. If any payment required to be made to any Lender, Swingline
Lender or Issuing Bank under this Agreement or any other Credit Document would
be subject to Taxes imposed by the United States of America pursuant to FATCA as
a result of such Lender, Swingline Lender or Issuing Bank failing to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender, Swingline
Lender or Issuing Bank shall submit to the Borrower and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender, Swingline Lender or Issuing Bank has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment.




--------------------------------------------------------------------------------




(e)Refund of Taxes. If any Lender, Issuing Bank, Swingline Lender or the
Administrative Agent receives a refund of any Indemnified Tax or any tax
referred to in Section 11.3, in either case, with respect to which the Borrower
has paid any amount pursuant to this Section 3.3 or Section 11.3, such Lender,
such Issuing Bank, the Swingline Lender or the Administrative Agent shall pay
the amount of such refund (including any interest received with respect thereto)
to the Borrower within thirty (30) days after receipt thereof. A Lender, Issuing
Bank, the Swingline Lender or the Administrative Agent shall provide, at the
sole cost and expense of the Borrower, such assistance as the Borrower may
reasonably request in order to obtain such a refund; provided, however, that
none of the Administrative Agent, any Lender, any Issuing Bank or Swingline
Lender shall in any event be required to disclose any information to the
Borrower with respect to the overall tax position (or any other information
relating to taxes that such Person reasonably determines to be confidential) of
the Administrative Agent, Issuing Bank, the Swingline Lender or such Lender.
(f)Indemnification by Lenders. Each Lender, Issuing Bank and Swingline Lender
shall severally indemnify the Administrative Agent, within ten (10) days after
written demand therefor, for (i) any Taxes attributable to such Lender (but only
to the extent that the Borrower has not already indemnified the Administrative
Agent for such Taxes and without limiting the obligation of the Borrower to do
so) and (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.10 relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the Administrative Agent
in connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Credit Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(f).
(g)FATCA Certification. Each Lender, Issuing Bank and Swingline Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) hereby represents and warrants that it is entitled to complete
exemption from U.S. federal withholding tax under FATCA with respect to payments
to be received pursuant to any Credit Document (as if such payments were U.S.
source), and agrees to use its reasonable best efforts to maintain such
exemption. In the event that any such Lender, Issuing Bank or Swingline Lender
ceases to maintain such exemption, it shall promptly so notify the Borrower and
the Administrative Agent in writing.
(h)Survival. Each party’s obligations under this Section 3.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Credit Document.


ARTICLE IV
CONDITIONS PRECEDENT
Section 4.1    Closing Date. This Agreement shall be effective upon the
satisfaction of the following conditions precedent.
(a)Executed Credit Agreement. The Administrative Agent shall have received
(including by facsimile or other electronic means) duly executed signature pages
from each party to this Agreement.
(b)Executed Credit Documents. The Administrative Agent shall have received
(including by facsimile or other electronic means) (x) the duly executed
Guaranty and Collateral Agreement, Collateral Vessel Mortgages covering each
Closing Date Collateral Vessel, any Notes requested pursuant to Section 2.8(e)
prior to the Closing Date, and (y) the following all in form and substance
reasonably satisfactory to the Administrative Agent:
(i)Secretary’s Certificates of the Credit Parties. Certificates of the
secretary, assistant




--------------------------------------------------------------------------------




secretary (or, if a Credit Party does not have a secretary or assistant
secretary, any other Person duly authorized to execute such a certificate on
behalf of such Credit party including a member of such Credit Party) or
Authorized Officer containing specimen signatures of the persons authorized to
execute Credit Documents to which such Credit Party is a party or any other
documents provided for herein or therein, together with (A) copies of
resolutions of the Board of Directors or other appropriate governing body of
such Credit Party authorizing the execution and delivery of the Credit Documents
to which it is a party and (B) copies of such Credit Parties’ constituent
organizational documents;
(ii)Good Standing Certificates of the Credit Parties. For each Credit Party, a
certificate of good standing (or the equivalent) from the appropriate governing
agency of such Credit
Party’s jurisdiction of organization (to the extent the concept of good standing
is applicable in such jurisdiction).
(iii)Regulatory Filings and Approvals. Copies of all necessary governmental and
third party approvals, registrations, and filings in respect of the transactions
contemplated by this Agreement;
(iv)
Insurance Certificate. An insurance certificate dated not more than ten

(10) Business Days prior to the Closing Date describing in reasonable detail the
insurance maintained by, or on behalf of, the Borrower and its Restricted
Subsidiaries in respect of the Closing Date Collateral Vessels as of the Closing
Date, but only to the extent such insurances are subject to a separate
assignment of insurances, as required by Section 6.5;
(v)Opinions of Counsel. A written opinion of Watson Farley & Williams LLP,
counsel for the Credit Parties, addressed to the Administrative Agent and the
Lenders and dated the Closing Date, covering such matters relating to the Credit
Parties and the Credit Documents as are usual and customary in respect of the
transaction contemplated by this Agreement;
(vi)Closing Certificate. A certificate of an Authorized Officer of the Borrower
as to the satisfaction of all conditions set forth in Sections 4.1(c) and (d);
(i)Vessel Matters. Each of the following for each Closing Date Collateral
Vessel:
(A)certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of such Closing Date Collateral Vessel;
(B)the results of maritime registry searches with respect to such Closing Date
Collateral Vessel, indicating no record liens other than Permitted Liens;
(C)class certificates from the American Bureau of Shipping or another
internationally recognized classification society indicating that each such
Closing Date Collateral Vessel meets the criteria specified in Section 5.18;
(D)a report, in form and scope reasonably satisfactory to the Administrative
Agent, from Aon or such other firm of independent insurance brokers as is
reasonably acceptable to the Administrative Agent with respect to the insurance
maintained by, or on behalf of, the Borrower in respect of such Closing Date
Collateral Vessel, together with a certificate from such broker certifying that
the Borrower and its Restricted Subsidiaries have the Required Insurances with
respect to Closing Date Collateral Vessels as of the Closing Date; and
(E)a desktop appraisal report dated as of a date prior to the Closing Date
acceptable to the Administrative Agent from an Approved Appraiser stating the
current fair market value, as of the date of such report, of the Closing Date
Collateral Vessels and demonstrating that the Collateral




--------------------------------------------------------------------------------




Coverage Ratio, as of the Closing Date is not less than 1.50 to 1.00.
(vii)
UCC-1s; UCC Searches. Each of the following:

(A)financing statements on Form UCC-1 in proper form for filing under the UCC in
each jurisdiction as may be necessary, or in the reasonable opinion of the
Security Trustee desirable, to perfect the security interests purported to be
created by the Guaranty and Collateral Agreement to the extent such perfection
is required by the Guaranty and Collateral Agreement; and
(B)appropriate UCC search results in respect of the Credit Parties, as may be
reasonably requested by the Security Trustee, from Washington D.C. and any other
relevant jurisdiction, reflecting no prior Liens encumbering the properties of
any Credit Party, other than those which shall be released prior to or
contemporaneously with the Closing Date and Permitted Liens.
(viii)Pro Forma Financial Statements. The Pro Forma Financial Statements, which
shall be in form reasonably satisfactory to the Administrative Agent.
(ix)Solvency Certificate. A solvency certificate from the chief financial
officer or controller (or other financial officer) of the Borrower, dated as of
the Closing Date, setting forth the conclusion that, immediately after giving
effect to the Incurrence of all the financings contemplated hereby, the Borrower
and its Restricted Subsidiaries, on a consolidated basis, are Solvent.
(c)Each of the representations and warranties of the Borrower and its Restricted
Subsidiaries set forth herein and in the other Credit Documents shall be true
and correct in all material respects (without duplication of any materiality
qualifiers) as of the Closing Date, except to the extent that any such
representation or warranty relates solely to an earlier date, in which case it
shall have been true and correct in all material respects as of such earlier
date.
(d)
No Default or Event of Default shall have occurred and be continuing.

(e)On or before the Closing Date, the Lenders, the Administrative Agent and the
Arranger shall have received all fees and all reasonable and documented
out-of-pocket expenses (to the extent invoiced at least two (2) Business Days
prior to the Closing Date) then due and owing to the Administrative Agent, the
Lenders, and the Arranger pursuant to this Agreement and as otherwise agreed in
writing by the Borrower.
(f)The Administrative Agent, the Issuing Banks and the Lenders shall have
received all documentation and other information required by regulatory
authorities with respect to the Credit Parties under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, that has been reasonably requested by the Administrative Agent and the
Lenders a reasonable period in advance of the Closing Date.
(g)The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
The Administrative Agent (or at the Administrative Agent’s direction, its
counsel) shall notify the Borrower and the Lenders of the Closing Date, and such
notice shall be conclusive and binding. Notwithstanding the foregoing, the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 11.11) at or
prior to 2:00 p.m., New York City time, on April 15, 2015 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).
Section 4.2 Term Loan A-1 Draw Date. The obligation of each Lender to make a
Term A-1 Loan hereunder is subject to satisfaction (or waiver in accordance with
Section 11.11), on or before the earliest of the “Date of Borrowing” identified
in the relevant Borrowing Request and the Term Loan A-1 Commitment Termination
Date




--------------------------------------------------------------------------------




of the following conditions precedent:
(a)Executed Payoff Letter. The Administrative Agent shall have received
(including by facsimile or other electronic means) a duly executed Payoff
Letter.
(b)Executed Instructions Letter. The Administrative Agent shall have received a
duly executed letter from each MarAd Vessel Owner to the Indenture Trustee
pursuant to which such MarAd Vessel Owner gives irrevocable instructions to the
Indenture Trustee to apply the funds such MarAd Vessel Owner will cause to be
wired to the Indenture Trustee to redeem such MarAd Vessel Owner’s MarAd Bonds.
(c)Final Drafts of MarAd Liens Discharge Deliverables. The Administrative Agent
shall have received (including by facsimile or other electronic means) final
execution drafts of the MarAd Bonds Redemption Date Deliverables and MarAd Liens
Discharge Deliverables.
Section 4.3 All Credit Extensions. The obligation of each Lender to make any
advance of any Loan, of the Swingline Lender to make any advance of any
Swingline Loan, and of each Issuing Bank to issue, increase or extend any Letter
of Credit hereunder is subject to satisfaction (or waiver in accordance with
Section 11.11) of the following conditions precedent:
(a)Notices. (i) The Administrative Agent shall have received in the case of any
Loan, the Borrowing Request required by the first sentence of Section 2.3(a) in
accordance with Section 2.3(c), (ii) the Administrative Agent shall have
received in the case of any Swingline Loan, the Swingline Request required by
Section 2.15(b) and (iii) the relevant Issuing Bank shall have received in the
case of the issuance, extension or increase of a Letter of Credit, a duly
completed Application for such Letter of Credit in accordance with Section
2.12(b).
(b)True and Correct Representations and Warranties. In the case of any advance
of a Loan, advance of a Swingline Loan or issuance, increase or extension of any
Letter of Credit, in each case, that increases the aggregate amount of Loans or
L/C Obligations, as applicable, outstanding immediately after giving effect to
such advance or issuance, increase or extension (and any prepayments or
reimbursements made substantially concurrently therewith or any extension of the
expiry date of any such Letter of Credit), each of the representations and
warranties of the Borrower and its Restricted Subsidiaries set forth herein and
in the other Credit Documents shall be true and correct in all material respects
(without duplication of any materiality qualifiers) as of the time of such
advance or issuance or increase of any Letter of Credit, except as a result of
the transactions expressly permitted hereunder or thereunder and except to the
extent that any such representation or warranty relates solely to an earlier
date, in which case it shall have been true and correct in all material respects
as of such earlier date.
(c)No Default. No Default or Event of Default shall have occurred and be
continuing or would occur as a result of any such advance or issuance, increase
or extension.
Each acceptance by the Borrower of an advance of any Loan or of the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit after the Closing Date shall be deemed to be a representation and
warranty by the Borrower on the date of such acceptance, as to the matters
specified in Sections 4.3(b) and (c) (except to the extent the satisfaction of
such matters have been waived in accordance with this Agreement).
Section 4.4    Post-Closing Conditions.
(a)Redemption Deadline. Notwithstanding the foregoing, the obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall terminate and all outstanding Loans shall become immediately due
and payable if the Redemption Date does not occur within ten (10) Business Days
after the Term Loan A-1 Draw Date (and, in such event, the Commitments shall
terminate at such time).
(b)MarAd Release Deadline. Notwithstanding the foregoing, the obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall terminate and all outstanding Loans




--------------------------------------------------------------------------------




shall become immediately due and payable if, at or prior to 2:00 p.m., New York
City time, on the MarAd Lien Release Deadline (or such other date as the
Administrative Agent may reasonably agree), the Borrower has failed to comply
with the covenant set forth in Section 6.12(e).


ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to each Lender, each Issuing Bank, the
Swingline Lender and Administrative Agent, which representations and warranties
shall be deemed made on the Closing Date or as otherwise provided in the Credit
Documents, as follows:
Section 5.1 Corporate Organization. Each Credit Party: (i) is duly incorporated
or organized and existing in good standing under the laws of the jurisdiction of
its organization or incorporation (to the extent the concept of good standing is
applicable in such jurisdiction); (ii) has all necessary organizational or other
corporate power and authority to own the property and assets it uses in its
business and otherwise to carry on its present business; and (iii) is duly
licensed or qualified and in good standing (to the extent the concept of good
standing is applicable in such jurisdiction) in each jurisdiction in which the
nature of the business transacted by it or the nature of the property owned or
leased by it makes such licensing or qualification necessary, except in each
case, where the failure to have such power and authority or to be so licensed or
qualified or to be in good standing, as the case may be, would not have a
Material Adverse Effect.
Section 5.2 Power and Authority; Validity. Each of the Credit Parties has the
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary company action to authorize the execution, delivery and performance of
such Credit Documents. Each of the Credit Parties has duly executed and
delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party which is a party thereto enforceable against it in accordance with its
terms, subject as to enforcement only to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and equitable principles.
Section 5.3 No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party nor compliance by it
with the terms and provisions thereof, nor the consummation by it of the
transactions contemplated herein or therein, will (i) contravene in any
applicable provision of any law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
except where such contravention would not reasonably be expected to have a
Material Adverse Effect, (ii) conflict with or result in any breach of any term,
covenant, condition or other provision of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien other than any Permitted Lien upon any of the property or assets of
such Credit Party or any of its Restricted Subsidiaries under, the terms of any
material agreement evidencing Indebtedness to which such Credit Party or any of
its Restricted Subsidiaries is a party or by which they or any of their
properties or assets are bound or to which they may be subject, or (iii) violate
or conflict with any provision of the memorandum of association and articles of
association, charter, articles or certificate of incorporation, partnership or
limited liability company agreement, by-laws, or other applicable governance
documents of such Credit Party or any of its Restricted Subsidiaries.
Section 5.4 Litigation. As of the Closing Date, there are no actions, suits,
proceedings or counterclaims (including derivative or injunctive actions, except
ex parte actions for which notice has not yet been received by the Borrower)
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Restricted Subsidiaries that are reasonably likely to have a Material
Adverse Effect.
Section 5.5    Use of Proceeds; Margin Regulations.
(a)Use of Proceeds. The proceeds of the Revolving Loans shall be used for
working capital needs, general corporate purposes and capital commitments of the
Borrower or its Subsidiaries (subject in each case




--------------------------------------------------------------------------------




to the limitations set forth in Section 7.5). The proceeds of the Term A-1 Loans
shall be used to repay the outstanding MarAd Bonds. The proceeds of the Term A-2
Loans shall be used for purposes of tanker construction, ATB acquisition and/or
construction and capital commitments of the Borrower or its Subsidiaries. The
Borrower may use proceeds of the Loans to repay Specified SEACOR Indebtedness.
(b)Margin Stock. Neither the Borrower nor any of its Restricted Subsidiaries is
engaged principally or as one of its important activities in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock”
(each, as defined in Regulation U of the Board of Governors of the Federal
Reserve System). No proceeds of the Loans or the Letters of Credit will be used
by the Borrower or its Subsidiaries for a purpose which violates Regulations T,
U or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect.
Section 5.6 Investment Company Act. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.
Section 5.7 Anti-Corruption Laws; Sanctions Laws and Regulations. The Borrower
and its Subsidiaries have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance with Anti-Corruption Laws and applicable Sanctions Laws and
Regulations. The Borrower and its Subsidiaries and their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions Laws and Regulations in all material respects. Neither the
Borrower nor any of its Subsidiaries, or any of their directors or officers, or
any of their respective agents acting or benefiting in any capacity in
connection with this Agreement or any other Credit Document, is a Designated
Person or is knowingly engaged in any activity that could reasonably be expected
to result in such Person becoming a Designated Person. No Borrowing or Letter of
Credit, use of proceeds or other Transaction contemplated by this Agreement will
result in a violation of Anti-Corruption Laws or applicable Sanctions Laws and
Regulations by the Borrower or any of its Subsidiaries.
Section 5.8 True and Complete Disclosure. All factual information (taken as a
whole) furnished by the Borrower or any of its Restricted Subsidiaries in
writing to the Administrative Agent or any Lender in connection with any Credit
Document or any transaction contemplated therein did not, as of the date such
information was furnished (or, if such information expressly related to a
specific date, as of such specific date), contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein (taken as a whole), in light of the circumstances under which such
information was furnished, not misleading, except for such statements, if any,
as have been updated, corrected, supplemented, superseded or modified pursuant
to a written correction or supplement furnished to the Lenders prior to the date
of this Agreement; provided, that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time,
it being understood that (i) such projections are not to be viewed as facts and
that actual results during the period(s) covered by any such projections may
differ significantly from the projected results and that such difference may be
material and that such projections are not a guarantee of financial performance
and (ii) no representation is made with respect to information of a general
economic or general industry nature. To the extent commercially reasonable, the
Borrower has provided such information and has taken such action, in each case,
as has been reasonably requested in writing by the Administrative Agent or any
Lender in order to assist the Administrative Agent or such Lender in maintaining
compliance with the Patriot Act.
Section 5.9 Financial Statements. The Borrower heretofore has delivered to the
Administrative Agent and each Lender true, correct and complete copies of the
Pro Forma Financial Statements. The Pro Forma Financial Statements fairly
present, in all material respects, the Borrower’s and its consolidated
Subsidiaries’ financial position at the date thereof.
Section 5.10 No Material Adverse Change. Since May 2, 2014, there has occurred
no event or circumstance that has had a Material Adverse Effect.




--------------------------------------------------------------------------------




Section 5.11 Taxes. The Borrower and its Subsidiaries have filed all material
tax returns required to be filed, whether in the United States or in any foreign
jurisdiction, and have paid all governmental taxes, assessments, levies and
similar charges (collectively, “Taxes”) shown to be due and payable on such
returns or on any assessments made against the Borrower and its Subsidiaries or
any of their properties (other than any such assessments, fees, charges or
levies that are not more than thirty (30) days past due, or which can thereafter
be paid without penalty, or which are being contested in good faith by
appropriate proceedings and for which reserves have been provided in conformity
with GAAP, or which the failure to pay or delay in filing could not reasonably
be expected to have a Material Adverse Effect).
Section 5.12 Consents. As of the Closing Date, all consents and approvals of,
and filings and registrations with, and all other actions of, all governmental
agencies, authorities or instrumentalities required to have been obtained or
made by the Credit Parties in order to execute and deliver and perform their
obligations under the Credit Documents to which they are a party, have been or
will have been obtained or made and are or will be in full force and effect.
Section 5.13 Insurance. As of the Closing Date, the Borrower and its Restricted
Subsidiaries, or an Affiliate of the Borrower, on behalf of the Borrower and its
Restricted Subsidiaries, maintain, or cause to be maintained, in effect the
Required Insurance; provided that the Borrower or any Restricted Subsidiary or
an Affiliate of the Borrower may self-insure to the extent and in the manner
normal for companies of like size, type and financial condition.
Section 5.14 Intellectual Property. The Borrower and its Restricted Subsidiaries
own or hold valid licenses to use all the patents, trademarks, permits, service
marks, and trade names that are necessary to the operation of the business of
the Borrower and its Restricted Subsidiaries as presently conducted, except
where the failure to own, or hold valid licenses to use, such patents,
trademarks, permits, service marks, and trade names could not reasonably be
expected to have a Material Adverse Effect.
Section 5.15    Ownership of Property.
(a)The Borrower and its Restricted Subsidiaries have good title to or a valid
leasehold interest in all of their real property and good title to, or a valid
leasehold interest in, all of their other property, subject to no Liens except
Permitted Liens, except where the failure to have such title or leasehold
interest in such property could not reasonably be expected to have a Material
Adverse Effect.
(b)The Borrower and/or each Credit Party is the true, lawful and sole owner of
each Collateral Vessel stated to be owned by it, with respect to Closing Date
Collateral Vessels, on Schedule 5.15B, and thereafter, in the relevant
Collateral Vessel Mortgage, and its ownership of each Collateral Vessel is free
and clear of all Liens except for Permitted Liens.
Section 5.16 Collateral Documents. The Collateral Documents are effective to
create in favor of the Security Trustee (for the benefit of the Secured Parties)
a legal, valid and enforceable Lien in the Credit Party’s right, title and
interest in the Collateral described therein. When financing statements or
equivalent filings or notices have been made or the Collateral Vessel Mortgages
are filed or recorded in the appropriate offices as may be required under
applicable law and upon the taking of possession or control by the Security
Trustee of such Collateral with respect to which a security interest may be
perfected only or control (which control shall be given to the Security Trustee
to the extent required by any Collateral Document), the Security Trustee shall
have fully perfected Liens on, and security interests in, all right, title and
interest of the Credit Parties in such Collateral, in each case prior and
superior in right to any other Liens, other than Permitted Liens which are
permitted to attach to such Collateral under the terms of this Agreement.
Section 5.17 Legal Names of Borrower and Subsidiaries. Schedule 5.17 sets forth,
as of the Closing Date, the legal name of the Borrower and each Subsidiary of
the Borrower, the type of organization or entity of each such Person and the
jurisdiction of organization or incorporation of each such Person. Schedule 5.17
also sets forth, as of the Closing Date, the direct owner and percentage
ownership of each such Subsidiary on the Closing Date. As of the Closing Date,
there are no Unrestricted Subsidiaries other than Sea Access LLC.




--------------------------------------------------------------------------------




Section 5.18    Vessels.
(a)As of the Closing Date, the name, registered owner and official number, and
jurisdiction of registration and flag of each Closing Date Collateral Vessel are
set forth on Schedule 5.15B. Each Vessel owned by the Borrower or a Restricted
Subsidiary is operated in compliance with all applicable law, rules and
regulations (applicable to such Vessel and as required by the American Bureau of
Shipping or other internationally recognized classification society reasonably
acceptable to the Administrative Agent), except where failure to comply with
such law, rules or regulations could not reasonably be expected to have a
Material Adverse Effect.
(b)Each Credit Party which owns or operates one or more Vessels is qualified to
own and operate such Vessel under the laws of such Credit Party’s jurisdiction
of incorporation and the jurisdiction in which such Vessel is flagged, except
where failure to so qualify could not reasonably be expected to have a Material
Adverse Effect.
(c)Each Collateral Vessel (except a Vessel that is laid up) maintains its
classification as is applicable for Vessels of comparable age and size with the
American Bureau of Shipping or another internationally recognized classification
society reasonably acceptable to the Administrative Agent, free of any
conditions or recommendations affecting class, except for temporary lapses of
such classification as may from time to time arise as a result of the normal
operation of such Collateral Vessel, so long as the Borrower or applicable
Collateral Vessel Owner is using commercially reasonable efforts to remedy such
lapses.
Section 5.19 Form of Documentation. Each of the Collateral Vessel Mortgages is
or, when executed, will be in proper legal form under the laws of the United
States of America for the enforcement thereof under such laws and the laws of
the jurisdiction of organization of the applicable Credit Party party thereto,
subject as to enforceability, to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and equitable principles. To ensure the legality, validity,
enforceability or admissibility in evidence of each such Collateral Vessel
Mortgage in the United States of America or the jurisdiction of the applicable
Credit Party party thereto, it is not necessary that any Collateral Vessel
Mortgage or any other document be filed or recorded with any court or other
authority in any such jurisdiction, except for those filings as have been, or
will be, made.
Section 5.20 Pari Passu or Priority Status. Neither the Borrower nor any other
Credit Party has taken any action which would cause the claims of unsecured
creditors of the Borrower or of any other Credit Party, as the case may be
(other than claims of such creditors to the extent that they are statutorily
preferred or Permitted Liens), to have priority over the claims of the
Administrative Agent, the Security Trustee and the Secured Parties against the
Borrower and such other Credit Party under this Agreement or the other Credit
Documents.
Section 5.21 No Immunity. Neither the Borrower nor any other Credit Party is a
sovereign entity or has immunity on the grounds of sovereignty or otherwise from
setoff or any legal process under the laws of any jurisdiction. The execution
and delivery of the Credit Documents by the Credit Parties and the performance
by them of their respective obligations thereunder constitute commercial
transactions.
Section 5.22 Solvency. The Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.
Section 5.23 Compliance With Laws. The Borrower and its Subsidiaries are in
compliance with all laws, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective property and all Environmental Laws, except for any failure to
comply with any of the foregoing which could not reasonably be expected to have
a Material Adverse Effect.


ARTICLE VI
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that, from and after the Closing Date and for
so long thereafter as




--------------------------------------------------------------------------------




any Loan, Note or Commitment is outstanding hereunder, or any L/C Obligation is
outstanding hereunder (unless such L/C Obligation has been cash collateralized
in accordance with the provisions of this Agreement or other arrangements with
respect thereto have been made that are satisfactory to the applicable Issuing
Bank), or any other Obligation is due and payable hereunder:
Section 6.1 Corporate Existence. The Borrower will, and will cause each of its
Restricted Subsidiaries to, preserve and maintain its incorporation status or
organizational existence, except (i) for the dissolution of any Restricted
Subsidiaries whose assets are transferred to the Borrower or any of its
Restricted Subsidiaries, (ii) where the failure to preserve, renew or keep in
full force and effect the incorporation status or existence of any Restricted
Subsidiary could not reasonably be expected to have a Material Adverse Effect or
(iii) as otherwise expressly permitted in this Agreement.
Section 6.2    Maintenance of Properties, including Vessels; Vessel Contracts.
(a)The Borrower will, and will cause each of its Restricted Subsidiaries to,
maintain, preserve and keep its properties and equipment necessary to the proper
conduct of its business in reasonably good repair, working order and condition
(normal wear and tear or damage done by casualty or condemnation excepted) and
will from time to time make all reasonably necessary repairs, renewals,
replacements, additions and betterments thereto so that at all times such
properties and equipment are reasonably preserved and maintained, in each case
with such exceptions as could not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect; provided, however, that
nothing in this Section 6.2 shall prevent the Borrower or any Restricted
Subsidiary from discontinuing the operation or maintenance of any such
properties or equipment if such discontinuance is, in the judgment of the
Borrower desirable in the conduct of its business.
(b)The Borrower will, and will cause each Collateral Vessel Owner to, at all
times, and without cost or expense to the Administrative Agent, maintain and
preserve, or cause to be maintained and preserved, each Vessel owned by such
Collateral Vessel Owner (except for any Vessel that is laid up) and its material
equipment, outfit and appurtenances, tight, staunch, strong, in good condition,
working order and repair and fit for its intended service. The Borrower will,
and will cause each Collateral Vessel Owner to, with respect to each Vessel
owned by such Collateral Vessel Owner (except for any Vessel that is laid up),
at all times comply with all applicable laws, treaties and conventions of the
jurisdiction in which the applicable Vessel is flagged, and rules and
regulations issued thereunder, and shall have on board as and when required
thereby valid certificates showing compliance therewith, unless the failure to
so comply or have on board such documentation could not reasonably be expected
to have a Material Adverse Effect. The Borrower will, and will cause each
Collateral Vessel Owner to, keep each Vessel owned by such Collateral Vessel
Owner (except for any Vessel that is laid up) in such condition as will entitle
such Vessel to maintain its classification, as is applicable for Vessels of
comparable age and type, by the American Bureau of Shipping or another
internationally recognized classification society reasonably acceptable to the
Administrative Agent. The Borrower will, and will cause each Collateral Vessel
Owner to, with respect to each Vessel owned by such Collateral Vessel Owner
(except for any Vessel that is laid up), comply with and satisfy in all material
respects the provisions of any applicable law, convention, regulation,
proclamation or order concerning financial responsibility for liabilities
imposed on such Collateral Vessel Owner, the Borrower, the Borrower’s
Subsidiaries or such Vessel with respect to pollution by any state or nation or
political subdivision thereof and will maintain all certificates or other
evidence of financial responsibility as may be required by any such law,
convention, regulation, proclamation or order with respect to the trade in which
the Vessel is from time to time engaged and the cargo carried by it.
(c)The Borrower will, and will cause each Collateral Vessel Owner to, supply the
Administrative Agent promptly following its receipt of a written request from
the Administrative Agent with copies of all survey reports with respect to such
Collateral Vessel.
(d)The Borrower will, and will cause each Collateral Vessel Owner to, promptly
notify the Administrative Agent of and furnish the Administrative Agent with
full information, promptly upon becoming available, including copies of reports
and surveys, regarding any material accident or accident involving repairs
(except to the extent any such accident could not reasonably be expected to
result in a Material Adverse Effect).




--------------------------------------------------------------------------------




(e)The Borrower will, and will cause each applicable Collateral Vessel Owner to,
use commercially reasonable efforts to, perform any and all charter contracts
which are, or may be, entered into with respect to each Collateral Vessel,
except to the extent any such nonperformance could not reasonably be expected to
result in a Material Adverse Effect.
Section 6.3 Taxes. The Borrower will, and will cause each of its Subsidiaries
to, duly pay and discharge all Taxes upon or against it or its properties and
all other obligations (including ERISA obligations) within thirty (30) days
after becoming due (in the case of Taxes) or, if later, prior to the date on
which penalties are imposed for such unpaid Taxes, unless and to the extent that
(i) the same is being contested in good faith and by appropriate proceedings and
reserves have been established in conformity with GAAP, or (ii) the failure to
effect such payment or discharge or any delay in filing could not reasonably be
expected to have a Material Adverse Effect.
Section 6.4 ERISA. Each of the Borrower and its Subsidiaries will timely pay and
discharge all obligations and liabilities arising under ERISA or otherwise with
respect to each Plan of a character which if unpaid or unperformed could
reasonably be expected to result in the imposition of a material Lien with
respect to such Plan against any properties or assets of the Borrower or any of
its Subsidiaries and will promptly notify the Administrative Agent upon an
Authorized Officer of the Borrower becoming aware thereof, of (i) the occurrence
of any Reportable Event relating to a Plan (other than a multi- employer plan,
as defined in ERISA), so long as the event thereunder could reasonably be
expected to have a Material Adverse Effect, other than any such event with
respect to which the PBGC has waived notice by regulation; (ii) receipt of any
notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor; (iii) the Borrower’s or any of its
Subsidiaries’ or ERISA Affiliates’ intention to terminate or withdraw from any
Plan if such termination or withdrawal would result in liability under Title IV
of ERISA, unless such termination or withdrawal could not reasonably be expected
to have a Material Adverse Effect; and (iv) the receipt by the Borrower or any
of its Subsidiaries or ERISA Affiliates of notice of the occurrence of any event
with respect to a Plan that could reasonably be expected to result in the
Incurrence of any liability (other than for benefits), fine or penalty to the
Borrower and/or to any of its Subsidiaries or ERISA Affiliates, or any amendment
to a Plan that could reasonably be expected to increase the contingent liability
of the Borrower and its Subsidiaries or ERISA Affiliates, taken as a whole, in
either case in connection with any post-retirement benefit under a welfare plan
(subject to ERISA), unless such event or amendment could not reasonably be
expected to have a Material Adverse Effect. The Borrower will also promptly
notify the Administrative Agent of (i) any material contributions to any Foreign
Plan that have not been made by the required due date for such contribution if
such default could reasonably be expected to have a Material Adverse Effect;
(ii) any Foreign Plan that is not funded to the extent required by the law of
the jurisdiction whose law governs such Foreign Plan based on the actuarial
assumptions reasonably used at any time if such underfunding (together with any
penalties likely to result) could reasonably be expected to have a Material
Adverse Effect, and (iii) the receipt by the Borrower or its Subsidiaries of
notice of any material change anticipated to any Foreign Plan that could
reasonably be expected to have a Material Adverse Effect.
Section 6.5    Insurance.
(a)The Borrower will, and will cause each of its Restricted Subsidiaries to, or
will cause an Affiliate of the Borrower to arrange through a bareboat charterer,
agent or otherwise, on behalf of the Borrower and its Restricted Subsidiaries
to, (i) maintain with financially sound and reputable insurance companies
(provided that this Section 6.5 shall not be deemed to be breached if an
insurance company with which the Borrower, any Restricted Subsidiary or the
applicable Affiliate of the Borrower maintains insurance becomes financially
troubled and the Borrower, such Restricted Subsidiary or such Affiliate of the
Borrower reasonably promptly obtains coverage from a different, financially
sound insurer) insurance on the Vessels and other material insurable properties
of the Borrower and its Restricted Subsidiaries in at least such amounts and
against all such risks as is consistent and in accordance with normal industry
practice for similarly situated insureds and as provided in this Section 6.5
(the “Required Insurance”) and (ii) furnish to the Administrative Agent, at the
written request of the Administrative Agent or any Lender, a complete
description of the material terms of insurance carried on the Collateral
Vessels.
(b)The Borrower will, and will cause each of the Collateral Vessel Owners to, or
will cause an Affiliate of the Borrower, or bareboat charterer thereof to, on
behalf of the Borrower and the Collateral Vessel




--------------------------------------------------------------------------------




Owners, at all times to keep the Collateral Vessels insured in favor of the
Security Trustee as provided in this Section 6.5; and (x) all policies or
certificates with respect to such insurance (and any other insurance maintained
by the Borrower or such Collateral Vessel Owners): (i) shall be endorsed to the
Security Trustee’s reasonable satisfaction for the benefit of the Security
Trustee (including by naming the Security Trustee as loss payee and/or
additional insured, as its interests may appear) and (ii) shall provide that the
respective insurers irrevocably waive any and all rights of subrogation with
respect to the Security Trustee and the other Secured Parties and (y) the
Borrower and/or the applicable Collateral Vessel Owner will use commercially
reasonable efforts to provide that such insurance policies state that they shall
not be canceled for non-payment of premium without at least thirty (30) days’
prior written notice thereof by the respective insurer to the Security Trustee.
On the Closing Date and from time to time thereafter to the extent reasonably
requested by the Security Trustee, but no more frequently than once each
calendar year, the Borrower shall deliver certificates evidencing such insurance
policies for deposit with the Security Trustee. The Administrative Agent shall
be under no duty or obligation to verify the adequacy or existence of any such
insurance or any such policies or endorsements.
(c)The Borrower will, and will cause each of the Collateral Vessel Owners to, or
will cause an Affiliate of the Borrower to, on behalf of the Borrower and the
applicable Collateral Vessel Owners, cause the Collateral Vessels to be insured
with insurers or protection and indemnity clubs or associations of the type
described in Section 6.5(a)(i), against the risks indicated below:
(i)marine war risk insurance, including primary P&I war risk insurance and
coverage afforded by the London Blocking and Trapping Addendum (or equivalent)
and Missing Vessel Clause (or equivalent), and marine hull and machinery
insurance in an amount equal to not less than the lesser of (1) 120% of the
total Commitments at such time and (2) 110% of the appraised aggregate fair
market value of the Collateral Vessels at such time, except as otherwise
reasonably agreed in writing by the Security Trustee. The insured values for
hull and machinery required under this clause (c)(i) for the Collateral Vessels
shall at all times be in an amount not less than 60% of the Fair Market Value of
each Collateral Vessel, and the remaining hull and machinery insurance required
by this clause (c)(i) may be procured as increased value and/or disbursements
insurance;
(ii)marine protection and indemnity insurance or equivalent (including coverage
against liability for war risk perils, passengers, fines and penalties arising
out of the operation of the Collateral Vessels, including crew, pollution
(including liability for oil pollution in such amounts as are from time to time
available through an entry in a P&I club that is a member of the International
Group of P&I Clubs, which amount currently available is $1,000,000,000 and
excess war risk protection and indemnity cover), spillage or leakage, and
workers’ compensation or U.S. Longshore and Harbor Worker’s Act insurance as
shall be required by applicable law) in an amount equal to not less than the
lesser of (1) 120% of the total Commitments at such time and (2) 110% of the
appraised aggregate fair market value of the Collateral Vessels at such time;
provided, however, that insurance against liability under applicable law or
international convention arising out of pollution, spillage or leakage shall be
in an amount not less than the amounts required by the laws or regulations of
the United States or any applicable jurisdiction in which the Collateral Vessel
may be trading from time to time;
(iii)the Security Trustee’s interest insurance (including extended mortgagee’s
interest-additional perils-pollution) coverage for an amount of not less than
120% of the aggregate outstanding principal amount of the Loans at such time on
terms satisfactory to the Administrative Agent;
(iv)while a Collateral Vessel is idle or laid up, at the option of the Borrower
or the applicable Collateral Vessel Owner and in lieu of the above-mentioned
marine and war risk hull insurance, port risk insurance insuring the relevant
Collateral Vessel against the usual risks encountered by like Vessels under
similar circumstances; and
(v)for the marine, war-risks and protection and indemnity/liability insurances
required herein, the Borrower or the applicable Collateral Vessel Owner shall
have the discretion to utilize deductibles or self-insured retentions that are
customary for similar Vessels engaged in similar activities.
All insurance maintained hereunder shall be primary insurance without right of
contribution against any other




--------------------------------------------------------------------------------




insurance maintained by the Security Trustee. The policy of marine and war risk
hull and machinery insurance with respect to the Collateral Vessels shall
provide that the Security Trustee shall be named in its capacity as Security
Trustee and as a loss payee and the loss payee clause shall refer to a major
casualty amount of $1,000,000, unless otherwise agreed to in writing by the
Security Trustee pursuant to an assignment of insurances or other agreement. Any
such entry in a marine and war risk protection and indemnity club with respect
to the Collateral Vessels shall note the interest of the Security Trustee. The
Administrative Agent, the Security Trustee and each of their respective
successors and assigns shall not be responsible for any premiums, club calls, if
any, assessments or any other obligations or for the representations and
warranties made therein by any Collateral Vessel Owner, the Borrower, any of the
Borrower’s Subsidiaries or any other Person.
(d)The Borrower will, or will cause each of the Collateral Vessel Owners to, or
will cause an Affiliate of the Borrower to, on behalf of the Borrower and the
applicable Collateral Vessel Owners, furnish to the Administrative Agent (i)
copies of all certificates of insurance and (ii) a summary prepared and signed
by its insurance brokers with respect to the protection and indemnity insurance,
the hull and machinery and war risk insurance carried and maintained on the
Collateral Vessels, together with their opinion as to the adequacy thereof and
its compliance with the provisions of this Section 6.5. The Borrower will, or
will cause each of the Collateral Vessel Owners to, or will cause an Affiliate
of the Borrower to, on behalf of the Borrower and the applicable Collateral
Vessel Owners, cause such insurance broker and/or the protection and indemnity
club or association providing protection and indemnity insurance referred to in
Section 6.5(c)(ii), to agree to provide the Administrative Agent with such
information as to such insurances as the Administrative Agent may reasonably
request with respect to expiration, termination or cancellation of any policy or
any default in the payment of any premium.
(e)Unless the Administrative Agent has given notice to the underwriters of the
occurrence and continuance of an Event of Default, all insurance claim proceeds
of whatsoever nature with respect to the Collateral Vessels payable under any
insurance shall be payable to the Borrower, the applicable Collateral Vessel
Owner or others as their interests may appear; thereafter, payments of insurance
claim proceeds with respect to the Collateral Vessels shall be made to the
Security Trustee for distribution in accordance herewith.
(f)In the event that any claim or Lien in excess of $2,500,000 is asserted
against a Collateral Vessel for loss, damage or expense that is covered by
insurance required hereunder and it is necessary for the applicable Collateral
Vessel Owner to obtain a bond or supply other security to prevent arrest of such
Collateral Vessel or to release such Collateral Vessel from arrest on account of
such claim or Lien, the Security Trustee, on request of the applicable
Collateral Vessel Owner, may, in the sole discretion of the Security Trustee,
assign to any person, firm or corporation executing a surety or guarantee bond
or other agreement to save or release the Collateral Vessel from such arrest,
all right, title and interest of the Security Trustee in and to said insurance
covering said loss, damage or expense, as collateral security to indemnify
against liability under said bond or other agreement.
(g)The Borrower will not, and will not permit any Collateral Vessel Owner to,
execute or permit or willingly allow to be done any act by which any insurance
required under this Section 6.5 may be suspended, impaired or cancelled, and
will not permit or allow any Collateral Vessel to undertake any voyage or
operational risk which may not be permitted by the policies in force, without
having previously notified the Administrative Agent in writing and insured the
relevant Collateral Vessel by additional coverage to extend to such voyages,
risks, passengers or cargoes in accordance with customary marine insurance
industry standards.
(h)If an Event of Default has occurred and is continuing, subject to the rights
of any charterer, the Security Trustee shall have the exclusive right to
negotiate and agree to any compromise to any claim with respect to any
Collateral Vessel with respect to which any underwriter proposes to pay less on
any claim than the amount thereof.
(i)If the Borrower or any Restricted Subsidiary shall fail to maintain insurance
in accordance with this Section 6.5 with respect to the Collateral Vessels, the
Security Trustee shall have the right (but shall be under no obligation) to
procure such insurance, and the Borrower agrees to reimburse the Administrative
Agent for all reasonable costs and expenses of procuring such insurance.




--------------------------------------------------------------------------------




(j)Notwithstanding anything contained in this Agreement or any Collateral
Document to the contrary, with respect to any Collateral Vessel that constitutes
MarAd Collateral as of the Closing Date, neither the Borrower nor the relevant
MarAd Vessel Owner shall be required to comply with the provisions of Section
6.5(b) with respect to any such Collateral Vessel, nor any requirement for
assignment of insurances or designation of the Security Trustee as loss payee or
the provision of other endorsements or rights that would flow from the Security
Trustee being designated as loss payee, for the period from the Closing Date up
to the date falling sixty (60) days following the MarAd Lien Release Date.
Section 6.6    Financial Reports and Other Information.
(a)Periodic Financial Statements. The Borrower will, and will cause its
Subsidiaries to, maintain a system of accounting in such manner as will enable
preparation of financial statements in accordance with GAAP and will furnish to
the Lenders and their respective authorized representatives such information
about its insurances and the business and financial condition of the Borrower
and its Subsidiaries as any Lender may reasonably request; and, without any
request, will furnish to the Administrative Agent:
(i)within sixty (60) days after the end of each Fiscal Quarter of each fiscal
year of the Borrower, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income and retained earnings and of cash flows for such Fiscal
Quarter and for the portion of the fiscal year ended with the last day of such
Fiscal Quarter, all of which shall be in reasonable detail and certified by the
chief financial officer of the Borrower that they fairly present the financial
condition of the Borrower and its Subsidiaries as of the dates indicated and the
results of their operations and changes in their cash flows for the periods
indicated and that they have been prepared in accordance with GAAP, in each
case, subject to normal year-end audit adjustments;
(ii)within one hundred twenty (120) days after the end of each fiscal year of
the Borrower, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for such fiscal
year and setting forth consolidated comparative figures as of the end of and for
the preceding fiscal year, audited by an independent nationally-recognized
accounting firm; and
(iii)promptly after the same become available, copies of all quarterly and
annual financial statements that the Borrower sends to its stockholders
generally.
(b)Other Documents; Notices. The Borrower will, and will cause its Subsidiaries
to furnish:
(i)promptly after the Borrower’s receipt of a written request therefor from the
Administrative Agent, but no more frequently than once each calendar year
(unless an Event of Default has occurred and is continuing), a certificate by
the applicable classification society that each Collateral Vessel (except a
Vessel that is laid up) is kept, in such condition as will entitle such
Collateral Vessel to maintain the classification, as is applicable for Vessels
of comparable age and type, by the American Bureau of Shipping or another
internationally recognized classification society reasonably acceptable to the
Administrative Agent, as applicable, subject to any temporary lapse of such
classification as may from time to time arise as a result of the normal
operation of such Collateral Vessels, so long as the Borrower or the applicable
Collateral Vessel Owner is using commercially reasonable efforts to remedy such
lapse; and
(ii)such other information as the Administrative Agent or any Lender may
reasonably request regarding the operations, business affairs and financial
condition of the Borrower and its Restricted Subsidiaries.
The Administrative Agent will forward promptly to the Lenders the information
provided by the Borrower pursuant to (a) through (b) above.
(c)Compliance Certificates. Within the sixty (60) day or one hundred twenty
(120) day time




--------------------------------------------------------------------------------




periods set forth in subsections (i) and (ii) of Section 6.6(a) for furnishing
financial statements, the Borrower shall deliver to the Administrative Agent
(who will in turn provide notice to the Lenders of) (i) additional information
setting forth calculations excluding the effects of any Unrestricted
Subsidiaries and containing such calculations for any Unrestricted Subsidiaries
as reasonably requested by the Administrative Agent, including any supporting
documents used to prepare such calculations, and (ii) a Compliance Certificate
signed by the Borrower’s chief financial officer (or other financial officer of
the Borrower), in his or her capacity as such, showing the Borrower’s compliance
with the covenants set forth in Section 7.7 and certifying that no Default or
Event of Default then exists or, if any such Default or Event of Default exists
as of the date of such certificate, setting forth a description of such Default
or Event of Default and specifying the action, if any, taken by the Borrower to
remedy the same.
(d)Appraisal Reports. Together with the delivery of the financial statements
described in Section 6.6(a)(ii) (beginning with the fiscal year of the Borrower
ending December 31, 2015), a desktop appraisal report as of recent date in form
and substance, and from an Approved Appraiser, stating the then current Fair
Market Value (and each current Fair Market Value used in such determination) of
each of the Collateral Vessels on an individual charter-free basis, provided,
however, that if the Fair Market Value of a Collateral Vessel in such desktop
appraisal report is expressed as a numerical range of a high and low score, the
Fair Market Value for such Collateral Vessel shall be deemed to be the
mathematical average of such scores. All such appraisals shall be arranged by,
and made at the expense of, the Borrower or its Subsidiaries.
(e)Notice of Events Relating to Environmental Laws and Claims. Promptly after
any Authorized Officer of the Borrower obtains knowledge of any of the
following, the Borrower will provide the Administrative Agent (who will in turn
provide notice to the Lenders of) with written notice in reasonable detail of
any of the following that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect:
(i)any pending or threatened Environmental Claim against the Borrower or any of
its Subsidiaries or any property owned or operated by the Borrower or any of its
Subsidiaries;
(ii)any condition or occurrence on any property owned or operated by the
Borrower or any of its Subsidiaries that results in noncompliance by the
Borrower or any of its Subsidiaries with any Environmental Law; and
(iii)the taking of any material remedial action in response to the actual or
alleged presence of any Hazardous Material on any property owned or operated by
the Borrower or any of its Subsidiaries other than in the ordinary course of
business.
(f)Notices of Default, Litigation, Etc. The Borrower will promptly, and in any
event within five (5) Business Days, after an Authorized Officer of the Borrower
has knowledge thereof, give written notice to the Administrative Agent of (who
will in turn provide notice to the Lenders of): (i) the occurrence of any
Default or Event of Default; (ii) any litigation or governmental proceeding of
the type described in Section 5.4; (iii) any circumstance that has had or could
reasonably be expected to have a Material Adverse Effect; and (iv) any notice
received by it or any Restricted Subsidiary from the holder(s) of Indebtedness
of the Borrower or any Restricted Subsidiary in an amount which, in the
aggregate, exceeds $5,000,000, where such notice states or claims the existence
or occurrence of any event of default with respect to such Indebtedness under
the terms of any indenture, loan or credit agreement, debenture, note, or other
document evidencing or governing such Indebtedness.
(g)Notices of Event of Loss, Certain Events related to Collateral Vessels. The
Borrower will promptly, and in any event within ten (10) Business Days, after an
Authorized Officer of the Borrower has knowledge thereof, give written notice to
the Administrative Agent of (who will in turn provide notice to the Lenders of):
(i) any Event of Loss, (ii) the filing of a libel or complaint against a
Collateral Vessel, or an attachment or levy which remains in effect more than
thirty days, or the taking into custody by virtue of any legal proceeding in any
court of competent jurisdiction of a Collateral Vessel and (iii) any failure by
a Collateral Vessel Owner to maintain the flag and vessel or ship registry in
the United States of America.
Section 6.7 Lender Inspection rights. Upon reasonable notice from the
Administrative Agent or any Lender




--------------------------------------------------------------------------------




and no more often than once in the aggregate for the Administrative Agent and
the Lenders, as the case may be, in any calendar year (unless an Event of
Default has occurred and is continuing, in which case there shall be no limit to
the number or frequency of such visitations or inspections while such Event of
Default is continuing), the Borrower will permit the Administrative Agent or any
Lender (and such Persons as the Administrative Agent or such Lender may
reasonably designate) during normal business hours at such entity’s sole expense
(unless an Event of Default shall have occurred and is continuing, in which
event at the Borrower’s expense), to visit and inspect any of the Collateral
Vessels of the Borrower or of any of its Restricted Subsidiaries, subject to any
confidentiality restrictions with third parties or attorney-client privilege, to
examine all of the books and records of the Borrower and any of its Restricted
Subsidiaries, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers and
independent public accountants (and by this provision the Borrower authorizes
such accountants to discuss with the Administrative Agent and any Lender (and
such Persons as the Administrative Agent or such Lender may reasonably
designate) the affairs, finances and accounts of the Borrower and its Restricted
Subsidiaries; provided that any inspection of any Collateral Vessel, its cargo
and its papers shall be subject to the requirements of any operators of such
Collateral Vessel and any applicable Governmental Authority and shall not
interfere with the day to day operation of such Collateral Vessel. The chief
financial officer (or other financial officer) of the Borrower and/or his or her
designee shall be afforded the opportunity to be present at any meeting of the
Administrative Agent or the Lenders and such accountants or such examination of
books or records. The Administrative Agent agrees to use reasonable efforts to
minimize, to the extent practicable, the number of separate requests from the
Lenders to exercise their rights under this Section 6.7 and/or Section 6.6 and
to coordinate the exercise by the Lenders of such rights.
Section 6.8 Conduct of Business. The Borrower and its Restricted Subsidiaries
will at all times remain primarily engaged in any of (i) the owning, operating,
investing in and marketing equipment, primarily in the shipping and logistics
industries, including the United States coast-wide trade or (ii) any related or
ancillary businesses.
Section 6.9 Use of Proceeds. The Borrower will use the proceeds of the Loans and
the Letters of Credit only for purposes and in the manner set forth in Section
5.5.
Section 6.10    Compliance with Laws.
(a)The Borrower will, and will cause its Restricted Subsidiaries to, conduct
their business, and otherwise be, in compliance with all applicable laws,
regulations, ordinances and orders of any governmental or judicial authorities
(including Environmental Laws and ERISA); provided, however, that this Section
6.10 shall not require the Borrower or any Restricted Subsidiary to comply with
any such law, regulation, ordinance or order if (x) it shall be contesting such
law, regulation, ordinance or order in good faith by appropriate proceedings and
reserves in conformity with GAAP have been provided therefor, or (y) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
(b)The Borrower and its Subsidiaries will maintain in effect and enforce
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance with Anti-Corruption Laws and
applicable Sanctions Laws and Regulations.
Section 6.11 Use of Property and Facilities; Environmental Laws. The Borrower
will, and will cause its Restricted Subsidiaries to, comply with all
Environmental Laws applicable to or affecting the properties or business
operations of the Borrower or any Restricted Subsidiary of the Borrower, except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect.
Section 6.12    Further Assurances; Additional Collateral and Additional
Guarantors.
(a)Further Assurances. The Borrower will, and will cause the Credit Parties to,
make, execute and deliver all such additional and further acts, deeds,
instruments and documents in a form reasonably satisfactory to the Security
Trustee and consistent with the existing Collateral Documents as the Security
Trustee or the Required Lenders (through the Administrative Agent) may
reasonably require for the purposes of implementing or effectuating the
provisions of this Agreement and the other Credit Documents, or of renewing the
rights of the Secured Parties




--------------------------------------------------------------------------------




with respect to the Collateral as to which the Security Trustee, for the ratable
benefit of the Secured Parties, has or is intended to have a perfected Lien
pursuant hereto or thereto, including filing any financing or continuation
statements under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby or by the other Credit
Documents.
(b)Additional Collateral Vessels. Upon delivery of any Vessel under construction
to the Borrower or any of its Restricted Subsidiaries or the acquisition by the
Borrower or any of its Restricted Subsidiaries (including, for the avoidance of
doubt, a Ring-fenced Subsidiary that becomes the registered owner of a Vessel)
of any Vessel (the “Additional Vessel Date”), the Borrower shall within sixty
(60) days (or such longer period of time as the Security Trustee may reasonably
agree) of such delivery or acquisition, execute and deliver, or cause such
Restricted Subsidiary(ies) (including, for the avoidance of doubt, the
Ring-fenced Subsidiary that becomes the registered owner of a Vessel) to execute
and deliver, and cause to be filed for recording (or make arrangements
satisfactory to the Security Trustee for the filing for recording thereof) in
the appropriate vessel registry, amendments or supplements to existing
Collateral Vessel Mortgages or such other Collateral Vessel Mortgages as the
Security Trustee shall deem reasonably necessary or advisable to grant to the
Security Trustee, for the ratable benefit of the Secured Parties, a Lien over
any Vessels owned by the Borrower or any of its Restricted Subsidiaries
(including, for the avoidance of doubt, a Ring-fenced Subsidiary that becomes
the registered owner of a Vessel), as applicable, not already subject to a
Collateral Vessel Mortgage, to the extent necessary to ensure that, immediately
after giving effect to the addition of the additional Collateral Vessels all
Vessels in the registered ownership of the Borrower and its Restricted
Subsidiaries (including, for the avoidance of doubt, a Ring-fenced Subsidiary
that becomes the registered owner of a Vessel) are subject to Collateral Vessel
Mortgages. In connection with the execution and delivery of such Collateral
Vessel Mortgages over such additional Collateral Vessels, the Borrower shall, or
shall cause the applicable Collateral Vessel Owner, within sixty (60) days of
(or such longer period of time as the Security Trustee may reasonably agree) of
the Additional Vessel Date, to deliver (i) such other instruments, certificates
and documents described in Section 4.1(b)(vii)(A) and (B) with respect to such
additional Collateral Vessel(s), (ii) opinions of local counsel for the
jurisdiction in which the applicable additional Collateral Vessel is flagged,
covering customary matters and in form and substance reasonably satisfactory to
the Administrative Agent, and (iii) and such other filings or actions necessary
or desirable in the reasonable opinion of the Security Trustee to perfect the
security interest created by such Collateral Vessel Mortgages.
(c)Additional Guarantors; Additional Property Collateral. Within sixty (60) days
(or such longer period of time as the Security Trustee may reasonably agree) of
the date that (i) any entity (other than a Ring-fenced Subsidiary) becomes a
Wholly-Owned Subsidiary of the Borrower or (ii) a Ring-fenced Subsidiary is
required to comply with Section 6.12(b), the Borrower shall cause such
Wholly-Owned Subsidiary or Ring-fenced Subsidiary, as the case may be, to become
a Guarantor hereunder and duly authorize, execute and deliver to the Security
Trustee joinders to the Guaranty and Collateral Agreement to the extent such
Wholly-Owned Subsidiary is not already a party thereto. In connection with any
such joinder, the Borrower shall also deliver, or cause to be delivered, to the
Administrative Agent customary certificates and legal opinions relating to such
joinder, as may be reasonably requested by the Administrative Agent.
(d)MarAd Bonds Redemption Date Deliverables. Within five (5) Business Days after
the Redemption Date, the Borrower shall provide to the Administrative Agent
(including by facsimile or other electronic means) duly executed copies of the
MarAd Bonds Redemption Date Deliverables.
(e)MarAd Liens Discharge Deliverables. Within ninety (90) days after the
Redemption Date (or such longer period of time as the Administrative Agent may
reasonably agree) (such date the “MarAd Lien Release Deadline”), the Borrower
shall file in all relevant jurisdictions the MarAd Liens Discharge Deliverables
that are required for release of the MarAd Liens and provide to the
Administrative Agent (including by facsimile or other electronic means) (i) a
date-stamped copy of the cover letter of Marine Documentation, Inc. duly filing
such applicable MarAd Liens Discharge Deliverables with the National Vessel
Documentation Center of the U.S. Coast Guard or date-stamped copies of such
MarAd Liens Discharge Deliverables as duly filed with the National Vessel
Documentation Center of the U.S. Coast Guard and (ii) duly filed copies of such
applicable MarAd Liens Discharge Deliverables with the Delaware Secretary of
State and any other relevant jurisdictions and shall take such other actions as
are required for the full release of the MarAd Liens.




--------------------------------------------------------------------------------




(f)Mortgage Amendments. Within thirty (30) days after the MarAd Lien Release
Date (or such other date at the Security Trustee may reasonably agree), each
MarAd Vessel Owner shall execute and deliver to the Security Trustee an
amendment to the Collateral Vessel Mortgage to which such Collateral Vessel
Owner is a party which amendment shall (a) delete Article V of such Collateral
Vessel Mortgage in its entirety and (b) replace the total amount referenced in
Article IV, Section 8 secured by such Collateral Vessel Mortgage with
$350,000,000 and make such other amendments necessary to convey that $50,000,000
of such amount relates to Obligations guaranteed by the relevant Collateral
Vessel Owner in respect of Rate Management and Currency Protection Transactions.
Section 6.13    Change of Ownership; Registry; Management; Legal Names; Type of
Organization (and whether a Registered Organization); Jurisdiction of
Organization; etc.
(a)Flag and Registry. The Borrower shall, and shall cause the Collateral Vessel
Owners, to maintain the flag and vessel or ship registry in the United States of
America with respect to the Collateral Vessels.
(b)Corporate Changes. Within 30 days (or such longer period reasonably agreed to
by the Security Trustee) of any change in the legal name, incorporation status
or type of organization or jurisdiction of organization or incorporation of the
Borrower or any Guarantor, the Borrower shall deliver, or cause to be delivered,
to the Security Trustee written notice of such change, and shall take, or cause
to be taken, all actions reasonably requested by the Security Trustee to
maintain the security interests of the Security Trustee, for the benefit of the
Secured Parties, in the Collateral intended to be granted under the Collateral
Documents at all times perfected and in full force and effect to the extent
required by the Collateral Documents.


ARTICLE VII NEGATIVE COVENANTS
The Borrower covenants and agrees that, from and after the Closing Date and for
so long thereafter as any Loan, Note or Commitment is outstanding hereunder, or
any L/C Obligation is outstanding hereunder (unless such L/C Obligation has been
cash collateralized in accordance with the provisions of this Agreement or other
arrangements with respect thereto have been made that are satisfactory to the
applicable Issuing Bank), or any other Obligation is due and payable hereunder:
Section 7.1 Restrictions on Fundamental Changes. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to wind up, liquidate or dissolve
its affairs, merge or consolidate with any other Person, or Dispose of all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, to any other Person, except that:
(a)any Restricted Subsidiary of the Borrower may merge with and into,
consolidate with or be dissolved or liquidated into, the Borrower, any Guarantor
or any other Restricted Subsidiary, so long as (x) in the case of any such
merger, consolidation, dissolution or liquidation involving the Borrower, the
Borrower is the surviving Person of any such merger, consolidation, dissolution
or liquidation, (y) except as provided in preceding clause (x), in the cases of
any such merger, consolidation, dissolution or liquidation involving a
Guarantor, a Guarantor is the surviving corporation of any such merger,
consolidation, dissolution or liquidation, and (z) in all cases in connection
with a merger, consolidation, dissolution or liquidation involving a Credit
Party, the Collateral and Guaranty Requirements shall be fully satisfied
immediately after giving effect thereto;
(b)the Borrower may merge or consolidate with, or Dispose of all or
substantially all of its assets to, any other Person, so long as (w) the
Borrower is the surviving Person of any such merger or consolidation, (x) no
Default or Event of Default shall have occurred and is continuing, (y) no Event
of Default described in Section 8.1(k) occurs as a result thereof and (z) in all
cases in connection with any such merger, consolidation or Disposition of
assets, the Collateral and Guaranty Requirements shall be fully satisfied
immediately after giving effect thereto;
(c)any Restricted Subsidiary may merge or consolidate with any other Person, so
long as (x)




--------------------------------------------------------------------------------




in the case of any merger or consolidation involving a Guarantor, the Guarantor
is the surviving Person of any such merger or consolidation, (y) no Default or
Event of Default shall have occurred and is continuing and (z) in all cases in
connection with a merger or consolidation involving a Guarantor, the Collateral
and Guaranty Requirements shall be fully satisfied immediately after giving
effect thereto;
(d)any Restricted Subsidiary that is not a Credit Party may wind up, liquidate
or dissolve its affairs, so long as (x) the Borrower determines that such action
is not adverse to the interests of the Lenders and (y) the Liens granted to the
Security Trustee for the benefit of the Secured Parties to the extent required
by the Collateral and Guaranty Requirements shall remain in full force and
effect; and
(e)Dispositions permitted by Section 7.5 and Section 7.6 (including Dispositions
that are excluded from the definition of “Asset Sale”) shall be permitted.
Section 7.2 Liens. The Borrower shall not, and shall not permit its Restricted
Subsidiaries to Incur or suffer to exist any Lien of any kind on any property or
asset of any kind of the Borrower or any Restricted Subsidiary, except the
following (collectively, the “Permitted Liens”):
(a)Liens in existence on the Closing Date and described on Schedule 7.2;
(b)Liens (i) arising in the ordinary course of business or by operation of law,
deposits, pledges or other Liens in connection with workers’ compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, public or statutory obligations or other similar charges, good
faith deposits, pledges; or (ii) in connection with (or to obtain letters of
credit in connection with) bids, purchase agreement, or letters of intent
(including earnest money deposits in respect of same), performance,
return-of-money or payment bonds and similar bonds, contracts or leases to which
the Borrower or its Restricted Subsidiaries are parties or other deposits
required to be made in the ordinary course of business; provided that, in each
case of clause (i) and (ii), the obligation secured is not for Indebtedness for
borrowed money and is not overdue for more than thirty (30) days or, if overdue
for more than thirty (30) days, is being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP have been provided therefor;
(c)mechanics’, workmen’s, materialmen’s, warehousemen’s, suppliers’ repairmen’s,
landlords’, carriers’, crews’ wages, maritime, custom, revenue authority or
other similar Liens arising in the ordinary course of business (or deposits to
obtain the release of such Liens) related to obligations not overdue for more
than thirty (30) days, or, if so overdue, that are being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP have been
provided therefor;
(d)Liens for Taxes not more than thirty (30) days past due or which can
thereafter be paid without penalty or which are being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP have been provided
therefor, or if such Liens otherwise could not reasonably be expected to have a
Material Adverse Effect;
(e)Liens imposed by ERISA (or comparable foreign laws) which are being contested
in good faith by appropriate proceedings and reserves in conformity with GAAP
have been provided therefor;
(f)Liens arising out of or in respect of judgments, awards or attachments (or in
connection with the surety or bonding of appeals) not resulting in an Event of
Default described in Section 8.1(h);
(g)Liens on fixed or capital assets acquired, constructed, improved, altered or
repaired by the Borrower or any Restricted Subsidiary and related contracts,
intangibles and other assets that are incidental thereto (including accessions
thereto and replacements thereof) or otherwise arise therefrom; provided that
(i) such Liens secure Indebtedness otherwise permitted by this Agreement, (ii)
such Liens and the Indebtedness secured thereby are Incurred prior to or within
365 days after such acquisition or the later of the completion of such
construction, improvement, alteration or repair or the date of commercial
operation of the assets constructed, improved, altered or repaired, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring,
constructing, improving,




--------------------------------------------------------------------------------




altering or repairing such fixed or capital assets, as the case may be (plus
fees and expenses related thereto), (iv) such Lien shall not apply to any other
property or assets of the Borrower or any Restricted Subsidiary (although
individual financings of equipment may be cross-collateralized to other
financings of equipment by the same lender), and (v) such Lien shall not attach
to any Collateral Vessel;
(h)Liens on property existing at the time such property is acquired by the
Borrower or any Subsidiary of the Borrower and not created in contemplation of
such acquisition (or on repairs, renewals, replacements, additions, accessions
and betterments thereto), and Liens on the assets of any Person at the time such
Person becomes a Restricted Subsidiary of the Borrower and not created in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower
(or on repairs, renewals, replacements, additions, accessions and betterments
thereto);
(i)any extension, modification, renewal, refinancing or replacement (or
successive extensions, modifications, renewals, refinancings or replacements) in
whole or in part of any Lien referred to in the foregoing subsections (a)
through (h), provided, however, that the principal amount of Indebtedness
secured thereby does not exceed the principal amount secured at the time of such
extension, modification, renewal, refinancing or replacement (other than unpaid
accrued interest and premium thereon and amounts incurred to pay fees and
expenses (including any bona fide amendment, waiver or consent fee) of such
extension, modification, renewal, refinancing or replacement), and that such
extension, modification, renewal, refinancing or replacement is limited to the
property already subject to the Lien so extended, modified, renewed, refinanced
or replaced (together with accessions and improvements thereto and replacements
thereof);
(j)Liens created or evidenced by or resulting from financing statements filed by
lessors of property (but only with respect to the property so leased);
(k)Liens on the Capital Stock owned by the Borrower or any Restricted Subsidiary
in any Unrestricted Subsidiary or joint venture;
(l)Liens on the proceeds of insurance policies and unearned or refunded premiums
securing Indebtedness owed to an insurance company permitted by Section 7.3(h);
(m)licenses, sublicenses, leases and subleases granted with respect to the
assets or properties of the Borrower or any Restricted Subsidiary (including the
demise, bareboat, time, voyage or other charter, lease or right to use of a
Vessel), in each case entered into in the ordinary course of business, so long
as such licenses, sublicenses, leases or subleases do not, individually or in
the aggregate, (i) interfere in any material respect with the ordinary conduct
of the business of the Borrower or its Restricted Subsidiaries or (ii)
materially impair the use (for its intended purposes) or the value of the
property subject thereto;
(n)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or its
Restricted Subsidiaries in the ordinary course of business and other Liens upon
specific items of inventory or other goods and proceeds of any Person securing
such Person’s obligations in respect of bankers’ acceptances issued or created
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods;
(o)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or its Restricted Subsidiaries, in each case granted
in the ordinary course of business or arising by operation of law in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements;
(p)customary restrictions on assets to be disposed of pursuant to merger
agreements, stock or asset purchase agreements and similar agreements to the
extent that such dispositions are permitted hereunder;
(q)Liens (not otherwise permitted by this Section 7.2) securing Indebtedness or
other obligations




--------------------------------------------------------------------------------




not exceeding at the time of Incurrence thereof (together with all such other
Liens securing Indebtedness or other obligations outstanding pursuant to this
clause (q) at such time) not to exceed $10,000,000;
(r)
Permitted Maritime Liens; and

(s)
On or before the MarAd Lien Release Date, the MarAd Liens.

Section 7.3    Indebtedness.    The Borrower shall not, and shall not permit its
Restricted Subsidiaries to, Incur or suffer to exist any Indebtedness, except:
(a)
existing Indebtedness outstanding on the Closing Date and described on Schedule
7.3;

(a)
Indebtedness under the Credit Documents;

(b)intercompany loans and advances made by (i) the beneficial owners of the
Borrower to the Borrower in relation to unfunded capital calls as provided in
the organizational documents of the Borrower, so long as such indebtedness is
subject to a customary subordination agreement with respect to the liens of the
Lenders, pays only dividends in kind and the amount of such dividend is
capitalized and (ii) the Borrower to any Restricted Subsidiary or made by any
Restricted Subsidiary to the Borrower or its Restricted Subsidiaries; provided
that any such Indebtedness owed by any Credit Party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent
pursuant to a customary subordination agreement;
(c)Indebtedness at any time after the MarAd Lien Release Date under any Rate
Management and Currency Protection Transactions entered into in the ordinary
course of business and not for speculative purposes, and Indebtedness in respect
of Specified Cash Management Obligations; provided that, in each case, the
incurrence of such Indebtedness shall be conditioned upon receipt by the
Administrative Agent and the applicable Lender or Affiliate of a Lender that is
a party to such transaction of copies of resolutions of the Board of Directors
or other appropriate governing body of the Borrower authorizing the execution
and delivery of the documents evidencing such Indebtedness;
(d)Indebtedness of a Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower or is merged with or into the Borrower or
any Restricted Subsidiary of the Borrower and not Incurred in contemplation of
such transaction;
(e)Capitalized Lease Obligations and Indebtedness secured by Liens permitted
under Section 7.2(g); provided that the aggregate principal amount of all
Capitalized Lease Obligations and Indebtedness under this Section 7.3(f) shall
not exceed at any one time outstanding $10,000,000;
(f)Guaranties with respect to Indebtedness pursuant to this Section 7.3 (other
than clause (c) unless otherwise permitted pursuant to such clause);
(g)Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company;
(h)Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
not to exceed $5,000,000 million;
(i)any other unsecured Indebtedness Incurred by any Credit Party, provided that
the Borrower is in compliance on a Pro Forma Basis with the covenants set forth
in Section 7.7; provided that after giving pro forma effect to the Incurrence of
such Indebtedness and any concurrent repayment of other Indebtedness, Leverage
Ratio is less than the then applicable maximum Leverage Ratio under Section 7.7
by at least .50; and
(j)extensions, modifications, renewals, refinancings or replacements of
Indebtedness permitted by this Section 7.3 that do not increase the principal
amount of such Indebtedness (other than by amounts equal to unpaid accrued
interest and premium thereon plus other amounts paid, and fees and expenses
(including any bona




--------------------------------------------------------------------------------




fide amendment, waiver or consent fee) reasonably Incurred, in connection such
extension, modification, renewal, refinancing or replacement).
Section 7.4 Transactions with Affiliates. Except as otherwise specifically
permitted herein, the Borrower and its Restricted Subsidiaries shall not enter
into or engage in any material transaction or arrangement or series of related
transactions or arrangements which in the aggregate would be material with any
Controlling Affiliate of the Borrower, including the purchase from, sale to or
exchange of property with, any merger or consolidation with or into, or the
rendering of any service by or for, any Controlling Affiliate of the Borrower,
except pursuant to the requirements of the Borrower’s or such Restricted
Subsidiary’s business and unless such transaction or arrangement or series of
related transactions or arrangements, taken as a whole, are no less favorable to
the Borrower or such Restricted Subsidiary than would be obtained in an arms’
length transaction with a Person not a Controlling Affiliate of the Borrower;
provided that, this Section 7.4 shall not limit (i) any transactions or
arrangements between the Borrower and any Restricted Subsidiary or among
Restricted Subsidiaries, (ii) the transactions listed in Schedule 7.4, (iii)
transactions permitted by Sections 7.1, 7.3 and 7.6, transactions constituting
Restricted Payments permitted by Section 7.5 and Investments not prohibited by
Section 7.5, (iv) the acquisition of the ATB, and (v) any transaction or series
of related transactions with an Affiliate involving aggregate consideration to
be paid by the Borrower and/or any Restricted Subsidiary of less than
$1,000,000.
Section 7.5 Limitation on Restricted Payments. The Borrower shall not, and shall
not permit any Restricted Subsidiary to, directly or indirectly, make any
Restricted Payment unless, at the time of and immediately after giving effect to
such Restricted Payment:
(a)no Default shall have occurred and be continuing (or would result therefrom);
(b)the Borrower is in compliance on a Pro Forma Basis after giving effect to
such Restricted Payment with the covenants set forth in Section 7.7 (calculated
without increasing Adjusted EBITDA, Liquidity, and Aggregate Collateral Vessel
Value, as applicable, by any Cure Amount used to cure a Financial Covenant
Default (i) in the case of Adjusted EBITDA, during the period of the four (4)
consecutive Fiscal Quarters then being utilized and (ii) in the case of
Liquidity and Aggregate Collateral Vessel Value, during the preceding Fiscal
Quarter); and
(c)the aggregate amount of such Restricted Payment and all other Restricted
Payments declared or made subsequent to the Closing Date (excluding Restricted
Payments made pursuant to Section 7.5(d)) would not exceed the positive
difference if any between:
(i)the sum of (without duplication):
(A)50% of Excess Cash Flow for the period (treated as one accounting period)
from the first day of the first Fiscal Quarter in which the Closing Date occurs
to the end of the most recent Fiscal Quarter ending prior to the date of such
Restricted Payment for which internal financial statements are available; and
(B)100% of the aggregate Net Cash Proceeds and the Fair Market Value of (1)
marketable securities or other property received by the Borrower from the issue
or sale of its Capital Stock or other capital contributions subsequent to the
Closing Date, other than Net Cash Proceeds received from an issuance or sale of
such Capital Stock to a Restricted Subsidiary of the Borrower or to an employee
stock ownership plan, option plan or similar trust to the extent such sale to an
employee stock ownership plan or similar trust is financed by loans from or
guaranteed by the Borrower or any Restricted Subsidiary unless such loans have
been repaid with cash on or prior to the date of determination and (2) other
assets used or useful in a Permitted Business, in each case, received by the
Borrower since the Closing Date upon the exercise of any options, warrants or
rights to purchase Capital Stock in the Borrower; and
(ii)the aggregate amount of all Restricted Payments declared or made subsequent
to the Closing Date pursuant to this Section 7.5(c) (excluding for the avoidance
of doubt Restricted Payments made pursuant to Section 7.5(d)) on or before the
date of such Restricted Payment.




--------------------------------------------------------------------------------




(d)
The provisions of this Section 7.5 will not prohibit:

(i)any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock of the Borrower made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Capital Stock of the Borrower
(other than Capital Stock issued or sold to a Restricted Subsidiary or to an
employee stock ownership plan or similar trust to the extent such sale to an
employee stock ownership plan or similar trust is financed by loans from or
guaranteed by the Borrower or any Restricted Subsidiary unless such loans have
been repaid with cash on or prior to the date of determination); provided,
however, that the Net Cash Proceeds from such sale of Capital Stock will be
excluded from Section 7.5(c)(ii);
(ii)any Restricted Payment to any existing or former directors, employees,
management or consultants or advisors of the Borrower or any Subsidiary of the
Borrower or their assigns, estates or heirs, in each case in connection with
equity incentive plans, under stock option plans or stock purchase agreements or
other agreements to compensate such persons approved by the Board of Directors
of the Borrower; provided that the Capital Stock with respect to which such
Restricted Payment are made was received for services related to, or for the
benefit of, the Borrower and its Restricted Subsidiaries; and provided, further,
that Restricted Payments pursuant to this clause will not exceed $1,500,000 in
the aggregate during any calendar year (with any unused amounts in any calendar
year being carried over to successive calendars year and added to such amount
subject to a maximum of $1,500,000 in any calendar year); plus, to the extent
not previously applied or included, (x) the Net Cash Proceeds received by the
Borrower or any of its Restricted Subsidiaries from sales of Capital Stock to
directors, employees, management or consultants or advisors of the Borrower or
any Subsidiary of the Borrower that occur after the Closing Date (to the extent
such Net Cash Proceeds have not otherwise been applied to the payment of
Restricted Payments pursuant to Section 7.5(c)(ii)) and (y) the Net Cash
Proceeds of key man life insurance policies received by the Borrower or any of
its Restricted Subsidiaries after the Closing Date; provided that the Borrower
may elect to apply all or any portion of the aggregate increase contemplated by
clauses (x) and (y) above in any calendar year; and provided, further, that
cancellation of Indebtedness owing to the Borrower or any Restricted Subsidiary
from any existing or former directors, employees, management or consultants or
advisors of the Borrower or any Subsidiary of the Borrower in connection with a
repurchase of Capital Stock of the Borrower or any Restricted Subsidiary will
not be deemed to constitute a Restricted Payment for purposes of this covenant
or any other provision of this Agreement;
(iii)the purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock deemed to occur upon the exercise, conversion or
exchange of stock options, warrants, other rights to purchase Capital Stock or
other convertible or exchangeable securities if such Capital Stock represents
all or portion of the exercise price thereof;
(iv)the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Capital Stock of the Borrower or any Restricted
Subsidiary of the Borrower held by existing or former directors, employees,
management or consultants or advisors of the Borrower or any Subsidiary of the
Borrower in connection with the exercise or vesting of any equity compensation
(including stock options, restricted stock and phantom stock) in order to
satisfy any tax withholding obligation with respect to such exercise or vesting;
(v)any payment of cash, dividends, distributions, advances or other Restricted
Payments by the Borrower or any of its Restricted Subsidiaries in respect of
fractional shares of the Borrower’s Capital Stock upon the exercise, conversion
or exchange of any stock options (provided that the Net Cash Proceeds from such
sales or contributions will be excluded from Section 7.5(c)(ii)), warrants,
other rights to purchase Capital Stock or other convertible or exchangeable
securities;
(vi)
Permitted Investments;

(vii)any administrative, advisory or other management fees required to be paid
pursuant to the SEA-Vista Agreements;
(viii)any payment or reimbursement of reasonable out-of-pocket costs and
expenses




--------------------------------------------------------------------------------




incurred or required to be reimbursed under the SEA-Vista LLC Agreements as and
when due, but in no event to exceed $200,000 in any twelve month period;
(ix)
the One-Time Investment; and

(x)dividends or distributions made for the purposes of permitting Borrower or
any Restricted Subsidiary to pay any taxes levied on any of them or made for the
purpose of funding any Income Tax Advance relating to any period beginning on or
after May 2, 2014, provided, however, that at the time of and immediately after
giving effect to, any Restricted Payment permitted under this Section 7.5(d)
(except Section 7.5(d)(x)), no Default or Event of Default shall have occurred
and be continuing or would occur as a consequence thereof. The amount of all
Restricted Payments (other than cash) will be the Fair Market Value on the date
of such Restricted Payment of the assets or securities proposed to be
transferred or issued by the Borrower or such Restricted Subsidiary, as the case
may be, pursuant to such Restricted Payment. The amount of any Restricted
Payment paid in cash shall be its face amount.
Section 7.6 Limitation on Asset Sales. The Borrower shall not, and shall not
permit any Credit Party to, engage in any Asset Sale unless: (a) no Default or
Event of Default shall have occurred and is continuing or would result
therefrom, and (b) immediately after giving effect to such Asset Sale and any
concurrent repayment of Indebtedness the Borrower is in Pro Forma Compliance
with the covenants set forth in Section 7.7.
Section 7.7    Financial Covenants.
(a)Maximum Leverage Ratio. The Borrower will not permit the Leverage Ratio,
(i)as of the last day of any Fiscal Quarter commencing with June 30, 2015 and
ending with December 31, 2016, to be greater than 4.50:1.00;
(ii)as of the last day of any Fiscal Quarter commencing with March 31, 2017 and
ending with December 31, 2017, to be greater than 4.00:1.00; and
(iii)as of the last day of any Fiscal Quarter commencing with March 31, 2018 to
be greater than 3.50:1.00.
(b)Minimum Debt Service Coverage Ratio. The Borrower will not permit the Debt
Service Coverage Ratio, as of the last day of any Fiscal Quarter commencing with
June 30, 2015, to be less than 1.25 to 1.00.
(c)Minimum Collateral Coverage Ratio. The Borrower will not permit the
Collateral Coverage Ratio, as of the last day of any Fiscal Quarter commencing
with June 30, 2015, to be less than 1.50 to 1.00.
(d)Minimum Liquidity. The Borrower will not permit Liquidity, as of any date of
determination to be less than the sum of (i) $2,000,000 and (ii) the product of
(1) the number of Vessels owned by a Collateral Vessel Owner that operate in the
spot market and (2) $250,000.
Section 7.8 Restrictive and Negative Pledge Agreements. The Borrower shall not,
and shall not permit any Restricted Subsidiary to, directly or indirectly, enter
into, create, or otherwise allow to exist any contract or other consensual
restriction on (a) the ability of any Restricted Subsidiary to: (i) pay
dividends or make other distributions to the Borrower or any Restricted
Subsidiary on account of its Capital Stock, (ii) redeem Capital Stock held in it
by the Borrower or another Restricted Subsidiary, (iii) repay loans and other
Indebtedness owing by it to the Borrower or another Restricted Subsidiary, or
(iv) transfer any of its assets to the Borrower or another Restricted
Subsidiary; or (b) the ability of any Credit Party to create Liens on any
Collateral to secure the Secured Obligations, except, in each case, (i)
restrictions provided for in the Credit Documents, (ii) restrictions imposed by
any Governmental Authority or by reason of applicable law, (iii) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business, (iv) any restriction on the transfer of property subject to
a Permitted Lien,




--------------------------------------------------------------------------------




(v) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness, (vi) customary restrictions
and conditions contained in any agreement relating to a Disposition, purchase or
merger permitted hereunder pending the consummation of such Disposition,
purchase or merger, (vii) restrictions on cash or other deposits imposed under
contracts entered into in the ordinary course of business, (viii) any agreement
in effect at the time a Restricted Subsidiary becomes a Restricted Subsidiary,
so long as such agreement was not entered into in connection with or in
contemplation of such Person becoming a Restricted Subsidiary and (ix) customary
provisions in partnership agreements, limited liability company organizational
governance documents, asset sale and stock sale agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company
or similar person.
Section 7.9    Unrestricted Subsidiaries. The Borrower:
(a)may designate, by written notification thereof to the Administrative Agent,
any Restricted Subsidiary, including a newly formed or newly acquired
Subsidiary, as an Unrestricted Subsidiary if (i) immediately prior, and after
immediately giving effect, to such designation, no Default has occurred and is
continuing, and (ii) such designation is deemed to be an Investment in an
Unrestricted Subsidiary in an amount equal to the Fair Market Value as of the
date of such designation of the Borrower’s direct and indirect ownership
interest in such Subsidiary and such Investment would not be prohibited under
Section 7.5 at the time of such designation;
(b)may designate or redesignate, by written notification thereof to the
Administrative Agent, any Unrestricted Subsidiary to be a Restricted Subsidiary
if immediately after giving effect to such designation or redesignation, (i) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Credit Documents are true and correct in all material
respects on and as of such date as if made on and as of such redesignation (or,
if stated to have been made expressly as of an earlier date, were true and
correct in all material respects as of such date), (ii) no Default has occurred
and is continuing, (iii) such designation is deemed to be an Investment in an
Unrestricted Subsidiary and (iv) all Liens, Indebtedness and Investments of such
Unrestricted Subsidiary outstanding immediately following such designation or
redesignation would, if Incurred or made at such time, have been permitted to be
Incurred or made for all purposes hereof; and
(c)will not permit any Unrestricted Subsidiary (i) to Incur any Indebtedness
other than Unrestricted Subsidiary Non-Recourse Debt, except any Guaranty given
solely to support a pledge by the Borrower or any Restricted Subsidiary of the
Capital Stock of such Unrestricted Subsidiary, which Guaranty is not recourse to
the Borrower or any Restricted Subsidiary, and except for obligations of the
Borrower or any Restricted Subsidiary in respect of Indebtedness of such
Unrestricted Subsidiary that is permitted as both an Incurrence of Indebtedness
under Section 7.3 and is an Investment not prohibited by Section 7.5, (ii) to
guarantee or otherwise directly or indirectly provide credit support for any
Indebtedness of the Borrower or any of its Restricted Subsidiaries, except for
any pledge of Capital Stock of such Unrestricted Subsidiary to secure
Indebtedness of the Borrower or any of its Restricted Subsidiaries and (iii) to
hold any Capital Stock in, or any Indebtedness of, the Borrower or any
Restricted Subsidiary.
If, at any time, any Unrestricted Subsidiary fails to meet the requirements of
Section 7.9(c), it shall thereafter cease to be an Unrestricted Subsidiary for
purposes hereof and any Indebtedness and Investments of the Subsidiary and any
Liens on assets of such Subsidiary shall be deemed to be Incurred or made by a
Restricted Subsidiary at such time and the Borrower shall not be deemed to be in
default of this Section 7.9, but if the Indebtedness is not permitted to be
Incurred under Section 7.3, the Investments are prohibited by Section 7.5, or
the Lien is not permitted under Section 7.2, the Borrower shall be in default of
the applicable covenant.
Section 7.10 Sanctions Laws and Regulations. The Borrower and its Subsidiaries
shall not, and, to their knowledge, their respective officers, employees,
directors and agents (in their capacity as officers, employees, directors or
agents, respectively, of the Borrower or any of its Subsidiaries), shall not,
use the proceeds of any Borrowing or Letter of Credit (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is the subject of any country-wide sanctions
under any Sanctions Laws and Regulations (on the Closing Date, Cuba, Iran, North
Korea, Sudan and Syria), (ii) in any other manner




--------------------------------------------------------------------------------




that would result in a material violation of any Sanctions Laws and Regulations
by the Borrower or its Subsidiaries or (iii) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.
Section 7.11 Ring-fenced Subsidiaries. The Borrower shall not permit any
Ring-fenced Subsidiary to, and each Ring-fenced Subsidiary shall not, directly
or indirectly:
(a) incur any Indebtedness, other than Indebtedness of such Ring-fenced
Subsidiary on the Closing Date or extensions, modifications, renewals,
refinancings or replacements of such Indebtedness that do not increase the
principal amount of such Indebtedness (other than by amounts equal to unpaid
accrued interest and premium thereon plus other amounts paid, and fees and
expenses (including any bona fide amendment, waiver or consent fee) reasonably
Incurred, in connection such extension, modification, renewal, refinancing or
replacement);
(a)retain any cash other than cash necessary to continue to operate in the
ordinary course of its business as it exists on the Closing Date, as reasonably
determined by such Ring- fenced Subsidiary or the Borrower;
(b)amend or waive its organizational documents or any agreement of such
Ring-fenced Subsidiary in any manner that could be adverse to the value,
perfection or enforceability of the security interest of the Lenders in the
Capital Stock of such Ring-fenced Subsidiary;
(a)engage in any operation or business activities other than: (i) the operation
and business activities engaged on the Closing Date, including but not limited
to the performance of such Ring-fenced Subsidiary’s obligations with respect to
any existing contracts on the Closing Date to which such Ring-fenced Subsidiary
is a party, (ii) the maintenance of its legal existence (including the ability
to incur fees, costs and expenses relating to such maintenance), (iii) the
performance of its obligations with respect to the Credit Documents, (iv)
payment of taxes (v) participating in tax, accounting and other administrative
matters as a member of the consolidated group of the Borrower and its
Subsidiaries or the making and filing of any reports required by any
Governmental Authority, (vi) exercise any purchase options with respect to any
vessel chartered in by it provided such Ring-fenced Subsidiary complies with the
requirements set forth in Section 6.12 and (vii) any other activities incidental
to the foregoing or customary for passive holding companies;
(b)incur or suffer to exist any Liens on its property other than Liens existing
on the Closing Date; or
(c)
acquire any properties or assets except in the ordinary course of its business.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
Section 8.1    Events of Default. Any one or more of the following shall
constitute an Event of Default if occurring on or after the Closing Date:
(a)default by any Credit Party in the payment of (i) any interest in respect of
any Loan or Reimbursement Obligations or any fees payable hereunder, within five
(5) Business Days following the date when due or (ii) any principal amount of
any Loan or Reimbursement Obligation when due;
(b)default by the Borrower or any Restricted Subsidiary in the observance or
performance of any covenant set forth in Section 6.1, Section 6.6(f)(i), Section
6.13(a) or Article VII;
(c)default by the Borrower or any other Credit Party in the observance or
performance of any provision hereof or of any other Credit Document not
mentioned in clauses (a) or (b) above, which is not remedied within thirty (30)
days after notice thereof to the Borrower by the Administrative Agent; provided
that a Default as a result of a breach of Section 7.7 (a “Financial Covenant
Default”) is subject to cure pursuant to Section 8.9;




--------------------------------------------------------------------------------




(d)any representation or warranty made or deemed made herein or in any other
Credit Document by the Borrower or any Restricted Subsidiary proves untrue in
any material respect as of the date of the making, or deemed making, thereof;
(e)(1) (x) Indebtedness (other than the Obligations and Rate Management and
Currency Protection Obligations) in the aggregate principal amount of $2,500,000
of the Borrower and its Restricted Subsidiaries (“Material Indebtedness”) shall
(i) not be paid at maturity (beyond any applicable grace periods), or (ii) be
declared to be due and payable or required to be prepaid, redeemed or
repurchased prior to its Stated Maturity other than any repurchase or redemption
of Indebtedness in connection with a change of control offer or asset sale offer
or other similar mandatory prepayment or (y) any default in respect of Material
Indebtedness shall occur which permits the holders thereof, or any trustees or
agents on their behalf, to accelerate the maturity of such Indebtedness or
requires such Indebtedness to be prepaid, redeemed, or repurchased prior to its
Stated Maturity or (2) any default in respect of Rate Management and Currency
Protection Obligations resulting in the exercise by the counterparty thereunder
of its right to terminate its position under the applicable Rate Management and
Currency Protection Transaction and the amount payable by the Borrower and its
Restricted Subsidiaries in the aggregate (after giving effect to any netting
agreements relating thereto) in respect of such termination is $2,500,000;
(f)the Borrower or a Guarantor (i) has entered involuntarily against it an order
for relief under the United States Bankruptcy Code or a comparable action is
taken under any applicable bankruptcy or insolvency law of another country or
political subdivision of such country, (ii) generally does not pay, or admits
its inability generally to pay, its debts as they become due, (iii) makes a
general assignment for the benefit of creditors, (iv) applies for, seeks,
consents to, or acquiesces in, the appointment of a receiver, custodian,
trustee, liquidator or similar official for it or any substantial part of its
property under the United States Bankruptcy Code or under the applicable
bankruptcy or insolvency laws of another country or a political subdivision of
such country, (v) institutes any proceeding seeking to have entered against it
an order for relief under the United States Bankruptcy Code or any comparable
law, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fails to file an answer or other pleading denying the
material allegations of or consents to or acquiesces in any such proceeding
filed against it in a court of competent jurisdiction, (vi) makes any Board of
Directors resolution in direct furtherance of any matter described in clauses
(i) - (v) above, or (vii) a fails to contest in good faith any appointment or
proceeding described in this Section 8.1(f);
(g)a custodian, receiver, trustee, liquidator or similar official is appointed
for the Borrower or a Guarantor or any substantial part of its property under
the United States Bankruptcy Code or under the applicable bankruptcy or
insolvency laws of another country or a political subdivision of such country,
or a proceeding described in Section 8.1(f)(v) is instituted against the
Borrower or Guarantor in a court of competent jurisdiction, and such appointment
continues undischarged or such proceeding continues undismissed and unstayed for
a period of sixty (60) days (or one hundred twenty days in the case of any such
event occurring outside the United States of America);
(h)the Borrower or any Restricted Subsidiary fails within thirty (30) days with
respect to any judgments or orders that are rendered in the United States or
sixty (60) days with respect to any judgments or orders that are rendered in a
court of competent jurisdiction in foreign jurisdictions (or such earlier date
as any execution on such judgments or orders shall take place) to vacate, pay,
bond or otherwise discharge any judgments or orders for the payment of money the
uninsured portion of which is in excess of $2,500,000 in the aggregate and which
are not stayed on appeal or otherwise being appropriately contested in good
faith in a manner that stays execution; provided that such event shall not be
deemed to constitute an Event of Default if the relevant Credit Party is
entitled to insurance coverage for the whole of such sum and the relevant
insurers have confirmed liability and undertaken to make payment of the whole of
such sum by writing to the person(s) entitled to payment and it is likely (in
the reasonable opinion of the Required Lenders) that the insurers will be able
to make such payment within thirty (30) days;
(i)(x) the Borrower or any Subsidiary or ERISA Affiliate fails to pay to the
PBGC or to a Plan under Title IV of ERISA when due an amount that it is liable
to pay with respect to a Plan; or a notice of intent to terminate a Plan having
Unfunded Vested Liabilities of the Borrower or any of its Subsidiaries or ERISA
Affiliate




--------------------------------------------------------------------------------




that could reasonably be expected to have a Material Adverse Effect (a “Material
Plan”) is filed under Title IV of ERISA; or the PBGC institutes proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding is instituted by a fiduciary of any
Material Plan against the Borrower or any Subsidiary or ERISA Affiliate to
collect any liability with respect to any Material Plan under Section 515 or
4219(c)(5) of ERISA, and in each case such proceeding is not dismissed within
thirty (30) days thereafter; or a condition exists by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any Material Plan must be
terminated, and (y) the occurrence of one or more of the matters in the
preceding clause (x) could reasonably be expected to result in liabilities that
could reasonably be expected to have a Material Adverse Effect; or
(j)(i) any Credit Document ceases to be in full force and effect (other than as
expressly permitted hereunder or thereunder by reason of a release of Collateral
in accordance with the terms hereof or thereof or Security Termination), (ii)
any Credit Document shall be declared null and void, (iii) any Credit Party
shall repudiate in writing its obligations under any Credit Document to which it
is party, (iv) any Credit Party shall contest the validity or enforceability of
any Credit Document in writing or deny in writing that it has any further
liability under any Credit Document to which it is party, or (v) the Security
Trustee shall not have or shall cease to have, or any Credit Party shall assert
in writing that the Security Trustee shall not have or shall cease to have, a
valid and perfected Lien in any material portion of the Collateral purported to
be covered by the Collateral Documents with the priority required by the
relevant Collateral Document, in each case for any reason other than the failure
of the Security Trustee to take any action within its control.
(k)
A Change of Control shall occur.

Section 8.2 Non-Bankruptcy Defaults. When any Event of Default (other than those
described in Section 8.1(f) or (g) with respect to the Borrower or a Guarantor)
has occurred and is continuing, the Administrative Agent shall, by notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Commitments to the Borrower hereunder on the date stated in such notice (which
may be the date thereof) and such termination shall automatically also terminate
the Swingline Commitment on such date; (b) if so directed by the Required
Lenders, declare the principal of and the accrued interest on all outstanding
Loans to be forthwith due and payable and thereupon all outstanding Loans,
including both principal and interest thereon, shall be and become immediately
due and payable together with all other accrued amounts payable under the Credit
Documents without further demand, presentment, protest or notice of any kind,
including notice of intent to accelerate and notice of acceleration, each of
which is expressly waived by the Borrower; and (c) if so directed by the
Required Lenders, demand that the Borrower immediately pay to the Administrative
Agent (to be held by the Administrative Agent pursuant to Section 8.4) the full
amount then available for drawing under each outstanding Letter of Credit, and
the Borrower agrees to immediately make such payment, and the Borrower
acknowledges and agrees that the Lenders, the Issuing Banks, the Swingline
Lender and the Administrative Agent would not have an adequate remedy at law for
failure by the Borrower to honor any such demand and that the Administrative
Agent, for the benefit of the Lenders, the Swingline Lender and the Issuing
Banks, shall have the right to require the Borrower to specifically perform such
undertaking whether or not any drawings or other demands for payment have been
made under any Letter of Credit. The Administrative Agent, after giving notice
to the Borrower pursuant to this Section 8.2, shall also promptly send a copy of
such notice to the other Lenders, the Swingline Lender and the Issuing Banks,
but the failure to do so shall not impair or annul the effect of such notice.
Section 8.3    Bankruptcy Defaults. When any Event of Default described in
Section 8.1(f) or (g) has occurred and is continuing with respect to the
Borrower or a Guarantor, then all outstanding Loans shall immediately become due
and payable together with all other accrued amounts payable under the Credit
Documents without presentment, demand, protest or notice of any kind, each of
which is expressly waived by the Borrower; and all obligations of the Lenders,
the Swingline Lender and the Issuing Banks to extend further credit pursuant to
any of the terms hereof shall immediately terminate and the Borrower shall
immediately pay to the Administrative Agent (to be held by the Administrative
Agent pursuant to Section 8.4) the full amount then available for drawing under
each outstanding Letter of Credit, the Borrower acknowledging that the Lenders,
the Issuing Banks, the Swingline Lender and the Administrative Agent would not
have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Lenders, the Issuing Banks, the Swingline Lender and the
Administrative Agent shall




--------------------------------------------------------------------------------




have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any of the Letters of Credit.
Section 8.4    Collateral for Undrawn Letters of Credit.
(a)If the prepayment of any L/C Obligations is required under Section 8.2 or
8.3, the Borrower shall forthwith pay the amount required to be so prepaid to be
held by the Administrative Agent as provided in Section 8.4(b).
(b)All amounts prepaid pursuant to Section 8.4(a) or pursuant to Sections 2.10,
2.12(g) or Section 2.15(e) shall be held by the Administrative Agent in a
separate collateral account (such account, and the credit balances, properties
and any investments from time to time held therein, and any substitutions for
such account, any certificate of deposit or other instrument evidencing any of
the foregoing and all proceeds of and earnings on any of the foregoing being
collectively called the “Collateral Account”) as security for, and for
application to (i) the reimbursement of any drawing under any Letter of Credit
then or thereafter paid by any Issuing Bank or (ii) any unallocated Fronting
Exposure, and to (iii) the payment of any Revolving Loans, any Swingline Loans
and all other unpaid Obligations then due and owing (collectively, the
“Collateralized Obligations”). The Collateral Account shall be held in the name
of and subject to the exclusive dominion and control of the Administrative
Agent, for the benefit of the Issuing Banks, the Swingline Lender, the
Administrative Agent, and the Lenders, as pledgee hereunder. If and when
required by the Borrower, the Administrative Agent shall invest and reinvest
funds held in the Collateral Account from time to time in Cash Equivalents
specified from time to time by the Borrower, provided that the Administrative
Agent is irrevocably authorized to sell on market terms any investments held in
the Collateral Account when and as required to make payments out of the
Collateral Account for application to Collateralized Obligations due and owing.
When and if (A) (i) the Borrower shall have made payment of all Collateralized
Obligations then due and payable, and (ii) all relevant preference or other
disgorgement periods relating to the receipt of such payments have passed, or
(B) no Default or Event of Default shall be continuing, the Administrative Agent
shall repay to the Borrower any remaining amounts and assets held in the
Collateral Account, provided that if the Collateral Account is being released
pursuant to clause (A) and any Letter of Credit then remains outstanding, the
Borrower, prior to or contemporaneously with such release, shall provide the
Administrative Agent a back-to-back letter of credit in form and substance
satisfactory to the applicable Issuing Bank (in its sole discretion) from a bank
or financial institution whose short-term unsecured debt rating is rated A or
above from either S&P or Moody’s or such other bank or financial institution
satisfactory to the applicable Issuing Bank in either case in an amount equal to
the undrawn face amount of each such Letter of Credit and which provides that
the Administrative Agent may make a drawing thereunder in the event that the
applicable Issuing Bank pays a drawing under such Letter of Credit. In addition,
if the aggregate amount on deposit with the Security Trustee exceeds the
Collateralized Obligations then existing, then the Administrative Agent shall
release and deliver such excess amount upon the written request of the Borrower.
Section 8.5 Notice of Default. The Administrative Agent shall give notice to the
Borrower under Section 8.2 promptly upon being requested to do so by the
Required Lenders and shall thereupon notify all the Lenders thereof.
Section 8.6 Expenses. The Borrower agrees to pay to the Administrative Agent,
each Issuing Bank, the Swingline Lender and each Lender all reasonable
documented out-of-pocket expenses Incurred or paid by the Administrative Agent,
the Issuing Bank, or such Lender, including reasonable attorneys’ fees and court
costs, in connection with any Default or Event of Default hereunder or in
connection with the enforcement of any of the Credit Documents.
Section 8.7 Distribution and Application of Proceeds. After the exercise of
remedies provided for in Section 8.2 or the occurrence and during the
continuance of an Event of Default described in Section 8.1(f) or (g), any
payment to the Administrative Agent, any Issuing Bank, the Swingline Lender or
any Lender hereunder, from the Security Trustee under the Guaranty and
Collateral Agreement or from the proceeds of the Collateral Account or otherwise
shall be paid to the Administrative Agent to be distributed and applied as
follows (unless otherwise agreed by the Borrower, the Administrative Agent, all
Issuing Banks, the Swingline Lender and all Lenders):




--------------------------------------------------------------------------------




(a)First, to the payment of any and all reasonable documented out-of-pocket
costs and expenses of the Administrative Agent, including reasonable attorneys’
fees and documented out-of- pocket costs and expenses, as provided by this
Agreement or by any other Credit Document, Incurred in connection with the
collection of such payment or in respect of the enforcement of any rights of the
Administrative Agent, the Issuing Banks, the Swingline Lender or the Lenders
under this Agreement or any other Credit Document;
(b)Second, to the payment of any and all reasonable out-of-pocket costs and
expenses of the Issuing Banks, the Swingline Lender and the Lenders, including
reasonable attorneys’ fees and out-of-pocket costs and expenses, as provided by
this Agreement or by any other Credit Document, Incurred in connection with the
collection of such payment or in respect of the enforcement of any rights of the
Lenders, the Swingline Lender or the Issuing Banks under this Agreement or any
other Credit Document, pro rata in the proportion in which the amount of such
costs and expenses unpaid to each Lender, the Swingline Lender or each Issuing
Bank bears to the aggregate amount of the costs and expenses unpaid to all
Lenders, the Swingline Lender and all Issuing Banks collectively, until all such
fees, costs and expenses have been paid in full;
(c)Third, to the payment of any due and unpaid fees to the Administrative Agent,
any Lender, the Swingline Lender or any Issuing Bank as provided by this
Agreement or any other Credit Document, pro rata in the proportion in which the
amount of such fees due and unpaid to the Administrative Agent, each Lender, the
Swingline Lender, and each Issuing Bank bears to the aggregate amount of the
fees due and unpaid to the Administrative Agent, all Lenders, the Swingline
Lender and all Issuing Banks collectively, until all such fees have been paid in
full;
(d)Fourth, to the payment of accrued and unpaid interest on the Loans or the
Reimbursement Obligations to the date of such application, pro rata in the
proportion in which the amount of such interest, accrued and unpaid to each
Lender, the Swingline Lender or each Issuing Bank bears to the aggregate amount
of such interest accrued and unpaid to all Lenders, the Swingline Lender and all
Issuing Banks collectively, until all such accrued and unpaid interest has been
paid in full;
(e)Fifth, to the payment of the outstanding due and payable principal amount of
each of the Loans, the amount of the outstanding Reimbursement Obligations
(reserving cash collateral for all undrawn face amounts of any outstanding
Letters of Credit (if Section 8.4(a) has not been complied with)), the amount of
the outstanding Rate Management and Currency Protection Obligations and the
amount of the outstanding Specified Cash Management Obligations, pro rata in the
proportion in which the outstanding principal amount of such Loans, the amount
of such outstanding Reimbursement Obligations owing to each Lender, the
Swingline Lender and each Issuing Bank, together (if Section 8.4(a) has not been
complied with) with the undrawn face amounts of such outstanding Letters of
Credit, the amount of such outstanding Rate Management and Currency Protection
Obligation and the amount of such outstanding Specified Cash Management
Obligations, bears to the aggregate amount of all outstanding Loans, outstanding
Reimbursement Obligations and (if Section 8.4(a) has not been complied with) the
undrawn face amounts of all outstanding Letters of Credit, outstanding Rate
Management and Currency Protection Obligation and outstanding Specified Cash
Management Obligations. In the event that any such Letters of Credit, or any
portions thereof, terminate or expire without any pending drawing thereon, any
cash collateral therefor shall be distributed pro rata in accordance with this
Section 8.7(e) by the Administrative Agent until the principal amount of all
Loans and Reimbursement Obligations shall have been paid in full;
(f)Sixth, to the payment of any other outstanding Obligations then due and
payable, pro rata in the proportion in which the outstanding Obligations owing
to each Lender, each Issuing Bank, the Swingline Lender and Administrative Agent
bears to the aggregate amount of all such Obligations until all such Obligations
have been paid in full; and
(g)Seventh, to the Borrower or as the Borrower may direct unless otherwise
directed by a court of competent jurisdiction.
Section 8.8 Enforcement rights. Notwithstanding anything to the contrary
contained herein or in any other Credit Document, the authority to enforce
rights and remedies hereunder and under the other Credit Documents




--------------------------------------------------------------------------------




against the Credit Parties or any of them shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent (or its
authorized designee, including Security Trustee as its mortgagee trustee) in
accordance with Article VIII for the benefit of all the Lenders and the Issuing
Banks; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Credit Documents, (b) any Issuing Bank or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Bank or the Swingline Lender, as the case may be)
hereunder and under the other Credit Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.6 or (d) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Credit Party under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors.
Section 8.9    Equity Cure.
(a)Financial Performance Covenant Cure Right. Notwithstanding anything to the
contrary contained in Section 7.7, if the Borrower fails to comply with the
Financial Performance Covenants or any of them, then (i) the Borrower shall be
permitted on or prior to the twentieth (20th) day following the earlier of (i)
date the certificate calculating compliance with the Financial Performance
Covenants is required to be delivered pursuant to Section 6.6(c) and (ii) the
date of receipt of a notice from the Administrative Agent that the Borrower is
not in compliance with the Financial Performance Covenants (the “Cure
Deadline”), to cure such failure to comply by receiving cash contributions to
its equity capital or cash proceeds from an issuance of Qualified Equity
Interests as a cash capital contribution (collectively, the “Cure Right”), and
(ii) upon receipt by the Borrower of such cash proceeds (such cash amount used
to cure a Financial Covenant Default, the “Cure Amount”) pursuant to the
exercise of such Cure Right, the Financial Performance Covenants shall be
recalculated by increasing Adjusted EBITDA, Liquidity, and Aggregate Collateral
Vessel Value by the Cure Amount (and such increase to Adjusted EBITDA,
Liquidity, and Aggregate Collateral Vessel Value shall be taken into account
solely for the Fiscal Quarter with respect to which the Cure Right was
exercised); provided that Adjusted EBITDA, Liquidity, and Aggregate Collateral
Vessel Value shall not be increased by more than the amount necessary for the
Borrower to be in compliance with the Financial Performance Covenants.
(b)
Treatment of Cure Amount. The parties hereby acknowledge that this Section

8.9 may not be relied on for purposes of calculating any financial ratios other
than as applicable to Section 7.7 and shall not result in any adjustment to any
baskets or other amounts other than the amount of the Adjusted EBITDA,
Liquidity, and Aggregate Collateral Vessel Value for the purpose of Section 7.7.
(c)Cure of Financial Covenant Default. If a Financial Covenant Default has
occurred and is continuing and if, after giving effect to the recalculation of
the Financial Performance Covenants pursuant to this Section 8.9, the Borrower
is in compliance with the Financial Performance Covenants, the Borrower shall be
deemed to have satisfied the Financial Performance Covenants as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the Financial Covenant Default shall be
deemed cured for the purposes of this Agreement.
(d)Limitations on Exercise of Cure Right. (i) In each four-Fiscal-Quarter period
there shall be at least two Fiscal Quarters in which the Cure Right is not
exercised and (ii) the Cure Right shall not be exercised more than five times
during the term of this Agreement.
ARTICLE IX CHANGE IN CIRCUMSTANCES
Section 9.1    Change in Law.
(a)Notwithstanding any other provisions of this Agreement or any Note, if a
Change in Law makes it unlawful for any Lender to make or maintain Eurodollar
Loans or any Issuing Bank to issue, extend or




--------------------------------------------------------------------------------




increase any Letter of Credit, such Lender or Issuing Bank, as the case may be,
shall promptly give written notice thereof and of the basis therefor in
reasonable detail to the Borrower, and such Lender’s or Issuing Bank’s
obligations to fund Eurodollar Loans or make, continue or convert, as
applicable, such Loans under this Agreement, or to issue, extend or increase any
such Letters of Credit, as the case may be, shall thereupon be suspended until
it is no longer unlawful for such Lender to make or maintain such Loans or such
Issuing Bank to issue, extend or increase such Letters of Credit.
(b)Upon the giving of the notice to the Borrower referred to in Section 9.1(a)
in respect of any such Eurodollar Loan and provided the Borrower shall not have
prepaid such Loan pursuant to Section 2.9, (i) any such outstanding Eurodollar
Loan of such Lender shall be automatically converted to a Base Rate Loan on the
last day of the Interest Period then applicable thereto or on such earlier date
as required by law and (ii) such Lender shall make or continue its portion of
any requested Borrowing of a Eurodollar Loan as a Base Rate Loan, which Base
Rate Loan shall, for all other purposes, be considered part of such Borrowing.
(c)Any Lender or Issuing Bank that has given any notice pursuant to Section
9.1(a) shall, upon determining that it would no longer be unlawful for it to
make such Eurodollar Loans or issue such Letters of Credit, give prompt written
notice thereof to the Borrower and the Administrative Agent, and upon giving
such notice, its obligation to make, allow conversions into and maintain, as
applicable, such Loans or issue such Letters of Credit shall be reinstated.
Section 9.2 Unavailability of Deposits or Inability to Ascertain LIBOR Rate. If
on or before the first day of any Interest Period for any Borrowing of
Eurodollar Loans the Administrative Agent determines in good faith (after
consultation with the other Lenders) that, due to changes in circumstances since
the date hereof, adequate and fair means do not exist for determining the LIBOR
Rate (including the unavailability of matching deposits) or such rate will not
accurately reflect the cost to the Required Lenders of funding Eurodollar Loans
for such Interest Period, the Administrative Agent shall give written notice (in
reasonable detail) of such determination and of the basis therefor to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower and Lenders that the circumstances giving rise to such suspension no
longer exist (which the Administrative Agent shall do promptly after they do not
exist), (i) the obligations of the Lenders to make, continue or convert Loans as
or into such Eurodollar Loans, or to convert Base Rate Loans into such
Eurodollar Loans, shall be suspended and (ii) each outstanding Eurodollar Loan
will automatically on the last day of the then existing Interest Period
therefor, convert into a Base Rate Loan.
Section 9.3    Increased Cost and Reduced Return.
(a)If, a Change in Law, or compliance by any Lender or Issuing Bank (or its
applicable Lending Office), with any request or directive (whether or not having
the force of law) of any Governmental Authority issued after the date hereof
(or, if later, after the date the Administrative Agent, such Issuing Bank, or
such Lender becomes the Administrative Agent, an Issuing Bank, or a Lender):
(i)subjects any Lender or Issuing Bank (or its applicable Lending Office) to any
tax, duty or other charge related to any Revolving Loan, Reimbursement
Obligation, or its obligation to advance or maintain Loans or issue any Letter
of Credit, or shall change the basis of taxation of payments to any Lender or
Issuing Bank (or its applicable Lending Office) of the principal of or interest
on its Revolving Loans, Letters of Credit or Reimbursement Obligation or any
participations in any thereof, or any other amounts due under this Agreement
related to its Revolving Loans, Letters of Credit, Reimbursement Obligations or
participations therein, or its obligation to make Revolving Loans, issue Letters
of Credit, or acquire participations therein (except for changes with respect to
Taxes that are Indemnified Taxes); or
(ii)imposes, modifies or deems applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding for any Revolving Loan
any such requirement included in an applicable Statutory Reserve Rate) against
assets of, deposits with or for the account of, or credit extended by, any
Lender or Issuing Bank (or its applicable Lending Office) or imposes on any
Lender or Issuing Bank (or its Lending Office) or on the interbank




--------------------------------------------------------------------------------




market any other condition affecting its Loans, Letters of Credit, any
Reimbursement Obligations owed to it, or its participation in any thereof, or
its obligation to advance or maintain Revolving Loans, issue Letters of Credit
or participate in any thereof; and the result of any of the foregoing is to
increase the cost to such Lender or Issuing Bank (or its applicable Lending
Office) of advancing or maintaining any Loan, issuing or maintaining a Letter of
Credit or participating therein, or to reduce the amount of any sum received or
receivable by such Lender or Issuing Bank (or its applicable Lending Office) in
connection therewith under this Agreement, by an amount deemed by such Lender or
Issuing Bank to be material, then, subject to Section 9.3(c), from time to time,
within thirty (30) days after receipt of a certificate from such Lender or
Issuing Bank (with a copy to the Administrative Agent) pursuant to Section
9.3(c) setting forth in reasonable detail such determination and the basis
thereof, the Borrower shall, without duplication under this Agreement, be
obligated to pay to such Lender or Issuing Bank such additional amount or
amounts as will compensate such Lender or Issuing Bank for such increased cost
or reduction.
(b)If, after the date hereof, the Administrative Agent, any Lender, the
Swingline Lender or Issuing Bank shall have reasonably determined that a Change
in Law regarding capital adequacy or liquidity (including any revision in the
Final Risk-Based Capital Guidelines of the Board of Governors of the Federal
Reserve System (12 CFR Part 208, Appendix A; 12 CFR Part 225, Appendix A) or of
the Office of the Comptroller of the Currency (12 CFR Part 3, Appendix A), or in
any other applicable capital adequacy or liquidity rules heretofore adopted and
issued by any governmental authority), or any change after the date hereof in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Administrative Agent, any Lender,
the Swingline Lender or Issuing Bank (or its applicable Lending Office) with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s, Issuing Bank’s or Swingline Lender’s capital, or on the capital of any
corporation controlling such Lender, Issuing Bank or Swingline Lender, as a
consequence of its obligations hereunder to a level below that which such
Lender, Issuing Bank or Swingline Lender could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s, Issuing
Bank’s, Swingline Lender’s or its controlling corporation’s policies with
respect to capital adequacy or liquidity in effect immediately before such
adoption, change or compliance) by an amount reasonably deemed by such Lender,
Issuing Bank or Swingline Lender to be material, then, subject to Section
9.3(c), from time to time, within thirty (30) days after its receipt of a
certificate from such Lender, Issuing Bank or Swingline Lender (with a copy to
the Administrative Agent) pursuant to Section 9.3(c) setting forth in reasonable
detail such determination and the basis thereof, the Borrower shall pay to such
Lender, Issuing Bank or Swingline Lender such additional amount or amounts as
will compensate such Lender, Issuing Bank or Swingline Lender for such
reduction.
(c)Each of the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Banks that determines to seek compensation under this Section 9.3 shall
give written notice to the Borrower and, in the case of a Lender, the Swingline
Lender or an Issuing Bank other than the Administrative Agent, the
Administrative Agent of the circumstances that entitle the Administrative Agent,
such Lender, the Swingline Lender or such Issuing Bank to such compensation
within one calendar year after the Administrative Agent, such Lender, the
Swingline Lender or such Issuing Bank receives actual notice or obtains actual
knowledge of the law, rule, order or interpretation or occurrence of another
event giving rise to a claim hereunder. In any event the Borrower shall not have
any obligation to pay any amount with respect to claims accruing prior to the
365th day preceding such written demand; provided that if the basis or
circumstances giving rise to such compensation is retroactive, then such one
calendar year period referred to in this sentence shall be extended to include
the period with retroactive effect thereof. Each of the Administrative Agent,
the Lenders, the Swingline Lender and the Issuing Banks shall use reasonable
efforts to avoid the need for, or reduce the amount of, such compensation and
any payment under Section 3.3, including the designation of a different Lending
Office, if such action or designation will not, in the sole judgment of the
Administrative Agent, such Lender, the Swingline Lender or such Issuing Bank
made in good faith, be otherwise disadvantageous to it; provided that the
foregoing shall not in any way affect the rights of any Lender, the Swingline
Lender or any Issuing Bank or the obligations of the Borrower under this Section
9.3. A certificate of the Administrative Agent, any Lender, the Swingline Lender
or any Issuing Bank, as applicable, claiming compensation under this Section
9.3, and setting forth the additional amount or amounts to be paid to it
hereunder and accompanied by a statement prepared by the Administrative Agent,
such Lender, Swingline Lender or such Issuing Bank, as




--------------------------------------------------------------------------------




applicable, describing in reasonable detail the calculations thereof shall be
conclusive absent manifest error of the correctness thereof. In determining such
amount, such Lender, the Swingline Lender or such Issuing Bank may use any
reasonable averaging and attribution methods.
Section 9.4 Lending Offices. The Administrative Agent, the Swingline Lender,
each Lender and each Issuing Bank may, at its option, elect to make or maintain
its Loans and issue its Letters of Credit hereunder at the Lending Office for
each Type and/or currency of Letter of Credit available hereunder or at such
other of its branches, offices or Affiliates as it may from time to time elect
and designate in a written notice to the Borrower and the Administrative Agent,
provided that, except in the case of any such transfer to another of its
branches, offices or Affiliates made at the request of the Borrower, the
Borrower shall not be responsible for the costs arising under Section 3.3 or 9.3
resulting from any such transfer to the extent not otherwise applicable to such
Lender, the Swingline Lender or such Issuing Bank prior to such transfer.
Section 9.5 Discretion of Lender as to Manner of Funding. Subject to the other
provisions of this Agreement, each Lender, the Swingline Lender and each Issuing
Bank shall be entitled to fund and maintain its funding of all or any part of
its Loans and Letters of Credit in any manner it sees fit.
Section 9.6 Substitution of Lender or Issuing Bank. If (a) any Lender or Issuing
Bank has demanded compensation or given notice of its intention to demand
compensation under Section 9.3, (b) the Borrower is required to pay any
additional amount to any Lender or Issuing Bank under Section 2.11, (c) any
Lender or Issuing Bank fails to, or is unable to, submit any form or certificate
required under Section 3.3(b) or withdraws or cancels any previously submitted
form with no substitution therefor that complies with the requirements of
Section 3.3(b), (d) any Lender or Issuing Bank gives notice of any Change in Law
or regulations, or in the interpretation thereof, pursuant to Section 9.1, (e)
any Lender or Issuing Bank is a Defaulting Lender, (f) any Lender or Issuing
Bank shall seek to avoid its obligation to make or maintain Loans or issue
Letters of Credit hereunder for any reason, including reliance upon 12 U.S.C. §
1821(e) or (n) (1) (B), (g) any taxes referred to in Section 3.3 or Section 11.3
have been levied or imposed (or the Borrower determines in good faith that there
is a substantial likelihood that such taxes will be levied or imposed) so as to
require withholding or deductions by the Borrower or payment by the Borrower of
additional amounts to any Lender or Issuing Bank, or other reimbursement or
indemnification of any Lender or Issuing Bank, as a result thereof, (h) any
Lender shall decline to consent to a modification or waiver of the terms of this
Agreement or any other Credit Documents requested by the Borrower, (i) an
Issuing Bank gives notice pursuant to Section 2.12(a)(ii) that the issuance of
the Letter of Credit would violate any legal or regulatory restriction then
applicable to such Issuing Bank or (j) any Lender or Issuing Bank ceases to be
entitled to complete exemption from U.S. federal withholding tax under FATCA
with respect to payments to be received pursuant to any Credit Document (as if
such payments were U.S. source) or so notifies the Borrower under Section
3.3(g), then and in such event, upon written request from the Borrower delivered
to such Lender or Issuing Bank, and the Administrative Agent, such Lender shall
assign, in accordance with the provisions of Section 11.10 (including the
provisions governing required consents) and an appropriately completed
Assignment Agreement, all of its rights and obligations under the Credit
Documents to another Lender or a commercial banking institution selected by the
Borrower, in consideration for the payments set forth in such Assignment
Agreement and payment by the Borrower to such Lender of all other amounts which
such Lender may be owed pursuant to this Agreement, including Sections 2.11,
3.3, 9.3 and 11.3.
ARTICLE X
THE ADMINISTRATIVE AGENT, THE SECURITY TRUSTEE, OTHER AGENTS AND ISSUING BANKS
Section 10.1 Appointment and Authorization of Administrative Agent. Each of the
Lenders and the Swingline Lender hereby appoints JPMorgan Chase Bank, N.A. as
the Administrative Agent, and hereby authorizes the Administrative Agent to take
such action on each of its behalf and to exercise such powers under the Credit
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.
Section 10.2 Rights and Powers as a Lender. The Administrative Agent and the
Other Agents, to the extent




--------------------------------------------------------------------------------




each such Person is also a Lender, shall have the same rights and powers under
the Credit Documents as any other Lender and may exercise or refrain from
exercising such rights and power as though it were not the Administrative Agent,
or an Other Agent, and the Administrative Agent and the Other Agents and their
respective Affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower or any of its Subsidiaries or
Affiliates thereof as if it were not an Administrative Agent or an Other Agent
under the Credit Documents. The term Lender as used in all Credit Documents,
unless the context otherwise clearly requires, includes, to the extent such
Person is also a Lender hereunder, the Administrative Agent and the Other Agents
in their respective individual capacities as a Lender.
Section 10.3 Action by Administrative Agent and the Other Agents. The
obligations of the Administrative Agent under the Credit Documents are only
those expressly set forth therein. No Syndication Agent or Documentation Agent
shall have any liabilities, duties, responsibilities or obligations hereunder in
such capacity. Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action concerning any
Default or Event of Default, except as expressly provided in Sections 8.2 and
8.4. Unless and until the Required Lenders (or, if required by Section 11.11,
all of the Lenders) give such direction (including the giving of a notice of
default as described in Section 8.1(c)), the Administrative Agent may, except as
otherwise expressly provided herein or therein, take or refrain from taking such
actions as it deems appropriate and in the best interest of all the Lenders and
the Swingline Lender. In no event, however, shall the Administrative Agent be
required to take any action in violation of applicable law or of any provision
of any Credit Document, and the Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Credit
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all costs,
expenses, and liabilities it may Incur in taking or continuing to take any such
action. The Administrative Agent shall be entitled to assume that no Default or
Event of Default, other than non-payment of any scheduled principal or interest
payment due hereunder, exists unless notified in writing to the contrary by a
Lender or the Borrower. In all cases in which the Credit Documents do not
require the Administrative Agent to take specific action, the Administrative
Agent shall be fully justified in using its discretion in failing to take or in
taking any action thereunder. Any instructions of the Required Lenders, or of
any other group of Lenders called for under specific provisions of the Credit
Documents, shall be binding on all the Lenders.
Section 10.4 Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.
Section 10.5 Indemnification Provisions; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable to any Lender for any action taken or not taken by them in
connection with the Credit Documents (i) with the consent or at the request of
the Required Lenders (or, if required by Section 11.11, all of the Lenders), or
(ii) in the absence of their own gross negligence or willful misconduct as found
in a final non-appealable judgment of a court of competent jurisdiction. Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement, any other Credit Document or any Borrowing; (ii) the performance or
observance of any of the covenants or agreements of the Borrower or any
Subsidiary contained herein or in any other Credit Document; (iii) the
satisfaction of any condition specified in Article IV, except receipt of items
required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness, genuineness, enforceability, value, worth or collectability
hereof or of any other Credit Document or of any other documents or writings
furnished in connection with any Credit Document; and the Administrative Agent
makes no representation of any kind or character with respect to any such
matters mentioned in this sentence. The Administrative Agent may execute any of
its duties under any of the Credit Documents by or through employees, agents,
and attorneys-in-fact and shall not be answerable to the Lenders or any other
Person for the default or misconduct of any such agents or attorneys-in-fact
selected with reasonable care. The Administrative Agent shall not Incur any
liability by acting in reliance upon any notice, consent, certificate, other
document or statement (whether written or oral) believed by it to be genuine or
to be sent by the proper party or parties. In particular and without limiting
any of the foregoing, the Administrative Agent shall have no responsibility for
confirming the accuracy of any Compliance Certificate or other document or
instrument received by any of them




--------------------------------------------------------------------------------




under the Credit Documents. The Administrative Agent may treat the payee of any
Note as the holder thereof until written notice of transfer shall have been
filed with such Administrative Agent signed by such owner in form satisfactory
to such Administrative Agent. Each of the Lenders and the Swingline Lender
acknowledges that it has independently, and without reliance on the
Administrative Agent, the Other Agents, the Swingline Lender or any other
Lender, obtained such information and made such investigations and inquiries
regarding the Borrower and its Subsidiaries as it deems appropriate, and based
upon such information, investigations and inquiries, made its own credit
analysis and decision to extend credit to the Borrower in the manner set forth
in the Credit Documents. It shall be the responsibility of each Lender and the
Swingline Lender to keep itself informed about the creditworthiness and
business, properties, assets, liabilities, condition (financial or otherwise)
and prospects of the Borrower and its Subsidiaries, and the Administrative Agent
shall have no liability whatsoever to any Lender or the Swingline Lender for
such matters. The Administrative Agent shall have no duty to disclose to the
Lenders or the Swingline Lender information that is not required by any Credit
Document to be furnished by the Borrower or any Subsidiaries to the
Administrative Agent at such time, but is voluntarily furnished to the
Administrative Agent (either in its capacity as Administrative Agent or in its
individual capacity).
Section 10.6 Indemnity. The Lenders shall ratably, in accordance with their
Percentages, indemnify and hold the Administrative Agent, the Other Agents, and
their directors, officers, employees, agents and representatives harmless from
and against any liabilities, losses, costs or expenses suffered or Incurred by
it under any Credit Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified as found in a final
non-appealable judgment of a court of competent jurisdiction; provided that this
Section 10.6 shall not limit the Borrower’s reimbursement obligations hereunder.
The obligations of the Lenders under this Section 10.6 shall survive termination
of this Agreement.
Section 10.7    Resignation.
(a)Resignation of Agents. The Administrative Agent and the Other Agents may
resign at any time and shall resign upon any removal thereof as a Lender
pursuant to the terms of this Agreement upon at least thirty (30) days’ prior
written notice to the Lenders and the Borrower. Any resignation of the
Administrative Agent shall not be effective until a replacement therefor is
appointed pursuant to the terms hereof. Upon any such resignation of the
Administrative Agent, the Required Lenders and, so long as no Event of Default
shall then exist, with the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed) shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders and, so long as no Event of Default shall then exist, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed) appoint a successor Administrative Agent which shall be any Lender
hereunder or any commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $1,000,000,000. Upon the acceptance of its appointment as the
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent under the Credit Documents; and the retiring
Administrative Agent shall be discharged from its duties and obligations
thereunder. After any retiring Administrative Agent’s or Other Agent’s
resignation hereunder as Administrative Agent or Other Agent, as the case may
be, the provisions of this Article X and all protective provisions of the other
Credit Documents shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent or Other Agent, as the case
may be.
(b)Resignation of Issuing Banks. If at any time an Issuing Bank assigns all of
its Commitment and Loans pursuant to Section 11.10, such Issuing Bank may, upon
30 days’ prior written notice to the Borrower, the Administrative Agent, and the
Lenders, resign as an Issuing Bank. In such event, the Borrower may, with the
approval of the Administrative Agent and the acceptance of the duties of an
Issuing Bank by the Lender so requested, request that another Lender serve as
Issuing Bank under this Agreement; provided, however, that the absence of any
successor Issuing Bank shall not affect the resignation of the resigning Issuing
Bank. Any resigning Issuing Bank




--------------------------------------------------------------------------------




shall retain all the rights, powers, privileges and duties of an Issuing Bank
under this Agreement with respect to all Letters of Credit outstanding as of the
Closing Date of its resignation and all Reimbursement Obligations with respect
thereto (including the right to require the Lenders to make Loans or fund risk
participations in Reimbursement Obligations pursuant to Section 2.12). Upon the
appointment of any successor Issuing Bank (i) such successor Issuing Bank shall
succeed to and become vested with all of the rights, powers, privileges and
duties of an Issuing Bank under this Agreement, and (ii) such successor Issuing
Bank shall issue Letters of Credit in substitution for the Letters of Credit, if
any, previously issued by the resigning Issuing Bank that are outstanding at the
time of such succession or make other arrangements satisfactory to the resigning
Issuing Bank to effectively assume the obligations of the resigning Issuing Bank
with respect to such Letters of Credit.
Section 10.8 Sub-Agent. The Sub-Agent has been designated under this Agreement
to carry out certain duties of the Administrative Agent as described herein. The
Sub-Agent shall be subject to each of the obligations in this Agreement to be
performed by the Sub-Agent, and each of the Borrower and the Lenders agrees that
the Sub-Agent shall be entitled to exercise each of the rights and shall be
entitled to each of the benefits of the Administrative Agent under this
Agreement as relate to the performance of its obligations hereunder.
Section 10.9 Collateral and Guaranty Matters. Each Lender (and, by its
acceptance of the benefit of any Lien in Collateral pursuant to the terms of the
Collateral Documents, each holder of the Rate Management and Currency Protection
Obligations, each holder of the Specified Cash Management Obligations and each
other Person for whose benefit the Security Trustee is granted a Lien in
Collateral pursuant to the terms of the Collateral Documents) hereby authorizes
and directs (i) JPMorgan Chase Bank, N.A. to act as Security Trustee under each
Collateral Document, (ii) the Security Trustee, from time to time, to take any
actions with respect to the Collateral or Collateral Documents which may be
necessary to perfect and maintain the Liens upon the Collateral granted pursuant
to the Collateral Documents and to enter into additional Collateral Documents or
amendments to Collateral Documents, as contemplated by Section 6.12 or as
necessary or advisable in connection with transfers or changes to the flag or
vessel and/or ship registry of any Collateral Vessel permitted by Section 6.13,
(iii) the Administrative Agent to, or to instruct the Security Trustee to (A)
release any and all Collateral from the Liens created by the Collateral
Documents, subordinate any Lien on any and all such Collateral and/or release
any and all Guarantors from their respective obligations under the Guaranty and
Collateral Agreement at any time and from time to time in accordance with the
provisions of the Collateral Documents and Section 11.21 and (B) execute and
deliver, and take any action referred to in Section 11.21, to evidence any such
release or subordination and (iv) the Administrative Agent to appoint the
Security Trustee as its mortgagee trustee to receive, hold, administer and
enforce the Collateral Vessel Mortgages covering the Collateral Vessels.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s and/or the Security Trustee’s
authority, as applicable, to release any Collateral from the Liens created by
the Collateral Documents, to subordinate any such Liens and/or to release any
Guarantor from its obligations under the Guaranty and Collateral Agreement, in
each case, pursuant to this Section 10.9.
ARTICLE XI MISCELLANEOUS
Section 11.1 No Waiver; etc. No delay or failure on the part of the
Administrative Agent, any Lender, the Swingline Lender or any Issuing Bank, or
on the part of the holder or holders of any Notes, in the exercise of any power,
right or remedy under any Credit Document shall operate as a waiver thereof or
as an acquiescence in any default, nor shall any single or partial exercise
thereof preclude any other or further exercise of any other power, right or
remedy. To the fullest extent permitted by applicable law, the powers, rights
and remedies under the Credit Documents of the Administrative Agent, the
Lenders, the Issuing Banks and the Swingline Lender and the holder or holders of
any Notes are cumulative to, and not exclusive of, any powers, rights or
remedies any of them would otherwise have.
Section 11.2 Non-Business Day. Subject to Section 2.4, if any payment of
principal or interest on any portion of any Loan, any Reimbursement Obligation,
or any other Obligation shall fall due on a day which is not a Business Day,
interest or fees (as applicable) at the rate, if any, such portion of any Loan,
any Reimbursement




--------------------------------------------------------------------------------




Obligation, or other Obligation bears for the period prior to maturity shall
continue to accrue in the manner set forth herein on such Obligation from the
stated due date thereof to the next succeeding Business Day, on which the same
shall instead be payable.
Section 11.3 Documentary Taxes. The Borrower agrees that it will pay any
documentary, stamp, intangible or similar Taxes payable with respect to any
Credit Document or under or in connection with any Letter of Credit, including
interest and penalties, in the event any such Taxes are assessed irrespective of
when or against whom such assessment is made, other than any such Taxes imposed
as a result of any transfer of an interest in a Credit Document. Each Lender,
each Issuing Bank and the Swingline Lender that determines to seek compensation
under this Section 11.3 shall give written notice to the Borrower and, in the
case of a Lender, an Issuing Bank or the Swingline Lender other than the
Administrative Agent, the Administrative Agent of the circumstances that entitle
such Lender, such Issuing Bank or the Swingline Lender to such compensation no
later than one calendar year after such Lender, such Issuing Bank or the
Swingline Lender receives actual notice or obtains actual knowledge of the law,
rule, order or interpretation or occurrence of another event giving rise to a
claim hereunder. In any event, the Borrower shall not have any obligation to pay
any amount with respect to claims under this Section 11.3 accruing prior to the
one year anniversary preceding such written demand (except that, if the
applicable event giving rise to such Taxes is retroactive, then the one year
calendar period referred to above shall be extended to include the period of
retroactive effect thereof).
Section 11.4 Survival of Representations. All representations and warranties
made herein or in certificates given pursuant hereto shall survive the execution
and delivery of this Agreement and the other Credit Documents, and shall
continue in full force and effect with respect to the date as of which they were
made until Security Termination.
Section 11.5 Survival of Indemnities. All indemnities and all provisions
relative to reimbursement to the Lenders, the Swingline Lender and the Issuing
Banks of amounts sufficient to protect the yield of the Lenders, the Swingline
Lender and the Issuing Banks with respect to the Loans and the L/C Obligations,
including Section 2.11, Section 3.3, Section 8.6, Section 9.3, Section 11.3 and
Section 11.13 hereof, shall, subject to Section 9.3(c), survive the Security
Termination.
Section 11.6 Setoff; Pro Rata Sharing. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence of, and throughout the continuance of, any Event of
Default, each Lender, each Issuing Bank and the Swingline Lender and each
subsequent holder of any Note or any of their respective Affiliates is hereby
authorized by the Borrower at any time or from time to time, without prior
notice to the Borrower or any other Person, any such prior notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts, and
in whatever currency denominated) and any other Indebtedness at any time owing
by that Lender, the Swingline Lender or that Issuing Bank or that subsequent
holder or any of their respective Affiliates to or for the credit or the account
of the Borrower, whether or not matured, against and on account of the due and
unpaid obligations and liabilities of the Borrower to that Lender, the Swingline
Lender or that Issuing Bank or that subsequent holder under the Credit
Documents, irrespective of whether or not that Lender, the Swingline Lender or
that Issuing Bank or that subsequent holder shall have made any demand
hereunder. Each Lender, the Swingline Lender or each Issuing Bank or any of
their respective Affiliates shall promptly give notice to the Borrower of any
action taken by it under this Section 11.6, provided that any failure of such
Lender, the Swingline Lender or such Issuing Bank or any of their respective
Affiliates to give such notice to the Borrower shall not affect the validity of
such setoff. Except as otherwise provided herein, each Lender, the Swingline
Lender and each Issuing Bank agrees with each other Lender, the Swingline Lender
and each other Issuing Bank a party hereto that if such Lender, the Swingline
Lender or such Issuing Bank receives and retains any payment, whether by setoff
or application of deposit balances or otherwise, in respect of the Loans or L/C
Obligations in excess of its ratable share of payments on all such Obligations
then owed to the Lenders, the Swingline Lender and the Issuing Banks hereunder,
then such Lender, the Swingline Lender or such Issuing Bank shall purchase for
cash at face value, but without recourse, ratably from each of the other Lenders
such amount of the Loans and L/C Obligations and participations therein held by
each such other Lender, Swingline Lender or Issuing Bank as shall be necessary
to cause such Lender, Swingline Lender or such Issuing Bank to share such excess
payment




--------------------------------------------------------------------------------




ratably with all the other Lenders, the Swingline Lender and the Issuing Banks;
provided, however, that if any such purchase is made by any Lender, Swingline
Lender or any Issuing Bank, and if such excess payment or part thereof is
thereafter recovered from such purchasing Lender, Swingline Lender or Issuing
Bank, the related purchases from the other Lenders, Swingline Lender or the
Issuing Banks shall be rescinded ratably and the purchase price restored as to
the portion of such excess payment so recovered, but without interest; provided,
further, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.
Section 11.7    Notices.
(a)Except as otherwise specified herein and except as otherwise provided in
Section 11.7(b), all notices under the Credit Documents shall be in writing
(including email or facsimile) and shall be given to a party hereunder at its
address, email address or facsimile number set forth below or such other
address, email address or facsimile number as such party may hereafter specify
by notice to the Administrative Agent and the Borrower, given by courier, by
United States certified or registered mail, by facsimile or by other
telecommunication device capable of creating a written record of such notice and
its receipt. Notices under the Credit Documents to the Lenders shall be
addressed to their respective domestic Lending Offices in the United States at
the respective addresses, email addresses or facsimile numbers, or telephone
numbers set forth on their applicable Administrative Questionnaire provided to
the Administrative Agent and the Borrower or, in the case of Persons becoming
Lenders pursuant to Assignment Agreements, on their applicable Assignment
Agreements, and to the Borrower, the Administrative Agent, the Security Agent,
the Swingline Lender and the Issuing Banks:
To the Borrower:    Sea-Vista I LLC
2200 Eller Drive, PO Box 13038 Fort Lauderdale, FL 33316 Attention: Legal
Department Fax: 281-527-1772
Email: probinson@ckor.com


To the Administrative Agent and the Security Agent
JPMorgan Chase Bank, N.A. 10 S Dearborn St L2 Chicago, IL 60603 Attention: Muoy
Lim Telephone: 312-732-2024
Facsimile: 888-303-9732
Email: jpm.agency.servicing.1@jpmorgan.com


To the Swingline Lender:    JPMorgan Chase Bank, N.A.
10 S Dearborn St L2 Chicago, IL 60603 Attention: Muoy Lim Telephone:
312-732-2024
Facsimile: 888-303-9732




--------------------------------------------------------------------------------




Email: jpm.agency.servicing.1@jpmorgan.com


To Issuing Banks:    JPMorgan Chase Bank, N.A.
10 S Dearborn St L2 Chicago, IL 60603 Attention: Muoy Lim Telephone:
312-732-2024
Facsimile: 312-256-2608
Email: Chicago.LC.Agency.Activity.Team@jpmorgan.com
Each such notice, request or other communication shall be effective (i) if given
by facsimile or email, when such fax or email is transmitted to the facsimile
number or email address specified in this Section 11.7 or pursuant to Section
11.10 and a confirmation of receipt of such fax or email has been received by
the sender, (ii) if given by courier, when delivered, (iii) if given by mail,
five (5) days after such communication is deposited in the mail, certified or
registered with return receipt requested, or (iv) if given by any other means,
when delivered at the addresses specified in this Section 11.7, or pursuant to
Section 11.10; provided that any notice given pursuant to Article II shall be
effective only upon receipt and, provided, further, that any notice that but for
this proviso would be effective after the close of business on a Business Day or
on a day that is not a Business Day shall be effective at the opening of
business on the next Business Day.
Notwithstanding the foregoing, materials required to be delivered pursuant to
Section 6.6 shall be delivered to the Administrative Agent as specified in
Section 11.7(b) or as otherwise specified to the Borrower by the Administrative
Agent; provided that any communication that (A) relates to a request for a new,
or a conversion of an existing, Loan or other extension of credit (including any
election of an interest rate or Interest Period relating thereto), (B) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (C) provides notice of any Default or Event of
Default or (D) is required to be delivered to satisfy any condition precedent to
the effectiveness of any provision of this Agreement and/or any Loan, Letter of
Credit, increase of any Letter of Credit or other extension of credit hereunder,
shall be in writing (including facsimile or email communication) and mailed,
faxed or delivered pursuant to this Section 11.7(a).
(b)The Borrower will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Credit Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i)
relates to a request for a new, or a conversion of an existing, Loan, a new
Letter of Credit, any increase of any Letter of Credit, or other extension of
credit (including any election of an interest rate or Interest Period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default or Event of Default or (iv) is required to be delivered to satisfy
any condition precedent to the effectiveness of any provision of this Agreement
and/or any Loan, Letter of Credit, increase of any Letter of Credit or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium to Tesfaye Anteneh at
tesfaye.a.anteneh@jpmorgan.com.
The Borrower further agrees that the Administrative Agent may make the
Communications available to the Swingline Lender, the Lenders and the Issuing
Banks by posting the Communications on Intralinks or a substantially similar
electronic transmission system (the “Platform”). The Borrower acknowledges that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE




--------------------------------------------------------------------------------




COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT
OR ANY OF ITS AFFILIATES OR ANY OF THE RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES OF THE ADMINISTRATIVE AGENT OR
ANY OF ITS AFFILIATES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE TRANSMISSION BY THE BORROWER, ANY OF
THE AGENT PARTIES OR ANY OTHER PERSON OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its email address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each of the Lenders, the Swingline Lender and
the Issuing Banks agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender, Swingline
Lender or Issuing Bank, as the case may be, for purposes of the Credit
Documents. Each of the Lenders, the Swingline Lender and the Issuing Banks
agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s, Swingline Lender’s
or such Issuing Bank’s, as the case may be, email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.
Nothing herein shall prejudice the right of the Administrative Agent, any
Issuing Bank, the Swingline Lender or any Lender to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document.
Section 11.8 Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, each of which when executed shall be deemed an original, but all such
counterparts taken together shall constitute one and the same Agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic method of transmission (in .pdf format) shall be
effective as delivery of a manually executed original counterpart of this
Agreement.
Section 11.9 Successors and Assigns. This Agreement shall be binding upon the
Borrower, each of the Lenders, the Issuing Banks, the Swingline Lender, the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Borrower, each of the Lenders, the Issuing Banks,
the Swingline Lender, the Administrative Agent and their respective successors
and assigns, including any subsequent holder of any Note; provided, however, (i)
the Borrower may not assign any of its rights or obligations under this
Agreement or any other Credit Document without the written consent of all
Lenders, the Issuing Banks, the Swingline Lender and the Administrative Agent,
(ii) the Administrative Agent may not assign any of its rights or obligations
under this Agreement or any Credit Document except in accordance with Article X,
and (iii) no Lender or Issuing Bank may assign any of its rights or obligations
under this Agreement or any other Credit Document except in accordance with
Section 11.10. Any Lender, the Swingline Lender or any Issuing Bank may at any
time pledge or assign all or any portion of its rights under this Agreement and
the Notes issued to it (i) to a Federal Reserve Bank or the European Central
Bank to secure extensions of credit by such Federal Reserve Bank or the European
Central Bank to such Lender, Swingline Lender or Issuing Bank, or (ii) in the
case of any Lender that is a fund comprised in whole or in part of commercial
loans, to a trustee for such fund in support of such Lender’s obligations to
such trustee; provided




--------------------------------------------------------------------------------




that no such pledge or assignment shall release a Lender, Swingline Lender or
Issuing Bank from any of its obligations hereunder or substitute any such
Federal Reserve Bank or the European Central Bank or such trustee for such
Lender, Swingline Lender or Issuing Bank as a party hereto and the Borrower, the
Administrative Agent, the other Lenders, the Swingline Lender and the Issuing
Banks shall continue to deal solely with such Lender, Swingline Lender or
Issuing Bank in connection with the rights and obligations of such Lender,
Swingline Lender and Issuing Bank under this Agreement.
Section 11.10    Participations in Loans and Notes; Sales and Transfers of Loans
and Notes.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with Section 11.10(b), (ii) to any Eligible
Assignee by way of participation in accordance with the provisions of Section
11.10(d), or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of Section 11.10(e) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 11.10(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) to an Eligible Assignee; provided that any such assignment shall be subject
to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in Section 11.10(b)(i)(B)
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B)in any case not described in Section 11.10(b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment Agreement, as of the Trade Date)
shall not be less than $10,000,000, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the Facilities on
a non-pro rata basis.
(iii)Required Consents. In addition to the consents for any assignments required
by Section 11.10(b)(i)(B):




--------------------------------------------------------------------------------




(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received written notice thereof;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Facility or any unfunded Commitments with respect to the Term Loan
Facilities if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)the consent of each Issuing Bank and Swingline Lender shall be required for
any assignment in respect of the Revolving Facility.
(iv)Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of $3,600; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
(v)
No Assignment to Certain Persons. No such assignment shall be made to

(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, each Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.10, from and after the effective date
specified in each Assignment Agreement, the assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the




--------------------------------------------------------------------------------




case of an Assignment Agreement covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Section 11.13 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 11.10.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any
Eligible Assignee (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights or obligations under this Agreement (including all or a portion of its
Commitment or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.6 with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that requires the consent of each
Lender hereunder and that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Section 9.3, Section 2.11
and Section 3.3 and (subject to the requirements and limitations therein,
including the requirements under Section 3.3(b) (it being understood that the
documentation required under Section 3.3(b) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 9.6 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 9.3 or
Section 3.3, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
9.6 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.6 as though it
were a Lender; provided that such Participant agrees to be subject to Section
11.6 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered




--------------------------------------------------------------------------------




form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)
Disqualified Institutions.

(i)No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment Agreement with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this clause (f)(i)
shall not be void, but the other provisions of this clause (f) shall apply;
provided further that any assignment to any Person, including a Disqualified
Institution, made without the consent of the Borrower shall be invalid if the
Borrower’s consent is required for such assignment under this Section 11.10.
(ii)If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Credit Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Commitment, (B) in the case of outstanding Term Loans held
by Disqualified Institutions, purchase or prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans of such Term Loans, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 11.10), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.
(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any Bankruptcy Plan, each Disqualified Institution party hereto hereby
agrees (1) not to vote on such Bankruptcy Plan, (2) if such Disqualified
Institution does vote on such Bankruptcy Plan notwithstanding




--------------------------------------------------------------------------------




the restriction in the foregoing clause (1), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Bankruptcy Plan in accordance with Section 1126(c) of
the Bankruptcy Code (or any similar provision in any other Debtor Relief Laws)
and (3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
(iv)The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.
Section 11.11 Amendments, Waivers and Consents. Any provision of the Credit
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) in the case of this Agreement, the Borrower, the
Required Lenders, and if the rights or duties of the Administrative Agent, the
Swingline Lender or any Issuing Bank are affected thereby, the Administrative
Agent, the Swingline Lender or such Issuing Bank, as the case may be, and (b) in
the case of any other Credit Document, each party thereto and the Administrative
Agent (with the consent of the Required Lenders), provided that:
(i)no amendment or waiver shall (A) increase or extend any Commitment of any
Lender without the consent of such Lender, or (B) reduce the amount of or
postpone the date for any scheduled payment of any principal of or interest
(including any reduction in the rate of interest unless such reduction is
otherwise provided herein) on any Loan or Reimbursement Obligation or of any fee
payable hereunder, without the consent of each Lender and Issuing Bank owed any
such Obligation, (C) release any Collateral for any Collateralized Obligations
(other than as provided in accordance with Section 8.4) without the consent of
all Lenders, (D) release all or substantially all of the value of the Guaranties
of the Guarantors under the Guaranty and Collateral Agreement or all or
substantially all of the Collateral (except as expressly provided for in the
Guaranty and Collateral Agreement, the Collateral Documents or Section 11.21)
without the consent of all Lenders, (E) waive the provisions of Article IV
hereof without in each such case the consent of all Lenders, (F) change any
provision requiring ratable funding or sharing of payments without the consent
of all Lenders or (G) amend or waive this Section 11.11, the definition herein
of “Required Lenders” or the number of Lenders required to take any action under
any other provision of the Credit Documents without the consent of each Lender
directly and adversely affected thereby;
(ii)notwithstanding anything to the contrary herein, (A) any Borrowing Request
may be amended with the consent of only the Borrower and the Administrative
Agent, (B) any Swingline Request may be amended with the consent of only the
Borrower and the Swingline Lender, (C) any Application may be amended with the
consent of only the Borrower and the applicable Issuing Bank and (D) any Letter
of Credit may be amended only in accordance with Section 2.12; and
(iii)notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (B) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Section 11.12    Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
Section 11.13    Legal Fees, Other Costs and Indemnification.
(a)The Borrower, upon written demand by the Administrative Agent, agrees to pay
all reasonable




--------------------------------------------------------------------------------




documented out-of-pocket costs and expenses of the Administrative Agent
(including the reasonable fees and disbursements of one legal counsel to the
Administrative Agent, plus, if reasonably required by the Administrative Agent,
one local counsel in each appropriate jurisdiction) in connection with the
preparation and execution of the Credit Documents (not to exceed such amount
previously agreed to by the Administrative Agent), and any amendment, waiver or
consent related thereto, whether or not the transactions contemplated therein
are consummated. The Borrower further agrees to indemnify and hold harmless each
Lender, each Affiliate of a Lender, the Arranger, each Issuing Bank, the
Swingline Lender, the Administrative Agent, the Other Agents, and their
respective directors, officers, employees and agents (collectively, the
“Indemnified Parties”), against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including the reasonable fees of one legal
counsel for the Indemnified Parties, plus one local counsel in each appropriate
jurisdiction and, in the case of an actual or perceived conflict of interest,
another firm of counsel for the Indemnified Party affected by such conflict, and
other reasonable expenses of litigation or preparation therefor, whether or not
such Indemnified Party is a party thereto) which any of them may pay or Incur as
a result of (a) any action, suit or proceeding by any third party or
Governmental Authority against such Indemnified Party and relating to any Credit
Document, the Loans, any Letter of Credit, or the application or proposed
application by the Borrower of the proceeds of any Loan or use of any Letter of
Credit, REGARDLESS OF WHETHER SUCH CLAIMS OR ACTIONS ARE FOUNDED IN WHOLE OR IN
PART UPON THE ALLEGED SIMPLE OR CONTRIBUTORY NEGLIGENCE OF ANY OF THE
INDEMNIFIED PARTIES,(b) any investigation of any third party or any Governmental
Authority involving any Lender, any Affiliate of a Lender, the Arranger, any
Issuing Bank, the Swingline Lender or the Administrative Agent or the Other
Agents (in each case, in such capacity hereunder) and related to any use made or
proposed to be made by the Borrower of the proceeds of any Loan, or use of any
Letter of Credit or any transaction financed or to be financed in whole or in
part, directly or indirectly with the proceeds of any Loan or Letter of Credit,
and (c) any investigation of any third party or any Governmental Authority,
litigation or proceeding involving any Lender, any Affiliate of a Lender, the
Arranger, the Swingline Lender, any Issuing Bank or the Administrative Agent or
the Other Agents (in each case, in such capacity hereunder) and related to any
environmental cleanup, audit, compliance or other matter relating to any
Environmental Law or the presence of any Hazardous Material (including any
losses, liabilities, damages, injuries, costs, expenses or claims asserted or
arising under any Environmental Law) with respect to the Borrower, regardless of
whether caused by, or within the control of, the Borrower, provided, however,
that the Borrower shall not be obligated to indemnify any Indemnified Party for
any of the foregoing (i) arising out of such Indemnified Party’s gross
negligence, willful misconduct or violation of law or willful breach of its
obligations hereunder as found in a final non-appealable judgment of a court of
competent jurisdiction or as expressly agreed in writing by such Indemnified
Party, (ii) to the extent arising from a litigation, claim or proceeding solely
among Indemnified Parties (other than a litigation, claim or proceeding brought
against the Administrative Agent in its capacity as such or to the extent
arising from the actions of a Credit Party) or (iii) to the extent such
indemnification relates to Taxes, except any Taxes arising from a non-Tax claim
and except as provided in Section 11.3. The Borrower, upon written demand by the
Administrative Agent, the Other Agents, a Lender, an Affiliate of a Lender, the
Arranger, the Swingline Lender or an Issuing Bank at any time, shall reimburse
such Agent, Lender, Affiliate of a Lender, Arranger, Swingline Lender or Issuing
Bank for any reasonable legal or other expenses Incurred in connection with
investigating or defending against any of the foregoing, except if the same is
excluded from indemnification pursuant to the provisions of the preceding
sentence. Each Indemnified Party agrees to contest any indemnified claim if
requested by the Borrower, in a manner reasonably directed by the Borrower, with
counsel selected by the Indemnified Party and approved by the Borrower, which
approval shall not be unreasonably withheld or delayed. Any Indemnified Party
that proposes or intends to settle or compromise any such indemnified claim
shall give the Borrower written notice of the terms of such settlement or
compromise reasonably in advance of settling or compromising such claim or
proceeding and shall obtain the Borrower’ prior written consent thereto, which
consent shall not be unreasonably withheld or delayed; provided that the
Indemnified Party shall not be restricted from settling or compromising any such
claim if (i) the Indemnified Party waives its right to indemnity from the
Borrower in respect of such claim and such settlement or compromise does not
materially increase the Borrower’ liability pursuant to this Section 11.13 to
any related party of such Indemnified Party, (ii) an Event of Default as
described in Section 8.1(a), (b) (as a result of a default under Section 7.7),
(f) or (g) or has occurred and is continuing or (iii) the Indemnified Party
reasonably believes the Credit Parties will not be able to satisfy the full
amount of such claim and the Credit Parties have failed to provide sufficient
collateral to the Indemnified Party to secure the value of such claim.




--------------------------------------------------------------------------------




(b) To the extent that any Credit Party fails to pay any amount required to be
paid by it to the Administrative Agent or any Issuing Bank under Section
11.13(a), each Lender severally agrees to pay to such Issuing Bank or the
Administrative Agent within ten (10) days of demand therefor, as the case may
be, such Lender’s Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.
Section 11.14    Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.
(a)THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AND THE RIGHTS AND DUTIES OF
THE PARTIES THERETO, SHALL, EXCEPT AS OTHERWISE PROVIDED IN CERTAIN OF THE OTHER
CREDIT DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK.
(b)TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO AGREE
THAT ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, THE OTHER AGENTS, THE LENDERS, THE ISSUING BANKS, OR A
CREDIT PARTY MAY BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN OR THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN FOR THE PURPOSE OF ANY SUCH LITIGATION AS
SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH SUCH LITIGATION. THE BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS, BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OF
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS.
(c)TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.
(d)EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 11.7. NOTHING




--------------------------------------------------------------------------------




IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS, THE
SWINGLINE LENDER AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THIS SECTION
11.14 OR OTHERWISE RELATING TO THE CREDIT DOCUMENTS ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES);
PROVIDED THAT THIS WAIVER DOES NOT LIMIT ANY OF THE BORROWER’S INDEMNIFICATION
OBLIGATIONS HEREUNDER.
Section 11.15 Confidentiality. Each of the Administrative Agent, the Issuing
Banks, the Swingline Lender and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to their respective Affiliates, to prospective Lenders and
Participants, and to prospective counterparties under hedging, swap or
derivatives agreements, and their respective directors, officers, employees and
agents, including accountants, legal counsel and other advisors who have reason
to use such Information in connection with the evaluation, administration or
enforcement of the transactions contemplated by this Agreement (subject to
similar confidentiality provisions as provided herein) solely for purposes of
evaluating such Information, (ii) to the extent requested by any regulatory
authority or self-regulatory body, (iii) to the extent required by applicable
law or regulation or by any subpoena or similar legal process, (iv) in
connection with the exercise of any remedies hereunder or any proceedings
relating to this Agreement or the other Credit Documents, (v) with the written
consent of the Borrower, or (vi) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section 11.15, or
(B) becomes available on a non-confidential basis from a source other than the
Borrower or its Affiliates, or the Lenders or their respective Affiliates,
excluding any Information from such source which, to the actual knowledge of the
Administrative Agent, the Other Agents, the Issuing Banks, the Swingline Lender
or Lender receiving such Information, has been disclosed by such source in
violation of a duty of confidentiality to the Borrower or any of its Affiliates.
For purposes hereof, “Information” means all information received by the
Administrative Agent, the Lenders, the Swingline Lender or the Issuing Banks
from the Borrower or any of its Subsidiaries relating to the Borrower, any of
its Subsidiaries or their respective businesses, other than any such information
(i) that is available to the Administrative Agent, the Other Agents, the
Lenders, the Swingline Lender or the Issuing Banks on a non-confidential basis
prior to disclosure by the Borrower or such Subsidiary and (ii) pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry, but excluding
any Information from a source which, to the actual knowledge of the
Administrative Agent, the Issuing Banks, the Swingline Lender or the Lender
receiving such Information, has been disclosed by such source in violation of a
duty of confidentiality to the Borrower or any Affiliate thereof. The
Administrative Agent, the Issuing Banks, the Swingline Lender and the Lenders
shall be considered to have complied with their respective obligations if they
have exercised the same degree of care to maintain the confidentiality of such
Information as they would accord their own confidential information.
Section 11.16 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 11.17 Currency Conversion. All payments of Obligations under this
Agreement, the Notes or any other Credit Document shall be made in U.S. Dollars.
If any payment of any Obligation, whether through payment by any Credit Party or
the proceeds of any Collateral, shall be made in a currency other than the
currency required hereunder, such amount shall be converted into the currency
required hereunder at the rate determined by the Administrative Agent or the
applicable Issuing Bank, as applicable, as the rate quoted by it in accordance
with methods customarily used by such Person for such or similar purposes as the
spot rate for the purchase by such Person of the required currency with the
currency of actual payment through its principal foreign exchange trading office
(including, in the case of the Administrative Agent, the Sub-Agent) at
approximately 11:00 A.M. (local time at such office) two (2) Business Days prior
to the date of such conversion, provided that the Administrative Agent




--------------------------------------------------------------------------------




or such Issuing Bank, as applicable, may obtain such spot rate from another
financial institution actively engaged in foreign currency exchange if the
Administrative Agent or such Issuing Bank, as applicable, does not then have a
spot rate for the required currency. The parties hereto hereby agree, to the
fullest extent that they may effectively do so under applicable law, that (i) if
for the purposes of obtaining any judgment or award it becomes necessary to
convert from any currency other than the currency required hereunder into the
currency required hereunder any amount in connection with the Obligations, then
the conversion shall be made as provided above on the Business Day before the
day on which the judgment or award is given, (ii) in the event that there is a
change in the applicable conversion rate prevailing between the Business Day
before the day on which the judgment or award is given and the date of payment,
the Borrower will pay to the Administrative Agent, for the benefit of the
Lenders, such additional amounts (if any) as may be necessary, and the
Administrative Agent, on behalf of the Lenders, will pay to the Borrower such
excess amounts (if any) as result from such change in the rate of exchange, to
assure that the amount paid on such date is the amount in such other currency,
which when converted at the conversion rate described herein on the date of
payment, is the amount then due in the currency required hereunder, and (iii)
any amount due from the Borrower under this Section 11.17 shall be due as a
separate debt and shall not be affected by judgment or award being obtained for
any other sum due.
Section 11.18    [Reserved].
Section 11.19 Final Agreement. The Credit Documents constitute the entire
understanding among the Credit Parties, the Lenders, the Swingline Lender, the
Issuing Banks, the Other Agents and the Administrative Agent and supersede all
earlier or contemporaneous agreements, whether written or oral, concerning the
subject matter of the Credit Documents. THIS WRITTEN AGREEMENT TOGETHER WITH THE
OTHER CREDIT DOCUMENTS REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
Section 11.20 Officer’s Certificates. It is not intended that any certificate of
any Authorized Officer of any Credit Party delivered to the Administrative Agent
or any Lender pursuant to this Agreement shall give rise to any personal
liability on the part of such Authorized Officer.
Section 11.21    Release of Collateral and Guarantors.
(a)Any Lien on any Collateral granted to or held by, and any Guaranty of a
Guarantor of the Obligations to, the Administrative Agent and/or the Security
Trustee under any Credit Document shall automatically be released, terminated
and discharged (as used in this Section 11.21, “released”) without the need for
any further action by any Person: (i) upon Security Termination, (ii) with
respect to any such Lien, in the event that any asset constituting Collateral
is, or is to be, Disposed of as part of, or in connection with, any transaction
not prohibited hereunder or under any other Credit Document or (iii) to the
extent approved, authorized or ratified in writing in accordance with Section
11.11.
(b)In addition, the Security Trustee and/or the Administrative Agent, as
applicable, shall, without the need for any further action by any Person,
subordinate or release any Lien on any Collateral granted to or held by the
Security Trustee and/or the Administrative Agent, respectively, under any Credit
Document to the holder of any Permitted Lien described in Section 7.2(g).
(c)In the case of any release or subordination described in this Section 11.21,
the Administrative Agent and/or the Security Trustee, as applicable, shall, at
the Borrower’ expense, promptly execute and deliver to the applicable Credit
Party such documents as such Credit Party or the Borrower may reasonably request
to evidence such release or subordination and take such additional actions as
may from time to time be reasonably requested by the applicable Credit Party or
the Borrower to effect the foregoing.
Section 11.22 Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address




--------------------------------------------------------------------------------




of the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower shall provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lenders in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.
Section 11.23 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Other Agents,
the Arranger and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Other Agents, the Arranger and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, each Other Agent, each Lender and the Arranger is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither Administrative Agent nor any Other Agent, the
Arranger or any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent, the Other Agents, the Arranger and the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Administrative Agent, any Other Agent, the Arranger
or any Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates. The Borrower hereby acknowledges and agrees that in
no event shall the Administrative Agent, any Other Agent, the Arranger or any
Lender be subject to any fiduciary or other duties which are not expressly
provided for herein in connection with the transactions contemplated hereby.
[The remainder of this page is intentionally left blank.]




--------------------------------------------------------------------------------




[seavistasignaturea01.gif]




--------------------------------------------------------------------------------




[jpmorgansignaturea01.jpg]




--------------------------------------------------------------------------------




[regionssignaturea01.gif]




--------------------------------------------------------------------------------




[branchbankingsignaturea01.gif]




--------------------------------------------------------------------------------




[fifththirdsignaturea01.gif]




--------------------------------------------------------------------------------




[wellsfargosignaturea01.jpg]




--------------------------------------------------------------------------------




[compassbanksignaturea01.gif]




--------------------------------------------------------------------------------




[mutualofomahasignaturea01.gif]




--------------------------------------------------------------------------------




[citibanksignaturea01.gif]




--------------------------------------------------------------------------------




[whitneybanksignaturea01.gif]




--------------------------------------------------------------------------------




[bmoharrissignaturea01.gif]




--------------------------------------------------------------------------------




ANNEX 2


PRICING SCHEDULE


APPLICABLE MARGIN
LEVEL I STATUS
LEVEL II STATUS
LEVEL III STATUS
LIBOR Rate
2.25%
2.50%
2.75%
Base Rate
1.25%
1.50%
1.75%





APPLICABLE COMMITMENT FEE RATE
LEVEL I STATUS
LEVEL II STATUS
LEVEL III STATUS
Commitment Fee
0.50%
0.50%
0.50%





APPLICABLE LETTER OF CREDIT FEE RATE
LEVEL I STATUS
LEVEL II STATUS
LEVEL III STATUS
Letter of Credit Fee Rate
2.25%
2.50%
2.75%



For the purposes of this Pricing Schedule, the following terms have the
following meanings, subject to the final paragraph of this Pricing Schedule:
“Level I Status” exists at any date if, as of the last day of the Fiscal Quarter
of the Borrower, the Leverage Ratio is less than or equal to 2.00 to 1.00.
“Level II Status” exists at any date if, as of the last day of the Fiscal
Quarter of the Borrower, the Leverage Ratio is greater than 2.00 to 1.00 and
less than or equal to 3.00 to 1.00.
“Level III Status” exists at any date if, as of the last day of the Fiscal
Quarter of the Borrower, the Leverage Ratio is greater than 3.00 to 1.00.
“Status” means either Level I Status, Level II Status or Level III Status.
The Applicable Margin, Applicable Commitment Fee Rate and Applicable Letter of
Credit Fee Rates shall be determined based on the Leverage Ratio set forth in
the most recently delivered Compliance Certificate. Adjustments, if any, to the
Applicable Margin, Applicable Commitment Fee Rate, or Applicable Letter of
Credit Fee Rate shall be effective five (5) Business Days after the
Administrative Agent has received the applicable Compliance Certificate, except
that the Applicable Margin on a Eurodollar Loan shall be adjusted after the last
day of the then current Interest Period with respect thereto. If the Borrower
fails to deliver a Compliance Certificate to the Administrative Agent at the
time required by Section 6.6(c), then the Applicable Margin, Applicable
Commitment Fee Rate and Applicable Letter of Credit Fee Rate shall be deemed to
be determined at Level III Status until the date the applicable Compliance
Certificate is so delivered (at which time, the Status shall be based upon the
Leverage Ratio set forth in such Compliance Certificate).
In the event that any Compliance Certificate delivered pursuant to Section
6.6(c) is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher or lower
Applicable Margin, Applicable Commitment Fee Rate and/or Applicable Letter of
Credit Fee Rate for
any period (each, an “Applicable Period”) than the Applicable Margin, Applicable
Commitment Fee Rate and/or Applicable Letter of Credit Fee Rate actually applied
for such Applicable Period, the Borrower shall immediately




--------------------------------------------------------------------------------




(a) deliver to the Administrative Agent a corrected Compliance Certificate for
such Applicable Period, (b) determine the Applicable Margin, Applicable
Commitment Fee Rate and/or Applicable Letter of Credit Fee Rate for such
Applicable Period based upon the corrected Compliance Certificate, and (c)
immediately pay to the Administrative Agent for the benefit of the Lenders the
net accrued additional interest and other fees owing as a result of such changes
in the Applicable Margin, Applicable Commitment Fee Rate and/or Applicable
Letter of Credit Fee Rate for each such Applicable Period, which payment shall
be promptly distributed by the Administrative Agent to the Lenders entitled
thereto. The Borrower’s obligations under this paragraph shall survive Security
Termination for a period of six (6) months, at which time all of the Borrower’s
obligations hereunder shall automatically terminate and be of no further force
and effect.
Notwithstanding anything to the contrary contained herein (a) if at least two
but less than three of the NASSCO NEWBUILDS (whether while under construction or
after delivery) are subject to a Satisfactory Long-Term Contract, the Applicable
Margin shall be equal to the corresponding Applicable Margin listed above,
minus, in each case, 0.25% and (b) if three of the NASSCO NEWBUILDS (whether
while under construction or after delivery) are subject to a Satisfactory
Long-Term Contract, the Applicable Margin shall be equal to the corresponding
Applicable Margin listed above, minus, in each case, 0.50%; provided that the
Applicable Margin for Eurodollar Loans shall at no time be less than 2.00%.




--------------------------------------------------------------------------------






EXHIBIT 1.1
FORM OF COLLATERAL VESSEL MORTGAGE




[See attached]












































Exhibit 1.1 - Page 1




--------------------------------------------------------------------------------




EXHIBIT 1.1


FORM OF COLLATERAL VESSEL MORTGAGE
[FIRST] PREFERRED SHIP MORTGAGE
This [FIRST] PREFERRED SHIP MORTGAGE (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Mortgage”), dated the 15th day of April, 2015 is by [name of vessel owner], a
[entity classification] [formed]/[incorporated] and existing under the laws of
Delaware, with offices c/o Sea-Vista I LLC, 2200 Eller Drive, Fort Lauderdale,
FL 33316 (the “Collateral Vessel Owner”), in favor of JPMORGAN CHASE BANK, N.A.
(“JPMorgan”), as security trustee (the “Security Trustee”) and as mortgagee
(together with any successor mortgagee, the “Mortgagee”), with offices at 10 S
Dearborn St. L2, Chicago, Illinois 60603. When used herein, and unless otherwise
defined herein, terms and expressions defined in the Guaranty and Collateral
Agreement (as defined below), either directly or by reference to another
agreement, shall have the meanings specified in the Guaranty and Collateral
Agreement.
WHEREAS, the Collateral Vessel Owner is the sole owner of 100% of the vessel
identified and described on Schedule 1 attached hereto (the “Ship”), which Ship
has been duly documented under the laws and flag of the United States of America
in the name of the Collateral Vessel Owner; and
[For Form of Subordinated Mortgage Only: WHEREAS, the Ship is subject to a First
Preferred Mortgage, Contract No. MA-13460, dated as of October 1, 1998, which
was filed in the National Vessel Documentation Center of the U.S. Coast Guard
(the “NVDC”) on October 1, 1998 at 10:05 a.m., and recorded in Book 98-86 at
Page 407, as supplemented by Supplement No. 1 to First Preferred Fleet Mortgage,
dated as of October 19, 1998, and filed in the NVDC on October 19, 1998 at 10:45
a.m. and recorded in Book 98-111 at page 279, as further supplemented by
Supplement No. 2 to First Preferred Fleet Mortgage, dated as of November 9,
1998, and filed in the NVDC on November 9, 1998 at 10:25 a.m. and recorded in
Book 98-98 at page 503, as further supplemented by Supplement No. 3 to First
Preferred Fleet Mortgage, dated as of February 22, 1999, and filed in the NVDC
on February 22, 1999 at 4:30 p.m. and recorded in Book 99-17 at Page 674, as
amended by Amendment No. 1 to First Preferred Fleet Mortgage, dated as of June
2, 1999, and filed in the NVDC on June 4, 1999 at 3:13 p.m. and recorded in Book
99-54 at page 22, and as further supplemented by Supplement No. 4 to First
Preferred Fleet Mortgage, dated as of June 18, 1999, and filed in the NVDC on
June 21, 1999 at 11:20 a.m. and recorded in Book 99-56 at Page 114, (the “First
Preferred Fleet Mortgage”) and executed by the Collateral Vessel Owner in favor
of the United States of America, represented by the Secretary of Transportation,
acting by and through the Maritime Administrator (the “First Mortgagee”);]
WHEREAS, pursuant to that certain Credit Agreement, dated as of April 15, 2015,
which is attached hereto as Exhibit A (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SEA- VISTA I LLC, a limited liability company duly formed and
existing under the laws of the State of Delaware (together with its successors
and permitted assigns, the “Borrower”), the banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”) and
JPMorgan, as administrative agent for the Lenders (the “Administrative Agent”)
and the Security Trustee, the Lenders have severally agreed to make loans and
other extensions of credit, and certain other Secured Parties have agreed to
provide services and other financial accommodations, to the Borrower upon the
terms and subject to the conditions set forth therein;
WHEREAS, the Borrower may from time to time enter into one or more Interest Rate
Protection Agreements with any Lender or any affiliate of a Lender (in such
capacity the “Hedge Banks”), pursuant to which the Borrower and such Hedge Bank
or Hedge Banks may enter into Rate Management and Currency Protection
Transactions to protect against or benefit from fluctuations in interest rates.
The Borrower and the Hedge Banks estimate that the net aggregate amount which
may become due and payable by the Borrower to the Hedge Banks under the Interest
Rate Protection Agreements shall not exceed U.S.




--------------------------------------------------------------------------------




$50,000,000.00 (the “Swap Exposure”);
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Collateral Vessel Owner;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to the
Collateral Vessel Owner in connection with the operation of its businesses;
WHEREAS, the Borrower and the Collateral Vessel Owner are engaged in related
businesses, and the Collateral Vessel Owner will derive substantial direct and
indirect benefits from the making of the extensions of credit under the Credit
Agreement and the Rate Management and Currency Protection Transactions and
services in connection with the Specified Cash Management Obligations (each as
defined in the Credit Agreement);
WHEREAS, it is a condition precedent to (i) the obligation of the Lenders to
make their extensions of credit to the Borrower under the Credit Agreement and
(ii) the performance of certain other Secured Parties of their obligations in
connection with the Rate Management and Currency Protection Transactions and the
Specified Cash Management Obligations that the Collateral Vessel Owner shall
have executed and delivered this Mortgage to the Mortgagee for the ratable
benefit of the Secured Parties;
WHEREAS, the Collateral Vessel Owner, together with the other grantors party
thereto, and the Security Trustee have entered into that certain Guaranty and
Collateral Agreement dated as of April 15, 2015, which is attached hereto as
Exhibit B (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Guaranty and Collateral Agreement”); and
WHEREAS, the Collateral Vessel Owner has agreed to execute and deliver this
Mortgage to secure, among other things (collectively, the “Obligations hereby
secured”), (a) its obligations under the Guaranty and Collateral Agreement,
which include, inter alia, (i) a revolving credit facility in the aggregate
principal amount of up to One Hundred Million and No/100 United States Dollars
(U.S. $100,000,000.00) (as such amount may decrease in accordance with the terms
of the Credit Agreement), (ii) a term loan credit facility in the aggregate
principal of Eighty Million and No/100 United States Dollars (U.S.
$80,000,000.00), (iii) a delayed draw term loan credit facility in the aggregate
principal amount of One Hundred Twenty Million and No/100 United States Dollars
(U.S. $120,000,000), (iv) the aggregate liabilities in respect of all Rate
Management and Currency Protection Obligations and all Specified Cash Management
Obligations owing to one or more Lenders or affiliates of Lenders and (v)
interest and premiums, if any, in respect of any of the foregoing and (b) the
performance and observance of and compliance with all the covenants, terms and
conditions in the Guaranty and Collateral Agreement, the Credit Agreement, this
Mortgage and any other Transaction Document contained, expressed or implied, to
be performed, observed and complied with by and on the part of the Collateral
Vessel Owner;
WHEREAS, the Owner has authorized the execution and delivery of this Mortgage
under and pursuant to the provisions of 46 U.S.C Chapter 313 and the regulations
contained in 46 CFR Part 67 (the “Ship Mortgage Act”);
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, and in order to secure the payment and performance of the
Obligations hereby secured, the Collateral Vessel Owner hereby covenants and
agrees with the Mortgagee for the benefit of the Secured Parties as follows:
ARTICLE I.
Obligations and Granting Clause
Section 1.    Security for Obligations.




--------------------------------------------------------------------------------




This Mortgage is given as security for the Obligations hereby secured. Section
2.    Granting Clause.
In consideration of the premises and the additional covenants herein contained
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, and, for the purpose of securing as a priority in favor
of the Mortgagee, for the benefit of the Secured Parties, the due and punctual
payment and performance of the Obligations hereby secured, the Collateral Vessel
Owner has granted, mortgaged, pledged and confirmed and by these presents does
grant, mortgage, pledge and confirm, unto the Mortgagee, for the benefit of the
Secured Parties, and its successors and assigns, the whole 100% of the Ship,
including, without limitation, all of the boilers, engines, machinery, masts,
spars, boats, anchors, cables, chains, fuel (to the extent owned by the
Collateral Vessel Owner), rigging, tackle, capstans, outfit, tools, pumps and
pumping equipment, apparel, furniture, fittings, equipment, spare parts, and all
other appurtenances (including without limitation drilling masts, rotary tables,
substructures, draw work, engines, pumps, blowout prevention equipment, drill
pipe and drill bits) thereunto appertaining or belonging, whether now owned or
hereafter acquired, whether on board or not and also any and all additions,
improvements, renewals and replacements hereafter made in or to the Ship or any
part thereof, including all items and appurtenances aforesaid (such Ship,
together with all of the foregoing, being referred to herein as the “Collateral
Vessel”). This Mortgage shall not cover property other than the Ship as the term
“Vessel” is used in Subsection (c)(2) of Section 31322 of Title 46 United States
Code, as amended.
TO HAVE AND TO HOLD all and singular the above mortgaged and described property
unto the Mortgagee and its successors and assigns, to its and to its successors’
and assigns’ own use, benefit and behoof forever.
PROVIDED, and these presents are upon the condition, that this Mortgage and the
estate and rights granted hereunder shall automatically cease, determine and be
void, otherwise to remain in full force and effect in accordance with Section 6
of Article IV.
The Collateral Vessel Owner for itself, its successors and assigns, hereby
covenants, declares and agrees with the Mortgagee and its successors and assigns
that the Collateral Vessel is to be held subject to the further covenants,
conditions, terms and uses hereinafter set forth.
ARTICLE II.
Representations, Warranties and Covenants of the Collateral Vessel Owner
The Collateral Vessel Owner represents, warrants, covenants and agrees with the
Mortgagee as follows:
Section 1.    The Collateral Vessel Owner is a limited liability company formed
and existing under the laws of Delaware. The Collateral Vessel Owner has full
power and authority to own and mortgage the Collateral Vessel; has full right
and entitlement to register the Collateral Vessel in its name under the flag of
the United States of America and all corporate (or equivalent) action necessary
and required by law for the execution and delivery of this Mortgage has been
duly and effectively taken. This Mortgage is and will be the legal, valid and
binding obligation of the Collateral Vessel Owner enforceable in accordance with
its terms, subject as to enforcement only to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and equitable principles.
Section 2.    In the event of any conflict or inconsistency between this
Mortgage and any Credit Agreement, the Guaranty and Collateral Agreement or any
other Transaction Document, the provisions of this Mortgage shall prevail, but
only to the extent required by United States law.
The Obligations hereby secured are in United States Dollars and the term “$”
when used herein shall mean such United States Dollars. Notwithstanding
fluctuations in the value or rate of United States Dollars in




--------------------------------------------------------------------------------




terms of gold or any other currency, all payments hereunder or otherwise in
respect of the Obligations hereby secured shall be payable in terms of United
States Dollars when due and in United States Dollars when paid, whether such
payment is made before or after the due date.
Section 3.    The Collateral Vessel Owner hereby authorizes the Mortgagee to
cause this Mortgage to be duly recorded with the National Vessel Documentation
Center, in accordance with the provisions of the Ship Mortgage Act, and will
otherwise comply with and satisfy all of the provisions of the Ship Mortgage
Act, as amended, in order to establish and maintain this Mortgage as a preferred
mortgage lien (subject to Permitted Liens (as defined below)) thereunder upon
the Collateral Vessel and upon all renewals, replacements and improvements made
in or to the same for the amount of the Obligations hereby secured; provided,
however, that the Collateral Vessel Owner may transfer any Collateral Vessel to
the extent permitted under the Credit Agreement.
Section 4.    Neither the Collateral Vessel Owner, any charterer, the master of
the Collateral Vessel nor any other person has or shall have any right, power or
authority to create, incur or permit to be placed or imposed or continued upon
any Collateral Vessel any lien whatsoever other than Permitted Liens.
Section 5.    The Collateral Vessel Owner will place, and at all times and
places will retain, a properly certified copy of this Mortgage on board the
Collateral Vessel with its marine papers and will cause such certified copy to
be exhibited to any and all persons having business therewith which might give
rise to any lien on the Collateral Vessel other than Permitted Liens, and to any
representative of the Mortgagee; and will place and keep prominently displayed
on the Collateral Vessel a framed printed notice in plain type reading as
follows:
“NOTICE OF MORTGAGE”
“This Collateral Vessel (as defined in the Mortgage) is covered by a Preferred
Ship Mortgage (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Mortgage”) in favor of JPMorgan Chase
Bank, N.A., as Security Trustee, under authority of 46 U.S.C. §31301 et seq.
Under the terms of said Mortgage, neither the owner, any charterer, the master
of this Collateral Vessel nor any other person has any right, power or authority
to create, incur or permit to be imposed upon the Collateral Vessel any other
lien whatsoever except Permitted Liens (as defined in the Mortgage), copies of
which are available on board for inspection upon the request of any party having
business with the Collateral Vessel.”
Section 6.    (a) The Collateral Vessel Owner lawfully owns and is lawfully
possessed of the Collateral Vessel free and clear of all liens, mortgages, taxes
and encumbrances except liens that are permitted under the Credit Agreement[,
including, for the avoidance of doubt, the First Preferred Fleet Mortgage]1
(such liens, “Permitted Liens”); and the Collateral Vessel Owner does hereby
warrant and will defend the title and possession thereof and to every part
thereof for the benefit of the Mortgagee against the claims and demands of all
Persons whomsoever (taking into account Permitted Liens).
(b)    The Collateral Vessel Owner may not transfer ownership of the Collateral
Vessel, except to the extent permitted by the Credit Agreement.
Section 7.    (a) To the extent provided for in any Transaction Document and
subject to Article IV, Section 6, this Mortgage shall extend to and constitute a
lien upon and the Collateral Vessel Owner hereby grants the Mortgagee a security
interest in, proceeds resulting from or relating to any Disposition in respect
of the Collateral Vessel as security for the Obligations hereby secured.
____________________
1
Only applicable to Ships that are subject to MarAd Liens.





--------------------------------------------------------------------------------




ARTICLE III.
Events of Default and Remedies.
Section 1.    The occurrence and continuation of an “event of default” under a
Credit Agreement shall constitute an “Event of Default” under this Mortgage.
Upon the occurrence and during the continuance of any Event of Default, the
security constituted by this Mortgage shall become immediately enforceable in
accordance with the terms of the Credit Agreement and, without limitation, the
enforcement remedies specified can be exercised irrespective of whether or not
the Mortgagee has exercised the right of acceleration under the Credit Agreement
or any of the other Transaction Documents and the Mortgagee shall have the
right, for the benefit of the Secured Parties, to:
(a)exercise all of the rights and remedies in foreclosure and otherwise given to
mortgagees by the provisions of the laws of the United States or of any other
jurisdiction where the applicable Collateral Vessel may be found;
(b)bring suit at law, in equity or in admiralty, as it may be advised, to
recover judgment for the Obligations hereby secured;
(c)take and enter into possession of the Collateral Vessel, at any time,
wherever the same may be, without legal process and without being responsible
for loss or damage, and the Collateral Vessel Owner or other person in
possession forthwith upon demand of the Mortgagee shall surrender to the
Mortgagee possession of the Collateral Vessel;
(d)without being responsible for loss or damage (except to the extent such loss
or damage results from the Mortgagee’s gross negligence, willful misconduct,
violation of law or willful breach of its obligations hereunder, as determined
by a court of competent jurisdiction in a final non-appealable judgment), the
Mortgagee may hold, lay up, lease, charter, operate or otherwise use the
Collateral Vessel for such time and upon such terms as it may deem to be for its
best advantage, and demand, collect and retain all day rates, hire, freights,
earnings, issues, revenues, income, profits, return premiums, salvage awards or
recoveries, recoveries in general average, and all other sums due or to become
due in respect of the Collateral Vessel or in respect of any insurance thereon
from any person whomsoever, accounting only for the net profits, if any, arising
from such use of the Collateral Vessel and charging upon all receipts from the
use of the Collateral Vessel or from the sale thereof by court proceedings or,
pursuant to subsection (e) below, all costs, expenses, charges, damages or
losses by reason of such use, provided that the Mortgagee shall provide the
Collateral Vessel Owner with a final accounting; and if at any time the
Mortgagee shall avail itself of the right herein given it to take any of the
Collateral Vessel, the Mortgagee shall have the right to dock the Collateral
Vessel, for a reasonable time at any dock, pier or other premises of the
Collateral Vessel Owner without charge, or to dock it at any other place at the
cost and expense of the Collateral Vessel Owner;
(e)sell the Collateral Vessel, at any place and at such time as the Mortgagee
may specify and in such manner as the Mortgagee may deem advisable, free from
any claim by the Collateral Vessel Owner in admiralty, in equity, at law or by
statute, at public or private sale, by sealed bids or otherwise, by mailing, by
air or otherwise, notice of such sale, whether public or private, addressed to
the Collateral Vessel Owner at its last known address, fourteen (14) days prior
to the date fixed for entering into the contract of sale; the sale may be held
at such place and at such time as the Mortgagee by notice may have specified, or
may be adjourned by the Mortgagee from time to time by announcement at the time
and place appointed for such sale or for such adjourned sale, and without
further notice the Mortgagee may make any such sale at the time and place to
which the same shall be so adjourned; and any sale may be conducted without
bringing such Collateral Vessel to the place designated for such sale and in
such manner as the Mortgagee may deem to be for its best advantage, and the
Mortgagee may become the purchaser at any sale. The Collateral Vessel Owner
agrees that any sale made in accordance with the terms of this paragraph shall
be deemed made in a commercially reasonable manner insofar as it is concerned;




--------------------------------------------------------------------------------




(f)require that all policies, contracts, certificates of entry and other records
relating to the insurance with respect to the Collateral Vessel, including, but
not limited to, those described in Section 6.5 of the Credit Agreement (the
“Insurances”) (including details of and correspondence concerning outstanding
claims) be forthwith delivered to the Mortgagee; and
(g)collect, recover, compromise and give a good discharge for any and all monies
and claims for monies then outstanding or thereafter arising under the
Insurances or in respect of the earnings or any requisition compensation and to
permit any brokers through whom collection or recovery is effected to charge the
usual brokerage therefor.
Section 2.    Any sale of the Collateral Vessel made in pursuance of, and in
accordance with, this Mortgage, whether under the power of sale hereby granted
or any judicial proceedings, shall operate to divest all right, title and
interest of any nature whatsoever of the Collateral Vessel Owner therein and
thereto, and shall bar any claim from the Collateral Vessel Owner, its
successors and assigns, and all persons claiming by, through or under it. No
purchaser shall be bound to inquire whether notice has been given, or whether
any default has occurred, or as to the propriety of the sale, or as to the
application of the proceeds thereof. In case of any such sale, the Mortgagee, if
it is the purchaser, shall be entitled for the purpose of making settlement or
payment for the property purchased to use and apply the Obligations hereby
secured in order that there may be credited against the amount remaining due and
unpaid thereon the sums payable out of the net proceeds of such sale to the
Mortgagee after allowing for the costs and expense of sale and other charges;
and thereupon such purchaser shall be credited, on account of such purchase
price, with the net proceeds that shall have been so credited upon the
Obligations hereby secured. At any such sale, the Mortgagee may bid for and
purchase such property and upon compliance with the terms of sale may hold,
retain and dispose of such property without further accountability therefor.
Section 3.    Until the Termination Date (as defined below), the Mortgagee is
hereby irrevocably appointed attorney-in-fact of the Collateral Vessel Owner,
upon the happening and during the continuance of any Event of Default, to
execute and deliver to any purchaser aforesaid, and is hereby vested with full
power and authority to make, in the name and in behalf of the Collateral Vessel
Owner, a good conveyance of the title to the Collateral Vessel so sold. In the
event of any sale of the Collateral Vessel, under any power herein contained,
the Collateral Vessel Owner will, if and when required by the Mortgagee, execute
such form of conveyance of the Collateral Vessel as the Mortgagee may direct or
approve.
Section 4.    The Mortgagee is hereby appointed attorney-in-fact of the
Collateral Vessel Owner upon the happening and during the continuance of any
Event of Default, in the name of the Collateral Vessel Owner to demand, collect,
receive, compromise and sue for, so far as may be permitted by law, all day
rates, freight, hire, earnings, issues, revenues, income and profits of the
Collateral Vessel and all amounts due from underwriters under any insurance
thereon as payment of losses or as return premiums or otherwise, salvage awards
and recoveries, recoveries in general average or otherwise, and all other sums
due or to become due at the time of the happening and during the continuance of
any Event of Default in respect of the Collateral Vessel, or in respect of any
insurance thereon, from any person whomsoever, and to make, give and execute in
the name of the Collateral Vessel Owner acquittances, receipts, releases or
other discharges for the same, whether under seal or otherwise, and to endorse
and accept in the name of the Collateral Vessel Owner all checks, notes, drafts,
warrants, agreements and other instruments in writing with respect to the
foregoing.
Section 5.    Whenever any right to enter and take possession of the Collateral
Vessel accrues to the Mortgagee as a result of the occurrence and continuance of
an Event of Default, it may require the Collateral Vessel Owner to deliver, and
the Collateral Vessel Owner shall on demand, at its own cost and expense,
deliver to the Mortgagee the Collateral Vessel to a location designated by the
Mortgagee as demanded. If the Mortgagee shall be entitled to take any legal
proceedings to enforce any right under this Article III, the Mortgagee shall be
entitled as a matter of right to the appointment of a receiver of the Collateral
Vessel and of the day rates, freights, hire, earnings, issues, revenues, income
and profits due or to become due and arising from the operation thereof.




--------------------------------------------------------------------------------




Section 6.    To the extent the Collateral Vessel Owner does not so appear, the
Collateral Vessel Owner authorizes and empowers the Mortgagee or its appointees
or any of them to appear in the name of the Collateral Vessel Owner, its
successors and assigns, in any court of any country or nation of the world where
a suit is pending against any Collateral Vessel because of or on account of any
alleged lien (except for Permitted Liens) against such Collateral Vessel from
which the Collateral Vessel has not been released, and to take such proceedings
as to them or any of them may seem proper towards the defense of such suit and
the purchase or discharge of such Lien, and all expenditures made or incurred by
them or any of them for the purpose of such defense or purchase or discharge
shall be a debt due from the Collateral Vessel Owner, its successors and
assigns, to the Mortgagee, and shall be secured by the lien of this Mortgage in
like manner and extent as if the amount and description thereof were written
herein.
Section 7.    In the event the Mortgagee shall be entitled to exercise any of
its remedies under this Article III, the Mortgagee shall have the right to
commence proceedings in the courts of any country having competent jurisdiction
and, in particular, the Mortgagee shall have the right to arrest and take
against the Collateral Vessel and any appurtenant property thereto at whatever
place the Collateral Vessel shall be found lying. For purposes of the foregoing,
any writ, notice, judgment or other legal process or documents may (without
prejudice to any other method of service under applicable law) be served upon
the master of the Collateral Vessel (or upon anyone acting as the master) and
such service shall be deemed good service on the Collateral Vessel Owner for all
purposes.
Section 8.    Each and every power and remedy herein given to the Mortgagee
shall be cumulative and shall be in addition to every other power and remedy
herein given or now or hereafter existing at law, in equity, in admiralty or by
statute, and each and every power and remedy whether herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Mortgagee, and the exercise or the beginning of
the exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other power or remedy. The
Mortgagee shall not be required or bound to enforce any of its rights under any
of the other Transaction Documents prior to enforcing its rights under this
Mortgage. No delay or omission by the Mortgagee in the exercise of any right or
power or in the pursuance of any remedy accruing upon any default as above
defined shall impair any such right, power or remedy or be construed to be a
waiver of any such Event of Default or to be an acquiescence therein; nor shall
the acceptance by the Mortgagee of any security or of any payment of or on
account of the Obligations hereby secured maturing after any Event of Default or
of any payment on account of any past default be construed to be a waiver of any
right to exercise its remedies due to any future Event of Default or of any past
Event of Default not completely cured thereby. No consent, waiver or approval of
the Mortgagee shall be deemed to be effective unless in writing and duly signed
by authorized signatories of the Mortgagee; any waiver by the Mortgagee of any
of the terms of this Mortgage or any consent given under this Mortgage shall
only be effective for the purpose and on the terms which it is given and shall
be without prejudice to the right to give or withhold consent in relation to
future matters (which are either the same or different).
Section 9.    If at any time after an Event of Default and prior to the actual
sale of the Collateral Vessel by the Mortgagee or prior to any enforcement or
foreclosure proceedings the Collateral Vessel Owner offers completely to cure
all Events of Default and to pay all expenses, advances and damages to the
Mortgagee consequent on such Events of Default, with interest with respect to
the Collateral Vessel Owner’s obligations as provided herein or in the Credit
Agreement as set forth therein, then the Mortgagee may accept such offer and
payment and restore the Collateral Vessel Owner to its former position, but such
action, if taken, shall not affect any subsequent Event of Default or impair any
rights consequent thereon.
Section 10.    In case the Mortgagee shall have proceeded to enforce any right,
power or remedy under this Mortgage by foreclosure, entry or otherwise, and such
proceedings shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Mortgagee, then and in every such case the
Collateral Vessel Owner and the Mortgagee shall be restored to their former
positions and rights hereunder with respect to the property subject or intended
to be subject to this Mortgage, and all rights, remedies and powers of the
Mortgagee shall continue as if no such proceedings had been taken.




--------------------------------------------------------------------------------




Section 11.    (a) The proceeds of any sale or other disposition of the
Collateral Vessel and the net earnings of any charter operation or other use of
the Collateral Vessel and any and all other moneys received by the Mortgagee
pursuant to or under the terms of this Mortgage or in any proceedings hereunder,
the application of which has not elsewhere herein been specifically provided
for, shall be applied in the manner provided in Section 8.7 of the Credit
Agreement.
(b)    To the extent the proceeds of the sale of the Collateral Vessel are not
sufficient to pay the aggregate amount of the Obligations hereby secured, any
Person liable for the Obligations hereby secured (including without limitation,
the Collateral Vessel Owner and the Guarantors to the extent such Persons are
liable) shall remain jointly and severally liable for such deficiency. Without
limiting the generality of the foregoing, the rights and remedies of the
Mortgagee under this Mortgage and the other agreements, documents and
instruments securing or guarantying any of the Obligations hereby secured shall
be cumulative, and the exercise or partial exercise of any such right or remedy
shall not preclude the exercise of any right or remedy.
Section 12.    Until one or more Events of Default shall have happened and be
continuing, the Collateral Vessel Owner, subject to the terms and conditions of
the Credit Agreement, shall be (a) suffered and permitted to retain actual
possession and use of the Collateral Vessel and (b) shall have the right, from
time to time in its discretion, and without application to the Mortgagee, and
without obtaining a release thereof by the Mortgagee, to dispose of, free from
the lien hereof, any boilers, engines, machinery, masts, spars, boats, anchors,
cables, chains, rigging, tackle, capstans, outfit, tools, pumps, pumping
equipment, apparel, furniture, fittings, equipment , spare parts or any other
appurtenances of the Collateral Vessel that are no longer useful, necessary,
profitable or advantageous in the operation of the Collateral Vessel, first or
simultaneously replacing the same by new boilers, engines, machinery, masts,
spars, boats, anchors, cables, chains, rigging, tackle, capstans, outfit, tools,
pumps, pumping equipment, apparel, furniture, fittings, equipment, spare parts
or any appurtenances of comparable suitability to the Collateral Vessel Owner,
which shall forthwith become subject to the lien of this Mortgage.
Notwithstanding the foregoing, in no event shall the Mortgagee exercise any of
its remedies under this Article III or any other provision of this Mortgage in a
manner which would impair, in any way, the coastwise endorsement of the
Collateral Vessel.
ARTICLE IV.
Sundry Provisions
Section 1.    All of the covenants, promises, stipulations and agreements of the
Collateral Vessel Owner contained in this Mortgage shall bind the Collateral
Vessel Owner and its successors and assigns and shall inure to the benefit of
the Mortgagee and its respective successors and assigns. In the event of any
assignment or transfer of this Mortgage by the Mortgagee, the term “Mortgagee”,
as used in this Mortgage, shall be deemed to mean any such assignee or
transferee.
Section 2.    Wherever and whenever herein any right, power or authority is
granted or given to the Mortgagee, such right, power or authority may be
exercised in all cases by the Mortgagee or such agent or agents as it may
appoint, and the act or acts of such agent or agents when taken shall constitute
the act of the Mortgagee hereunder.
Section 3.    [Reserved].
Section 4.    Any notice or other communication to be given pursuant hereto
shall be in the manner provided in Section 8.2 of the Guaranty and Collateral
Agreement and addressed as provided therein.
Section 5.    Except as provided in Section 6 of this Article IV, no amendment
or waiver of or consent to any departure from any provision of this Mortgage
shall be effective unless it is in writing and signed by the Security Trustee
and the Collateral Vessel Owner. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given and to the
extent specified in such writing.




--------------------------------------------------------------------------------




In addition, all such amendments and waivers shall be effective only if given
with the necessary approvals under Section 11.11 of the Credit Agreement,
including, without limitation, the approvals of the requisite percentage of
Lenders under the Credit Agreement, if applicable.
Section 6. (a) Upon the occurrence of the Termination Date (as defined below),
this Mortgage and the security interest created hereby shall automatically
terminate, be released and discharged in full (provided that all contingent
indemnification obligations set forth in Section 8.4 of the Guaranty and
Collateral Agreement shall survive any such termination), and the Mortgagee, at
the request and expense of the Collateral Vessel Owner, will execute and deliver
to the Collateral Vessel Owner a proper instrument or instruments acknowledging
the satisfaction and termination of this Mortgage, and will duly release
(without recourse and without any representation or warranty) the Collateral
Vessel, together with any monies at the time held by the Mortgagee or any of its
sub-agents hereunder. As used in this Mortgage, “Termination Date” shall mean
the date on which Security Termination (as defined in the Credit Agreement)
shall have occurred.
(a)In the event that (i) the Collateral Vessel is Disposed of as part of, or in
connection with, any transaction permitted under the Credit Agreement, or if
such asset becomes an Excluded Asset or (ii) the Borrower requests the release
of the Collateral Vessel from the lien granted hereby and such release is
permitted by the terms of the Credit Agreement, then the lien granted hereby
upon the Collateral Vessel shall automatically be released, terminated and
discharged.
(b)In addition, the Security Trustee shall, without the need for any further
action by any Person, subordinate or release any Lien on the Collateral Vessel
as provided in Section 11.21(b) of the Credit Agreement.
(c)The Mortgagee shall have no liability whatsoever to any other Secured Party
as the result of any release of, or subordination of any lien on, the Collateral
Vessel in accordance with this Section 6 of Article IV. In the case of any
release or subordination described in this Section, the Security Trustee shall,
at the Collateral Vessel Owner’s expense, promptly execute and deliver to the
Collateral Vessel Owner such documents as the Collateral Vessel Owner or the
Borrower may reasonably request to evidence such release or subordination and
take such additional actions as may from time to time be reasonably requested by
the Collateral Vessel Owner or the Borrower to effect the foregoing.
Section 7.    The Recitals Clauses and the Granting Clause of this Mortgage are
incorporated in and are made a part of this Mortgage.
Section 8.    For the purpose of recording this Preferred Ship Mortgage, the
total principal amount of direct and contingent obligations that is or may
become secured by this Mortgage is Three Hundred Fifty Million and No/00 United
States Dollars (USD $350,000,000.00) (of which (a) U.S.$300,000,000.00 is
attributable to the Loans and (b) U.S.$50,000,000.00 is attributable to the Swap
Exposure), excluding interest, expenses and fees. The discharge amount is the
same as the total amount.
Section 9.    THIS PREFERRED SHIP MORTGAGE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE UNITED STATES OF AMERICA AND, ONLY TO THE
EXTENT NOT ADDRESSED THEREBY, BY THE LAWS OF THE STATE OF NEW YORK.
Section 10.    Further Assurances. To the extent provided by Section 6.12(a) of
the Credit Agreement, the Collateral Vessel Owner shall execute and do all such
assurances, acts and things as the Mortgagee, or any receiver in its reasonable
discretion may require for:
(a)perfecting or protecting the security created (or intended to be created) by
this Mortgage; or
(b)preserving or protecting any of the rights of the Mortgagee under this
Mortgage (or any of them); or




--------------------------------------------------------------------------------




(c)ensuring that the security constituted by this Mortgage and the covenants and
obligations of the Collateral Vessel Owner under this Mortgage shall enure to
the benefit of assignees of the Mortgagee (or any of them); or
(d)facilitating the appropriation or realization of the Collateral Vessel or any
part thereof and enforcing the security constituted by this Mortgage on or at
any time after the same shall have become enforceable; or
(e)the exercise of any power, authority or discretion vested in the Mortgagee
under this Mortgage, in any such case, forthwith upon demand by the Mortgagee
and at the expense of the Collateral Vessel Owner.
Section 11.    (a) If any provision of this Mortgage should be deemed invalid or
shall be deemed to affect adversely the preferred status of this Mortgage under
any applicable law, such provision shall cease to be a part of this Mortgage
without affecting the remaining provisions, which shall remain in full force and
effect, and the Collateral Vessel Owner agrees that it will promptly execute and
deliver such other and further agreements, documents and instruments and do such
things as the Mortgagee in its reasonable discretion may deem to be necessary to
carry out the true intent of this Mortgage.
(a)Anything herein to the contrary notwithstanding, it is intended that nothing
herein shall waive the preferred status or lien priority of this Mortgage and
that, if any provision or portion thereof herein shall be construed to waive the
preferred status or lien priority of this Mortgage, then such provision to such
extent shall be void and of no effect.
ARTICLE V.
Subordination to First Preferred Fleet Mortgage.
So long as the First Preferred Fleet Mortgage is outstanding, this Mortgage is
subject and subordinate thereto and all provisions of this Mortgage shall be
construed according to the following:
(A)Anything herein to the contrary notwithstanding, this Mortgage is fully
subject to and fully subordinate to the First Preferred Fleet Mortgage, and the
rights, remedies, priorities and powers granted to the Mortgagee herein are
fully subject to and are fully subordinate to the corresponding rights,
remedies, priorities and powers granted to the First Mortgagee under the First
Preferred Fleet Mortgage and may not be exercised in such a manner as to impair
or prejudice such rights, remedies, priorities and powers under the First
Preferred Fleet Mortgage except as provided in this Article.
(B)This Mortgage has the right of succession on payment or discharge of the
First Preferred Fleet Mortgage.
(C)
So long as the First Preferred Fleet Mortgage is outstanding the Mortgagee may
exercise the rights and remedies expressed herein only under the following
circumstances:

(i)with the prior written consent of the First Mortgagee; or
(ii)the Collateral Vessel Owner or the Mortgagee shall have tendered to the
First Mortgagee all amounts secured by the First Preferred Fleet Mortgage; or
(iii)(x) the Collateral Vessel shall have been seized or arrested (and such
seizure or arrest shall not have been released for a period exceeding fifteen
days) by the First Mortgagee or shall have been seized or arrested by others; or
(y) Collateral Vessel Owner shall commence any case, proceeding or other action,
or have any case, proceeding or other action commenced against it under any
domestic or foreign law relating to bankruptcy, insolvency, reorganization or
relief of debtors; and the Mortgagee shall have determined that the failure to
assert its rights or remedies hereunder




--------------------------------------------------------------------------------




can reasonably be expected to jeopardize the validity or priority of this
Mortgage.
(D)to the extent that the provisions of the First Preferred Fleet Mortgage
require the Collateral Vessel Owner to do something prohibited hereby or to
refrain from doing something required hereby, or require a distribution of funds
other than as provided herein, no event of default hereunder shall result from
the Collateral Vessel Owner’s compliance with such provisions. So long as any
portion of the debt to the First Mortgagee is outstanding, the Mortgagee may not
require the Collateral Vessel Owner to comply with the provisions of this
Mortgage to the extent that they require different or additional performance
than that required by the First Preferred Fleet Mortgage unless the Mortgagee
has obtained the prior written consent of the First Mortgagee.
(E)This Mortgage may not be amended without the consent of the Maritime
Administrator (the “Maritime Administrator”). The Maritime Administrator may
from time to time amend the First Preferred Fleet Mortgage in any respect,
including, without limitation, by increasing the discharge amount of the First
Preferred Fleet Mortgage without the consent of the Mortgagee.
(F)Mortgagee acknowledges that the First Mortgagee owes no duty to the Mortgagee
in respect of this Mortgage, except that, in connection with any sale of the
Collateral Vessel by the First Mortgagee, First Mortgagee shall provide the
Mortgagee with the same notice of sale that it provides any buyer.
(G)Notwithstanding any other provisions of this Mortgage, the Mortgagee agrees
with Collateral Vessel Owner, for the benefit of the Maritime Administrator that
the Mortgagee will not take any action or present any position inconsistent
with, or in opposition to, the validity, enforceability or priority of the First
Preferred Fleet Mortgage, nor will the Mortgagee take any action or present any
position that has the effect of hindering, delaying, impeding, interfering with,
or opposing the First Mortgagee’s enforcement of its rights under the First
Preferred Fleet Mortgage, even if the First Mortgagee’s efforts to obtain the
value of its collateral would not yield any proceeds to the Mortgagee
hereunder.]2 
























____________________
2
Only applicable to Ships that are subject to MarAd Liens.





--------------------------------------------------------------------------------






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Collateral Vessel Owner has caused this Preferred Ship
Mortgage to be duly executed the day and year first above written.


[Mortgagor]


By: __________________________
Name: _________________________
Title: ___________________________




--------------------------------------------------------------------------------






ACKNOWLEDGEMENT


STATE OF                §
COUNTY OF            §


On this    day of    , 20    , before me personally appeared
     on behalf of [Mortgagor], and who has executed the foregoing instrument on
behalf of said company and declared to me that such person signed his/her name
thereto by authority of the Board of Directors (or equivalent governing body) of
said company and as the free act and deed of such company, and that his/her
signature on said instrument is authentic.


Notary Public






--------------------------------------------------------------------------------




Schedule 1 TO
PREFERRED SHIP MORTGAGE


NAME:


OFFICIAL NUMBER:






--------------------------------------------------------------------------------




EXHIBIT A TO PREFERRED SHIP MORTGAGE


Credit Agreement


[See attached.]




--------------------------------------------------------------------------------




EXHIBIT B TO PREFERRED SHIP MORTGAGE


Guaranty and Collateral Agreement


[See attached.]






--------------------------------------------------------------------------------






EXHIBIT 2.3
FORM OF BORROWING REQUEST


_____    , ____    




JPMorgan Chase Bank, N.A., as Administrative Agent
10 S Dearborn St L2
Chicago, IL 60603
Attention: Muoy Lim
Telephone: 312-732-2024
Facsimile: 888-303-9732
Email: jpm.agency.servicing.1@jpmorgan.com


Re: Credit Agreement dated as of April 15, 2015 (as may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among SEA-VISTA I LLC, a limited liability company duly formed and
existing under the laws of the State of Delaware (the “Borrower”), the lenders
from time to time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Security Trustee, and others.



--------------------------------------------------------------------------------



This Borrowing Request is delivered to you pursuant to Section 2.3 of the Credit
Agreement.1 Capitalized terms used in this Borrowing Request that are defined in
the Credit Agreement are used herein with the respective meanings specified for
such capitalized terms in the Credit Agreement.


I.
NEW BORROWINGS



The Borrower hereby gives you notice pursuant to Section 2.3 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:


(A)
Type2 




--------------------------------------------------------------------------------





(B)
Date of Borrowing

(which must be a Business Day)


(C)
Funds are requested to be disbursed to the Borrower at:        




--------------------------------------------------------------------------------

1 Note that per Section 2.3(e) of the Credit Agreement, if an Event of Default
has occurred and is continuing, the obligation of the Lenders to make, continue
or convert Loans into Eurodollar Revolving Loans shall be suspended to the
extent written notice of such suspension has been delivered by the
Administrative Agent to the Borrowers.
2    Specify whether Eurodollar Borrowing or Base Rate Borrowing.




--------------------------------------------------------------------------------






Bank Name:


Bank Address:


Account Number:                


(D)
Principal Amount of
Borrowing3            _______________________________________________



(E)
Interest
Period4                    _______________________________________________





II.
CONTINUATIONS AND CONVERSIONS OF BORROWINGS



The Borrower requests the following outstanding Borrowing comprised of
Eurodollar Loans be continued or converted to Borrowing(s) comprised of Base
Rate Loans, as follows:


(A)
Expiration date of current Interest
Period        _______________________________________________



(B)
Aggregate amount of outstanding
Borrowing    _______________________________________________



(C)
Aggregate amount

to be converted to Base Rate
Loans5        _______________________________________________


(D)
Aggregate amount

to be continued as Eurodollar
Loans6        _______________________________________________
    
(E)
Interest
Period7                    _______________________________________________












--------------------------------------------------------------------------------



3
Not less than $1,000,000 (for Base Rate Borrowing) or $2,000,000 (for Eurodollar
Borrowing), as the case may be, and in an integral multiple of $100,000 in
excess thereof; provided, however, that if such Loans are Term A-2 Loans, each
Borrowing of such Term A-2 Loans shall be in an amount of not less than
$20,000,000.

4
Selected Interest Period shall be subject to Section 2.4 of the Credit Agreement
and end not later than (1) with respect to Revolving Loans, the Revolving
Commitment Termination Date, (2) with respect to Term A-1 Loans, the Maturity
Date, or (3) with respect to Term A-2 Loans, the Maturity Date.

5    Not less than $1,000,000, and in an integral multiple of $100,000 in excess
thereof.
6    Not less than $2,000,000, and in an integral multiple of $100,000 in excess
thereof.
7
Selected Interest Period shall be subject to Section 2.4 of the Credit Agreement
and end not later than (1) with respect to Revolving Loans, the Revolving
Commitment Termination Date, (2) with respect to Term A-1 Loans, the Maturity
Date, or (3) with respect to Term A-2 Loans, the Maturity Date.

The Borrower requests the following outstanding Borrowing comprised of Base Rate
Loans be converted to a Borrowing comprised of Eurodollar Loans, as follows:




--------------------------------------------------------------------------------






(A)
Date of
Conversion                    _______________________________________________



(B)
Aggregate amount to be converted to

Eurodollar Loans8             


(C)
Interest
Period9                    _______________________________________________



The Borrower hereby represents and warrants to the Lenders that, as of the date
of this Borrowing Request, no Default or Event of Default has occurred and is
continuing or would occur as a result of any Borrowing requested under Section I
hereof.




SEA-VISTA I LLC


By         
Name: Title:































































--------------------------------------------------------------------------------



8    Not less than $2,000,000, and in an integral multiple of $100,000 in excess
thereof.
9
Selected Interest Period shall be subject to Section 2.4 of the Credit Agreement
and end not later than (1) with respect to Revolving Loans, the Revolving
Commitment Termination Date, (2) with respect to Term A-1 Loans, the Maturity
Date, or (3) with respect to Term A-2 Loans, the Maturity Date.





--------------------------------------------------------------------------------






EXHIBIT 2.8A
FORM OF REVOLVING NOTE


$                                            ______________    , 20__


FOR VALUE RECEIVED, the undersigned, SEA-VISTA I LLC, a limited liability
company duly formed and existing under the laws of the State of Delaware (the
“Borrower”), promises to pay to the order of
______________________________________________ (the “Lender”) on the Revolving
Commitment Termination Date the principal sum of _________________ AND _ /100
DOLLARS ($____________) or, if less, the aggregate unpaid principal amount of
all Revolving Loans made by the Lender to the Borrower pursuant to that certain
Credit Agreement, dated as of April 15, 2015 (as may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and others. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.


The Lender shall record all Revolving Loans made by the Lender to the Borrower
pursuant to the Credit Agreement, and all payments of principal thereof, and,
prior to any transfer hereof, shall endorse such Revolving Loan and payments on
the schedule annexed hereto and made a part hereof, or on any continuation
thereof which shall be attached hereto and made a part hereof, which endorsement
shall constitute prima facie evidence of the accuracy of the information so
endorsed; provided, however, that delay or failure of the Lender to make any
such endorsement or recordation shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement with respect to the Revolving Loans
evidenced hereby.


The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Credit Agreement.


This Revolving Note evidences certain Indebtedness incurred under the Credit
Agreement to which reference is made for a statement of the terms and conditions
on which the Borrower is permitted and required to make prepayments and
repayments of principal of the Indebtedness evidenced by this Revolving Note and
on which such Indebtedness may be declared to be immediately due and payable.


All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.


THIS REVOLVING NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.






SEA-VISTA I LLC


By_______________________
Name:

Title:






--------------------------------------------------------------------------------






REVOLVING LOANS AND PRINCIPAL PAYMENTS


Date
Amount of Revolving Loan Made
Interest Period (if Applicable)
Amount of Principal Repaid
Unpaid Principal Balance
Total
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






EXHIBIT 2.8B
FORM OF SWINGLINE NOTE


$______________                                    ____________, 20__    


FOR VALUE RECEIVED, the undersigned, SEA-VISTA I LLC, a limited liability
company duly formed and existing under the laws of the State of Delaware (the
“Borrower”), promises to pay to the order of ____________________ (the
“Swingline Lender”) on the Revolving Commitment Termination Date the principal
sum of _________________ AND ___ /100 DOLLARS ($___________) or, if less, the
aggregate unpaid principal amount of all Swingline Loans made by the Swingline
Lender to the Borrower pursuant to that certain Credit Agreement, dated as of
April 15, 2015 (as may be amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders from
time to time party thereto, the Swingline Lender, JPMorgan Chase Bank, N.A., as
Administrative Agent, and others. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.


The Swingline Lender shall record all Swingline Loans made by the Swingline
Lender to the Borrower pursuant to the Credit Agreement, and all payments of
principal thereof, and, prior to any transfer hereof, shall endorse such
Swingline Loan and payments on the schedule annexed hereto and made a part
hereof, or on any continuation thereof which shall be attached hereto and made a
part hereof, which endorsement shall constitute prima facie evidence of the
accuracy of the information so endorsed; provided, however, that delay or
failure of the Swingline Lender to make any such endorsement or recordation
shall not affect the obligations of the Borrower hereunder or under the Credit
Agreement with respect to the Swingline Loans evidenced hereby.


The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Credit Agreement.


This Swingline Note evidences certain Indebtedness incurred under the Credit
Agreement to which reference is made for a statement of the terms and conditions
on which the Borrower is permitted and required to make prepayments and
repayments of principal of the Indebtedness evidenced by this Swingline Note and
on which such Indebtedness may be declared to be immediately due and payable.


All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.


THIS SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.


SEA-VISTA I LLC


By __________________________
Name:
Title:










--------------------------------------------------------------------------------








SWINGLINE LOANS AND PRINCIPAL PAYMENTS


Date
Amount of Swingline Loan Made
Amount of Principal Repaid
Unpaid Principal Balance
Total
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






EXHIBIT 2.8C
FORM OF TERM LOAN A-1 NOTE


$________________                                ____________, 20__    


FOR VALUE RECEIVED, the undersigned, SEA-VISTA I LLC, a limited liability
company duly formed and existing under the laws of the State of Delaware (the
“Borrower”), promises to pay to the order of ____________________________(the
“Lender”) on the Maturity Date the principal
sum    of__________________________________AND __/100    DOLLARS ($____________)
or, if less, the aggregate unpaid principal amount of Term A-1 Loans made by the
Lender to the Borrower pursuant to that certain Credit Agreement, dated as of
April 15, 2015 (as may be amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, SEA-VISTA I LLC,
a limited liability company incorporated under the laws of the State of
Delaware, the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and others. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.


The Lender shall record all Term A-1 Loans made by the Lender to the Borrower
pursuant to the Credit Agreement, and all payments of principal thereof, and,
prior to any transfer hereof, shall endorse such Term A-1 Loan and payments on
the schedule annexed hereto and made a part hereof, or on any continuation
thereof which shall be attached hereto and made a part hereof, which endorsement
shall constitute prima facie evidence of the accuracy of the information so
endorsed; provided, however, that delay or failure of the Lender to make any
such endorsement or recordation shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement with respect to the Term A-1 Loans
evidenced hereby.


The Borrower also promises to pay (a) principal and (b) interest on the unpaid
principal amount hereof from time to time outstanding from the date hereof until
maturity (whether by acceleration or otherwise) and, after maturity, until paid,
at the rates per annum and in each case on the dates specified in the Credit
Agreement.


This Term Loan A-1 Note evidences certain Indebtedness incurred under the Credit
Agreement to which reference is made for a statement of the terms and conditions
on which the Borrower is permitted and required to make prepayments and
repayments of principal of the Indebtedness evidenced by this Term Loan A-1 Note
and on which such Indebtedness may be declared to be immediately due and
payable.


All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.


THIS TERM LOAN A-1 NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.


SEA-VISTA I LLC
By____________________
Name:
Title:






--------------------------------------------------------------------------------








TERM A-1 LOANS AND PRINCIPAL PAYMENTS


Date
Amount of Term A-1 Loan Made
Interest Period (if Applicable)
Amount of Principal Repaid
Unpaid Principal Balance
Total
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






EXHIBIT 2.8D
FORM OF TERM LOAN A-2 NOTE


$__________________                                _______________, 20__


FOR VALUE RECEIVED, the undersigned, SEA-VISTA I LLC, a limited liability
company duly formed and existing under the laws of the State of Delaware (the
“Borrower”), promises to pay to the order of ___________________________(the
“Lender”) on the Maturity Date the principal sum
of_____________________________AND    ___/100    DOLLARS ($_______________    )
or, if less, the aggregate unpaid principal amount of all Term A-2 Loans made by
the Lender to the Borrower pursuant to that certain Credit Agreement, dated as
of April 15, 2015 (as may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
SEA-VISTA I LLC, a limited liability company incorporated under the laws of the
state of Delaware, the Lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and others. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.


The Lender shall record all Term A-2 Loans made by the Lender to the Borrower
pursuant to the Credit Agreement, and all payments of principal thereof, and,
prior to any transfer hereof, shall endorse such Term A-2 Loan and payments on
the schedule annexed hereto and made a part hereof, or on any continuation
thereof which shall be attached hereto and made a part hereof, which endorsement
shall constitute prima facie evidence of the accuracy of the information so
endorsed; provided, however, that delay or failure of the Lender to make any
such endorsement or recordation shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement with respect to the Term A-2 Loans
evidenced hereby.


The Borrower also promises to pay (a) principal and (b) interest on the unpaid
principal amount hereof from time to time outstanding from the date hereof until
maturity (whether by acceleration or otherwise) and, after maturity, until paid,
at the rates per annum and in each case on the dates specified in the Credit
Agreement.


This Term Loan A-2 Note evidences certain Indebtedness incurred under the Credit
Agreement to which reference is made for a statement of the terms and conditions
on which the Borrower is permitted and required to make prepayments and
repayments of principal of the Indebtedness evidenced by this Term Loan A-2 Note
and on which such Indebtedness may be declared to be immediately due and
payable.


All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.


THIS TERM LOAN A-2 NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.


SEA-VISTA I LLC
By_____________________
Name:
Title:








--------------------------------------------------------------------------------




TERM A-2 LOANS AND PRINCIPAL PAYMENTS


Date
Amount of Term A-2 Loan Made
Interest Period (if Applicable)
Amount of Principal Repaid
Unpaid Principal Balance
Total
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






EXHIBIT 2.15
FORM OF SWINGLINE REQUEST


JPMorgan Chase Bank, N.A.,
as Administrative Agent and Swingline Lender 10 S Dearborn St L2
Chicago, IL 60603 Attention: Muoy Lim Telephone: 312-732-2024
Facsimile: 888-303-9732
Email: jpm.agency.servicing.1@jpmorgan.com


Re: Credit Agreement dated as of April 15, 2015 (as may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among SEA-VISTA I LLC, a limited liability company duly formed and
existing under the laws of the State of Delaware (the “Borrower”), the lenders
from time to time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Security Trustee, and others.


This Swingline Request is delivered to you pursuant to Section 2.15(b) of the
Credit Agreement. Capitalized terms used in this Swingline Request that are
defined in the Credit Agreement are used herein with the respective meanings
specified for such capitalized terms in the Credit Agreement. The undersigned
Borrower hereby gives you notice pursuant to Section 2.15(b) of the Credit
Agreement that it requests a Swingline Loan under the Credit Agreement, and in
that connection sets forth below the terms on which such Swingline Loan is
requested to be made:




(A)
Date of Borrowing

(which must be a Business Day)


(B)
Funds are requested to be

disbursed to the undersigned Borrower at: Bank Name:
Bank Address:
Account Number:


(C)
Principal Amount of Borrowing10 





















______________________
10.    Not less than $1,000,000 and in an integral multiple of $100,000 in
excess thereof.




--------------------------------------------------------------------------------




The Borrower hereby represents and warrants to the Lenders that, as of the date
of this Swingline Request, no Default or Event of Default has occurred and is
continuing or would occur as a result of the Swingline Loan being requested
hereby.




SEA-VISTA I LLC


By:__________________
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT 3.3A
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of April 15, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SEA-VISTA I LLC, a limited liability company duly formed and
existing under the laws of the State of Delaware, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and others.


Pursuant to the provisions of Section 3.3(b)(i) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Commitment, the Loan(s) (as well as any Note(s) evidencing such Loan(s)),
and the L/C Obligations in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]


By:______________________________________
Name:
Title:
Date:_____________, 20[ ]






--------------------------------------------------------------------------------




EXHIBIT 3.3B
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of April 15, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SEA-VISTA I LLC, a limited liability company duly formed and
existing under the laws of the State of Delaware, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and others.


Pursuant to the provisions of Section 3.3(b)(i) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]


By:______________________________________
Name:
Title:
Date:_____________, 20[ ]






--------------------------------------------------------------------------------




EXHIBIT 3.3C
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of April 15, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SEA-VISTA I LLC, a limited liability company duly formed and
existing under the laws of the State of Delaware, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and others.


Pursuant to the provisions of Section 3.3(b)(i) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is a beneficial owner of
such participation is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members that is a beneficial
owner of such participation is a “10- percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members that is a beneficial owner of such
participation is a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:______________________________________
Name:
Title:
Date:_____________, 20[ ]








--------------------------------------------------------------------------------






EXHIBIT 3.3D
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of April 15, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SEA-VISTA I LLC, a limited liability company duly formed and
existing under the laws of the State of Delaware, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and others.


Pursuant to the provisions of Section 3.3(b)(i) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Commitment, the Loan(s) (as well as any Note(s) evidencing such Loan(s)), and
the L/C Obligations in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
Commitment, such Loan(s) (as well as any Note(s) evidencing such Loan(s)), and
such L/C Obligations (iii) with respect to the extension of credit pursuant to
the Credit Agreement, neither the undersigned nor any of its direct or indirect
partners/members that is a beneficial owner of the Commitment, the Loan(s) (as
well as any Note(s) evidencing such Loan(s)), or the L/C Obligations in respect
of which it is providing this certificate is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members that is a beneficial owner of the Commitment, the Loan(s) (as
well as any Note(s) evidencing such Loan(s)), or the L/C Obligations in respect
of which it is providing this certificate is a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members that is a beneficial owner of the
Commitment, the Loan(s) (as well as any Note(s) evidencing such Loan(s)), or the
L/C Obligations in respect of which it is providing this certificate is a
controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:______________________________________
Name:
Title:
Date:_____________, 20[ ]




--------------------------------------------------------------------------------






EXHIBIT 6.6
FORM OF COMPLIANCE CERTIFICATE


For the Fiscal [Quarter][Year] Ended_________, 20__ (the “Financial Statement
Date”)


SEA-VISTA I LLC, a limited liability company duly formed and existing under the
laws of the State of Delaware, the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and others executed and
delivered that certain Credit Agreement, dated as of April 15, 2015 (as may be
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”).


Capitalized terms defined in the Credit Agreement and not otherwise defined in
this Compliance Certificate (this “Compliance Certificate”) shall have the
meanings assigned to them in the Credit Agreement. Section references herein
relate to the Credit Agreement unless stated otherwise. In the event of any
conflict between the calculations set forth in this Compliance Certificate and
the manner of calculation required by the Credit Agreement, the terms of the
Credit Agreement shall govern and control.


The undersigned, solely in such undersigned’s capacity as the chief financial
officer or other financial officer of the Borrower hereby certifies to the
Lenders that such undersigned has reviewed the Credit Documents and:


A.
Check either 1 or 2



[ ] 1. The unaudited quarterly financial statements required by Section
6.6(a)(i) of the Credit Agreement are attached hereto, and such financial
statements fairly present in all material respects on a consolidated basis the
financial condition of the Borrower and its Subsidiaries as of the date
indicated and the results of their operations and changes in their cash flows
for the periods indicated, and have been prepared in accordance with GAAP,
subject to normal year-end audit adjustments for any such financial statements
that are quarterly financial statements and other than information and note
disclosures that have been condensed or omitted pursuant to the rules and
regulations of the SEC.


[ ] 2. The audited annual financial statements required by Section 6.6(a)(ii) of
the Credit Agreement are attached hereto.


B.
As of the date of the Financial Statement Date and with respect to the Borrower
and its Subsidiaries on a consolidated basis, Annex 1 sets forth the calculation
of the financial covenants specified therein.



C.
At all times, the Borrower and Ring-fenced Subsidiaries have been in compliance
with the requirements of Section 7.11 of the Credit Agreement.



D.
Check either 1 or 2



[ ] 1. As of the date hereof, no Default or Event of Default has occurred and is
continuing.
[ ] 2. As of the date hereof, no Default or Event of Default has occurred and is
continuing except the following matters: [Describe all such Defaults or Events
of Default, specifying the nature, duration and status thereof and what action
the Borrower has taken or proposes to take with respect thereto].










--------------------------------------------------------------------------------




[Remainder of page intentionally left blank]
THIS COMPLIANCE CERTIFICATE MADE AND DELIVERED THIS_______DAY OF
_________, 20__.


SEA-VISTA I LLC




By:___________________________
Name:
Title: [Chief Financial Officer or other financial officer]




--------------------------------------------------------------------------------




Annex 1 to Compliance Certificate


FOR THE FISCAL [QUARTER][YEAR] ENDING [___________], 20[__].




1.Section 7.7(a) - Maximum Leverage Ratio. For the Fiscal Quarter ending as of
the date set forth above, the Leverage Ratio is __________:1.00.


The Leverage Ratio was computed as follows:


1.
Consolidated Funded Debt:                            $[_____,____,____]



to


2.
Adjusted EBITDA11:                            $[_____,_____,_____]



[The maximum permitted Leverage Ratio under Section
7.7(a)(i) is 4.50 to 1.00. In compliance:]12                        [YES][NO]


[The maximum permitted Leverage Ratio under Section
7.7(a)(ii) is 4.00 to 1.00. In compliance:]13                        [YES][NO]


[The maximum permitted Leverage Ratio under Section
7.7(a)(iii) is 3.50 to 1.00. In compliance:]14                        [YES][NO]


2.    Section 7.7(b) - Minimum Debt Service Coverage Ratio. For the Fiscal
Quarter ending as of the date set forth above, the Debt Service Coverage Ratio
is    :1.00.


The Debt Service Coverage Ratio was computed as follows:


1.
Adjusted EBITDA15:                            $[_____,_____,_____]



to the sum of


2.
Interest Expense16:                                $[_____,_____,_____]






--------------------------------------------------------------------------------

11 EBITDA calculated for the four (4) consecutive Fiscal Quarters ending on or
immediately prior to the date of the Compliance Certificate for which financial
statements have been delivered.
12 Use for any Fiscal Quarter commencing with [June 30], 2015 and ending with
[December 31], 2016.
13 Use for any Fiscal Quarter commencing with [March 31], 2017 and ending with
[December 31], 2017.
14 Use for any Fiscal Quarter commencing with [March 31], 2018.
15 EBITDA calculated for the four (4) consecutive Fiscal Quarters ending on or
immediately prior to the date of the Compliance Certificate for which financial
statements have been delivered.
16 Interest Expense calculated for the four (4) consecutive Fiscal Quarters
ending on or immediately prior to the date of the Compliance Certificate for
which financial statements have been delivered.




--------------------------------------------------------------------------------






and


3.
Amortization Payment17:                            $[_____,_____,_____]



The minimum permitted Debt Service Coverage Ratio under
Section 7.7(b) is 1.25 to 1.00. In compliance:                        [YES][NO]




3.    Section 7.7(c) - Minimum Collateral Coverage Ratio. For the Fiscal Quarter
ending as of the date set forth above, the Collateral Coverage Ratio
is    :1.00.


The Collateral Coverage Ratio was computed as follows:


1.
Aggregate Collateral Vessel Value:                        $[_____,_____,_____]



to the sum of


2.
Consolidated Funded Debt:                            $[_____,_____,_____]



and


3.
Unused and Unexpired Commitments18:                    $[_____,_____,_____]





The minimum permitted Collateral Coverage Ratio under
Section 7.7(c) is 1.50 to 1.00. In compliance:                        [YES][NO]




4.    Section 7.7(d) - Minimum Liquidity. For the Fiscal Quarter ending as of
the date set forth above, Liquidity is    .


Liquidity was computed as follows:


1.
Unused and Unexpired Commitments:                    $[_____,_____,_____]



plus


2.
Cash and Cash Equivalents 19:                        $[_____,______,_____]



The minimum permitted Liquidity under Section 7.7(d) is the sum of (i)
$[3,000,000] and (ii) the product of (1) the number of Vessels owned by a Vessel
Owner that operate in the spot market and (2) $[250,000].
In compliance:                                        [YES][NO]

--------------------------------------------------------------------------------

17 Only include the amoritization payment for the Fiscal Quarter being tested.
18 Aggregate in effect at such date.
19 Aggregate amount of cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries as set forth on the most recent consolidated balance
sheet of the Borrower and its Restricted Subsidiaries (it being understood that
such amount shall exclude in any event any cash or Cash Equivalents identified
on such balance sheet as “restricted” (including cash or Cash Equivalents
subject to a control agreement in favor of any Person other the Administrative
Agent, but excluding cash or Cash Equivalents restricted in favor of the
Administrative Agent)).




--------------------------------------------------------------------------------




EXHIBIT 11.10 FORM OF
ASSIGNMENT AGREEMENT


Reference is made to that certain Credit Agreement, dated as of April 15, 2015
(as may be amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), among SEA-VISTA I LLC, a limited liability
company duly formed and existing under the laws of the State of Delaware, the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), and others. Capitalized terms
defined in the Credit Agreement are used herein with the same meanings, receipt
of which is acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment Agreement as if set forth herein in
full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions contained in Annex 1 hereto and the terms and conditions of Section
11.10 of the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and every
other Credit Document to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including any
letters of credit, guarantees and Swingline Loans included in such facilities)
and (b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other Credit Document, or in any way
based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b), collectively, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment Agreement, without
representation or warranty by the Assignor.


THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


(1)
Legal Name of Assignor:
 
(2)
Legal Name of Assignee:
 

[and is [a Lender][an Affiliate of [identify Lender]] or [an Approved Fund]] 20 




(3)
Assignee’s Address for Notices:_________________________
















--------------------------------------------------------------------------------

20 Select as applicable.




--------------------------------------------------------------------------------






(4)
Borrower:    Sea-Vista I LLC



(5)
Assigned Interest:



Aggregate Amount of Commitment/Loans for all Lenders
PrincipalAmountof Commitment/Loans Assigned
PercentageAssignedof Commitment/Loans
$
$
%
$
$
%
$
$
%





--------------------------------------------------------------------------------




Effective Date:, 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFORE.]


The terms set forth in this Assignment Agreement are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By:_______________________
Name:
Title:


ASSIGNEE


[NAME OF ASSIGNEE]


By:_______________________
Name:
Title:


Accepted by:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent


By:_______________________
Name:
Title:


[Consented to by:]21


JPMORGAN CHASE BANK, N.A., as the
Administrative Agent, the Swingline Lender and an [Issuing Bank]


By:_______________________
Name:
Title:


SEA-VISTA I LLC


By:_______________________
Name:
Title:



--------------------------------------------------------------------------------

21 Insert only to the extent that the consent(s) of the Administrative Agent,
Swingline Lender, Issuing Banks or the Borrowers are required under Section
11.10(b) of the Credit Agreement.




--------------------------------------------------------------------------------




ANNEX 1 to Assignment Agreement STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AGREEMENT


1.Representations and Warranties.
1.1Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim created by such
Assignor and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Lender Assignment Agreement and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents, (iii) the financial condition of the Borrowers
or any of their respective Subsidiaries or Affiliates, or any other Person
obligated with respect to the Credit Agreement or any other Credit Document or
the performance or observance by Borrowers or any of their respective
Subsidiaries or Affiliates, or any other Person of any of their respective
obligations under the Credit Agreement or any other Credit Document.
1.2Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby and
to become a Lender under the Credit Agreement, (ii) it meets all requirements
under the Credit Agreement with respect to the transactions contemplated hereby
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) subject to acceptance and recording hereof pursuant to Section
11.10 of the Credit Agreement, from and after the Effective Date, it shall be
party to the Credit Agreement and to the other Credit Documents and be bound by
the provisions of the Credit Agreement as a Lender thereunder and to the other
Credit Documents and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, and (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements,
Compliance Certificate and desktop appraisal reports delivered pursuant to
Sections 6.6(a), (b) and (c) thereof, as applicable, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement and the other Credit
Documents are required to be performed by it as a Lender.
2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
3.General Provisions. This Assignment Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Lender Assignment Agreement.




--------------------------------------------------------------------------------




SCHEDULE 5.15A
CLOSING DATE GUARANTORS


Lightship Tankers III LLC
Lightship Tankers IV LLC
Lightship Tankers V LLC
SEA-Vista Newbuild I LLC
SEA-Vista Newbuild II LLC
SEA-Vista Newbuild III LLC
Seabulk ChallengeLLC
Seabulk Energy Transport LLC






--------------------------------------------------------------------------------




SCHEDULE 5.15B


CLOSING DATE COLLATERAL VESSELS




Vessel
Registered Owner
Official Number
Flag
Florida Voyager
Lightship Tankers III LLC
1072068
US
Seabulk Arctic
Lightship Tankers IV LLC
1072069
US
Mississippi Voyager
Lightship Tankers V LLC
1072067
US
Seabulk Challenge
Seabulk Challenge LLC
642151
US







--------------------------------------------------------------------------------






SCHEDULE 5.17 SUBSIDIARIES


Name
Type of Org
Domestic Jurisdiction
Ownership
Borrower:
 
 
 
SEA-Vista I LLC
LLC
Delaware
 
 
 
 
 
Subsidiaries
 
 
 
Lightship Tankers I LLC
LLC
Delaware
100% SEA-Vista I LLC
Lightship Tankers II LLC
LLC
Delaware
100% SEA-Vista I LLC
Lightship Tankers III LLC
LLC
Delaware
100% SEA-Vista I LLC
Lightship Tankers IV LLC
LLC
Delaware
100% SEA-Vista I LLC
Lightship Tankers V LLC
LLC
Delaware
100% SEA-Vista I LLC
SEA-Access LLC
LLC
Delaware
50% SEA-Vista I LLC
50% Access Shipping Limited Partnership
Seabulk Challenge LLC
LLC
Delaware
100% SEA-Vista I LLC
Seabulk Energy Transport LLC
LLC
Delaware
100% SEA-Vista I LLC
SEA-Vista Newbuild I LLC
LLC
Delaware
100% SEA-Vista I LLC
SEA-Vista Newbuild II LLC
LLC
Delaware
100% SEA-Vista I LLC
SEA-Vista Newbuild III LLC
LLC
Delaware
100% SEA-Vista I LLC







--------------------------------------------------------------------------------




SCHEDULE 6.2
APPROVED APPRAISERS


Jacq. Pierot Jr. & Sons, Inc.
MCA Associates, Inc.
Dufour, Laskay & Strouse, Inc.






--------------------------------------------------------------------------------




SCHEDULE 7.2 EXISTING LIENS


1.
Trust Indenture between Lightship Tankers III LLC and the Indenture Trustee;
United States Government Guaranteed Ship Financing Bonds, 1998 Series, 6.50%
Sinking Fund Bonds due June 14, 2024, CUSIP No. 53226P AA 9; Promissory Note
from Lightship Tankers III LLC to the United States of America; Guarantee
Agreement in favor of the United States, between Lightship Tankers III LLC and
the Secretary; Security Agreement, Contract No. MA-13458, between Lightship
Tankers III LLC and the Secretary; First Preferred Fleet Mortgage, Contract No.
MA-13460, dated as of October 1, 1998, as amended and supplemented by, among
other instruments, Supplement No. 1 to First Preferred Fleet Mortgage, dated as
of October 19, 1998, which added Lightship Tankers III LLC’s vessel (the Florida
Voyager, Official No. 1072068); Title XI Reserve Fund and Financial Agreement,
Contract No. MA-13461, as amended, by and between Lightship Tankers III LLC and
the Secretary; and Depository Agreement, Contract No. MA-13459, by and among
Lightship Tankers III LLC, Lightship Tankers I LLC (since released), Lightship
Tankers II LLC (since released), Lightship Tankers IV LLC, Lightship Tankers V
LLC, Indenture Trustee, and the Secretary.



2.
Trust Indenture between Lightship Tankers IV LLC and the Indenture Trustee;
United States Government Guaranteed Ship Financing Bonds, 1998 Series, 6.50%
Sinking Fund Bonds due June 14, 2024, CUSIP No. 532261 AA 2; Promissory Note
from Lightship Tankers IV LLC to the United States of America; Guarantee
Agreement in favor of the United States, between Lightship Tankers IV LLC and
the Secretary; Security Agreement, Contract No. MA-13468, between Lightship
Tankers IV LLC and the Secretary; First Preferred Fleet Mortgage, Contract No.
MA-13460, dated as of October 1, 1998, which included Lightship Tankers IV LLC’s
(the Seabulk Arctic, Official No. 1072069), as amended and supplemented; Title
XI Reserve Fund and Financial Agreement, Contract No. MA-13464, dated as of
September 30, 1998, as amended, by and between LS IV and the Secretary; and
Depository Agreement, Contract No. MA- 13459, dated as of September 30, 1998, by
and among the Lightship Tankers IV LLC, Lightship Tankers I LLC (since
released), Lightship Tankers II LLC (since released), Lightship Tankers III LLC,
Lightship Tankers V LLC, Indenture Trustee, and the Secretary.



3.
Trust Indenture between Lightship Tankers V LLC and the Indenture Trustee;
United States Government Guaranteed Ship Financing Bonds, 1998 Series, 6.50%
Sinking Fund Bonds due June 14, 2024, CUSIP No. 53226Q AA 7; Promissory Note
from Lightship Tankers V LLC to the United States of America; Guarantee
Agreement in favor of the United States, between Lightship Tankers V LLC and the
Secretary; Security Agreement, Contract No. MA-13468, between Lightship Tankers
V LLC and the Secretary; First Preferred Fleet Mortgage, Contract No. MA-13460,
dated as of October 1, 1998, as amended and supplemented by, among other
instruments, Supplement No. 2 to First Preferred Fleet Mortgage, dated as of
November 9, 1998, which added Lightship Tankers V LLC’s vessel (the Mississippi
Voyager, Official No. 1072067; Title XI Reserve Fund and Financial Agreement,
Contract No. MA-13468, dated as of September 30, 1998, as amended, by and
between LS V and the Secretary; and Depository Agreement, Contract No. MA-13459,
dated as of September 30, 1998, by and among Lightship Tankers V LLC, Lightship
Tankers I LLC (since released), Lightship Tankers II LLC (since released),
Lightship Tankers III LLC, Lightship Tankers IV LLC, Indenture Trustee, and the
Secretary.







--------------------------------------------------------------------------------




4.
Time Charterparty agreement dated April 25, 2014, between Lightship Tankers IV
LLC and Monroe Energy LLC in respect of the U.S. flag vessel SEABULK ARCTIC.



5.
Bareboat Charterparty agreement dated February 9, 2006, between Lightship
Tankers V LLC and Chevron U.S.A. Inc. in respect of the U.S. flag vessel SEABULK
MARINER (aka MISSISSIPPI VOYAGER).



6.
Bareboat Charterparty agreement dated November 20, 2009, between Lightship
Tankers III LLC and Chevron U.S.A. Inc. in respect of the U.S. flag vessel
SEABULK PRIDE (aka FLORIDA VOYAGER).



7.
Time Charterparty agreement dated October 29, 2012, between Seabulk Petroleum
Transport, Inc. and Phillips 66 Company in respect of the U.S. flag vessel
SEABULK CHALLENGE.



8.
Assignment of Chevron Charter dated as of November 19, 2010, by Lightship
Tankers I LLC (the “Assignor”) to Banc of America Leasing & Capital LLC in
respect of the Bareboat Charterparty dated February 9, 2006, between the
Assignor and Chevron U.S.A. Inc. relating to the U.S. flag tanker OREGON
VOYAGER, Official No. 1074965.



9.
Assignment of Chevron Charter dated as of October 18, 2010, by Lightship Tankers
II LLC (the “Assignor”) to Banc of America Leasing & Capital LLC in respect of
the Bareboat Charterparty dated February 9, 2006, between the Assignor and
Chevron U.S.A. Inc. relating to the U.S. flag tanker CALIFORNIA VOYAGER,
Official No. 1074964.



10.
Pledge Agreement dated November 19, 2010, between Lightship Tankers I LLC and
Banc of America Leasing & Capital, LLC in respect of the Collateral described
therein.



11.
Pledge Agreement dated October 18, 2010, between Lightship Tankers II LLC and
Banc of America Leasing & Capital, LLC in respect of the Collateral described
therein.



12.
Assignment of Earnings dated as of May 9, 2014, by Seabulk Energy Transport LLC
(the “Assignor”) in favor of Wilmington Trust Company, not in its individual
capacity but solely as trustee of the Seabulk Trader Trust 2014 in respect of
the earnings and requisition compensation of the U.S. flag tanker SEABULK
TRADER, Official No. 638899.



13.
First Preferred Fleet Mortgage dated as of October 1, 1998, made by Lightship
Tankers IV LLC in favor of the United States of America, represented by the
Secretary of Transportation, acting by and through the Maritime Administrator
(the “Administrator”), on the U.S. flag vessel SEABULK ARCTIC (ex HMI CAPE
LOOKOUT SHOALS), Official No. 1072069 (the “SEABULK ARCTIC”), as supplemented by
Supplement No. 1 to First Preferred Fleet Mortgage dated as of October 19, 1998,
by Lightship Tankers III LLC and Lightship Tankers IV LLC to the Administrator
on the U.S. flag vessels FLORIDA VOYAGER (ex HMI NANTUCKET SHOALS), Official No.
1072068 (the “FLORIDA VOYAGER”) and SEABULK ARCTIC, as further supplemented by
Supplement No. 2 to First Preferred Fleet Mortgage dated as of November 9, 1998,
by Lightship Tankers V LLC, Lightship Tankers III LLC and Lightship Tankers IV
LLC to the Administrator on the U.S. flag vessels MISSISSIPPI VOYAGER (ex HMI
DIAMOND SHOALS), Official No. 1072067 (“MISSISSIPPI VOYAGER”), FLORIDA VOYAGER
and SEABULK ARCTIC, as further supplemented by Supplement No.3 to First
Preferred Fleet Mortgage dated as of February 22, 1999, by Lightship Tankers I
LLC (since released), Lightship





--------------------------------------------------------------------------------




Tankers V LLC, Lightship Tankers III LLC and Lightship Tankers IV LLC to the
Administrator on the U.S. flag vessels OREGON VOYAGER (ex HMI AMBROSE CHANNEL),
Official No. 1074965 (“OREGON VOYAGER”), MISSISSIPPI VOYAGER, FLORIDA VOYAGER
and SEABULK ARCTIC, as amended by Amendment No.1 to First Preferred Fleet
Mortgage dated as of June 2, 1999, by Lightship Tankers I LLC (since released),
Lightship Tankers V LLC, Lightship Tankers III LLC and Lightship Tankers IV LLC
to the Administrator on the U.S. flag vessels OREGON VOYAGER, MISSISSIPPI
VOYAGER, FLORIDA VOYAGER and SEABULK ARCTIC, as supplemented by Supplement No.4
to First Preferred Fleet Mortgage dated as of June 21, 1999, by Lightship
Tankers II LLC (since released), Lightship Tankers I LLC (since released),
Lightship Tankers V LLC, Lightship Tankers III LLC and Lightship Tankers IV LLC
to the Administrator on the U.S. flag vessels CALIFORNIA VOYAGER (ex HMI BRENTON
REEF), Official No. 1074964, OREGON VOYAGER, MISSISSIPPI VOYAGER, FLORIDA
VOYAGER and SEABULK ARCTIC.






--------------------------------------------------------------------------------




SCHEDULE 7.3
EXISTING INDEBTEDNESS
United States Government Guaranteed Ship Financing Bonds, 1998 Series, 6.50%
Sinking Fund Bonds due June 14, 2024, issued by Lightship Tankers III LLC


Promissory Note from Lightship Tankers III LLC to the United States of America


Guarantee Agreement in favor of the United States, between the Lightship Tankers
III LLC and the Secretary


United States Government Guaranteed Ship Financing Bonds, 1998 Series, 6.50%
Sinking Fund Bonds due June 14, 2024, issued by Lightship Tankers IV LLC


Promissory Note from Lightship Tankers IV LLC to the United States of America


Guarantee Agreement in favor of the United States, between Lightship Tankers IV
LLC and the Secretary


United States Government Guaranteed Ship Financing Bonds, 1998 Series, 6.50%
Sinking Fund Bonds due June 14, 2024, issued by Lightship Tankers V LLC


Promissory Note from Lightship Tankers IV LLC to the United States of America


Guarantee Agreement in favor of the United States, between Lightship Tankers IV
LLC and the Secretary


Bareboat Charter Party between Lightship Tankers II LLC and Banc of America
Leasing & Capital, L.L.C dated October 18, 2010, in respect of the U.S. flag
vessel CALIFORNIA VOYAGER


Bareboat Charter Party between Lightship Tankers I LLC and Banc of America
Leasing & Capital, L.L.C dated November 19, 2010, in respect of the U.S. flag
vessel OREGON VOYAGER


Bareboat Charter Agreement between Seabulk Energy Transport LLC and Wilmington
Trust Company, not in its individual capacity but solely as trustee of the
Seabulk Trader Trust 2014 dated May 9, 2014, in respect of the U.S. flag vessel
SEABULK TRADER






--------------------------------------------------------------------------------






SCHEDULE 7.4


EXISTING TRANSACTIONS WITH AFFILIATES


Management Agreements


CALIFORNIA VOYAGER:
Crew Management Agreement dated as of May 2, 2014, between Lightship Tankers II
LLC and Seabulk Tankers, Inc.
Ship Management Agreement dated as of May 2, 2014, between Lightship Tankers II
LLC and Seabulk Tankers, Inc.


FLORIDA VOYAGER:
Crew Management Agreement dated as of May 2, 2014, between Lightship Tankers III
LLC and Seabulk Tankers, Inc.
Ship Management Agreement dated as of May 2, 2014, between Lightship Tankers III
LLC and Seabulk Tankers, Inc.
Ship Management Agreement dated as of June 30, 2005, between Lightship Tankers
III LLC and Seabulk Tankers, Inc.


FLORIDA VOYAGER - WRAP AROUND:
Crew Management Agreement dated as of May 2, 2014, between SEA-Vista I LLC and
Seabulk Tankers, Inc.
Ship Management Agreement dated as of May 2, 2014, between SEA-Vista I LLC and
Seabulk Tankers, Inc.


MISSISSIPPI VOYAGER:
Crew Management Agreement dated as of May 2, 2014, between Lightship Tankers V
LLC and Seabulk Tankers, Inc.
Ship Management Agreement dated as of May 2, 2014, between Lightship Tankers V
LLC and Seabulk Tankers, Inc.
Ship Management Agreement dated as of June 30, 2005, between Lightship Tankers V
LLC and Seabulk Tankers, Inc.


MISSISSIPPI VOYAGER - WRAP AROUND:
Crew Management Agreement dated as of May 2, 2014, between SEA-Vista I LLC and
Seabulk Tankers, Inc.
Ship Management Agreement dated as of May 2, 2014, between SEA-Vista I LLC and
Seabulk Tankers, Inc.


NASSCO HULL 552:
Crew Management Agreement dated as of May 2, 2014, between SEA-Vista Newbuild I
LLC and Eco-Tankers Crew Management LLC
Ship Management Agreement dated as of May 2, 2014, between SEA-Vista Newbuild I
LLC and Seabulk Tankers, Inc.


NASSCO HULL556:
Crew Management Agreement dated as of May 2, 2014, between SEA-Vista Newbuild
III LLC and Eco-Tankers Crew Management LLC




--------------------------------------------------------------------------------




Ship Management Agreement dated as of May 2, 2014, between SEA-Vista Newbuild
III LLC and Seabulk Tankers, Inc.


NASSCO HULL 557:
Crew Management Agreement dated as of May 2, 2014, between SEA-Vista Newbuild II
LLC and Eco-Tankers Crew Management LLC
Ship Management Agreement dated as of May 2, 2014, between SEA-Vista Newbuild II
LLC and Seabulk Tankers, Inc.


OREGON VOYAGER:
Crew Management Agreement dated as of May 2, 2014, between Lightship Tankers I
LLC and Seabulk Tankers, Inc.
Ship Management Agreement dated as of May 2, 2014, between Lightship Tankers I
LLC and Seabulk Tankers, Inc.


SEABULK ARCTIC:
Crew Management Agreement dated as of May 2, 2014, between Lightship Tankers IV
LLC and Seabulk Tankers, Inc.
Ship Management Agreement dated as of May 2, 2014, between Lightship Tankers IV
LLC and Seabulk Tankers, Inc.
Ship Management Agreement dated as of June 30, 2005, between Lightship Tankers
IV LLC and Seabulk Tankers, Inc.


SEABULK ARCTIC WRAP AROUND:
Crew Management Agreement dated as of May 2, 2014, between SEA-Vista I LLC and
Seabulk Tankers, Inc.
Ship Management Agreement dated as of May 2, 2014, between SEA-Vista I LLC and
Seabulk Tankers, Inc.


SEABULK CHALLENGE:
Crew Management Agreement dated as of May 2, 2014, between Seabulk Challenge LLC
and Seabulk Tankers, Inc.
Ship Management Agreement dated as of May 2, 2014, between Seabulk Challenge LLC
and Seabulk Tankers, Inc.


SEABULK TRADER:
Crew Management Agreement dated as of May 2, 2014, between Seabulk Energy
Transport LLC and Seabulk Tankers, Inc.
Ship Management Agreement dated as of May 2, 2014, between Seabulk Energy
Transport LLC and Seabulk Tankers, Inc.


EAGLE FORD:
Ship Management Agreement dated as of April 8, 2015, between SEA-Vista I LLC and
Seabulk Tankers, Inc.
Crew Management Agreement dated as of April 8, 2015, between SEA-Vista I LLC and
Seabulk Tankers, Inc.




--------------------------------------------------------------------------------








Other/Miscellaneous Agreements


Administrative and Accounting Services Agreement dated as of May 2, 2014, by and
between SEA-Vista I LLC and Seabulk Tankers, Inc.


Administrative and Accounting Services Agreement dated as of May 2, 2014, by and
between SEA-Vista II LLC and Seabulk Tankers, Inc.


Administrative and Accounting Services Agreement dated as of May 2, 2014, by and
between SEA-Vista III LLC and Seabulk Tankers, Inc.


Advisory Services and Monitoring Agreement dated May 2, 2014, by and between
SEA-Vista I, LLC and Avista Capital Holdings, L.P.


Guarantee Fee Agreement dated as of May 2, 2014, by and between SEA-Vista I LLC
and SEACOR Holdings Inc.


Side Letter (Wrap-around Arrangement for Management and LLC Agreements) dated
May 2, 2014, between ACP III Tankers LLC, Seabulk Tankers Inc, Lightship Tankers
III LLC, Lightship Tankers IV LLC and Lightship Tankers V LLC


SEA-Access ship management agreement between SEA-Access LLC and Seabulk Tankers
dated November 3, 2014.






--------------------------------------------------------------------------------






SCHEDULE 7.5
EXISTING INVESTMENTS


Lightship Tankers III Title XI Reserve Fund
Lightship Tankers IV Title XI Reserve Fund
Lightship Tankers V Title XI Reserve Fund
Investment in SEA-Access LLC
Investment in Lightship Tankers I LLC
Investment in Lightship Tankers II LLC
Investment in Lightship Tankers III LLC
Investment in Lightship Tankers IV LLC
Investment in Lightship Tankers V LLC
Investment in Seabulk Energy Transport LLC
Investment in Seabulk Challenge LLC
Investment in SEA-Vista Newbuild I LLC
Investment in SEA-Vista Newbuild II LLC
Investment in SEA-Vista Newbuild III LLC




